Case 19-50351-JKS   Doc 57-1   Filed 05/10/21   Page 1 of 141




       EXHIBIT A
                          Case 17-12560-BLS
                          Case 19-50351-JKS              Doc 2389
                                                         Doc 57-1 Filed
                                                                  Filed 05/10/21
                                                                        08/21/18 Page
                                                                                 Page 21 of
                                                                                         of 141
                                                                                            503



         THIS DOCUMENT IS NOT A SOLICITATION OF VOTES ON THE PLAN. VOTES MAY NOT BE
         SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED A DISCLOSURE STATEMENT.
         THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT YET
         BEEN APPROVED BY THE BANKRUPTCY COURT. ALL OF THE INFORMATION IN THIS
         PROPOSED DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE
         STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER
         TO BUY ANY SECURITIES.
                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE

                                                                          Chapter 11
         In re:
                                                                          Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES,
         LLC, et al.,1                                                    (Jointly Administered)

                                      Debtors.


             DISCLOSURE STATEMENT FOR THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF
                     LIQUIDATION OF WOODBRIDGE GROUP OF COMPANIES, LLC
                                 AND ITS AFFILIATED DEBTORS



         Dated: Wilmington, Delaware
                August 21, 2018

             YOUNG CONAWAY STARGATT &                                     KLEE, TUCHIN, BOGDANOFF &
             TAYLOR, LLP                                                  STERN LLP
             Sean M. Beach (No. 4070)                                     Kenneth N. Klee (pro hac vice)
             Edmon L. Morton (No. 3856)                                   Michael L. Tuchin (pro hac vice)
             Ian J. Bambrick (No. 5455)                                   David A. Fidler (pro hac vice)
             Betsy L. Feldman (No. 6410)                                  Whitman L. Holt (pro hac vice)
             Rodney Square                                                Jonathan M. Weiss (pro hac vice)
             1000 North King Street                                       1999 Avenue of the Stars, 39th Floor
             Wilmington, Delaware 19801                                   Los Angeles, California 90067
             Tel: (302) 571-6600                                          Tel: (310) 407-4000
             Fax: (302) 571-1253                                          Fax: (310) 407-9090

                                        Counsel to the Debtors and Debtors in Possession




         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. The
                mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
                California 91423. Due to the large number of debtors in these cases, a complete list of the Debtors, the last four
                digits of their federal tax identification numbers, and their addresses is attached to the Plan as Exhibit 1.

01:23482975.4

         171456.4
                    Case 17-12560-BLS
                    Case 19-50351-JKS   Doc 2389
                                        Doc 57-1 Filed
                                                 Filed 05/10/21
                                                       08/21/18 Page
                                                                Page 32 of
                                                                        of 141
                                                                           503



                                          DISCLAIMER

         THIS DISCLOSURE STATEMENT PROVIDES INFORMATION REGARDING THE
         FIRST AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF WOODBRIDGE
         GROUP OF COMPANIES, LLC AND ITS AFFILIATED DEBTORS, WHICH
         BANKRUPTCY PLAN THE DEBTORS ARE SEEKING TO HAVE CONFIRMED BY
         THE BANKRUPTCY COURT. THE INFORMATION CONTAINED IN THIS
         DISCLOSURE STATEMENT IS INCLUDED FOR PURPOSES OF SOLICITING
         ACCEPTANCES TO, AND CONFIRMATION OF, THE PLAN AND MAY NOT BE
         RELIED ON FOR ANY OTHER PURPOSE. APPROVAL OF THIS DISCLOSURE
         STATEMENT    DOES    NOT    CONSTITUTE   A   DETERMINATION    OR
         RECOMMENDATION BY THE BANKRUPTCY COURT REGARDING THE
         FAIRNESS OR THE MERITS OF THE PLAN.

         THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN
         PROVISIONS OF THE PLAN, CERTAIN STATUTORY PROVISIONS, AND CERTAIN
         DOCUMENTS RELATING TO THE PLAN. IN THE EVENT OF ANY CONFLICT,
         INCONSISTENCY, OR DISCREPANCY BETWEEN THE TERMS AND PROVISIONS
         IN THE PLAN AND THIS DISCLOSURE STATEMENT, THE PLAN SHALL GOVERN
         FOR ALL PURPOSES. ALL HOLDERS OF CLAIMS SHOULD READ THIS
         DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE
         VOTING ON THE PLAN.

         THE STATEMENTS CONTAINED HEREIN HAVE BEEN MADE AS OF THE DATE
         HEREOF UNLESS OTHERWISE SPECIFIED. HOLDERS OF CLAIMS AND EQUITY
         INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER
         AT THE TIME OF SUCH REVIEW THAT THERE HAVE BEEN NO CHANGES IN
         THE FACTS SET FORTH HEREIN. ALTHOUGH THE DEBTORS HAVE MADE AN
         EFFORT TO DISCLOSE WHERE CHANGES IN PRESENT CIRCUMSTANCES
         COULD REASONABLY BE EXPECTED TO AFFECT MATERIALLY THE
         RECOVERIES UNDER THE PLAN, THIS DISCLOSURE STATEMENT IS
         QUALIFIED TO THE EXTENT CERTAIN EVENTS DO OR DO NOT OCCUR.

         THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
         SECTION 1125 OF THE BANKRUPTCY CODE AND NOT NECESSARILY IN
         ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR ANY OTHER
         NON-BANKRUPTCY LAW. THIS DISCLOSURE STATEMENT HAS NOT BEEN
         APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION (THE “SEC”) OR ANY FEDERAL, STATE, LOCAL, OR
         FOREIGN REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER SUCH
         AGENCY PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
         CONTAINED IN THIS DISCLOSURE STATEMENT. ALL PERSONS OR ENTITIES
         SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT
         OF THE SPECIFIC PURPOSE FOR WHICH THE DOCUMENTS WERE PREPARED.




01:23482975.4
         171456.4                               i
                    Case 17-12560-BLS
                    Case 19-50351-JKS   Doc 2389
                                        Doc 57-1 Filed
                                                 Filed 05/10/21
                                                       08/21/18 Page
                                                                Page 43 of
                                                                        of 141
                                                                           503



         THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT
         MAY BE CONSIDERED FORWARD-LOOKING STATEMENTS UNDER THE
         FEDERAL SECURITIES LAWS. STATEMENTS CONCERNING THESE AND OTHER
         MATTERS ARE NOT GUARANTEES AND REPRESENT THE DEBTORS’
         ESTIMATES AND ASSUMPTIONS ONLY AS OF THE DATE SUCH STATEMENTS
         WERE MADE AND INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES,
         AND OTHER UNKNOWN FACTORS THAT COULD IMPACT THE DEBTORS’ PLAN
         OR DISTRIBUTIONS THEREUNDER. IN ADDITION TO STATEMENTS THAT
         EXPLICITLY DESCRIBE SUCH RISKS AND UNCERTAINTIES, READERS ARE
         URGED TO CONSIDER STATEMENTS LABELED WITH THE TERMS “BELIEVES,”
         “BELIEF,” “EXPECTS,” “INTENDS,” “ANTICIPATES,” “PLANS,” OR SIMILAR
         TERMS TO BE UNCERTAIN AND FORWARD-LOOKING. CREDITORS AND
         OTHER INTERESTED PARTIES SHOULD ALSO REVIEW THE SECTION OF THIS
         DISCLOSURE STATEMENT ENTITLED “RISK FACTORS” FOR A DISCUSSION OF
         CERTAIN FACTORS THAT MAY AFFECT THE PLAN AND DISTRIBUTIONS
         THEREUNDER.




01:23482975.4
         171456.4                               ii
                          Case 17-12560-BLS
                          Case 19-50351-JKS                     Doc 2389
                                                                Doc 57-1 Filed
                                                                         Filed 05/10/21
                                                                               08/21/18 Page
                                                                                        Page 54 of
                                                                                                of 141
                                                                                                   503



                                                            TABLE OF CONTENTS

         I.         INTRODUCTION ...............................................................................................................6
                    A.        Overview of the Plan ...............................................................................................6
                    B.        Plan Voting Instructions and Procedures ...............................................................11
         II.        BACKGROUND REGARDING THE FRAUDULENT ENTERPRISE..........................16
                    A.        The Determination that Shapiro Operated the Prepetition Debtors as a
                              Ponzi Scheme .........................................................................................................16
                    B.        Debtors’ Organizational Structure .........................................................................18
                    C.        Shapiro’s Fundraising Scheme ..............................................................................19
                    D.        Investor Funds Were Commingled and Cannot Be Traced to Particular
                              Properties ...............................................................................................................22
                    E.        The Prepetition Debtors’ Fraudulent Marketing and Sales Practices ....................23
                    F.        Prepetition Investigations and Litigation ...............................................................28
                    G.        Events Leading to the Bankruptcy Filing and Shapiro’s Prepetition
                              Installation of New Management ...........................................................................28
                    H.        The Debtors’ Capital Structure ..............................................................................30
         III.       THE CHAPTER 11 CASES ..............................................................................................32
                    A.        First Day Orders and Initial Employment Applications ........................................33
                    B.        DIP Financing Motion ...........................................................................................33
                    C.        Appointment of the Unsecured Creditors’ Committee ..........................................35
                    D.        United States Trustee .............................................................................................35
                    E.        Meeting of Creditors ..............................................................................................35
                    F.        Schedules, Statements of Financial Affairs, Claims Bar Dates, and Filed
                              Claims ....................................................................................................................36
                    G.        Sierra Employment Motion....................................................................................36
                    H.        Motions for Appointment of Trustee and Official Committees and
                              Consensual Resolution Thereof .............................................................................37
                    I.        Tintarella Motion for Relief From Stay .................................................................40
                    J.        Sales of Real Property ............................................................................................41
                    K.        Motion for Authority to Pay Third-Party Secured Debt ........................................46
                    L.        Rejection and Assumption of Executory Contracts and Unexpired Leases ..........47
                    M.        Consent Orders.......................................................................................................48
                    N.        Extension of Exclusivity Periods ...........................................................................49
                    O.        Additional Employment Orders .............................................................................50
01:23482975.4
         171456.4                                                              iii
                          Case 17-12560-BLS
                          Case 19-50351-JKS                     Doc 2389
                                                                Doc 57-1 Filed
                                                                         Filed 05/10/21
                                                                               08/21/18 Page
                                                                                        Page 65 of
                                                                                                of 141
                                                                                                   503



                    P.        Claims Trading.......................................................................................................51
                    Q.        SEC Action ............................................................................................................52
                    R.        Postpetition Litigation............................................................................................54
                    S.        Plan Term Sheet .....................................................................................................59
         IV.        SUMMARY OF THE JOINT CHAPTER 11 PLAN ........................................................60
                    A.        Purpose and Effect of the Plan ...............................................................................61
                    B.        Comprehensive Compromise and Settlement Under the Plan ...............................61
                    C.        Substantive Consolidation and Its Relationship to the Plan Treatment of
                              Claims ....................................................................................................................71
                    D.        The Liquidation Trust, the Wind-Down Entity, and the Liquidation
                              Analysis..................................................................................................................72
                    E.        Estimated Recoveries for Holders of Note Claims, Unit Claims, and
                              General Unsecured Claims ....................................................................................73
                    F.        Treatment of Claims and Equity Interests .............................................................79
                    G.        Acceptance or Rejection of Plan ............................................................................87
                    H.        Implementation of the Plan ....................................................................................88
                    I.        Executory Contracts and Unexpired Leases ........................................................104
                    J.        Conditions Precedent to the Effective Date .........................................................106
                    K.        Certain Miscellaneous Provisions ........................................................................107
         V.         RISK FACTORS .............................................................................................................114
                    A.        Parties May Object to the Plan’s Classification of Claims and Equity
                              Interests ................................................................................................................114
                    B.        The Debtors May Not Be Able to Obtain Confirmation of the Plan ...................114
                    C.        The Conditions Precedent to the Effective Date of the Plan May Not
                              Occur ....................................................................................................................114
                    D.        Claims Estimation and Allowance of Claims ......................................................114
                    E.        Potential Pursuit of Liquidation Trust Actions Against Creditors and
                              Others ...................................................................................................................115
                    F.        Risks Regarding Real Estate ................................................................................116
                    G.        Securities Law Considerations .............................................................................116
                    H.        Tax Considerations ..............................................................................................117
         VI.        CONFIRMATION OF THE PLAN.................................................................................118
                    A.        The Confirmation Hearing ...................................................................................118
                    B.        Requirements for Confirmation of the Plan .........................................................118

01:23482975.4
         171456.4                                                              iv
                          Case 17-12560-BLS
                          Case 19-50351-JKS                     Doc 2389
                                                                Doc 57-1 Filed
                                                                         Filed 05/10/21
                                                                               08/21/18 Page
                                                                                        Page 76 of
                                                                                                of 141
                                                                                                   503



                    C.        Best Interests of Creditors ....................................................................................119
                    D.        Feasibility.............................................................................................................120
                    E.        Acceptance by Impaired Classes .........................................................................120
                    F.        Confirmation Without Acceptance by All Impaired Classes ...............................121
                    G.        Alternatives to Confirmation and Consummation of the Plan .............................122
         VII.       CERTAIN SECURITIES LAW CONSEQUENCES OF THE PLAN............................122
                    A.        General .................................................................................................................122
                    B.        Exemption From Offer and Sale of Securities Act and Blue Sky Laws ..............123
                    C.        Exchange Act and other securities law compliance .............................................124
         VIII.      CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES
                    OF THE PLAN ................................................................................................................126
                    A.        Certain U.S. Federal Income Tax Consequences of the Liquidation Trust .........128
                    B.        Consequences to Holders of Claims Generally ...................................................129
                    C.        Consequences to Liquidation Trust Beneficiaries ...............................................131
                    D.        Withholding on Distributions, and Information Reporting..................................133
         IX.        RECOMMENDATION ...................................................................................................134

                                                         EXHIBITS & SCHEDULES

         EXHIBIT A                       First Amended Joint Chapter 11 Plan of Liquidation

         EXHIBIT B                       Liquidation Analysis

         EXHIBIT C                       New Board of Managers Biographies

         EXHIBIT D                       Non-Exclusive Description of Preserved Liquidation Trust Actions

         EXHIBIT E                       Wind-Down Business Plan Summary

         SCHEDULE 1                      Schedule of Excluded Parties

         SCHEDULE 2                      Schedule of Non-Debtor Loan Note Claims

         SCHEDULE 3                      Schedule of Principal Amounts and Prepetition Distributions

             THE EXHIBITS AND SCHEDULES ATTACHED TO THIS DISCLOSURE
                                   STATEMENT
        ARE INCORPORATED BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN




01:23482975.4
         171456.4                                                              v
                         Case 17-12560-BLS
                         Case 19-50351-JKS             Doc 2389
                                                       Doc 57-1 Filed
                                                                Filed 05/10/21
                                                                      08/21/18 Page
                                                                               Page 87 of
                                                                                       of 141
                                                                                          503



                                        GENERAL OVERVIEW AND SUMMARY

                  This disclosure statement (the “Disclosure Statement”) describes in detail the historical
         background that led to the bankruptcy cases of Woodbridge Group of Companies, LLC and its
         affiliated debtors and debtors in possession (collectively, “Woodbridge” or the “Debtors”),
         explains what has happened in the months since the Debtors commenced their bankruptcy cases,
         and sets forth the treatment of creditors in the Debtors’ proposed plan of liquidation (the “Plan”).
         This overview and summary highlights the main points discussed in the Disclosure Statement,
         and should be read in conjunction with the remainder of the Disclosure Statement. This general
         overview and summary is qualified by the express terms of the Plan.

                1. Historical Background of the Debtors

                 These bankruptcy cases arise out of a massive, multi-year fraudulent scheme perpetrated
         by Robert Shapiro between (at least) 2012 and 2017.2 As part of this fraud, Shapiro, through the
         Woodbridge entities, raised over one billion dollars from approximately 10,000 investors—as
         either Noteholders or Unitholders—and used approximately $368 million of new investor funds
         to pay existing investors—a typical characteristic of Ponzi schemes. Importantly, Shapiro, as
         described more fully below, is no longer involved in any capacity with the control of the Debtors
         or of these bankruptcy cases.

                 While he was in control of the prepetition Debtors, Shapiro deceived investors in order to
         obtain their money. He told investors that their money would be used to make high-interest loans
         to unrelated, third-party borrowers and gave Noteholders documents referencing a specific
         property for which their funds were allegedly being used. Shapiro also told Noteholders that their
         notes were backed by mortgages on those specific properties, which, if true, would typically
         mean that investors could recover their investments from the proceeds of a sale of that property.

                 In reality, these were lies on a massive scale. Investors’ money was nearly entirely not
         used to make high-interest loans to unrelated, third-party borrowers, and investors’ money was
         not used for the specific property that may have been identified in any particular investor’s
         documentation from the prepetition Debtors. Instead, Shapiro created disguised affiliates to
         which money was “loaned,” which entities had no ability to service debt. Shapiro further took
         nearly all of the investors’ money and commingled it into one central bank account. The funds
         used for property purchases from this central, pooled account generally cannot be traced to any
         particular Woodbridge “fund” entity or its investors. Moreover and unfortunately, payments
         from that central, pooled account were not used only for property purchases. Shapiro also used
         investor money to pay approximately $64.5 million in commissions to sales agents who sold
         these fraudulent “investments” and used investor money to pay at least $21.2 million for
         Shapiro’s personal benefit (including, for example, purchasing luxury items, travel, wine, and the

         2
                Pursuant to the Plan Term sheet, the Plan will acknowledge and admit that the Debtors operated as a Ponzi
                scheme since at least August 2012 , which scheme was discovered no later than December 2017 when the SEC
                unsealed its action against Robert Shapiro and others and alleged facts evidencing such Ponzi scheme. To the
                extent that the Bankruptcy Court does not confirm the Plan, the Debtors and each of the three
                “Committees” reserve all of their respective rights (and/or defenses) respecting the characterization and the
                ramifications of the massive fraud upon investors and other creditors.

01:23482975.4

         171456.4                                                  1
                       Case 17-12560-BLS
                       Case 19-50351-JKS       Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 98 of
                                                                               of 141
                                                                                  503



         like). Additionally and critically, in the absence of any meaningful cash inflows into the
         prepetition Debtors from sources other than investors, Shapiro and the prepetition Debtors,
         which he controlled, used approximately $368 million of new investor funds to pay “interest”
         and “principal” to existing investors.

                By late 2017, Shapiro was being investigated by the United States Securities and
         Exchange Commission (the “SEC”) and numerous state regulatory agencies. As a result, Shapiro
         found it difficult to raise new investor money. As Shapiro’s use of funds reflects, the prepetition
         Debtors were reliant on money from new investors to make the payments promised to existing
         investors. When new investments dried up, the prepetition Debtors could no longer make these
         payments to existing investors, and therefore Shapiro’s web of deceit quickly unraveled.

                2. Debtors’ Bankruptcy Cases

                Shapiro hired new outside managers for the prepetition Debtors on or about December 1,
         2017, who commenced the many of the Debtors’ bankruptcy cases on December 4, 2017. On
         December 14, 2017, the Office of the United States Trustee formed the Official Committee of
         Unsecured Creditors (the “Unsecured Creditors’ Committee”).

                On December 20, 2017, the SEC filed a complaint in Florida federal court against
         Shapiro and his affiliates, including the Debtors, detailing much of the massive fraud perpetrated
         by Shapiro prepetition. The SEC asked the Florida court to appoint a receiver who would
         displace the Debtors’ management in these bankruptcy cases, but the court declined to
         immediately act on this request in light of the Debtors’ pending bankruptcy cases.

                On December 28, 2017, the Unsecured Creditors’ Committee filed a motion seeking
         appointment of a chapter 11 trustee to replace the Debtors’ management team, arguing that the
         team was “hand-picked by Shapiro, and ha[d] done his bidding both before and after the filing of
         these cases.” The SEC later made a similar request, arguing that the new “independent”
         management team was “completely aligned [with Shapiro] in controlling this bankruptcy.”

                 Around this time, certain groups of Noteholders and a group of Unitholders sought
         appointment of official committees of Noteholders and Unitholders, respectively. One of the
         Noteholder groups actively opposed the trustee motions, expressing concern that such
         appointment, without official representation for Noteholders, could set in motion a series of
         events that could ultimately prove harmful to Noteholders’ interests in the cases.

                 On January 23, 2018, following several days of evidentiary hearings on the trustee
         motions, the Debtors, the Unsecured Creditors’ Committee, the SEC, as well as groups of
         Noteholders and Unitholders, reached a settlement of the trustee motions and the motions for
         appointment of official Noteholder and Unitholder committees. The settlement provided, among
         other things:

         I. A new board of managers—with no ties whatsoever to Shapiro—was formed to govern the
         Debtors (the “New Board”).

         II. The New Board was empowered to select a chief executive officer or chief restructuring
         officer—and shortly thereafter selected and employed individuals for both of those positions.
01:23482975.4

         171456.4                                        2
                      Case
                      Case 19-50351-JKS
                           17-12560-BLS Doc
                                        Doc 57-1
                                            2389 Filed
                                                  Filed05/10/21
                                                        08/21/18 Page
                                                                  Page10 of 503
                                                                       9 of 141




         III. The New Board was empowered to select new counsel for the Debtors—and, upon
         consultation with the SEC, in mid-February did select new bankruptcy co-counsel.

         IV. Noteholders were permitted to form a single six-to-nine-member fiduciary Noteholder
         committee to advocate for the interests of Noteholders in the cases (the “Noteholder
         Committee”), with a professional fee budget, to be funded by the Debtors, through January 1,
         2019.

         V. Unitholders were permitted to form a single one-to-two-member fiduciary Unitholder
         committee to advocate for the interests of Unitholders in the cases (the “Unitholder Committee”),
         with a professional fee budget, to be funded by the Debtors, through January 1, 2019.

                Beginning in at least late January 2018, Shapiro had and still has no control over the
         Debtors whatsoever. Instead, the Debtors were, and are, managed by a new and independent
         board of managers and new management, none of whom had any prior involvement with
         Shapiro.

                The Debtors and their new management and advisors have worked diligently with all of
         the creditor representatives—the Unsecured Creditors’ Committee, the Noteholder Committee,
         and the Unitholder Committee—to ensure that investors can recover as much money as possible,
         and that the Debtors’ funds are not squandered by years of litigation between and among the
         Debtors’ creditor constituencies.

                 Ultimately, the Debtors and all of these creditor constituencies reached a settlement—
         which settlement is fully described in the Disclosure Statement and is embodied in the
         accompanying Plan. The settlement recognizes certain unfortunate realities: that Shapiro ran a
         fraudulent scheme (which the Plan will acknowledge and admit was operated as a Ponzi
         scheme), that he did not use investor money as he claimed he would, that he misrepresented the
         nature of the security provided to Noteholders, and that he did not take appropriate legal steps to
         protect the Noteholders’ interests with respect to any such security.

                3. Debtors’ Proposed Bankruptcy Plan

                 The Debtors deeply regret these realities, and they have worked diligently to maximize
         investor recoveries. To that end, the Plan provides for the creation of two entities: (i) a Wind-
         Down Entity, which will own many of the Debtors’ assets (including the Debtors’ real
         properties) and will sell those assets to generate cash, and (ii) a Liquidation Trust, which will
         own the Wind-Down Entity and receive cash generated by the Wind-Down Entity and will
         distribute that (and other) cash to creditors (including to investors). The Liquidation Trust will
         also own litigation claims against third parties and may generate cash through prosecution or
         settlement of those claims. However, the estimated recoveries to creditors set forth below and in
         the Disclosure Statement do not take into account potential proceeds of these litigation claims
         because they are unpredictable and highly contingent.

                Critically, the Debtors have ensured that creditors have indirect control over the decisions
         that will be made by the Liquidation Trust. The proposed Liquidation Trustee, Mr. Michael
         Goldberg, was the SEC’s designee to, and is a current member of, the Debtors’ New Board of
         Managers, and he was unanimously selected to be the Liquidation Trustee by the Unsecured
01:23482975.4

         171456.4                                        3
                      Case 17-12560-BLS
                      Case 19-50351-JKS            Doc 2389
                                                   Doc 57-1 Filed
                                                            Filed 05/10/21
                                                                  08/21/18 Page
                                                                           Page 11
                                                                                10 of
                                                                                   of 141
                                                                                      503



         Creditors’ Committee, the Noteholder Committee, and the Unitholder Committee. In addition,
         the Liquidation Trust Supervisory Board will consist of five members—three selected by the
         Unsecured Creditors’ Committee, and one each selected by the Noteholder Committee and the
         Unitholder Committee.

                 Cash will be distributed by the Liquidation Trust to Noteholders, Unitholders, and other
         creditors both up-front and over time (as the Wind-Down Entity sells properties). Noteholders,
         Holders of General Unsecured Claims, and Unitholders initially will be paid at the same time by
         each receiving Class A Liquidation Trust Interests that entitle them to cash distributions. But, the
         settlement addresses the disputes regarding whether the Units actually are “claims,” or instead
         are “equity” (ownership interests) in the Debtors (in which case Unitholders could be entitled to
         be paid nothing), and whether the Notes are validly secured (either directly or indirectly) by the
         subject real properties. Rather than spend significant time and money litigating these very
         complicated issues, the parties negotiated and settled upon allowance of claims for Unitholders at
         a 27.5% discount as compared to Noteholders’ claims. Thus, Unitholders will initially receive
         72.5% of what Noteholders receive in terms of relative distributions against their respective net
         investments. This aspect of the settlement is accomplished by affording Noteholders Class A
         Liquidation Trust Interests for 100% of their Net Note Claims and affording Unitholders Class A
         Liquidation Trust Interests for only 72.5% of their Net Unit Claims. (Unitholders also get Class
         B Liquidation Trust Interests for the other 27.5% of their Net Unit Claims, so that if there is
         more money available after payment of the Net Note Claims, Allowed General Unsecured
         Claims, and Net Unit Claims represented by the Class A Liquidation Trust Interests, then
         Unitholders will receive cash distributions on their Class B Liquidation Trust Interests until the
         remaining Net Unit Claims are paid.)3

                  Further, the Plan provides for “substantive consolidation” of all Woodbridge Fund
         Debtors (i.e., the ones that raised money from investors) into one entity and all other Debtors
         (including those that own the subject real properties) into a second entity in order to effectuate
         the distributions explained above. Substantive consolidation generally refers to the pooling of
         assets and liabilities of several entities. In other words, if Entity A holds $100 of assets and owes
         $0 of liabilities, and Entity B holds $0 of assets and owes $100 of liabilities, and if those two
         entities are substantively consolidated, the resulting entity will hold $100 of assets and owe $100
         of liabilities.

                The Plan also incorporates a “netting” mechanism where distributions of Liquidation
         Trust Interests will be made based on the Net Note Claim or the Net Unit Claim. These net
         amounts are calculated based on the Outstanding Principal Amount of a Note Claim or a Unit
         Claim, minus the aggregate amount of all Prepetition Distributions received by the claimholder.
         As discussed further in the Disclosure Statement, the Plan provides for this “netting” because of
         the conclusion that the Debtors operated as a Ponzi scheme (as acknowledged in the Plan and if
         approved by the Bankruptcy Court), in which case any Prepetition Distributions to Noteholders
         or Unitholders (representing, for example, purported interest) could be avoided and recovered for

         3
          Noteholders and Unitholders also are afforded on their Ballots the opportunity to elect to become Contributing
         Claimants, and have such amounts increased by multiplying them by the Contributing Claimants Enhancement
         Multiplier (i.e., 105%), as more fully described in Section I.A.2 hereof.

01:23482975.4

         171456.4                                              4
                         Case 17-12560-BLS
                         Case 19-50351-JKS             Doc 2389
                                                       Doc 57-1 Filed
                                                                Filed 05/10/21
                                                                      08/21/18 Page
                                                                               Page 12
                                                                                    11 of
                                                                                       of 141
                                                                                          503



         the benefit of other investors under state and federal “fraudulent transfer” laws. Based on their
         books and records, the Debtors have prepared a “Schedule of Principal Amounts and Prepetition
         Distributions” (a copy of which is attached to the Disclosure Statement) that lists the Debtors’
         calculation of the Net Note Claims and the Net Unit Claims. The specific amounts applicable to
         you are set forth in your Ballot. If you agree with the net claim amounts set forth in your Ballot,
         then you do not need to take any action with respect to that item of the Ballot and will have
         agreed to (and have Allowed Claims based on) the amounts set forth in the Schedule of Principal
         Amounts and Prepetition Distribution. If you disagree with the net claim amounts set forth in the
         Schedule of Principal Amounts and Prepetition Distributions, then you have the option to check
         a box on your Ballot and dispute such amount. If you check this box on your Ballot, this may
         significantly delay the timing of Distributions (if any) to you. The Debtors reserve all rights
         to object to the validity, amount, or any other aspect of any Claim held by a Disputing
         Claimant who disputes the amounts set forth on their Ballot. In addition, the Debtors
         reserve any Liquidation Trust Actions that may exist regarding the particular Disputing
         Claimant, all of which the Liquidation Trust may determine to pursue against the
         particular Disputing Claimant as part of post-confirmation litigation relating to the correct
         Net Note Claim or Net Unit Claim amounts and related matters.

                The Debtors estimate the following recoveries for Noteholders and Unitholders (and
         general unsecured creditors) under the Plan:

                       Class 3          Standard Note Claims                         60%-70% of Net Amounts

                       Class 4          General Unsecured Claims                     60%-70%         of     Allowed
                                                                                     Amounts

                       Class 5          Unit Claims                                  40%-50% of Net Amounts

                       Class 6          Non-Debtor Loan Note Claims                  60%-70% of Net Amounts4


                                                            *        *       *

                 The Debtors deeply regret these circumstances, and understand the precarious financial
         position that many investors are in as a result of Shapiro’s fraudulent scheme and its sudden
         collapse last December. However, the Debtors believe that the settlement described above and
         reflected in the Plan, which is the result of extensive negotiations with significant investor input,
         represents the best outcome of these unfortunate circumstances, and importantly, provides the
         best prospect for investors to receive distributions as soon as possible.




         4
                Although a higher recovery is theoretically possible if the Bankruptcy Court ultimately finds that any of these
                Noteholders are secured by a properly perfected, unavoidable, and enforceable security interest, the Debtors do
                not believe such an outcome is likely. Instead, the Debtors believe that all Noteholders currently classified in
                Class 6 will ultimately be reclassified into Class 3, either on a consensual basis or after litigation.

01:23482975.4

         171456.4                                                    5
                         Case 17-12560-BLS
                         Case 19-50351-JKS                Doc 2389
                                                          Doc 57-1 Filed
                                                                   Filed 05/10/21
                                                                         08/21/18 Page
                                                                                  Page 13
                                                                                       12 of
                                                                                          of 141
                                                                                             503



                                                     I.       INTRODUCTION

                 Woodbridge Group of Companies, LLC and its affiliated debtors and debtors in
         possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11
         Cases”) hereby submit this disclosure statement (the “Disclosure Statement”) pursuant to
         sections 1125 and 1126(b) of title 11 of the United States Code (the “Bankruptcy Code”), in
         connection with the solicitation of votes on the First Amended Joint Chapter 11 Plan of
         Liquidation of Woodbridge Group of Companies, LLC and Its Affiliated Debtors, dated as of
         August 3, 2018 (as amended, modified, or supplemented from time to time pursuant to its terms,
         the “Plan”). A copy of the Plan is attached hereto as Exhibit A.5

                 The purpose of this Disclosure Statement is to enable Creditors whose Claims are
         Impaired under the Plan and who are entitled to vote on the Plan to make an informed decision
         when exercising their right to accept or reject the Plan. This Disclosure Statement sets forth
         certain information regarding the Debtors’ prepetition operating and financial history, their
         reasons for seeking protection under chapter 11 of the Bankruptcy Code, the course of these
         Chapter 11 Cases, and the anticipated orderly liquidation of the Estate Assets. This Disclosure
         Statement also describes certain terms and provisions of the Plan, certain effects of Confirmation
         of the Plan, certain risk factors associated with the Plan, and the manner in which Distributions
         will be made under the Plan. In addition, this Disclosure Statement discusses the confirmation
         process and the voting and election procedures that Creditors entitled to vote under the Plan must
         follow for their votes to be counted.

                    A.       Overview of the Plan

                             1.       General Structure of the Plan

                 A bankruptcy plan is a vehicle for satisfying the rights of holders of claims against and
         equity interests in a debtor. Consummation of a plan is the overriding purpose of a chapter 11
         case. Upon confirmation and effectiveness, a plan becomes binding on the debtor and all of its
         creditors and equity interest holders.

                 In these Chapter 11 Cases, the Plan contemplates a liquidation of each of the Debtors and
         is therefore referred to as a “plan of liquidation.” The Debtors’ assets largely consist of 189 real
         properties (as of the date of this Disclosure Statement), Cash, and the Liquidation Trust Actions
         under the Plan. The Liquidation Trust Actions include, but are not limited to, causes of action,
         claims, remedies, or rights that may be brought by or on behalf of the Debtors or the Estates
         under chapter 5 of the Bankruptcy Code and related statutes or common law, as well as any other
         claims, rights, or causes of action held by the Debtors’ Estates. The estimated recoveries to
         creditors set forth in this Disclosure Statement do not take into account potential proceeds of the
         Liquidation Trust Actions because they are unpredictable and highly contingent. Among other
         things, although the Debtors believe that strong litigation claims may exist, the ability to collect
         any judgment on those claims remains unknown at this time.
         5
                All capitalized terms used but not defined herein shall have the meanings provided to such terms in the Plan.
                The summary of the Plan provided herein is qualified in its entirety by reference to the Plan. In the case of any
                inconsistency between the summary herein and the Plan, the Plan shall govern.

01:23482975.4

         171456.4                                                    6
                        Case 17-12560-BLS
                        Case 19-50351-JKS        Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 14
                                                                              13 of
                                                                                 of 141
                                                                                    503



                 The Plan provides for the creation of a Liquidation Trust and a Wind-Down Entity, as
         well as the appointment of a Liquidation Trustee and a Wind-Down CEO, who will administer
         and liquidate all remaining property of the Debtors and their Estates, subject to the supervision
         and oversight of the Liquidation Trust Supervisory Board and the Wind-Down Board,
         respectively, all as described more fully in Section IV.D of this Disclosure Statement. The Plan
         also provides for Distributions to be made to certain Holders of Administrative Claims,
         Professional Fee Claims, Priority Tax Claims, DIP Claims, Other Secured Claims, Priority
         Claims, Note Claims (both Standard Note Claims and Non-Debtor Loan Note Claims), General
         Unsecured Claims, Unit Claims, and potentially Subordinated Claims, and for the funding of the
         Liquidation Trust and the Wind-Down Entity. The Plan also provides for two levels of
         substantive consolidation as of the Effective Date—(i) of all of the Fund Debtors into
         Woodbridge Mortgage Investment Fund 1, LLC (“Fund 1”), and (ii) of all of the Other Debtors
         into Woodbridge Group of Companies, LLC. Finally, the Plan provides for the cancellation of
         all Equity Interests in the Debtors, the dissolution and wind-up of the affairs of the Debtors, and
         the administration of any remaining assets of the Debtors’ Estates by the Liquidation Trustee or
         the Wind-Down CEO, as applicable.

              THE DEBTORS BELIEVE THAT THE PLAN IS FAIR AND EQUITABLE, WILL
         MAXIMIZE RECOVERIES TO CREDITORS, AND IS IN THE BEST INTERESTS OF
         THE DEBTORS AND THEIR CONSTITUENTS. FOR THESE REASONS, THE
         DEBTORS URGE HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO
         TIMELY RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE PLAN.

              THE PLAN IS THE PRODUCT OF EXTENSIVE NEGOTIATION WITH, AND IS
         SUPPORTED BY, ALL THREE OF THE COMMITTEES APPOINTED IN THE
         CHAPTER 11 CASES, WHO WILL BE PROVIDING THEIR OWN STATEMENT
         SIMILARLY URGING HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO
         TIMELY RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE PLAN.

                           2.      Material Terms of the Plan

                    The following is a general overview of certain material terms of the Plan:

         •          All Allowed Administrative Claims, Allowed Professional Fee Claims, Allowed Priority
                    Tax Claims, Allowed DIP Claims, Allowed Other Secured Claims, and Allowed Priority
                    Claims will be paid or otherwise satisfied in full as required by the Bankruptcy Code,
                    unless otherwise agreed to by the Holders of such Claims and the Liquidation Trustee or
                    the Wind-Down Entity, as applicable.

         •          Holders of Allowed Standard Note Claims will receive one (1) Class A Liquidation Trust
                    Interest for each $75.00 of Net Note Claims held by the applicable Noteholder with
                    respect to its Allowed Note Claims. (If such calculation otherwise would result in such
                    Holder receiving a fractional Class A Liquidation Trust Interest, the amount will be
                    rounded to the nearest hundredth of such Liquidation Trust Interest with five thousandths
                    thereof rounded up to the next hundredth). Distributions of Cash on account of the Class
                    A Liquidation Trust Interests will be made in accordance with the Liquidation Trust
                    Interests Waterfall, including an initial Distribution of Cash to Holders of Class A
01:23482975.4

         171456.4                                           7
                        Case 17-12560-BLS
                        Case 19-50351-JKS            Doc 2389
                                                     Doc 57-1 Filed
                                                              Filed 05/10/21
                                                                    08/21/18 Page
                                                                             Page 15
                                                                                  14 of
                                                                                     of 141
                                                                                        503



                    Liquidation Trust Interests targeted to be made by December 31, 2018 (after the Plan
                    Effective Date) from the Initial Distribution Fund, which is Cash in a range targeted at
                    $42.5 to $85.0 million in the aggregate.

         •          Holders of Allowed General Unsecured Claims will receive one (1) Class A Liquidation
                    Trust Interest for each $75.00 of Allowed General Unsecured Claims held by the
                    applicable Creditor with respect to its Allowed General Unsecured Claims. (If such
                    calculation otherwise would result in such Holder receiving a fractional Class A
                    Liquidation Trust Interest, the amount will be rounded to the nearest hundredth of such
                    Liquidation Trust Interest with five thousandths thereof rounded up to the next
                    hundredth). Distributions of Cash on account of the Class A Liquidation Trust Interests
                    will be made in accordance with the Liquidation Trust Interests Waterfall, including an
                    initial Distribution of Cash to Holders of Class A Liquidation Trust Interests targeted to
                    be made by December 31, 2018 (after the Plan Effective Date) from the Initial
                    Distribution Fund, which is Cash in a range targeted at $42.5 to $85.0 million in the
                    aggregate.

         •          Holders of Allowed Unit Claims will receive 72.5% of one (1) Class A Liquidation Trust
                    Interests and 27.5% of one (1) Class B Liquidation Trust Interest for each $75.00 of Net
                    Unit Claims held by the applicable Unitholder with respect to its Allowed Unit Claims.
                    (If such calculation otherwise would result in such Holder receiving a fractional
                    Liquidation Trust Interest any resulting fractional Liquidation Trust Interests will be
                    rounded to the nearest hundredth of such Liquidation Trust Interest with five thousandths
                    thereof rounded up to the next hundredth). Distributions of Cash on account of the Class
                    A Liquidation Trust Interests and Class B Liquidation Trust Interests will be made in
                    accordance with the Liquidation Trust Interests Waterfall, including an initial
                    Distribution of Cash to Holders of Class A Liquidation Trust Interests targeted to be
                    made by December 31, 2018 (after the Plan Effective Date) from the Initial Distribution
                    Fund, which is Cash in a range targeted at $42.5 to $85.0 million in the aggregate.

         •          Holders of Allowed Non-Debtor Loan Note Claims6 who prevail through litigation that
                    they hold a valid and perfected Secured Claim will receive Cash from the Liquidation
                    Trust in the amount of such Holder’s Allowed Claim to the extent such Allowed Claim is
                    a Secured Claim, with post-Confirmation interest thereon at the applicable contract rate,
                    and any Holder of such Allowed Claim shall release (and by the Confirmation Order shall
                    be deemed to release) all Liens against any Estate Assets. All other Holders of these
                    Claims will be reclassified into Class 3 and their Claims will be treated as if such Claims
                    had always been part of Class 3. In order to avoid the need for significant litigation
                    expense and delay, the Debtors encourage all recipients of a Class 6 Ballot to choose
                    to have their Claims reclassified in Class 3 pursuant to the procedures set forth in
                    the Disclosure Statement Order and Class 6 Ballot.

         •          Holders of Allowed Subordinated Claims will retain a residual right to receive Cash that
                    remains in the Liquidation Trust after the final administration of all Liquidation Trust

         6
                A Schedule of Non-Debtor Loan Note Claims is attached hereto as Schedule 2.

01:23482975.4

         171456.4                                                 8
                        Case 17-12560-BLS
                        Case 19-50351-JKS         Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 16
                                                                               15 of
                                                                                  of 141
                                                                                     503



                    Assets and the complete satisfaction of all senior payment rights within the Liquidation
                    Trust Interests Waterfall.

         •          As of the Effective Date, all Equity Interests in the Debtors shall be deemed void,
                    cancelled, and of no further force and effect. On and after the Effective Date, Holders of
                    Equity Interests shall not be entitled to, and shall not receive or retain any property or
                    interest in property under the Plan on account of such Equity Interests.

         •          In accordance with sections 3.4, 3.6, and 3.7 of the Plan, each Noteholder and Unitholder
                    may agree, by electing on its Ballot, to assign to the Liquidation Trust all Causes of
                    Action that any Noteholder or Unitholder has against any Person that is not a Released
                    Party and that are related in any way to the Debtors. The relative share of Liquidation
                    Trust recoveries for any such electing Noteholder (to the extent its Claims are ultimately
                    treated as part of Class 3) or Unitholder will be enhanced by having the amount that
                    otherwise would be its Net Note Claim or Net Unit Claim increased by multiplying it by
                    the Contributing Claimants Enhancement Multiplier (i.e., 105%). Noteholders and
                    Unitholders also may choose to make such election because aggregating all Contributed
                    Claims and similar Liquidation Trust Actions may enable the pursuit and settlement of
                    such litigation claims in a more efficient and effective manner.

         •          In accordance with Section 5.8 of the Plan, subject to the rights of Allowed Other
                    Secured Claims and the reservations set forth in such Section 5.8, the Fund Debtors will
                    be substantively consolidated into Woodbridge Mortgage Investment Fund 1, LLC and
                    the Other Debtors will be substantively consolidated into Woodbridge Group of
                    Companies, LLC.

         •          Any Intercompany Claims that could be asserted by one Debtor against another Debtor
                    will be extinguished immediately before the Effective Date with no separate recovery on
                    account of any such Claims and any Intercompany Liens that could be asserted by one
                    Debtor regarding any Estate Assets owned by another Debtor will be deemed released
                    and discharged on the Effective Date; provided, however, that solely with respect to any
                    Secured Claim of a non-debtor as to which the associated Lien would be junior to any
                    Intercompany Lien, so as to retain the relative priority and seniority of such
                    Intercompany Claim and associated Intercompany Lien, the otherwise released
                    Intercompany Claim and associated Intercompany Lien will be preserved for the benefit
                    of, and may be asserted by (a) the Liquidation Trust as to any Collateral that is Cash and
                    (b) otherwise, the Wind-Down Entity.

         •          The Liquidation Trust will be created to (a) most effectively and efficiently pursue the
                    Liquidation Trust Actions (including the Contributed Claims) for the collective benefit of
                    all the Liquidation Trust Beneficiaries, (b) to own the Wind-Down Entity and receive the
                    net proceeds of real estate sales, and (c) to pay Distributions, in accordance with the Plan,
                    to Noteholders, Holders of General Unsecured Claims, and Unitholders in respect of their
                    Liquidation Trust Interests.




01:23482975.4

         171456.4                                            9
                         Case 17-12560-BLS
                         Case 19-50351-JKS             Doc 2389
                                                       Doc 57-1 Filed
                                                                Filed 05/10/21
                                                                      08/21/18 Page
                                                                               Page 17
                                                                                    16 of
                                                                                       of 141
                                                                                          503



                             3.         Summary of Treatment of Claims and Equity Interests Under the
                                        Plan

                 The table below summarizes the classification and treatment of Claims and Equity
         Interests under the Plan.

             THE PROJECTED RECOVERIES FOR NOTE CLAIMS, GENERAL
         UNSECURED CLAIMS, AND UNIT CLAIMS SET FORTH IN THE TABLE BELOW
         ARE ESTIMATES ONLY AND ACTUAL RECOVERIES MAY DIFFER. FOR A
         COMPLETE DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND
         TREATMENT OF CLAIMS AND EQUITY INTERESTS, REFERENCE SHOULD BE
         MADE TO THE PLAN.

                CLASS                     DESCRIPTION                          IMPAIRED/                   PROJECTED
                                                                              UNIMPAIRED                   RECOVERY
             None             Administrative Claims                         Unimpaired                 100%

             None             Professional Fee Claims                       Unimpaired                 100%

             None             Priority Tax Claims                           Unimpaired                 100%

             None             DIP Claims                                    Unimpaired                 100%

             Class 1          Other Secured Claims                          Unimpaired                 100%

             Class 2          Priority Claims                               Unimpaired                 100%

             Class 3          Standard Note Claims                          Impaired                   60%-70%7

             Class 4          General Unsecured Claims                      Impaired                   60%-70%8

             Class 5          Unit Claims                                   Impaired                   40%-50%9


         7
                Estimated recoveries for Class 3, Class 4, and Class 5 were projected based on the Debtors’ Wind-Down
                Business Plan and projections regarding anticipated disposition of assets, which were developed in consultation
                with the Committees and are based upon the total amount of Filed and Scheduled Claims to date (reduced as to
                Class 3 Standard Note Claims and Class 5 Unit Claims by the Prepetition Distributions). Estimated recoveries
                will be affected by, among other things, the ultimate pool of Allowed Claims in each such Class, including any
                potential decrease in each such pool as a result of any potential future objections to Filed or Scheduled Claims,
                resolutions of Claims of Disputing Claimants, the amount of Wind-Down Expenses and Liquidation Trust
                Expenses, and the recoveries realized from the Wind-Down Assets and the Liquidation Trust Assets. In
                estimating recoveries, the Debtors, based on consultation with the Committees, have not included projected
                recoveries, if any, that may be generated on account of Liquidation Trust Actions, as such recoveries are
                unpredictable and collectability is unknown at this time.
         8
                See footnote 7 above.
         9
                See footnote 7 above.

01:23482975.4

         171456.4                                                   10
                         Case 17-12560-BLS
                         Case 19-50351-JKS              Doc 2389
                                                        Doc 57-1 Filed
                                                                 Filed 05/10/21
                                                                       08/21/18 Page
                                                                                Page 18
                                                                                     17 of
                                                                                        of 141
                                                                                           503




                CLASS                     DESCRIPTION                           IMPAIRED/                    PROJECTED
                                                                               UNIMPAIRED                    RECOVERY
              Class 6          Non-Debtor Loan Note Claims                   Impaired                   60%-70%10

              Class 7          Subordinated Claims                           Impaired      (deemed 0%
                                                                             to reject)

              Class 8          Equity Interests                              Impaired      (deemed 0%
                                                                             to reject)


              THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE BEST
         RECOVERIES POSSIBLE FOR HOLDERS OF CLAIMS AGAINST THE DEBTORS
         AND THUS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.
         THE PLAN IS SUPPORTED BY THE UNSECURED CREDITORS’ COMMITTEE, THE
         NOTEHOLDER COMMITTEE, AND THE UNITHOLDER COMMITTEE.

                    B.       Plan Voting Instructions and Procedures

                             1.       Voting Rights

                 Under the Bankruptcy Code, only classes of claims or interests that are “impaired” and
         that are not deemed as a matter of law to have rejected a plan under Bankruptcy Code section
         1126 are entitled to vote to accept or reject such plan. Any class that is “unimpaired” is not
         entitled to vote to accept or reject a plan and is conclusively presumed to have accepted such
         plan. As set forth in Bankruptcy Code section 1124, a class is “impaired” if the legal, equitable,
         or contractual rights attaching to the claims or equity interests of that class are modified or
         altered by the proposed plan. Holders of claims or interests within an impaired class are entitled
         to vote to accept or reject a plan if such claims or interests are “allowed” under Bankruptcy Code
         section 502.

                 Under the Bankruptcy Code, acceptance of a plan by a class of claims is determined by
         calculating the number and the amount of allowed claims voting to accept such plan. Acceptance
         by a class of claims requires more than one-half of the number of total allowed claims voting in
         the class to vote in favor of the plan and at least two-thirds in dollar amount of the total allowed
         claims voting in the class to vote in favor of the plan; only those non-insider holders that actually
         vote to accept or reject the plan are counted for purposes of determining whether these dollar and
         number thresholds are met. Thus, a Class of Claims will have voted to accept the Plan only if
         two-thirds in amount and a majority in number that actually vote cast their Ballots in favor of
         acceptance.

         10
                See footnote 7 above. Although a higher recovery is theoretically possible if the Bankruptcy Court ultimately
                finds that any of these Noteholders are secured by a properly perfected, unavoidable, and enforceable security
                interest, the Debtors do not believe such an outcome is likely. Instead, the Debtors believe that all Noteholders
                currently classified in Class 6 will ultimately be reclassified into Class 3, either on a consensual basis or after
                litigation.

01:23482975.4

         171456.4                                                    11
                        Case 17-12560-BLS
                        Case 19-50351-JKS         Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 19
                                                                               18 of
                                                                                  of 141
                                                                                     503



                 Pursuant to the Plan, Claims in Class 3, Class 4, Class 5, and Class 6 are Impaired by,
         and entitled to receive a Distribution under, the Plan, and only the Holders of Claims in those
         Classes that are Allowed Claims or have been deemed allowed for voting purposes are entitled to
         vote to accept or reject the Plan. Only Holders of Claims in Class 3, Class 4, Class 5, or Class 6
         as of the dates specific in the Disclosure Statement Order (the “Voting Record Date”) may vote
         to accept or reject the Plan. For Holders of Claims in Classes 1, 2, 4, and 7, August 21, 2018
         shall be the Voting Record Date. For Holders of Claims in Classes 3, 5, and 6, December 4,
         2017 shall be the Voting Record Date.

                Pursuant to the Plan, Claims in Class 1 and Class 2 are Unimpaired by the Plan, and such
         Holders are deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.

                 The Debtors have determined not to solicit the votes of Holders of any Subordinated
         Claims in Class 7, and such Holders shall be deemed to have rejected the Plan and, therefore,
         such Holders are not entitled to vote on the Plan. Pursuant to the Plan, Equity Interests in Class 8
         will not receive or retain any property under the Plan on account of such Equity Interests, and are
         therefore deemed to reject the Plan and are not entitled to vote on the Plan.

                           2.      Solicitation Materials

                The Debtors, with the approval of the Bankruptcy Court, have engaged Garden City
         Group, LLC (the “Voting Agent”) to serve as the voting agent to process and tabulate Ballots
         and to generally oversee the voting process. The following materials constitute the solicitation
         package (the “Solicitation Package”):

         •          This Disclosure Statement, including the Plan and all other Exhibits and Schedules
                    thereto;

         •          The Bankruptcy Court order approving this Disclosure Statement (the “Disclosure
                    Statement Order”) (excluding exhibits);

         •          The notice of, among other things, (i) the date, time, and place of the hearing to consider
                    Confirmation of the Plan and related matters and (ii) the deadline for filing objections to
                    Confirmation of the Plan (the “Confirmation Hearing Notice”);

         •          One or more Ballots, to be used in voting to accept or to reject the Plan and, in the case of
                    holders of Notes and Units, to elect to contribute claims to the Liquidation Trust, and
                    applicable instructions with respect thereto (the “Voting Instructions”);

         •          A pre-addressed, postage pre-paid return envelope;

         •          The Schedule of Principal Amounts and Prepetition Distributions (only for Creditors in
                    Class 3, Class 5, or, potentially, Class 6), which is attached hereto as Schedule 3, which
                    sets forth the Principal Amounts and Prepetition Distributions that, absent timely
                    objection properly made as described in the Ballot, will drive the specific Distributions
                    that Noteholders or Unitholders will receive pursuant to the Class 3 and Class 5 treatment
                    provisions of the Plan; and

01:23482975.4

         171456.4                                            12
                       Case 17-12560-BLS
                       Case 19-50351-JKS        Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 20
                                                                             19 of
                                                                                of 141
                                                                                   503



         •          Such other materials as the Bankruptcy Court may direct or approve.

                The Debtors, through the Voting Agent, will distribute the Solicitation Package in
         accordance with the Disclosure Statement Order. The Solicitation Package is also available
         without charge at the Debtors’ restructuring website at http://cases.gardencitygroup.com/wgc/.

                 On or before the date that is seven (7) days prior to the Voting Deadline (defined below),
         the Debtors will File a Plan Supplement. As the Plan Supplement is updated or otherwise
         modified, it will be made available without charge at the Debtors’ restructuring website at
         http://cases.gardencitygroup.com/wgc/.

                If you are the Holder of a Claim and believe that you are entitled to vote on the Plan, but
         you did not receive a Ballot or your Ballot is damaged or illegible, or if you have any questions
         concerning voting procedures, you should contact the Voting Agent by writing to:

                    Woodbridge Group of Companies, LLC
                    c/o Garden City Group
                    P.O. Box 10545
                    Dublin, Ohio 43017-0208
                    Toll Free: 1-888-735-7613
                    Email: WGCInfo@choosegcg.com

                If your Claim is subject to a pending claim objection and you wish to vote on the Plan,
         you must File a motion pursuant to Bankruptcy Rule 3018 with the Bankruptcy Court for the
         temporary allowance of your Claim for voting purposes and your Claim or portion thereof, as
         applicable, must be temporarily allowed by the Bankruptcy Court for voting purposes by the
         Voting Deadline or you will not be entitled to vote to accept or reject the Plan.

              THE DEBTORS AND THE LIQUIDATION TRUST, AS APPLICABLE,
         RESERVE THE RIGHT, THROUGH THE CLAIM OBJECTION PROCESS, TO
         OBJECT TO OR SEEK TO DISALLOW OR SUBORDINATE ANY CLAIM FOR
         DISTRIBUTION PURPOSES, EXCEPT AS MAY BE EXPRESSLY PROVIDED
         OTHERWISE IN THE PLAN OR CONFIRMATION ORDER.

                           3.     Voting Instructions and Procedures

                 As set forth in the Disclosure Statement Order, all votes to accept or reject the Plan must
         be cast by using the Ballots enclosed with the Solicitation Packages or otherwise provided by the
         Debtors or the Voting Agent. No votes other than ones using such Ballots will be counted, except
         to the extent the Bankruptcy Court orders otherwise. The Bankruptcy Court has fixed the Voting
         Record Date for the determination of the Holders of Claims who are entitled to (a) receive a copy
         of this Disclosure Statement and all of the related materials and (b) vote to accept or reject the
         Plan.

                 After carefully reviewing the Plan, this Disclosure Statement, and the detailed
         instructions accompanying your Ballot, you are asked to indicate your acceptance or rejection of
         the Plan by voting in favor of or against the Plan on the accompanying Ballot.

01:23482975.4

         171456.4                                         13
                        Case 17-12560-BLS
                        Case 19-50351-JKS         Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 21
                                                                               20 of
                                                                                  of 141
                                                                                     503



                The deadline to vote on the Plan is October 8, 2018 at 4:00 p.m. (prevailing Eastern
         Time) (the “Voting Deadline”). In order for your vote to be counted, your Ballot must be
         properly completed in accordance with the Voting Instructions on the Ballot, and actually
         received no later than the Voting Deadline at the following address:

                           By Regular Mail:

                    Woodbridge Group of Companies, LLC
                    c/o Garden City Group
                    P.O. Box 10545
                           Dublin, Ohio 43017-0208
                           Overnight Courier, or Hand Delivery, to:

                    Woodbridge Group of Companies, LLC
                    c/o Garden City Group
                    5151 Blazer Parkway, Suite A
                    Dublin, Ohio 43017

                 Only the Holders of Allowed Claims or Claims that are deemed allowed for purposes of
         voting on the Plan in Class 3, Class 4, Class 5, or Class 6 as of the Voting Record Date are
         entitled to vote to accept or reject the Plan, and they may do so by completing the appropriate
         Ballots and returning those Ballots in the envelope provided to the Voting Agent so as to be
         actually received by the Voting Agent by the Voting Deadline. Each Holder of a Claim must
         vote its entire Claim either to accept or to reject the Plan and may not split such vote. The Ballots
         will clearly indicate the appropriate return address. It is important to follow the specific Voting
         Instructions provided on each Ballot.

                 Unless otherwise provided in the Voting Instructions accompanying the Ballots, the
         following Ballots will not be counted in determining whether the Plan has been accepted or
         rejected:

         •          Any Ballot that fails to clearly indicate an acceptance or rejection, or that indicates both
                    an acceptance and a rejection, of the Plan;

         •          Any Ballot received after the Voting Deadline, except if the Debtors have granted an
                    extension of the Voting Deadline with respect to such Ballot in writing, or by order of the
                    Bankruptcy Court;

         •          Any Ballot containing a vote that the Bankruptcy Court determines was not solicited or
                    procured in good faith or in accordance with the applicable provisions of the Bankruptcy
                    Code;

         •          Any Ballot that is illegible or contains insufficient information to permit the identification
                    of the Claim Holder;

         •          Any Ballot cast by a Person that does not hold a Claim in the voting Class; and

         •          Any Ballot that is not signed or does not contain an original signature.
01:23482975.4

         171456.4                                            14
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 22
                                                                           21 of
                                                                              of 141
                                                                                 503



                 The Ballots also permit each Holder of a Class 3 Claim, Class 5 Claim, or a Class 6
         Claim to elect to assign its Contributed Claims to the Liquidation Trust. By electing such option
         on its Ballot, the applicable Noteholder or Unitholder agrees that, subject to the occurrence of the
         Effective Date and the formation of the Liquidation Trust, it will be deemed to have, among
         other things, assigned its Contributed Claims to the Liquidation Trust. Pursuant to the Plan,
         “Contributed Claims” are all Causes of Action of any Noteholder or Unitholder that is a
         Contributing Claimant (a) against any Person that is not a Released Party and (b) related in any
         way to the Debtors, their predecessors, their respective affiliates, or any Excluded Parties. For
         the avoidance of doubt, “Contributed Claims” do not include the Note Claims or Unit Claims
         being asserted against any Debtor that are held, respectively, by Noteholders and Unitholders.
         The relative share of Liquidation Trust recoveries for any such electing Class 3 Noteholder or
         Class 5 Unitholder (or Holder of a Class 6 Non-Debtor Note Claim that has its Claim reclassified
         into Class 3 under the Plan) will be enhanced by having the amount that otherwise would be its
         Net Note Claim or Net Unit Claim increased by multiplying it by the Contributing Claimants
         Enhancement Multiplier (i.e., 105%). Noteholders and Unitholders also may choose to make
         such election because aggregating all Contributed Claims and similar Liquidation Trust Actions
         may enable the pursuit and settlement of such litigation claims in a more efficient and effective
         manner.

                 Any party who has previously submitted to the Voting Agent prior to the Voting
         Deadline a properly completed Ballot may revoke such Ballot and change its vote or elections by
         submitting to the Voting Agent prior to the Voting Deadline a subsequent properly completed
         Ballot for acceptance or rejection of the Plan. In the case where multiple Ballots are received
         from the same Holder with respect to the same Claim prior to the Voting Deadline, the last
         timely received, properly executed Ballot will be deemed to reflect that voter’s intent and will
         supersede and revoke any prior Ballot. Any party who has delivered a properly completed Ballot
         for the acceptance or rejection of the Plan that wishes to withdraw such acceptance or rejection
         rather than changing its vote may withdraw such acceptance or rejection by delivering a written
         notice of withdrawal to the Voting Agent at any time prior to the Voting Deadline. To be valid, a
         notice of withdrawal must (i) contain the description of the Claims to which it relates and the
         aggregate principal amount represented by such Claims, (ii) be signed by the withdrawing party
         in the same manner as the Ballot being withdrawn, (iii) contain a certification that the
         withdrawing party owns the Claims and possesses the right to withdraw the vote sought to be
         withdrawn, and (iv) be actually received by the Voting Agent prior to the Voting Deadline.

              ALL BALLOTS ARE ACCOMPANIED BY VOTING INSTRUCTIONS. IT IS
         IMPORTANT THAT THE HOLDER OF A CLAIM ENTITLED TO VOTE FOLLOW
         THE SPECIFIC INSTRUCTIONS PROVIDED WITH EACH BALLOT.

                 If you have any questions about (a) the procedure for voting your Claim or making
         elections on your Ballot, (b) the Solicitation Package that you have received, or (c) the amount of
         your Claim, or if you wish to obtain, at your own expense (unless otherwise specifically required
         by Bankruptcy Rule 3017(d)), an additional copy of the Plan, this Disclosure Statement, or any
         appendices, schedules, or exhibits to such documents, please contact the Voting Agent at the
         address specified above. Copies of the Plan, Disclosure Statement, and other documents Filed in
         these Chapter 11 Cases may be obtained free of charge at the Debtors’ restructuring website at
         http://cases.gardencitygroup.com/wgc/. Documents Filed in these Chapter 11 Cases may also be
01:23482975.4

         171456.4                                        15
                          Case 17-12560-BLS
                          Case 19-50351-JKS           Doc 2389
                                                      Doc 57-1 Filed
                                                               Filed 05/10/21
                                                                     08/21/18 Page
                                                                              Page 23
                                                                                   22 of
                                                                                      of 141
                                                                                         503



         examined between the hours of 8:00 a.m. and 4:00 p.m., prevailing Eastern Time, Monday
         through Friday, at the Office of the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd
         Floor, Wilmington, Delaware 19801.

                The Voting Agent will process and tabulate Ballots for the Classes entitled to vote to
         accept or reject the Plan and will File a voting report (the “Voting Report”) on or before October
         19, 2018. The Voting Report will, among other things, describe every Ballot that does not
         conform to the Voting Instructions or that contains any form of irregularity, including, but not
         limited to, those Ballots that are late, illegible (in whole or in material part), unidentifiable,
         lacking signatures, lacking necessary information, or damaged.

              THE DEBTORS URGE HOLDERS OF CLAIMS WHO ARE ENTITLED TO
         VOTE TO TIMELY RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE
         PLAN BY THE VOTING DEADLINE.

                             4.      Confirmation Hearing and Deadline for Objections to Confirmation

                 Objections to Confirmation of the Plan must be Filed and served on the Debtors and
         certain other entities, all in accordance with the Confirmation Hearing Notice, so that such
         objections are actually received by no later than October 8, 2018 at 4:00 p.m. (prevailing
         Eastern Time). Unless objections to Confirmation of the Plan are timely served and Filed in
         compliance with the Disclosure Statement Order, they may not be considered by the Bankruptcy
         Court. For further information, refer to Section VI of this Disclosure Statement, “Confirmation
         of the Plan.”

                    II.      BACKGROUND REGARDING THE FRAUDULENT ENTERPRISE

                    A.       The Determination that Shapiro Operated the Prepetition Debtors as a Ponzi
                             Scheme

                 The Debtors are part of a group of affiliated entities (collectively, the “Woodbridge
         Entities”) formed by, and formerly controlled by, Robert Shapiro (“Shapiro”). The Debtors
         believe that Shapiro used the prepetition Debtors to perpetrate a massive Ponzi scheme.11
         Specifically, the Debtors believe12 that:

         11
                The description of the Ponzi scheme set forth in this section is drawn almost exclusively from the factual
                background set forth in the SEC’s Motion by the U.S. Securities and Exchange Commission for Order Directing
                the Appointment of a Chapter 11 Trustee [Docket No. 157] (the “SEC Trustee Motion”) and the SEC’s
                Memorandum of Law in Support of Ex Parte Emergency Motion for Asset Freeze and Other Relief, filed in the
                Florida District Court in the lawsuit Securities and Exchange Commission v. Robert Shapiro, et al., Case No.
                17-24624 (S.D. Fl. 2017), which were prepared and filed based on the SEC’s extensive factual investigation and
                forensic analysis of the Debtors.
         12
                Pursuant to the Plan Term sheet, the Plan will acknowledge and admit that the Debtors operated as a Ponzi
                scheme since at least August 2012 , which scheme was discovered no later than December 2017 when the SEC
                unsealed its action against Robert Shapiro and others and alleged facts evidencing such Ponzi scheme. To the
                extent that the Bankruptcy Court does not confirm the Plan, the Debtors and each of the three
                “Committees” reserve all of their respective rights (and/or defenses) respecting the characterization and the
                ramifications of the massive fraud upon investors and other creditors.

01:23482975.4

         171456.4                                                  16
                        Case 17-12560-BLS
                        Case 19-50351-JKS         Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 24
                                                                               23 of
                                                                                  of 141
                                                                                     503



                    (i) beginning no later than July 2012 through December 1, 2017, Shapiro used his web of
                         more than 275 limited liability companies, including the prepetition Debtors, to
                         conduct a massive Ponzi scheme raising more than $1.22 billion from over 10,000
                         unsuspecting investors nationwide,

                    (ii) because Shapiro had no other significant sources of cash inflows to pay interest and
                         principal to existing investors, he used $368 million of new investor funds to pay
                         false “returns” to existing investors, and

                    (iii) Shapiro also used investor money to pay approximately $64.5 million in
                         commissions to sales agents that sold these fraudulent “investments” to Noteholders
                         and Unitholders, and used approximately $21.2 million of investor money for
                         Shapiro’s personal benefit and the benefit of his related entities or family members.
                         For example, Shapiro charged at least approximately $9 million dollars on credit
                         cards which were paid for nearly entirely by one or more prepetition Debtor. In fact,
                         about 99% of the payments made toward those credit cards were derived from the
                         prepetition Debtors. Shapiro charged personal items, including extravagant travel
                         expenses, luxury brand items, and furnishings. For example, Shapiro used investor
                         funds on at least the following: (i) $200,000 at Four Seasons Hotels and Ritz Carlton
                         Hotels, (ii) $34,000 on limousine services, (iii) $1.6 million on home furnishings,
                         (iv) $1.4 million on luxury retail purchases like Louis Vuitton and Chanel,
                         (v) $600,000 on political contributions, (vi) $400,000 on jewelry purchases, and
                         (vii) $308,000 on wine. In addition to the credit card charges, Shapiro spent
                         additional investor funds as follows: (i) $3.1 million for chartering private planes,
                         (ii) $1.2 million in alimony to his ex-wife, (iii) $340,000 in luxury automobiles, and
                         (iv) $130,000 on country club fees. The prepetition Debtors and Shapiro also paid
                         nearly $1 million to a rare coin and precious metal firm, purportedly for client gifts.

                 Shapiro’s scheme involved outright deception of Noteholders and Unitholders. Shapiro
         raised money from Noteholders and Unitholders under the false premise that such funds would
         be used to make real estate-related loans to unrelated third-party borrowers at favorable loan-to-
         value ratios, with such unrelated third-party borrowers being required to make regular monthly
         interest payments to the prepetition Debtors—which monthly interest payments were the
         supposed source of monthly returns to the prepetition Debtors’ investors. In reality, however,
         Shapiro overwhelmingly did not use investors’ funds to make loans to unrelated third-party
         borrowers. Instead, Shapiro created disguised affiliates—the PropCos and MezzCos—to whom
         money was “loaned” (i.e., evidenced by documents, but without any ability to trace particular
         funds to a particular PropCo or MezzCo). Having no cash or source of cash (other than the
         projected proceeds of sale of properties of the PropCos), the PropCos and MezzCos had no
         ability to service their debts’ contractual periodic interest obligations, and only uncertain means
         to redeem principal or pay interest in arrears.

                 Because the prepetition Debtors loaned money overwhelmingly to affiliates with no
         ability to service debt, the prepetition Debtors generated nearly no cash flows from any
         operations. From July 11, 2012 through September 30, 2017, the prepetition Debtors generated
         only approximately $13.7 million in interest payments from unaffiliated third-party borrowers.
         As early as the third quarter of 2012 (the first quarter in which there were funds received from
01:23482975.4

         171456.4                                           17
                         Case 17-12560-BLS
                         Case 19-50351-JKS            Doc 2389
                                                      Doc 57-1 Filed
                                                               Filed 05/10/21
                                                                     08/21/18 Page
                                                                              Page 25
                                                                                   24 of
                                                                                      of 141
                                                                                         503



         investors), WGC did not generate sufficient income for operating expenses, investor interest
         payments, and investor redemptions. Until the first quarter of 2013, WGC utilized a cash
         balance carried over from the activities of Woodbridge Structured Funding, LLC (“WSF”) and
         funds received from other Shapiro-related entities to fund the cash flow deficits.13 Beginning in
         the second quarter of 2013, WGC had continuing deficits in each quarter and the only source of
         funds available to fund the deficits was new investor funds. This deficit grew to more than
         $250 million as of September 2017. As of April 28, 2017, out of $736 million in loans
         outstanding, $718 million (98%) were due from prepetition Debtor-affiliated entities. These
         “borrowers” were not making interest payments and the prepetition Fund Debtors simply
         recorded interest income for book purposes only.

                 Importantly, as noted above, Shapiro is no longer in control of the Debtors and no longer
         has any involvement whatsoever with the Debtors. The Plan described by this Disclosure
         Statement has been formulated by the Debtors’ new management and advisors, all of whom are
         completely independent of Shapiro, and has been developed in close consultation with numerous
         creditor and investor constituencies, as described below.

                    B.       Debtors’ Organizational Structure

               The Woodbridge Entities are all directly or indirectly owned by RS Protection Trust
         (“RS Trust”), an irrevocable trust settled under Nevada law, of which Shapiro is the trustee.
         Members of Shapiro’s family are the sole beneficiaries of RS Trust. An organization chart of the
         Woodbridge Entities is attached as Exhibit A to the Declaration of Lawrence R. Perkins in
         Support of the Debtors’ Chapter 11 Petitions and Requests for First Day Relief [Docket No. 12].

                    The Debtors organizational structure broadly consisted of three “silos.”

                         •   First, Woodbridge Group of Companies, LLC (“WGC”) was the principal
                             operating company of the enterprise and held the primary distributing bank
                             account for the Woodbridge Entities. WGC managed contractual relationships
                             with the architects, contractors, and construction companies engaged in the
                             development of the Woodbridge Entities’ real properties.

                         •   Second, WMF Management, LLC (“WMF”) managed the Debtors’ retail
                             fundraising operation. WMF directly owned seven fund entities (collectively, the
                             “Fund Debtors”14). As described in more detail below, the Fund Debtors,
                             prepetition, fraudulently raised money from thousands of retail investors by
                             selling Notes and Units.

         13
                WSF was in the business of purchasing structured settlements, annuity, and lottery payments, and it raised
                money from investors to buy the annuity streams at a discount. The investor would then purportedly receive the
                payment stream.
         14
                The Fund Debtors are the following Debtors: (i) Woodbridge Mortgage Investment Fund 1, LLC (“Fund 1”);
                (ii) Woodbridge Mortgage Investment Fund 2, LLC (“Fund 2”); (iii) Woodbridge Mortgage Investment Fund 3,
                LLC (“Fund 3”); (iv) Woodbridge Mortgage Investment Fund 3A, LLC (“Fund 3A”); (v) Woodbridge
                Mortgage Investment Fund 4, LLC (“Fund 4”); (vi) Woodbridge Commercial Bridge Loan Fund 1, LLC
                (“Bridge Loan Fund 1”); and (vii) Woodbridge Commercial Bridge Loan Fund 2, LLC (“Bridge Loan Fund 2”).

01:23482975.4

         171456.4                                                  18
                         Case 17-12560-BLS
                         Case 19-50351-JKS              Doc 2389
                                                        Doc 57-1 Filed
                                                                 Filed 05/10/21
                                                                       08/21/18 Page
                                                                                Page 26
                                                                                     25 of
                                                                                        of 141
                                                                                           503



                         •   Third, the Woodbridge Entities include a network of over 200 special purpose
                             vehicle entities that hold real properties (the “PropCos”), 152 of which are
                             Debtors, nearly all of which hold an individual real property asset. Most of the
                             PropCos are, in turn, wholly owned by related special purpose vehicle entities (the
                             “MezzCos”), the sole assets of which are the equity of the PropCos; a total of
                             138 MezzCos are Debtors.

                Shapiro was formerly, but is no longer, the president of WGC. Shapiro previously
         maintained sole operational control over WGC and its affiliated entities—most, but not all, of
         which are Debtors. Historically, there was no board of directors or any other executives with
         decision-making authority, and Shapiro maintained absolute control over the entities’ day-to-day
         operations. WGC was the principal operating company of Shapiro’s businesses and employed
         over 140 people in offices in six states. Shapiro identified the properties underlying the entities’
         investments, approved every real estate purchase, selected the amount and type of investments
         sold, determined sales agents’ commissions, and calculated the company’s potential profits.
         Shapiro had sole signature authority over all of the Debtors’ bank accounts.

                    C.       Shapiro’s Fundraising Scheme

                 The prepetition Debtors sold investors two primary products, a five-year private
         placement security (i.e., Units) and a twelve to eighteen month promissory note security called
         First Position Commercial Mortgages or “FPCMs” (i.e., Notes),15 which, the prepetition Debtors
         claimed, were based on the purported revenues the prepetition Debtors purportedly would
         receive from issuing short-term loans to unrelated third-party property owners. As explained
         herein, none of this was remotely true—the prepetition Debtors did not make these short-term
         loans to third-party property owners, and instead created disguised affiliates to whom money was
         “loaned,” which had no ability to service debt.

                             1.       Units

                 During the period from August 2012 through December 1, 2017, prepetition Debtor
         WMF offered Units (the “Unit Offerings”) through the prepetition Fund Debtors, which were
         purported mortgage investment funds and bridge loan funds, pursuant to purported exemptions
         under Rules 506(b) and (c) of Regulation D of the Securities Act, collectively seeking to raise at
         least $435 million from investors. WMF admits it ultimately raised at least $226 million from
         nearly 1,583 Unitholders.

                 The prepetition Debtors purportedly limited each of the Unit Offerings to accredited
         investors with a $50,000 minimum subscription and provided for a five-year term with a 6% to
         10% aggregate annual return paid monthly and a 2% “accrued preferred dividend.” At the end of
         the five-year term, Unitholders would also be entitled to a distribution based on the prepetition
         Debtors’ profits. In the offering memoranda for each of the Unit Offerings, the prepetition

         15
                The prepetition Debtors also sold “acquisition and development” (or “A&D”) and “mezzanine” promissory note
                securities, which were similar in structure to FPCMs but with different maturities, interest, and collateral. For
                purposes of the Plan and this Disclosure Statement, all of these promissory note securities are referred to as
                “Notes.”

01:23482975.4

         171456.4                                                   19
                         Case 17-12560-BLS
                         Case 19-50351-JKS             Doc 2389
                                                       Doc 57-1 Filed
                                                                Filed 05/10/21
                                                                      08/21/18 Page
                                                                               Page 27
                                                                                    26 of
                                                                                       of 141
                                                                                          503



         Debtors represented to investors that their funds would be used for real estate acquisitions and
         investments. The Unit Offerings, in effect, were purported to be investments into pooled notes.
         For example, the offering memoranda stated, “[t]he Company plans to use the net proceeds from
         this offering to invest in first mortgages.” The prepetition Debtors and Shapiro used Unitholders’
         funds to purchase at least 193 residential and commercial properties located primarily in Los
         Angeles, California, and Aspen, Colorado.

                             2.       Notes

                 During the period from August 2012 through December 1, 2017, the prepetition Debtors
         issued Notes to pools of private investors who each contributed at least $25,000.16 Many of these
         pools contained 40 or more investors. As described in more detail below, the prepetition Debtors
         had a double-barreled placement strategy, including a sizeable direct sales force, and a national
         network of purportedly independent sales agents; the direct salespeople and members of the
         agent network received rates of compensation for the placement of Notes far in excess of the
         compensation typically offered for placing (legitimate) low-risk fixed income securities. The
         prepetition Debtors and sales agents told investors that the prepetition Debtors were making
         short-term loans, between $1 million and $100 million, to bona-fide third-party commercial
         property borrowers at high rates of interest, approximately 11%-15%, secured by a first-position
         mortgage on the property. The prepetition Debtors and sales agents promised Noteholders 5% to
         8% annual interest paid monthly with a return of their principal at the end of their note’s term
         and assigned each investor a pro rata portion of the applicable prepetition Fund Debtor’s putative
         first-position lien interest in the underlying property. The prepetition Debtors (and intentionally
         or not, the sales agents) misled investors by stating that the prepetition Debtors would receive the
         spread between what the underlying borrowers paid the prepetition Debtors and what the
         prepetition Debtors were paying the investors. The prepetition Debtors falsely represented on
         their website and in sales materials (delivered onward, in the case of sales agent placements) that
         they provided loan-to-value ratios of approximately 60-70%, ensuring that the “properties that
         secure the mortgages are worth considerably more than the loans themselves at closing.” The
         prepetition Debtors also falsely assured investors that, at the end of the one-year term, the
         underlying borrower was obligated to repay the applicable prepetition Fund Debtor the principal
         amount of the loan and, if it defaulted, the prepetition Fund Debtor could (and would) foreclose
         on the property to recover the amount owed.

                 Each of the Notes was evidenced by an individual promissory note issued pursuant to a
         loan agreement (individually, a “Noteholder Loan Agreement”). Pursuant to the terms of each
         Noteholder Loan Agreement, each Noteholder lent a fixed amount to an individual prepetition
         Fund Debtor for the stated purpose of partially funding a single one of three types of secured
         loans from such prepetition Fund Debtor to an unrelated third-party borrower. According to the
         documents created by or at the direction of Shapiro, with respect to each real property (which
         were actually owned not by unrelated third-party borrowers, but by disguised affiliates—the
         PropCos), up to three purportedly secured loans were created: (i) a loan from a prepetition Fund
         Debtor to a PropCo purportedly secured by a first lien mortgage on such property (referred to as

         16
                In some cases it appears certain “brokers” of Notes created special purpose vehicles to permit private investors
                of less than $25,000 to aggregate their investments to attain minimum purchase levels.

01:23482975.4

         171456.4                                                   20
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 28
                                                                           27 of
                                                                              of 141
                                                                                 503



         “senior” loans or “FPCMs”), (ii) a loan from the same prepetition Fund Debtor to the same
         PropCo purportedly secured by a second lien mortgage on such property (referred to as
         “development” or “acquisition and development” loans), and (iii) a mezzanine loan from the
         same prepetition Fund Debtor to the MezzCo that owns the sole membership interest in such
         PropCo, purportedly secured by a pledge of that MezzCo’s ownership interest in the PropCo.

                  Under each Noteholder Loan Agreement, the applicable prepetition Fund Debtor effected
         a putative assignment in favor of the applicable Noteholders of the prepetition Fund Debtor’s
         right, title, and interest in and to (i) the indebtedness held by the prepetition Fund Debtor issued
         by a particular MezzCo or PropCo, (ii) the promissory note evidencing such indebtedness,
         (iii) the mortgage or deed of trust securing such indebtedness (in the case of PropCo loans) or the
         pledge and security agreement securing the mezzanine loan (in the case of a MezzCo loan), and
         (iv) related title insurance policies in connection with such loan (collectively, the “Purported
         Noteholder Collateral”). Further, in connection with each Note, the applicable prepetition Fund
         Debtor entered into two related putative assignment documents: first, an assignment of
         promissory note, pursuant to which the prepetition Fund Debtor assigned to the Noteholder
         (without negotiating or delivering physical possession of the underlying documents) the
         prepetition Fund Debtor’s right, title, interest, claims, or rights in (i) the promissory note
         reflecting its loan to the applicable PropCo or MezzCo, and (ii) the related mortgage or deed of
         trust held by the applicable PropCo, or the related pledge and security agreement held by the
         applicable MezzCo, together with related rights, documents, accounts, and proceeds thereto; and
         second, a collateral assignment, pursuant to which the prepetition Fund Debtor assigned to the
         Noteholder its right, title, and interest in and to the same underlying documents, proceeds
         therefrom, rights thereunder, and documents related thereto. The effect of these documents, the
         prepetition Debtors asserted at that time, was to ensure that Noteholders were secured by the
         property purportedly backing their loan.

                 However, the Debtors believe that the transactions described in the Notes and the related
         loan documents are vastly different than the transactions that actually occurred. The documents
         generated by or at the direction of Shapiro are based on the fiction that the prepetition Fund
         Debtors actually loaned specific funds to unrelated third parties at favorable loan-to-value ratios
         and that those third parties would pay interest and principal to the prepetition Fund Debtors (or
         else the prepetition Fund Debtors would foreclose on the properties). In reality, almost no money
         at all flowed directly from the prepetition Fund Debtors to unrelated third parties. Rather,
         Shapiro created disguised affiliates (the PropCos and MezzCos) to which money was loaned
         with no ability to service debt. The PropCos and MezzCos purchased real properties, but had no
         source of cash to make monthly interest payments—thus leaving the prepetition Debtors without
         any significant source of revenue to pay investors’ periodic interest, and relying upon proceeds
         of property sales (inherently uncertain as to both time and amount) to pay principal or arrears of
         interest. Shapiro also directed the prepetition Debtors to use the funds raised from the investors
         for a variety of other purposes—including, but not limited to, overhead, commissions to brokers,
         personal expenses, and repayment of old investors using funds invested by new investors.

                 The prepetition Debtors did have one segment, known as “Riverdale,” which originated
         loans to unrelated third parties. Riverdale described itself as offering private money commercial
         financing to borrowers in need of alternative financing for real property purchases and
         refinances. Riverdale’s model was to lend up to 65% of appraised value, and typically priced
01:23482975.4

         171456.4                                        21
                         Case 17-12560-BLS
                         Case 19-50351-JKS   Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 29
                                                                          28 of
                                                                             of 141
                                                                                503



         loans at 4%-6% origination fees plus interest of 12% per annum for a 12-month term with such
         loans secured by the underlying real property. The loans were funded by a prepetition Fund
         Debtor and then sometimes sold to third parties shortly after origination. For loans retained by
         the prepetition Debtors that were non-performing, the lending prepetition Debtor (a prepetition
         Fund Debtor) generally assigned the right to foreclose on the particular property to a different
         prepetition Debtor, and any foreclosures were thus brought in the name of the assignee
         prepetition Debtor (rather than the lending prepetition Fund Debtor). Currently, the portfolio of
         loans originated by Riverdale consist of the following four categories: (i) performing loans,
         consisting of one (1) loan with a balance of $373,989 as of July 31, 2018; (ii) non-performing
         (defaulted) loans, consisting of one (1) loan with a balance of $236,223 as of July 31, 2018;
         (iii) loans that are in default where the Debtors have commenced foreclosure proceedings on the
         subject property, consisting of 17 loans with a balance of $17,993,655 as of July 31, 2018; and
         (iv) loans where the Debtors have completed foreclosing on the subject property, which
         properties are now owned by Debtors, consisting of 18 properties with an estimated value
         ranging between $6,805,000 and $11,267,500. Unless the Holders of such Claims elect otherwise
         during the balloting process, Claims of Noteholders arising from the “Riverdale” segment are
         initially classified under the Plan in Class 6 (Non-Debtor Loan Note Claims) to the extent set
         forth in the Schedule of Non-Debtor Loan Note Claims (attached hereto as Schedule 2).

                    D.     Investor Funds Were Commingled and Cannot Be Traced to Particular
                           Properties

                  The funds that were invested by Noteholders and Unitholders were almost immediately
         commingled with funds of the various other prepetition Debtors. Even though the underlying
         loan documents reference a loan by a specific prepetition Fund Debtor to the applicable PropCo,
         the funds for property purchases typically originated from a commingled account and generally
         cannot be traced to any particular prepetition Debtor. In almost every single case, WGC—rather
         than any prepetition Fund Debtor or PropCo—was the only source of funds used to purchase or
         develop a property. Moreover, in many instances the price to purchase or develop a property had
         little or no relationship to the amount of money that was nominally received by the particular
         PropCo or to the amount of money that same PropCo promised to repay. For example, with
         respect to the prepetition Debtors’ property known as the “Owlwood Property,” one of the
         prepetition Debtors purchased such property in September 2016 for $90 million. Prepetition
         Fund Debtors made three loans nominally in respect of the Owlwood Property, in the aggregate
         amount of $112 million—well above the purchase price of the property. In other words, had this
         been a (structurally) legitimate financing of the Owlwood Property, it would have been almost
         125% financed, which is contrary to the favorable loan-to-value ratios touted by Shapiro. In
         addition, there is evidence that, on certain occasions, Shapiro issued Notes in respect of
         properties that the prepetition Debtors never actually acquired, including properties at
         778 Sarbonne Road in Los Angeles and 53 Huron Street in Brooklyn. Nevertheless, the PropCos
         and MezzCos purported to grant liens and security interests to the prepetition Fund Debtors to
         secure “loans” that the prepetition Fund Debtors did not actually make. Another example
         concerns the property at 800 Stradella Road in Los Angeles, where Shapiro issued about
         $24.7 million in “first-lien” Notes for the stated purpose of funding a $26 million prepetition
         Fund Debtor-to-PropCo loan that was never made (the PropCo instead took a $26 million loan
         from the third-party seller of the property at the time of acquisition).

01:23482975.4

         171456.4                                       22
                         Case 17-12560-BLS
                         Case 19-50351-JKS            Doc 2389
                                                      Doc 57-1 Filed
                                                               Filed 05/10/21
                                                                     08/21/18 Page
                                                                              Page 30
                                                                                   29 of
                                                                                      of 141
                                                                                         503



                    E.      The Prepetition Debtors’ Fraudulent Marketing and Sales Practices

               Investors often received a one-page description of the key terms of the Notes, a list of
         FAQs, and perfunctory examples of the supposed collateral properties, including a graphic that
         summarized the Notes as follows:




                The core premise of this pitch—that there would be “property owner[s] mak[ing]
         payments to Woodbridge”—was false. Virtually all the loans were made to WGC affiliates (i.e.,
         the PropCos and MezzCos), who earned no revenue and made no (and were unable to make any)
         payments.

                The Noteholders played no role in selecting or analyzing the underlying properties and,
         unless requested, were not provided the prepetition Debtors’ purported due diligence regarding
         the property. Shapiro instructed WGC’s Managing Director of Investments (“Head of Sales”) to
         fund certain Noteholders’ securities prior to any underlying property actually being purchased.17
         Many of the Noteholders were retired and approximately 2,600 investors used their Individual
         Retirement Accounts (“IRAs”) to fund their investments. And to work around the exclusion of
         assets such as Notes by many custodians of conventional IRAs, the prepetition Debtors

         17
                When questioned by the SEC staff during the course of its investigation, the Head of Sales refused to answer
                any questions, asserting his rights under the Fifth Amendment to the Constitution.

01:23482975.4

         171456.4                                                 23
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 31
                                                                           30 of
                                                                              of 141
                                                                                 503



         developed and executed a strategy for investors to create and fund IRAs with more liberal
         custodians, or to create “self-directed” IRAs which would in turn fund limited liability
         companies that could buy Notes without any custodial oversight. Recognizing this, the Head of
         Sales told Shapiro that “most people are placing their life savings and retirement funds into these
         investments.”

                WGC maintained an internal team of approximately 30 sales agents, led by the Head of
         Sales, responsible for soliciting Unitholders. Shapiro provided frequent, often daily,
         requirements to the Head of Sales of the number (“we need to raise 45 million in the next
         39 days”) and type (“I need $5 million in [Unitholders] in the next 2 weeks”) of investments that
         needed to be sold. To ensure compliance with these demands, Shapiro would either threaten his
         employees with termination or promise bonuses. Shapiro called for daily sales updates from the
         Head of Sales, who in turn requested additional amounts and types of securities to sell from
         Shapiro.

                 The prepetition Debtors also relied on a nationwide network of hundreds of purportedly
         “independent” external sales agents to solicit prospective Noteholders. These sales agents were
         typically very-small-firm or solo-practitioner wealth managers or investment consultants, some
         with state or SEC registration as investment advisers, some without any registration. It does not
         appear that any firm of broker-dealers or any larger wealth management firm was involved in
         placing Notes, though there appear to be instances where individuals associated with such firms
         may have done so.

                 Rather than facilitating these external sales agents’ independent scrutiny of the
         investment opportunity and development of materials regarding the investment opportunity
         suitable to their specific needs, the prepetition Debtors required the sales agents to provide
         prospective Noteholders only the information and sales materials that the prepetition Debtors
         provided them for dissemination to Noteholders. As such, the external sales agents solicited the
         general public through marketing materials created, and in many cases paid for, by the
         prepetition Debtors, which were disseminated via television commercials, radio ads and talk
         shows, newspaper ads, social media, newsletters, internet websites, YouTube videos, and in-
         person gatherings.

                 The prepetition Debtors did not require or evaluate whether the Noteholders were
         “sophisticated,” “accredited,” or otherwise had any particular financial acumen. Indeed,
         instructions from a company providing the prepetition Debtors with leads on potential investors
         remarked that leads that are followed up within 20 minutes of generation are “where your sales
         team will find the majority of low hanging, easiest to harvest fruit.”

                 In numerous marketing materials sent to Noteholders, the prepetition Debtors described
         this investment as “low risk,” “simpler,” “safe,” and “conservative” and stated that investor
         returns were generated by underlying borrowers’ interest payments. The prepetition Debtors also
         posted these documents online and instructed external sales agents to direct their clients to the
         company’s website to view them. As an example of a sales pitch, in August 2017, a WGC
         salesperson pitched a husband and wife over the telephone for more than 45 minutes to invest
         and stated:

01:23482975.4

         171456.4                                        24
                       Case 17-12560-BLS
                       Case 19-50351-JKS        Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 32
                                                                             31 of
                                                                                of 141
                                                                                   503



                    It’s a very good vehicle. One of the—the greatest things about it is that we’re
                    lending and not purchasing the properties and that we’re lending at low loan to
                    value ratios so there’s enough equity in those properties to protect us against a
                    market downturn or protect us from a property owner defaulting, so that if we do
                    have to foreclose, there’s enough equity there for us to be able to profit.

         (emphasis added). The salesperson was attempting to convince this husband and wife to invest
         $500,000.

                 The prepetition Debtors did not disclose or inform investors that several of their in-house
         sales agents had been previously censured or barred by the SEC, FINRA, or state securities
         regulators, and that they put external sales agents on their network without regard for any
         disciplinary history or current state or federal registration. None of the prepetition Debtors’ in-
         house sales force had a current SEC or FINRA registration in effect.

                  The prepetition Debtors compensated their external sales agents at a 9% wholesale rate,
         and the agents in turn offered the Notes to their investor clients at 5% to 8% annual interest—the
         sales agent received a commission equivalent to the difference. The prepetition Debtors paid
         external sales agents at least $64.5 million in commissions through this arrangement for
         soliciting funding for these sham investments. This compensation vastly exceeded the
         commissions payable for placement of the same face amount of legitimate low-risk fixed-income
         securities. External sales agents may also have collected “wrap” or other asset-based fees in
         addition to the compensation paid by the prepetition Debtors.

                 The solicitation of Unit purchases as a victim’s first Woodbridge investment generally
         followed the lines of the solicitation of a Note investment described above, including false
         disclosures, absence of suitability determinations, and excessive sales compensation. In
         addition, the prepetition Debtors maintained a very active program for investors to convert, or
         “roll,” their investments from Notes to Units, which benefited Shapiro’s fraudulent scheme
         because Units had a much longer term and thus extended the time frame for soliciting new
         investments from victims to handle the notional maturity of an investment.

                 Shapiro demanded that the Head of Sales and his internal sales team continuously seek to
         move Noteholders into one of the Unit Offerings. The prepetition Debtors’ internal sales team
         solicited each Noteholder approximately 90 days after they invested to “move your loan from the
         First Position Mortgage . . . even if your term hasn’t expired yet—to our higher-return Mortgage
         Investment Fund.” The prepetition Debtors threatened to terminate their relationship with
         external sales agents who would not permit them to contact the sales agents’ clients about
         moving from the Notes to the Units. Aggressive solicitation was encouraged, as for example, on
         March 4, 2016, the Head of Sales celebrated with his sales team that “even without being able to
         fund due to lack of inventory we funded over 37 million in [Notes] and 6 million in [Units]!!!!!!!
         By far our biggest month to date!!!!!” and congratulated his sales team, stating “WE ARE
         WINNERS!!!!” The prepetition Debtors successfully convinced 90% of the Noteholders to re-
         enroll when terms became due, thus avoiding having to pay large returns of principal.

                The prepetition Debtors persisted in their issuance of fraudulent securities despite
         extensive pre-bankruptcy regulatory action. Despite being barred from soliciting and selling
01:23482975.4

         171456.4                                          25
                       Case 17-12560-BLS
                       Case 19-50351-JKS        Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 33
                                                                             32 of
                                                                                of 141
                                                                                   503



         Notes in numerous states (a result of the investigations described in Section II.F below), the
         prepetition Debtors continued to do so at an alarming rate. After cease and desist orders were
         entered in Massachusetts, Pennsylvania, Texas, and Arizona, the prepetition Debtors nonetheless
         raised approximately $3.2 million, $2.6 million, $2.3 million, and $900,000, respectively, from
         investors in those states. WGC’s internal sales agents misrepresented the dispositions of these
         regulatory actions to external sales agents, claiming the prepetition Debtors were “exonerated of
         any wrongdoing or fraudulent activity.” Moreover, on a sales-pitch call in July 2017 (during the
         course of the SEC’s ongoing investigation), a WGC salesperson falsely told a financial planner,
         “The SEC looked into us. We passed with flying colors,” touting that the product the prepetition
         Debtors were offering had a “zero default rate in anything we’ve had to offer.”

                 Shapiro hired a public relations firm to manipulate internet search engine results so that
         investors who looked up the prepetition Debtors would not see the state regulatory orders filed
         against the companies. Also, at Shapiro’s specific instructions, WGC made a series of negligible
         charitable donations with the sole purpose of generating a stream of positive press releases to
         push these regulatory actions off the front page of internet search results relating to the
         prepetition Debtors.

                 Indeed, prior to their bankruptcy filings, the prepetition Debtors created two new private
         placement offerings, “Fund 5” and “Bridge Loan Fund 3,” and the website promised “New
         Product Coming Soon!” The prepetition Debtors were attempting to transition investors into a
         new product called a Co-Lending Opportunity (“CLO”). The CLO mirrors the Notes in every
         material respect save one—the CLO’s term is for 9 months. In email communications, Shapiro
         and the Head of Sales contended that this small change ensured that the CLO was not a security
         and that the prepetition Debtors could circumvent the states’ regulatory agencies. Instead of
         disclosing this product to state regulators and ensuring that the terms of the new offering allayed
         their legitimate concerns, Shapiro and the Head of Sales decided to “switch first then settle
         quietly [with Colorado and California].”

                 Despite the prepetition Debtors representing that the claimed interest payments in the
         Notes emanated from bona-fide third party borrowers, almost all of the purported “borrowers”
         were PropCos and MezzCos—prepetition Debtors ultimately owned and controlled by the RS
         Trust. In practice, Shapiro directed the prepetition Debtors to use the funds raised from the Unit
         Offerings to purchase residential real estate, create a self-owned PropCo to hold title to each
         property, and then issue Notes to investors based on the value of the underlying property. The
         prepetition Debtors further falsely reassured investors, telling them not to worry about the risk of
         a (non-existent) third-party borrower failing to make its loan payments because the prepetition
         Debtors would continue to pay the investor their interest payments. For example, in a Frequently
         Asked Question brochure for the Notes, WGC stated the following:

                    Q: If the borrower does not make their payments to Woodbridge will I be informed?

                    A: This question is actually irrelevant, because Woodbridge would continue to make
                    monthly payments to you . . . and may or may not inform you of the underlying non-
                    payment. As long as Woodbridge continues to make regular payments to you, there
                    would be no reason to be concerned.

01:23482975.4

         171456.4                                         26
                         Case 17-12560-BLS
                         Case 19-50351-JKS             Doc 2389
                                                       Doc 57-1 Filed
                                                                Filed 05/10/21
                                                                      08/21/18 Page
                                                                               Page 34
                                                                                    33 of
                                                                                       of 141
                                                                                          503



                Assertions such as these by the prepetition Debtors led investors to believe their
         investments were safe no matter how the “borrower” performed. To support the
         misrepresentations, the prepetition Debtors and Shapiro provided Noteholders with the
         promissory notes between the underlying borrowers and the prepetition Fund Debtors. However,
         the prepetition Debtors did not disclose that the “borrowers” were in virtually all cases affiliated
         PropCos that earned no revenue—and did not even have bank accounts—and had no ability to
         make the interest or other payments the prepetition Fund Debtors needed to receive so they
         could, in turn, make payments to the Noteholders. Hence, in reality, the claimed interest
         “payments to Woodbridge” demonstrated in the prepetition Debtors’ “three circles” brochure,
         referenced above, did not exist.

                Shapiro and RS Trust made every effort to hide the fact that most of the third-party
         borrowers and owners of the underlying properties were actually Shapiro and his family. None of
         the publicly available documentation indicated that RS Trust was the ultimate owner of the
         PropCos and MezzCos purportedly doing the borrowing. Indeed, as early as 2014, a high-ranking
         WGC employee under Shapiro’s direction specifically instructed WGC’s Registered Agent to
         not include any member/manager information on the Certificates of Formation for certain
         LLCs.18 And when an investor asked Shapiro point blank for the name of the borrower his
         investment was being lent to, Shapiro responded that the prepetition Debtors do not provide
         borrowers’ names because it is “not the way to do business” and “we don’t want people pestering
         them.”

                 In April 2017, when one potential financial planner being pitched by a WGC salesperson
         pointed out his suspicion of this incestuous structure on a recorded sales pitch call, a WGC
         “quality assurance personnel” member alerted the Head of Sales stating that, “[External Sales
         Agent] seems to know an awful lot about our business model . . . . He also knows Bob [Shapiro]
         owns Sturmer Pippin,[19] stating Woodbridge is loaning money to ourselves.”

                  Similarly, Unitholders were told that their returns were generated by these “loans” as well
         as the prepetition Debtors’ property development. First, as with Noteholders, the prepetition
         Debtors did not disclose to Unitholders that the purported interest payments required by the
         promissory notes underlying the Notes were non-existent. Second, the prepetition Debtors failed
         to tell Unitholders that the profits from the development of properties were wholly inadequate to
         generate the promised returns. Indeed, there was no material source of cash inflows in the
         prepetition Debtors’ entire enterprise to pay interest and maturing Units and Notes.



         18
                Given that the corporate filings were predominantly in Delaware, with extremely limited public information, the
                SEC was forced to subpoena over two-hundred individual LLCs controlled by Shapiro, and then was forced to
                file a subpoena enforcement action in district court to obtain these documents after the LLCs did not respond to
                those subpoenas. The SEC received these formation documents pursuant to stipulated Court Order. See SEC v.
                235 Limited Liability Companies, 17-mc-23986 (S.D. Fla.). In addition, the SEC was forced to file a separate
                subpoena enforcement action to obtain, among other items, the company emails of Shapiro and Woodbridge’s
                Controller. See SEC v. Woodbridge Group of Companies, LLC, 17- mc-22665 (S.D. Fla.).
         19
                Sturmer Pippin, LLC is the PropCo which owns the Owlwood Property in Beverly Hills, California. The
                prepetition Debtors touted Owlwood in Note investor promotions. Owlwood is further discussed above.

01:23482975.4

         171456.4                                                   27
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 35
                                                                            34 of
                                                                               of 141
                                                                                  503



                    F.     Prepetition Investigations and Litigation

                 In the years leading up to the Initial Petition Date, the prepetition Debtors faced a variety
         of inquiries from state and federal regulators. In particular, in or around September of 2016, the
         SEC began investigating certain of the prepetition Debtors (and certain non-debtor affiliates) in
         connection with possible securities law violations, including the alleged offer and sale of
         unregistered securities, the sale of securities by unregistered brokers, and the commission of
         fraud in connection with the offer, purchase, and sale of securities. As of the Initial Petition Date,
         certain discovery-related disputes regarding administrative subpoenas issued by the SEC were
         proceeding before the District Court for the Southern District of Florida, but the SEC had not yet
         asserted any claims against any of the prepetition Debtors or their affiliates. Subsequent to the
         Initial Petition Date, the SEC commenced the SEC Action (as defined below) against, among
         other defendants, Shapiro, RS Trust, and the Debtors. The SEC Action is discussed further in
         Section III.Q below.

                 In addition to the SEC investigation, certain of the prepetition Debtors received
         information requests from state securities regulators in approximately 25 states. As of the Initial
         Petition Date, regulators in eight states had filed civil or administrative actions against one or
         more of the prepetition Debtors and certain of their sales agents, alleging they have engaged in
         the unregistered offering of securities in their respective jurisdictions and have unlawfully acted
         as unregistered investment advisors or broker-dealers. Five states—Massachusetts, Texas,
         Arizona, Pennsylvania, and Michigan—entered permanent cease and desist orders against one or
         more of the prepetition Debtors related to their alleged unregistered sale of securities. Several of
         these inquiries were resolved prior to the Initial Petition Date through settlements, which
         included the entry of consent orders. As discussed in more detail in Section III.M.1 below,
         certain of the Debtors entered into a consent order with California during the Chapter 11 Cases,
         and the Debtors also obtained Bankruptcy Court approval of an expedited process for seeking
         approval of consent orders going forward, resulting in entry into certain additional consent
         orders.

                 One or more Debtors are also defendants in several prepetition lawsuits not involving
         securities regulation, including, but not limited to, an employment discrimination lawsuit titled
         Kaila Alana Loyola v. Woodbridge Structured Funding LLC, Robert Shapiro, Lianna Balayan,
         Diana Balayan, Does 1-25, pending in Los Angeles Superior Court, which lawsuit is currently in
         the discovery phase.

                    G.     Events Leading to the Bankruptcy Filing and Shapiro’s Prepetition
                           Installation of New Management

                 In late 2017, Shapiro’s fraudulent scheme unraveled. As federal and state investigations
         intensified and unfavorable press reports began to emerge, the prepetition Debtors found it
         increasingly difficult to raise new capital from investors. As noted above, in classic Ponzi
         scheme fashion, the prepetition Debtors were reliant on funds from new investors to make the
         payments promised to existing Unitholders and Noteholders. When new investment dried up, the
         inability to make required Notes and Units servicing payments became inevitable; indeed, the
         prepetition Debtors were unable to make the December 1, 2017 interest and principal payments
         due on the Notes.
01:23482975.4

         171456.4                                         28
                        Case 17-12560-BLS
                        Case 19-50351-JKS      Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 36
                                                                            35 of
                                                                               of 141
                                                                                  503



                 With the securities investigations ramping up and a bankruptcy filing imminent, Shapiro
         installed a new team to commence the Chapter 11 Cases and manage the Debtors during their
         pendency. To accomplish this, on December 1, 2017, Shapiro, acting as trustee of RS Trust,
         directly or indirectly owned each of the prepetition Debtors, removed himself (and his affiliates)
         as manager of all the Initial Debtors and appointed Beilinson Advisory Group, LLC (“BAG”).
         Shapiro was also removed as an officer of each of the prepetition Debtors for which he
         previously served in such capacity.

                 To effectuate the prepetition transfer of management authority, Shapiro created a new
         entity, WGC Independent Manager, LLC (“WGCIM”), of which RS Trust was made the sole
         member. RS Trust appointed BAG as the sole manager of WGCIM. BAG is a financial
         restructuring and hospitality advisory group that specializes in assisting distressed companies.
         The terms of BAG’s appointment as manager of WGCIM were set forth in an engagement letter
         dated as of December 1, 2017. See Docket No. 12, Exh. F. The engagement letter provides,
         among other things, that WGC would pay BAG no less than $40,000 per month for an initial 12-
         month term regardless of whether WGC uses the services of BAG during the entire period. See
         id.

                 Shapiro, acting in his capacity as trustee of RS Trust, then exercised RS Trust’s
         ownership rights over certain of the prepetition Debtors to execute a written consent (the
         “Management Consent”) removing himself and his affiliates as manager of certain of such
         Debtors and appointing WGCIM as replacement manager. Following the execution of the
         Management Consent, a second consent was executed removing Shapiro from his capacity as an
         officer of each entity controlled by WGCIM. Also on December 1, 2017, BAG, following its
         appointment as manager of WGCIM, engaged SierraConstellation Partners LLC (“Sierra”) to
         provide the services of Lawrence Perkins, the founder and Chief Executive Officer of Sierra, as
         Chief Restructuring Officer for WGCIM (the “Initial CRO”).

                Although WGCIM was established to be an “independent” manager of the Debtors,
         WGCIM’s organizational documents provided that Shapiro, through RS Trust, had the ability to
         remove BAG (or any subsequent manager of WGCIM) with or without cause, subject to certain
         notice periods. See Docket No. 12, Exh. F. After the Initial Petition Date, the SEC expressed
         concern about Shapiro’s control over WGCIM, and the Debtors modified the provision to allow
         Shapiro to remove the manager of WGCIM only for cause. See Docket No. 84.

                On the same day they were appointed, BAG and the Initial CRO, on behalf of the Debtors
         entered into the following agreements with Shapiro or entities controlled by him (copies of
         which are available at Docket No. 12):

                    •     Transition Services Agreement: Pursuant to a Transition Services Agreement (the
                          “Transition Services Agreement”), WGC agreed to pay WFS Holding Co., LLC
                          (“WFS Holding”), an entity then controlled by Shapiro, $175,000 for consulting
                          services. The Transition Services Agreement purports to provide for, among other
                          things, certain consulting services to be provided by Shapiro, “as an agent of
                          Consultant.” As described below, following the appointment of the New Board,
                          the Bankruptcy Court entered an order authorizing the Debtors to reject the
                          Transition Services Agreement. The Debtors, under prior management, paid
01:23482975.4

         171456.4                                        29
                         Case 17-12560-BLS
                         Case 19-50351-JKS       Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 37
                                                                              36 of
                                                                                 of 141
                                                                                    503



                           $175,000 to WFS Holding prepetition under the Transition Services Agreement.
                           No other amounts were paid.

                    •      Forbearance Agreement: The Debtors entered into a Forbearance Agreement,
                           pursuant to which, among other things, Shapiro was permitted to continue to
                           occupy certain of the Debtors’ real properties during the Chapter 11 Cases.

                    •      Contribution Agreement: Shapiro, through RS Trust, and WGC entered into a
                           Membership Interest Contribution Agreement, pursuant to which, among other
                           things, Shapiro purportedly ceded legal authority over certain Woodbridge
                           Entities while obtaining the right to recover certain proceeds from each sale of
                           certain assets “as an advance on distributions.” The Debtors believe this
                           agreement is not enforceable.

                    •      Residential Lease Agreements: Shapiro’s wife, as tenant, and certain Debtors, as
                           landlord, entered into four Residential Lease Agreements on December 1, 2017 in
                           respect of several real properties in California and Colorado. The Debtors and
                           Ms. Shapiro have executed a stipulation terminating such leases, which has been
                           approved by the Bankruptcy Court. See Docket No. 1690.

                 On the next business day, December 4, 2017, the 279 Initial Debtors (as defined below)
         filed their voluntary chapter 11 bankruptcy petitions.

                    H.     The Debtors’ Capital Structure

                           1.     Assets

                 The Debtors’ principal assets consist of a portfolio of 189 real properties, ranging in
         estimated value from approximately $50,000 to over $100,000,000 per property. These
         properties are in various stages of development or renovation. The Debtors’ assets also include
         Cash on hand of approximately $24.7 million (as of July 31, 2018). The Debtors also own a
         portfolio of third party loans and real estate owned (or “REO”) properties in various
         jurisdictions, with an estimated book value of approximately $10 million to $20 million.

                 In addition, the Debtors believe they possess Causes of Action against, among others,
         Shapiro, Shapiro’s affiliates, and others related to, among other things, their prepetition conduct
         or receipt of funds from the Debtors prior to the Petition Date. Under the Plan, all such Causes of
         Action (and other Causes of Action, including any Contributed Claims), as well as Avoidance
         Actions, will be preserved and vest in the Liquidation Trust as Liquidation Trust Actions.
         Attached hereto as Exhibit D is a non-exclusive analysis of the Liquidation Trust Actions that
         are being preserved under the Plan.

                    Aside from the foregoing, the Debtors are unaware of any other material assets.




01:23482975.4

         171456.4                                          30
                     Case 17-12560-BLS
                     Case 19-50351-JKS         Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 38
                                                                            37 of
                                                                               of 141
                                                                                  503



                        2.      Liabilities

                                (a)     Secured Debt

                As discussed in greater detail in Section III(b) below, certain Debtors borrowed a debtor-
         in-possession loan from Hankey Capital, LLC, secured by first-position priming liens in real
         property owned by certain of the Debtors. As of July 31, 2018, the balance owed on this loan
         was approximately $49 million.

                 The Internal Revenue Service (the “IRS”) has imposed a lien on the Debtors’ real
         property located at 4030 Longridge Avenue, Sherman Oaks, California, purportedly to secure an
         approximately $6 million tax liability owed to the IRS by Robert Shapiro. Although the liability
         is owed by Mr. Shapiro (not the Debtors) and the property is owned by the Debtors (and not Mr.
         Shapiro), the IRS has alleged that the Debtors are liable for Mr. Shapiro’s tax debt on an alter
         ego basis and/or a nominee theory. The Debtors are investigating the legal bases for the IRS’s
         position, and reserve all rights in connection therewith.

                 As discussed above, in connection with the fraudulent scheme, certain of the PropCos
         and MezzCos granted purported liens and security interests to the Fund Debtors to secure the
         repayment of funds purportedly loaned by the Fund Debtors to such PropCos and MezzCos for
         the purchase of particular properties (which liens and security interests were putatively assigned
         to Noteholders as part of the Purported Noteholder Collateral). In reality, due to the commingling
         discussed above, the Debtors believe they have no ability to trace the funds for property
         purchases to any particular Fund Debtor. Accordingly, as an integral component of the global
         settlement embodied in the Plan, any Intercompany Claims that could be asserted by one Debtor
         against another Debtor will be extinguished immediately before the Effective Date with no
         separate recovery on account of any such Claims and any Intercompany Liens that could be
         asserted by one Debtor regarding any Estate Assets owned by another Debtor will be deemed
         released and discharged on the Effective Date.

                 Certain Noteholders assert or have asserted that they hold valid, perfected security
         interests in (i) certain of the Debtors’ real properties, or (ii) the Purported Noteholder Collateral.
         As an initial matter, the Debtors believe the extinguishment of Intercompany Claims and
         Intercompany Liens between the Fund Debtors, on the one hand, and PropCos and MezzCos, on
         the other hand, renders this argument moot, as any assertion by Noteholders to security interests
         is premised on the existence and enforceability of the Intercompany Liens.

                However, even were such Intercompany Liens not extinguished, the Debtors believe that
         a Noteholder’s particular funds cannot be traced to the purchase of a particular Fund Debtor’s
         indebtedness and that none of the Noteholders’ security interests in the Purported Noteholder
         Collateral are properly perfected under applicable state law, which the Debtors believe is Article
         9 of the Delaware Commercial Code. Specifically, (i) the Debtors have confirmed that no
         Noteholder is in physical possession of any Purported Noteholder Collateral, see DEL. CODE
         ANN. tit. 6, § 9-313(a), and (ii) based on the Debtors’ investigation, no UCC-1 financing
         statement was filed in Delaware on behalf of any Noteholder with respect to any of the Purported
         Noteholder Collateral, see id. § 9-312(a). Pursuant to the settlement embodied in the Summary
         Plan Term Sheet, dated as of March 22, 2018 [Docket No. 828] (the “Plan Term Sheet”) and in
01:23482975.4

         171456.4                                         31
                         Case 17-12560-BLS
                         Case 19-50351-JKS              Doc 2389
                                                        Doc 57-1 Filed
                                                                 Filed 05/10/21
                                                                       08/21/18 Page
                                                                                Page 39
                                                                                     38 of
                                                                                        of 141
                                                                                           503



         the Plan, both the Noteholder Committee and the Unsecured Creditors’ Committee agreed to
         support the terms of the Plan, pursuant to which the Standard Note Claims will receive treatment
         reflecting a compromise of the foregoing issues.

                    The Debtors are unaware of any other material secured indebtedness.20

                                      (b)       Unsecured Debt

                As of the Petition Date, the Debtors were collectively indebted to (i) approximately
         9,331 Noteholders, with a cumulative total Outstanding Principal Amount of Notes of
         approximately $750 million and (ii) approximately 1,583 Unitholders, with a cumulative total
         Outstanding Principal Amount of Units of $226 million.21

                 The Debtors generally estimate that Allowed General Unsecured Claims against the
         Debtors should total between approximately $5 million and approximately $30 million. This
         estimate, however, does not account for the fact that certain Creditors have asserted amounts in
         their proofs of claim that exceed the amounts that the Debtors believe should be Allowed. Thus,
         the total amount of Allowed General Unsecured Claims may greatly exceed or fall short of the
         estimates set forth herein.

                Creditors and interested parties should review the Debtors’ Schedules (defined below)
         Filed with the Bankruptcy Court for more complete information concerning the nature and
         amount of the Debtors’ liabilities as of the Petition Date.

                                      (c)       Equity Interests

                 The Debtors’ organization structure is described in Section II.A above. As noted, all of
         the Debtors are directly or indirectly owned by RS Trust. Under the Plan, as of the Effective
         Date, all Equity Interests shall be deemed void, cancelled, and of no further force and effect. On
         and after the Effective Date, Holders of Equity Interests shall not be entitled to, and shall not
         receive or retain any property or interest in property under the Plan on account of such Equity
         Interests.

                                                III.     THE CHAPTER 11 CASES

                 On December 4, 2017 (the “Initial Petition Date”), 279 of the Debtors (the “Initial
         Debtors”) commenced voluntary cases under chapter 11 of the Bankruptcy Code in the United
         States Bankruptcy Court for the District of Delaware. Subsequently, a total of 27 additional
         Debtors (the “Additional Debtors”) filed voluntary chapter 11 petitions on the following dates:
         (i) February 9, 2018 (14 Additional Debtors); (ii) March 9, 2018 (two Additional Debtors);

         20
                As discussed in section III.K below, the Debtors previously owed secured indebtedness to three third-party
                lenders in connection with three of their properties—805 Nimes Place, 25085 Ashley Ridge Road, and
                800 Stradella Road. As discussed below, that indebtedness has been fully repaid during these Cases.
         21
                In the event the Plan is not confirmed, all parties’ rights are reserved, including, without limitation, (i) as to
                Noteholders, the proper characterization of any asserted security interests, and (ii) as to Unitholders, the proper
                characterization of the Units.

01:23482975.4

         171456.4                                                    32
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 40
                                                                           39 of
                                                                              of 141
                                                                                 503



         (iii) March 23, 2018 (seven Additional Debtors); and (iv) March 27, 2018 (four Additional
         Debtors). The Chapter 11 Cases are being jointly administered under the case caption In re
         Woodbridge Group of Companies, LLC, et al., Case No. 17-12560 (KJC) (Bankr. D. Del.). An
         immediate effect of commencement of the Chapter 11 Cases was the imposition of the automatic
         stay under Bankruptcy Code section 362(a), which, with limited exceptions, enjoins the
         commencement or continuation of all collection efforts by Creditors, the enforcement of liens
         against property of the Debtors, and the continuation of litigation against the Debtors during the
         pendency of the Chapter 11 Cases. The automatic stay will remain in effect, unless modified by
         the Bankruptcy Court, until the Effective Date.

                    A.     First Day Orders and Initial Employment Applications

                 On or about the Initial Petition Date, the Debtors Filed certain “first day” motions and
         applications with the Bankruptcy Court seeking certain immediate relief to aid in the efficient
         administration of these Chapter 11 Cases and to facilitate the Debtors’ transition to debtor-in-
         possession status. The Bankruptcy Court held a hearing on these first-day motions on December
         5, 2017, with a subsequent hearing scheduled for January 10, 2018, with respect to certain of the
         “first day” motions. In connection with these hearings, the Bankruptcy Court entered a series of
         customary “first day” and “second day” orders. See Docket Nos. 46, 47, 48, 49, 50, 51, 53, 54,
         259, 261, 275, 295, 296 & 723.

                 Shortly after the Initial Petition Date, the Debtors filed applications to employ Gibson,
         Dunn & Crutcher (“Gibson Dunn”) and Young Conaway Stargatt & Taylor, LLP (“Young
         Conaway”) as bankruptcy co-counsel. See Docket Nos. 119 & 122. The Debtors also filed an
         application to employ Homer Bonner Jacobs PA as special litigation counsel in connection with
         the SEC Action (as defined below). The Bankruptcy Court entered orders for each of the
         applications. See Docket Nos. 358, 359 & 361. As discussed below, following the appointment
         of the New Board (as defined below), the Debtors retained Klee, Tuchin, Bogdanoff & Stern
         LLP (“KTBS”) to replace Gibson Dunn as bankruptcy co-counsel, although Gibson Dunn agreed
         to continue to provide services to the Debtors for a transition period of approximately sixty (60)
         days with respect to discrete pressing matters on which Gibson Dunn had already expended
         substantial efforts and about which Gibson Dunn had significant institutional knowledge. That
         transition period has since ended, and Gibson Dunn is no longer providing any services to the
         Debtors.

                    B.     DIP Financing Motion

                 On the Initial Petition Date, the Debtors Filed a motion (the “DIP Motion”) seeking
         interim and final orders authorizing the Debtors to, among other things, (i) borrow up to
         $100 million (with $25 million to be available on an interim basis) (the “DIP Loan”) in
         postpetition financing from Hankey Capital, LLC (the “DIP Lender”); (ii) grant priming liens
         and security interests to the DIP Lender to secure the applicable Debtors’ obligations under the
         DIP Loan; (iii) subject to the terms and conditions set forth in the DIP Motion, use the DIP
         Lender’s cash collateral; and (iv) provide adequate protection to the holders of alleged
         prepetition liens. See Docket No. 22.



01:23482975.4

         171456.4                                       33
                        Case 17-12560-BLS
                        Case 19-50351-JKS           Doc 2389
                                                    Doc 57-1 Filed
                                                             Filed 05/10/21
                                                                   08/21/18 Page
                                                                            Page 41
                                                                                 40 of
                                                                                    of 141
                                                                                       503



                 On December 6, 2017, the Bankruptcy Court entered its first interim order on the DIP
         Motion, authorizing the Debtors to, among other things, borrow up to $6 million for the period
         from the Initial Petition Date through the date of the further interim hearing set for December 21,
         2017. See Docket No. 59. On December 21, 2017, the Bankruptcy Court entered its second
         interim order on the DIP Motion, which, among other things, increased the interim borrowing
         limit to $25 million for the period from the Initial Petition Date through the date of the further
         hearing set for January 10, 2018, which hearing was subsequently adjourned to January 18, 2018.
         See Docket Nos. 130 & 246. On January 23, 2018, the Bankruptcy Court entered its third interim
         order on the DIP Motion, which, among other things, increased the interim borrowing limit to
         $44 million for the period from the Initial Petition Date through the date of the further hearing
         set for February 13, 2018. See Docket No. 363. On February 13, 2018, the Bankruptcy Court
         entered its fourth interim order on the DIP Motion, which, among other things, increased the
         interim borrowing limit to $56 million for the period from the Initial Petition Date through the
         date of the final hearing set for March 7, 2018 (the “Final DIP Hearing”). See Docket No. 572.

                In advance of the Final DIP Hearing and following months of extensive negotiations with
         the Unsecured Creditors’ Committee, the Noteholder Committee, the Unitholder Committee, the
         SEC, and the United States Trustee, the Debtors Filed a form of proposed final order that
         resolved the concerns of all major constituencies with respect to the DIP Motion. Following the
         Final DIP Hearing, the Bankruptcy Court entered an order overruling the objections to the DIP
         Motion filed by various noteholders and granting the DIP Motion on a final basis. See Docket
         No. 724 (the “Final DIP Order”).

                 The Final DIP Order entered by the Bankruptcy Court contains various important
         features, including:22

                    •       Authorization for the Debtors to borrow up to $100 million from the DIP Lender;

                    •       Approval of the DIP Loan Documents between the Debtors and the DIP Lender;

                    •       The grant of a priming security interest and lien on the Collateral, which includes
                            28 parcels of real estate owned by 27 obligors set forth in the DIP Loan
                            Agreement;

                    •       Authorization for the Debtors to use the DIP Lender’s Cash Collateral (as defined
                            in the Final DIP Order), subject to the conditions set forth in the Final DIP Order;

                    •       The grant of “conditional” adequate protection to the Noteholders believed to
                            assert liens or interests in the DIP Lender’s Collateral, including, among other
                            forms of adequate protection: (i) conditional adequate protection liens on
                            12 Adequate Protection Properties not included within the DIP Lender’s
                            Collateral; and (ii) the establishment of an adequate protection reserve to be
                            funded with a specified percentage of the net proceeds from the sale, if any, of
                            any property that constitutes an Adequate Protection Property;
         22
                Capitalized terms used but not otherwise defined in this summary of the Final DIP Order shall have the
                meanings ascribed to them in the Final DIP Order.

01:23482975.4

         171456.4                                              34
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 42
                                                                             41 of
                                                                                of 141
                                                                                   503



                    •      Carve-outs providing for the payment of certain expenses incurred during the
                           Chapter 11 Cases, including amounts that may be payable to professionals
                           retained by the Debtors and the Committees;

                    •      Certain Events of Default provisions setting forth the DIP Lender’s rights upon
                           the occurrence thereof; and

                    •      Standard waivers of certain provisions of the Bankruptcy Code, including under
                           Bankruptcy Code sections 506(c) and 552, as well as adequate protection liens
                           granted to the DIP Lender on certain Estate Assets.

                On May 14, 2018, the Debtors and the DIP Lender entered into that certain Amendment
         Number One to Senior Secured Debtor in Possession Loan and Security Agreement (the “First
         DIP Amendment”), by which the Debtors and the DIP Lender agreed to amend the DIP Loan
         Agreement to (i) permit the Debtors to re-pay and re-borrow from the DIP Loan and (ii) clarify
         provisions regarding mechanics’ liens. Notice of the amendment was filed with the Bankruptcy
         Court on May 21, 2018, and an order approving the First DIP Amendment was entered by the
         Bankruptcy Court on May 31, 2018. See Docket No. 1892.

                    C.     Appointment of the Unsecured Creditors’ Committee

                 On December 14, 2017, the U.S. Trustee appointed the Unsecured Creditors’ Committee
         in these Chapter 11 Cases. See Docket No. 79. The initial members of the Unsecured Creditors’
         Committee were G3 Group LA, Inc., Ronald E. Myrick Sr., and John J. O’Neill. Unfortunately,
         Mr. Myrick passed away on March 27, 2018. On April 3, 2018, Mr. Myrick’s widow, Lynn
         Myrick, was appointed as Mr. Myrick’s replacement on the Unsecured Creditors’ Committee.
         See Docket No. 883. Counsel to the Unsecured Creditors’ Committee is Pachulski Stang Ziehl &
         Jones LLP, and the financial advisor to the Unsecured Creditors’ Committee is FTI Consulting,
         Inc. In addition, the Unsecured Creditors’ Committee retained Berger Singerman LLP to serve as
         special counsel for any and all matters related to the SEC Action (as defined below). See Docket
         No. 322.

                    D.     United States Trustee

                Timothy J. Fox, Esq. is the trial attorney for the Office of the United States Trustee in
         connection with these Chapter 11 Cases. The Debtors and the Committees have worked
         cooperatively to address concerns and comments from the U.S. Trustee’s office during these
         Chapter 11 Cases.

                    E.     Meeting of Creditors

                The initial meeting of creditors under Bankruptcy Code section 341(a) was held on
         January 11, 2018, at the J. Caleb Boggs Federal Building, 844 King St., Room 2112,
         Wilmington, Delaware 19801. At the initial meeting of creditors, the U.S. Trustee and creditors
         asked questions of a representative of the Debtors. At the conclusion of the initial meeting, the
         U.S. Trustee announced that a further meeting of creditors under Bankruptcy Code section
         341(a) shall be held after the Filing of the Debtors’ Schedules (as defined and described below).
         A continued meeting of creditors took place on May 10, 2018 at 9:00 a.m.
01:23482975.4

         171456.4                                         35
                         Case 17-12560-BLS
                         Case 19-50351-JKS              Doc 2389
                                                        Doc 57-1 Filed
                                                                 Filed 05/10/21
                                                                       08/21/18 Page
                                                                                Page 43
                                                                                     42 of
                                                                                        of 141
                                                                                           503



                    F.       Schedules, Statements of Financial Affairs, Claims Bar Dates, and Filed
                             Claims

                On December 14, 2017, the Debtors Filed the Debtors’ Motion for an Order Extending
         the Time Within Which the Debtors Must File Their Schedules of Assets and Liabilities and
         Statement of Financial Affairs [Docket No. 80] (the “Initial Extension Motion”). On January 9,
         2018, the Bankruptcy Court entered an order granting the Initial Extension Motion and setting a
         deadline of February 15, 2018 for the Debtors to File their Schedules of Assets and Liabilities
         and Statements of Financial Affairs (collectively, the “Schedules”). See Docket No. 260. In light
         of, among other things, the appointment of the New Board (as defined below), on February 14,
         2018, the Debtors Filed a motion for a further extension of the deadline to File their Schedules
         and their first periodic report required under Bankruptcy Rule 2015.3 (together with the
         Schedules, the “Financial Reports”). See Docket No. 582 (the “Second Extension Motion”). On
         March 5, 2018, the Bankruptcy Court entered an order granting the Second Extension Motion
         and, among other things, extending the deadline for the Debtors to File their Financial Reports to
         April 16, 2018. See Docket No. 700.

                 On April 15 and 16, 2018, the Debtors Filed their Schedules. A Creditor whose Claim is
         set forth in the Schedules and not identified as contingent, unliquidated, or disputed may, but
         need not, file a proof of claim to be entitled to participate in the Chapter 11 Cases or to receive a
         Distribution under the Plan.23

                 The Bankruptcy Court established (i) June 19, 2018 at 5:00 p.m. (prevailing Eastern
         Time) as the deadline (or “bar date”) for Creditors (other than governmental units) to File proofs
         of claim against the Debtors (including Claims arising under section 503(b)(9) of the Bankruptcy
         Code); and (ii) as to each Debtor, 5:00 p.m. (prevailing Eastern Time) on the date that is
         180 days after such Debtor’s Petition Date as the deadline for any governmental unit (as such
         term is defined in Bankruptcy Code section 101(27)) to File proofs of claim against the Debtors.
         See Docket No. 911.

                 As of July 9, 2018, approximately 9,611 proofs of claim appear on the official claims
         register, although some of those claims have been withdrawn or superseded by other claims. The
         Debtors have not completed claim reconciliation work and do not anticipate doing so before the
         Effective Date of the Plan.

                    G.       Sierra Employment Motion

                On December 19, 2017, the Debtors Filed the Debtors’ Motion for Entry of an Order
         Pursuant to Section 363 of the Bankruptcy Code Authorizing (I) the Engagement Letter Between
         the Debtors and SierraConstellation Partners LLC and (II) Debtors’ Employment of Lawrence
         R. Perkins as Chief Restructuring Officer Nunc Pro Tunc to the Petition Date [Docket No. 102]
         (the “Sierra Employment Motion”), pursuant to which the Debtors sought, among other things,


         23
                A Creditor claiming to hold a prepetition Claim who neither files a proof of claim nor has its Claim set forth in
                the Schedules as being other than contingent, unliquidated or disputed, and whose Claim is not expressly
                Allowed under the Plan or in the Confirmation Order, has no right to payment or Distribution under the Plan.

01:23482975.4

         171456.4                                                   36
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 44
                                                                            43 of
                                                                               of 141
                                                                                  503



         approval of the engagement letter with Sierra and authority to employ Mr. Perkins as the Initial
         CRO.

                 On January 23, 2018, the Bankruptcy Court held a hearing to consider, among other
         things, the Sierra Employment Motion. The Bankruptcy Court stated that it was prepared to enter
         an order approving the Sierra Employment Motion, but on modified terms, as set forth on the
         record at the hearing. On that same date, the Bankruptcy Court entered its order granting the
         Sierra Employment Motion. See Docket No. 367.

                As discussed in more detail in Section III.H below, pursuant to the Joint Resolution the
         New Board selected a new CEO and CRO to replace Sierra and the Initial CRO, and Sierra
         subsequently transitioned out of its role in the Chapter 11 Cases.

                    H.     Motions for Appointment of Trustee and Official Committees and
                           Consensual Resolution Thereof

                 On December 28, 2017, the Unsecured Creditors’ Committee Filed the Emergency
         Motion of Official Committee of Unsecured Creditors for Entry of an Order Directing the
         Appointment of a Chapter 11 Trustee Pursuant to 11 U.S.C. § 1104 [Docket No. 150] (the
         “Committee Trustee Motion”), through which it sought the appointment of a chapter 11 trustee
         pursuant to Bankruptcy Code section 1104. The Unsecured Creditors’ Committee asserted in the
         Committee Trustee Motion that “cause” existed for the appointment of a trustee because, among
         other reasons, the Initial CRO and BAG were “hand-picked by Shapiro, and have done his
         bidding both before and after the filing of these cases.” The Unsecured Creditors’ Committee
         asserted that “any appearance of independence is illusory” and “these so-called ‘independent’
         parties have not shown that they are acting in the best interest of creditors.” The Unsecured
         Creditors’ Committee further argued that appointment of a chapter 11 trustee was “critically
         urgent” because the SEC was, at that time, seeking appointment of a receiver over the Debtors in
         the SEC Action; the Unsecured Creditors’ Committee asserted that, in contrast to a receiver,
         appointment of a chapter 11 trustee would better enable the Debtors to fully realize the value of
         their real estate assets.

                 On January 2, 2018, the SEC Filed the SEC Trustee Motion (together with the Committee
         Trustee Motion, the “Trustee Motions”). Similar to the Unsecured Creditors’ Committee, the
         SEC argued in the SEC Trustee Motion that the Initial CRO and new “independent” management
         team were “completely aligned [with Shapiro] in controlling this bankruptcy.” The SEC argued
         that “[a]s the architect of this billion-dollar fraud, Robert Shapiro should not have any voice – let
         alone be the sole voice – of who serves as fiduciary” and that “he should be barred, per se, from
         selecting the team to run these debtors-in-possession.”

                Separate from the Trustee Motions, on December 18, 2017, the Ad Hoc Committee of
         Holders of Promissory Notes of Woodbridge Mortgage Investment Fund Entities and Affiliates
         (the “Ad Hoc Noteholder Committee”) Filed a motion seeking appointment of an official
         committee of holders of Notes pursuant to Bankruptcy Code section 1102(a)(2). See Docket No.
         85 (the “Noteholder Committee Appointment Motion”). Additionally, on January 8, 2018, the
         Ad Hoc Committee of Unitholders (the “Ad Hoc Unitholder Committee”) Filed a motion seeking
         appointment of an official committee of holders of Units pursuant to Bankruptcy Code section
01:23482975.4

         171456.4                                         37
                        Case 17-12560-BLS
                        Case 19-50351-JKS       Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 45
                                                                             44 of
                                                                                of 141
                                                                                   503



         1102(a)(2). See Docket No. 250 (the “Unitholder Committee Appointment Motion” and, together
         with the Noteholder Committee Appointment Motion, the “Committee Appointment Motions”).

                 On January 8, 2018, the Debtors and the Ad Hoc Noteholder Committee objected to both
         of the Trustee Motions. See Docket Nos. 240 & 245. On January 10, 2018 and January 18, 2018,
         the Bankruptcy Court held an evidentiary hearing on the Trustee Motions.

                On or about January 23, 2018, prior to any ruling by the Bankruptcy Court on the Trustee
         Motions, and following extensive negotiations, the Debtors, the Unsecured Creditors’
         Committee, the SEC, the Ad Hoc Noteholder Committee, and the Ad Hoc Unitholder Committee
         entered into a term sheet that resolved, among other things, the Trustee Motions and the
         Committee Appointment Motions. See Docket No. 357-1 (the “Joint Resolution”). On January
         23, 2018, the Bankruptcy Court entered an order approving the Joint Resolution. See Docket No.
         357 (the “Joint Resolution Order”). The Joint Resolution and the Joint Resolution Order include,
         among other provisions, the following key provisions:

                    •     The Debtors’ board of managers was reconstituted as a three-person board (the
                          “New Board”), consisting of Richard Nevins, M. Freddie Reiss, and Michael
                          Goldberg, biographies of whom are attached hereto as Exhibit C.

                    •     Shapiro shall not have any removal rights with respect to New Board members,
                          unless otherwise ordered by the Bankruptcy Court.

                    •     The New Board was empowered to select as soon as practicable a CEO or CRO,
                          subject to the consent of the Unsecured Creditors’ Committee and the SEC.

                    •     The New Board was given a seven-day period within which to notify the SEC of
                          its intent to select new counsel for the Debtors or to continue to retain Gibson
                          Dunn and Young Conaway, subject to the SEC’s consent, which was not to be
                          unreasonably withheld.

                    •     The parties agreed that employees of Sierra were to transition out of their roles in
                          Debtor matters unless the New Board and newly appointed CEO/CRO concluded
                          that some or all of the Sierra personnel should continue working on such matters,
                          subject to the Unsecured Creditors’ Committee’s and the SEC’s reasonable
                          consent as to any continuing role of Sierra personnel.

                    •     Subject to the SEC staff’s ability to obtain authorization from the SEC
                          Commissioner (which has since been obtained), the SEC agreed to dismiss the
                          pending request for a receiver (in the SEC Action) over any entity under the
                          control of the New Board, as discussed in more detail in Section III.Q below.

                    •     Again subject to the SEC Commissioner’s authorization, the Debtors and the SEC
                          agreed to request entry of certain orders in the SEC Action, as discussed in more
                          detail in Section III.Q below.

                    •     In settlement of the Unitholder Committee Appointment Motion, the holders of
                          Units were permitted to form a single 1-2 member Unitholder committee (i.e., the
01:23482975.4

         171456.4                                          38
                        Case 17-12560-BLS
                        Case 19-50351-JKS        Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 46
                                                                              45 of
                                                                                 of 141
                                                                                    503



                          Unitholder Committee), with an all-in professional budget not to exceed
                          $1.5 million (since increased to $2.1 million) through January 1, 2019. The
                          Unitholder Committee was tasked with, not to duplicate the efforts of the
                          Unsecured Creditors Committee or the Noteholder Committee, among other
                          things, litigating or negotiating (a) whether the Unitholders should be treated as
                          creditors or equity security holders in the Chapter 11 Cases; and (b) whether
                          substantive consolidation is in the best interests of the Unitholders.

                    •     In settlement of the Noteholder Committee Appointment Motion, the holders of
                          Notes were permitted to form a single 6-9 member Noteholder committee (i.e.,
                          the Noteholder Committee), with an all-in professional budget not to exceed
                          $2.25 million through January 1, 2019. The Noteholder Committee was tasked
                          with, not to duplicate the efforts of the Unsecured Creditors’ Committee or the
                          Unitholder Committee, among other things, litigating or negotiating any aspects
                          of Noteholder treatment in the Chapter 11 Cases, focused primarily on (i) whether
                          Noteholders are secured, and, if so, whether substantive consolidation of the
                          Debtors’ estates is in the best interests of the Noteholders; and (ii) traditional
                          secured creditor protections such as adequate protection for the Noteholders upon
                          sales of properties and the use of sale proceeds.

                    •     The Noteholder Committee and the Unitholder Committee shall, among other
                          things, (i) be considered fiduciaries of their respective constituencies, (ii) have the
                          rights to participate in the formulation of a chapter 11 plan, (iii) retain
                          professionals pursuant to Bankruptcy Court order and such professionals shall file
                          fee applications with the Bankruptcy Court, and (iv) be granted regular access to
                          the Debtors’ advisors in a manner consistent with that typically granted to official
                          statutory committees.

                On February 2, 2018, the Noteholder Committee filed its Notice of Formation of Ad Hoc
         Noteholder Group Pursuant to January 23, 2018, Order [D.I. 357] [Docket No. 470]. The
         current members of the Noteholder Committee are Dr. Michael Weiner, Jane & Harry Breyer,
         Richard Carli, Jay Beynon, Kathleen Washko, Ali Heidari Saeid, Marc Fruchter, David
         Ellingson, and Richard Doss. [See Docket No. 1707]. The Bankruptcy Court granted the
         Noteholder Committee’s applications to retain Drinker Biddle & Reath LLP as its counsel and
         Conway MacKenzie, Inc. and Dundon Advisers LLC as its financial advisors. See Docket Nos.
         914, 915 & 1699.

                 The Unitholder Committee is comprised of two members: Dr. Raymond C. Blackburn
         and Dr. Chris C. Pinney. The Bankruptcy Court granted the Unitholder Committee’s application
         to retain Venable LLP as its counsel. See Docket No. 719.

                 As authorized by the Joint Resolution, the New Board selected Frederick Chin to serve as
         the Chief Executive Officer of WGC Independent Manager LLC, manager of the Debtors. On
         February 7, 2018, the Debtors Filed a motion to employ Mr. Chin pursuant to Bankruptcy Code
         sections 105(a) and 363(b). See Docket No. 514 (the “CEO Employment Motion”). As set forth
         in greater detail in the CEO Employment Motion, Mr. Chin has extensive consulting and
         restructuring experience and has led, operated, and advised underperforming and high-growth
01:23482975.4

         171456.4                                           39
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 47
                                                                           46 of
                                                                              of 141
                                                                                 503



         real estate companies. Mr. Chin’s employment letter provides for, among other things, a base
         salary of $110,000 per month, less applicable tax withholdings. On March 8, 2018, the
         Bankruptcy Court entered an order granting the CEO Employment Motion.

                 Under the direction of the New Board, on February 7, 2018, the Debtors Filed a motion
         to retain and employ Development Specialists, Inc. (“DSI”) as the Debtors’ restructuring advisor
         and to designate Bradley D. Sharp as their Chief Restructuring Officer (“CRO”). See Docket No.
         512 (the “DSI Employment Motion”). As set forth in greater detail in the DSI Employment
         Motion, DSI is a well-established provider of management consulting and financial advisory
         services, including turnaround consulting and financial restructuring, and Mr. Sharp has over
         20 years of experience in providing crisis management and consulting services. DSI shall be
         compensated on an hourly basis, subject to the terms and conditions of the engagement letter
         between DSI and the Debtors and the Bankruptcy Court’s order authorizing the Debtors to
         employ DSI. See Docket No. 573.

                 Additionally, the Debtors, under the direction of the New Board, elected to retain new
         bankruptcy counsel to represent them in the Chapter 11 Cases with Young Conaway Stargatt &
         Taylor LLP. The Debtors retained KTBS, a boutique Los-Angeles-based firm focusing on
         corporate finance, mergers and acquisitions, and corporate and municipal restructurings. Greater
         detail regarding KTBS’s qualifications and the terms of its retention are set forth in the Debtors’
         application to employ KTBS [Docket No. 657], which was granted by the Bankruptcy Court on
         March 16, 2018 [Docket No. 767]. Gibson Dunn continued to represent the Debtors as
         bankruptcy counsel during the period in which KTBS transitioned into this role. Gibson Dunn’s
         transition role has since ended and Gibson Dunn is no longer rendering services to the Debtors.

                After the appointment of the New Board, the Debtors also filed applications to retain
         Province, Inc. as operational and financial advisors [Docket No. 692], Berkeley Research Group,
         LLC as tax advisors [Docket No. 717], and Glaser Weil Fink Howard Avchen & Shapiro LLP as
         special real estate and land use counsel [Docket No. 1604]. Each of those applications was
         granted by the Bankruptcy Court. See Docket Nos. 835, 836 & 1738.

                    I.     Tintarella Motion for Relief From Stay

                  On February 8, 2018, Tintarella LLC (“Tintarella”) filed a motion for stay relief [Docket
         No. 529], alleging that its interests in property located at 800 Stradella Road, Los Angeles,
         California 90077 (the “Stradella Property”) were not adequately protected such that cause existed
         to lift the automatic stay. After negotiations, the Debtors and Tintarella reached an agreement,
         whereby Tintarella agreed to allow the Debtors to commence certain work on the Stradella
         Property so that the Debtors may work toward preservation of certain entitlements, and the
         Debtors agreed to make certain payments to Tintarella as adequate protection, including a one-
         time “cure payment” of $901,866.68, and monthly interest payments, beginning April 1, 2018, of
         $260,000 per month. See Docket No. 720. The Debtors subsequently satisfied all amounts
         owing to Tintarella pursuant to the Bankruptcy Court’s order authorizing the Debtors to pay
         third-party secured debt (see section III.K below). Accordingly, on May 31, 2018, Tintarella
         withdrew its motion for relief from stay as moot. See Docket No. 1890.



01:23482975.4

         171456.4                                        40
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 48
                                                                             47 of
                                                                                of 141
                                                                                   503



                    J.     Sales of Real Property

                 During the Chapter 11 Cases, the Debtors have sought to maximize the value of their
         Estates by methodically and opportunistically selling several parcels of real property owned by
         the Estates, in each case subject to Bankruptcy Court approval. As of the date hereof, the Debtors
         have filed the following motions to sell real property pursuant to Bankruptcy Code section 363:

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 8692 Franklin
                           Avenue, Los Angeles, California Property Owned by the Debtors in Fee Simple
                           Free and Clear of Liens, Claims, Encumbrances, and Other Interests;
                           (II) Approving the Related Purchase Agreement; and (III) Granting Related Relief
                           [Docket No. 458]. The Bankruptcy Court granted this motion on February 13,
                           2018. See Docket No. 574;

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 11541 Blucher
                           Avenue, Granada Hills, California Property Owned by the Debtors Free and
                           Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                           Related Purchase Agreement; and (III) Granting Related Relief [Docket No. 713].
                           The Bankruptcy Court granted this motion on March 28, 2018. See Docket No.
                           844.

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 180 Saddleback
                           Lane, Snowmass Village, Colorado Property Owned by the Debtors Free and
                           Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                           Related Purchase Agreement; and (III) Granting Related Relief [Docket No. 760].
                           The Bankruptcy Court granted this motion on April 3, 2018. See Docket No. 893.

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 24025 Hidden
                           Ridge Road, Calabasas, California Property Owned by the Debtors Free and
                           Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                           Related Purchase Agreement; and (III) Granting Related Relief [Docket No. 762].
                           The Bankruptcy Court granted this motion on April 3, 2018. See Docket No. 894.

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 810 Sarbonne
                           Road, Los Angeles, California Property Owned by the Debtors Free and Clear of
                           Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                           Purchase Agreement; and (III) Granting Related Relief [Docket No. 929]. The
                           Bankruptcy Court granted this motion on May 1, 2018. See Docket No. 1700.

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 2362 Apollo
                           Drive, Los Angeles, California Property Owned by the Debtors Free and Clear of
                           Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                           Purchase Agreement; and (III) Granting Related Relief [Docket No. 931]. The
                           Bankruptcy Court granted this motion on April 27, 2018. See Docket No. 1669.

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 432 Crystal
                           Canyon Drive, Carbondale, Colorado Property Owned by the Debtors Free and
                           Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
01:23482975.4

         171456.4                                         41
                        Case 17-12560-BLS
                        Case 19-50351-JKS      Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 49
                                                                            48 of
                                                                               of 141
                                                                                  503



                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No. 933].
                          The Bankruptcy Court granted this motion on April 27, 2018. See Docket No.
                          1670.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 883 Perry
                          Ridge Road, Carbondale, Colorado Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No. 935].
                          The Bankruptcy Court granted this motion on April 27, 2018. See Docket No.
                          1671.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 158A Seeburg
                          Circle, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 937]. The
                          Bankruptcy Court granted this motion on April 27, 2018. See Docket No. 1672.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 171 Sopris
                          Mesa Drive, Carbondale, Colorado Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No. 939].
                          The Bankruptcy Court granted this motion on April 27, 2018. See Docket No.
                          1673.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 238 Sundance
                          Trail, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 941]. The
                          Bankruptcy Court granted this motion on April 27, 2018. See Docket No. 1674.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 1061 Two
                          Creeks Drive, Snowmass Village, Colorado Property Owned by the Debtors Free
                          and Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving
                          the Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          943]. The Bankruptcy Court granted this motion on May 1, 2018. See Docket No.
                          1701.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 25085 Ashley
                          Ridge Road, Hidden Hills, California Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          1262]. The Bankruptcy Court granted this motion on May 2, 2018. See Docket
                          No. 1708.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 215 N. 12th
                          Street, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related

01:23482975.4

         171456.4                                        42
                        Case 17-12560-BLS
                        Case 19-50351-JKS      Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 50
                                                                            49 of
                                                                               of 141
                                                                                  503



                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 1770]. The
                          Bankruptcy Court granted this motion on June 1, 2018. See Docket No. 1906.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 995 &
                          981 Cowen Drive, Carbondale, Colorado Property Owned by the Debtors Free
                          and Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving
                          the Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          1772]. The Bankruptcy Court granted this motion on June 4, 2018. See Docket
                          No. 1911.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of Lot C-1 and
                          446 Diamond A Ranch Road, Carbondale, Colorado Property Owned by the
                          Debtors Free and Clear of Liens, Claims, Encumbrances, and Other Interests;
                          (II) Approving the Related Purchase Agreement; and (III) Granting Related Relief
                          [Docket No. 1774]. The Bankruptcy Court granted this motion on June 4, 2018.
                          See Docket No. 1912.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 809 Grand
                          Avenue, Glenwood Springs, Colorado Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          1776]. The Bankruptcy Court granted this motion on June 4, 2018. See Docket
                          No. 1913.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 747 Davis
                          Road, Stockbridge, Georgia Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 1778]. The
                          Bankruptcy Court granted this motion on June 4, 2018. See Docket No. 1914.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 403 and
                          417 Crystal Canyon Drive, Carbondale, Colorado Property Owned by the
                          Debtors Free and Clear of Liens, Claims, Encumbrances, and Other Interests;
                          (II) Approving the Related Purchase Agreement; and (III) Granting Related Relief
                          [Docket No. 1780]. The Bankruptcy Court granted this motion on June 4, 2018.
                          See Docket No. 1915.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 302 Wildflower
                          Road, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 1785]. The
                          Bankruptcy Court granted this motion on June 4, 2018. See Docket No. 1916.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of
                          14115 Moorpark Street #212, Sherman Oaks, California Property Owned by the
                          Debtors Free and Clear of Liens, Claims, Encumbrances, and Other Interests;
                          (II) Approving the Related Purchase Agreement; and (III) Granting Related Relief

01:23482975.4

         171456.4                                        43
                        Case 17-12560-BLS
                        Case 19-50351-JKS      Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 51
                                                                            50 of
                                                                               of 141
                                                                                  503



                          [Docket No. 1788]. The Bankruptcy Court granted this motion on June 4, 2018.
                          See Docket No. 1917.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 780 E. Valley
                          Road, Unit C-126, Basalt, Colorado Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          1790]. The Bankruptcy Court granted this motion on June 4, 2018. See Docket
                          No. 1918.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 342 and
                          368 River Bend Way, Glenwood Springs, Colorado Property Owned by the
                          Debtors Free and Clear of Liens, Claims, Encumbrances, and Other Interests;
                          (II) Approving the Related Purchase Agreement; and (III) Granting Related Relief
                          [Docket No. 1792]. The Bankruptcy Court granted this motion on June 4, 2018.
                          See Docket No. 1919.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 63 Sweetgrass
                          Drive, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 1794]. The
                          Bankruptcy Court granted this motion on June 4, 2018. See Docket No. 1920.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 26 Saddlehorn
                          Court, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 1996]. The
                          Bankruptcy Court granted this motion on July 6, 2018. See Docket No. 2111.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 180 A Seeburg
                          Circle, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 1998]. The
                          Bankruptcy Court granted this motion on July 6, 2018. See Docket No. 2112.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of
                          108 W. Diamond A Ranch Road, Carbondale, Colorado Property Owned by the
                          Debtors Free and Clear of Liens, Claims, Encumbrances, and Other Interests;
                          (II) Approving the Related Purchase Agreement; and (III) Granting Related Relief
                          [Docket No. 2001]. The Bankruptcy Court granted this motion on July 6, 2018.
                          See Docket No. 2113.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of
                          15655 Woodvale Road, Encino, California Property Owned by the Debtors Free
                          and Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving
                          the Related Purchase Agreement; and (III) Granting Related Relief [Docket No.


01:23482975.4

         171456.4                                        44
                        Case 17-12560-BLS
                        Case 19-50351-JKS      Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 52
                                                                            51 of
                                                                               of 141
                                                                                  503



                          2008]. The Bankruptcy Court granted this motion on July 6, 2018. See Docket
                          No. 2114.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 800 Stradella
                          Road, Los Angeles, California Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 2010]. The
                          Bankruptcy Court granted this motion on July 6, 2018. See Docket No. 2115.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 14112 Roscoe
                          Blvd., Panorama City, California Property Owned by the Debtors Free and Clear
                          of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 2012]. The
                          Bankruptcy Court granted this motion on July 6, 2018. See Docket No. 2116.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 201 Main
                          Street, Carbondale, Colorado Property (Units 101, 102, 202, 203, 204,
                          303)Owned by the Debtors Free and Clear of Liens, Claims, Encumbrances, and
                          Other Interests; (II) Approving the Related Purchase Agreement; and
                          (III) Granting Related Relief [Docket No. 2071]. The Bankruptcy Court granted
                          this motion on July 19, 2018. See Docket No. 2201.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 90 Primrose
                          Road, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 2196]. The
                          Bankruptcy Court granted this motion on July 24, 2018. See Docket No. 2225.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 328 Crystal
                          Canyon Drive, Carbondale, Colorado Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          2135]. The Bankruptcy Court granted this motion on July 26, 2018. See Docket
                          No. 2242.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 831 Grand
                          Avenue, Glenwood Springs, Colorado Property Owned by the Debtors Free and
                          Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                          Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                          2169]. The Bankruptcy Court granted this motion on August 2, 2018. See Docket
                          No. 2274.

                    •     Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 32 Fenwick
                          Court, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                          Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                          Purchase Agreement; and (III) Granting Related Relief [Docket No. 2189]. The
                          Bankruptcy Court granted this motion on August 6, 2018. See Docket No. 2294.

01:23482975.4

         171456.4                                        45
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 53
                                                                             52 of
                                                                                of 141
                                                                                   503



                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 350 Market
                           Street, #301-312, Basalt, Colorado Property Owned by the Debtors Free and
                           Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving the
                           Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                           2192]. The Bankruptcy Court granted this motion on August 6, 2018. See Docket
                           No. 2295.

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 59 Rivers Bend,
                           Carbondale, Colorado Property Owned by the Debtors Free and Clear of Liens,
                           Claims, Encumbrances, and Other Interests; (II) Approving the Related Purchase
                           Agreement; and (III) Granting Related Relief [Docket No. 2256].

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 67 Aspen Glo
                           Lane, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                           Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                           Purchase Agreement; and (III) Granting Related Relief [Docket No. 2258].

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 345 Branding
                           Lane, Snowmass, Colorado Property Owned by the Debtors Free and Clear of
                           Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                           Purchase Agreement; and (III) Granting Related Relief [Docket No. 2260].

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 360 Rivers
                           Bend, Carbondale, Colorado Property Owned by the Debtors Free and Clear of
                           Liens, Claims, Encumbrances, and Other Interests; (II) Approving the Related
                           Purchase Agreement; and (III) Granting Related Relief [Docket No. 2262].

                    •      Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of Lot 26, Spur
                           Ridge Road, Snowmass Village, Colorado Property Owned by the Debtors Free
                           and Clear of Liens, Claims, Encumbrances, and Other Interests; (II) Approving
                           the Related Purchase Agreement; and (III) Granting Related Relief [Docket No.
                           2264].

                The Debtors intend to continue marketing certain of the real properties owned by the
         Estates and may sell additional properties prior to the Effective Date, subject to Bankruptcy
         Court approval.

                    K.     Motion for Authority to Pay Third-Party Secured Debt

                 On April 10, 2018, the Debtors Filed the Debtors’ Motion for Entry of an Order
         (I) Authorizing Payment of Third-Party Secured Debt and (II) Granting Related Relief [Docket
         No. 924] (the “Third-Party Secured Debt Motion”), pursuant to which the Debtors sought entry
         of an order authorizing, but not directing, them to pay in full the secured indebtedness (the
         “Third-Party Secured Debt”) owed to three third-party lenders in connection with three of their
         properties. Specifically, three of the PropCos—Bishop White Investments, LLC, Craven
         Investments, LLC, and Grand Midway Investments, LLC—were obligated on third-party notes
         issued by those PropCos to 805 Nimes Place, LLC (a $20 million note secured by real property
         at 805 Nimes Place—the “Nimes Place Note”), Ashley Land, LLC (a $4 million note secured by
01:23482975.4

         171456.4                                         46
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 54
                                                                             53 of
                                                                                of 141
                                                                                   503



         real property at 25085 Ashley Ridge Road—the “Ashley Ridge Note”), and Tintarella, LLC (a
         $26 million note secured by real property at 800 Stradella Road—the “Stradella Road Note”),
         respectively. The Debtors believe that payment of the Third-Party Secured Debt was an exercise
         of sound business judgment in light of, among other things, the potential savings to the Estates in
         interest payments (including possible default interest), legal fees, late fees, or other charges
         potentially accruing postpetition in connection with such obligations. The Third-Party Secured
         Debt Motion was approved by the Bankruptcy Court on April 27, 2018. See Docket No. 1668.
         The Debtors subsequently paid in full the Stradella Road Note and the Ashley Ridge Note, and,
         after Court approval of a stipulation with the lender in respect of 805 Nimes Place (see Motion at
         Docket No. 1751 and Order at Docket No 1903), paid in full the Nimes Place Note.

                    L.     Rejection and Assumption of Executory Contracts and Unexpired Leases

                           1.     Rejection of Transition Services Agreement

                 On February 28, 2018, the Debtors Filed a motion to reject the Transition Services
         Agreement between WGC and WFS Holding, an entity then controlled by Shapiro. See Docket
         No. 673. Following the appointment of the New Board, the Debtors determined that Shapiro’s
         consulting services were not necessary, beneficial, or appropriate, and that there was no
         justification for paying him any consulting fees, much less the $175,000 per month called for
         under the Transition Services Agreement. On March 19, 2018, the Bankruptcy Court entered an
         order granting the motion to reject the TSA. See Docket No. 778.

                           2.     Rejection of Other Executory Contracts and Unexpired Leases

                During the Chapter 11 Cases, the Debtors have rejected certain executory contracts and
         unexpired leases pursuant to Bankruptcy Code section 365:

                    •      On January 31, 2018, the Debtors Filed a motion to reject the lease relating to
                           their former headquarters at 14225 Ventura Boulevard, Suite 100, Sherman Oaks,
                           California. See Docket No. 448. On February 20, 2018, the Bankruptcy Court
                           entered an order granting the motion. See Docket No. 621.

                    •      On February 28, 2018, the Debtors Filed their first omnibus motion to reject
                           certain executory contracts and unexpired leases that the Debtors determined, in
                           their sound business judgment, did not provide value to the Estates. See Docket
                           No. 674. On March 27, 2018, the Bankruptcy Court entered an order granting the
                           motion. See Docket No. 834 (the “First Omnibus Rejection Order”). A schedule
                           of the contracts and leases that were rejected pursuant to the First Omnibus
                           Rejection Order is annexed as Schedule 1 to the First Omnibus Rejection Order.

                    •      On March 7, 2018, the Debtors Filed a motion, pursuant to Bankruptcy Code
                           section 365(d)(4), to extend the deadline to assume or reject unexpired leases of
                           nonresidential property under which any of the Debtors is a lessee by 90 days,
                           through and including July 2, 2018. See Docket No. 712. On March 27, 2018, the
                           Bankruptcy Court entered an order granting the motion and extending such
                           deadline through and including July 2, 2018. See Docket No. 831.

01:23482975.4

         171456.4                                         47
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 55
                                                                             54 of
                                                                                of 141
                                                                                   503



                    •      On March 28, 2018, the Debtors Filed their second omnibus motion to reject
                           certain executory contracts and unexpired leases that the Debtors determined, in
                           their sound business judgment, did not provide value to the Estates. See Docket
                           No. 853. On April 23, 2018, the Bankruptcy Court entered an order granting the
                           motion. See Docket No. 1608 (the “Second Omnibus Rejection Order”). A
                           schedule of the contracts and leases that were rejected pursuant to the Second
                           Omnibus Rejection Order is annexed as Schedule 1 to the Second Omnibus
                           Rejection Order.

                    •      On April 27, 2018, the Debtors Filed their third omnibus motion to reject certain
                           executory contracts and unexpired leases that the Debtors determined, in their
                           sound business judgment, did not provide value to the Estates. See Docket No.
                           1681. On May 15, 2018, the Bankruptcy Court entered an order granting the
                           motion. See Docket No. 1784 (the “Third Omnibus Rejection Order”). A schedule
                           of the contracts and leases that were rejected pursuant to the Third Omnibus
                           Rejection Order is annexed as Schedule 1 to the Third Omnibus Rejection Order.

                    •      On June 15, 2018, the Debtors Filed their fourth omnibus motion to reject certain
                           executory contracts and unexpired leases that the Debtors determined, in their
                           sound business judgment, did not provide value to the Estates. See Docket No.
                           1986. On July 6, 2018, the Bankruptcy Court entered an order granting the
                           motion. See Docket No. 2110 (the “Fourth Omnibus Rejection Order”). A
                           schedule of the contracts and leases that were rejected pursuant to the Third
                           Omnibus Rejection Order is annexed as Schedule 1 to the Fourth Omnibus
                           Rejection Order.

                    •      On July 31, 2018, the Debtors Filed their fifth omnibus motion to reject certain
                           executory contracts and unexpired leases that the Debtors determined, in their
                           sound business judgment, did not provide value to the Estates. See Docket No.
                           2272.

                    M.     Consent Orders

                           1.     Motion for Approval of California Consent Order

                 On February 21, 2018, the Debtors Filed the Debtors’ Motion for Entry of an Order,
         Pursuant to Section 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019, Authorizing and
         Approving the Debtors’ Entry into a Consent Order with California with Respect to the Offer or
         Sale of Securities [Docket No. 639] (the “California Consent Order Motion”). Pursuant to the
         California Consent Order Motion, the Debtors sought Bankruptcy Court authorization for certain
         of the Debtors (the “Woodbridge Respondents,” as more specifically defined in the California
         Consent Order Motion) to enter into a proposed consent order (the “California Consent Order”)
         with the Department of Business Oversight of the State of California (“California”). Shapiro and
         one of his non-debtor affiliates are also parties to the California Consent Order. The California
         Consent Order provides, among other things, that the Woodbridge Respondents (and the other
         respondents) are ordered to, among other things, desist and refrain from offering or selling
         securities in California unless and until qualification has been made under applicable law. The
01:23482975.4

         171456.4                                         48
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 56
                                                                            55 of
                                                                               of 141
                                                                                  503



         California Consent Order also contains numerous recitals setting forth California’s allegations
         regarding alleged violations of California corporate and securities law, which allegations were
         neither admitted nor denied by the Woodbridge Respondents in the California Consent Order. On
         March 8, 2018, the Bankruptcy Court entered an order granting the California Consent Order
         Motion. See Docket No. 721.

                           2.    Motion for Expedited Procedures Regarding Consent Orders

                 On March 15, 2018, the Debtors Filed the Debtors’ Motion for Entry of an Order Setting
         Expedited Procedures for the Approval of Certain Consent Orders [Docket No. 753] (the
         “Consent Order Procedures Motion”), pursuant to which the Debtors sought entry of an order
         setting expedited procedures for the approval of consent orders with certain state regulatory
         agencies so long as the consent orders meet certain parameters, thereby avoiding the need for the
         Debtors to seek to shorten notice with respect to each individual motion for approval of a future
         consent order. Among other parameters, any consent order subject to the Consent Order
         Procedures Motion shall not provide for the payment by the Debtors of monetary penalties,
         disgorgement, or restitution. As a general matter, the consent orders that are anticipated to be
         agreed to via the expedited procedures will prohibit the Debtors from unlawfully offering or
         selling securities—something that the Debtors have no intention of doing anyway.

                 On April 3, 2018, the Bankruptcy Court entered an order granting the Consent Order
         Procedures Motion [Docket No. 888] (the “Consent Order Procedures Order”). The Consent
         Order Procedures Order provides that after the Debtors, the Committees, and the applicable
         agency have agreed to a consent order, the Debtors shall file such consent order and serve it on
         certain notice parties. If no objection is received within five days of such filing, the Debtors are
         authorized to submit an order to the Bankruptcy Court under certification of counsel approving
         the Debtors’ entry into the applicable consent order.

                 As of the date hereof, the Debtors have entered into consent orders with regulatory
         agencies for the States of Colorado, Idaho, Oregon, and Michigan pursuant to the procedures set
         forth in the Consent Order Procedures Order. See Docket Nos. 1782, 1783, 1851 & 2253.

                    N.     Extension of Exclusivity Periods

                 On March 15, 2018, the Debtors Filed the Debtors’ Motion for Entry of an Order,
         Pursuant to Section 1121(d) of the Bankruptcy Code, Extending the Exclusive Periods for the
         Filing of a Chapter 11 Plan and Solicitation of Acceptances Thereof [Docket No. 754] (the
         “Exclusivity Motion”). In light of, among other things, the change in the Debtors’ management
         pursuant to the Joint Resolution, the Debtors requested 90-day extensions of the Debtors’
         exclusive periods to (i) file a proposed chapter 11 plan (the “Plan Period”), and (ii) solicit
         acceptances of the plan without competing plan filings (the “Solicitation Period”). On April 3,
         2018, the Bankruptcy Court entered an order granting the Exclusivity Motion and extending
         (i) the Plan Period for each Debtor to July 2, 2018, and (ii) the Solicitation Period for each
         Debtor to September 4, 2018. See Docket No. 889.

                On May 18, 2018, the Dissident Plaintiffs (as defined below) filed a motion seeking to
         terminate the Debtors’ exclusive periods (the “Exclusivity Termination Motion”) and filed an

01:23482975.4

         171456.4                                        49
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 57
                                                                            56 of
                                                                               of 141
                                                                                  503



         accompanying motion to shorten notice with respect to the Exclusivity Termination Motion in
         order to set the Exclusivity Termination Motion for hearing on June 5, 2018. See Docket Nos.
         1833 & 1834. The Bankruptcy Court denied the motion to shorten notice, instead setting the
         Exclusivity Termination Motion for hearing on July 10, 2018. See Docket No. 1849.

                 On June 29, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order, Pursuant
         to Section 1121(d) of the Bankruptcy Code, Extending the Exclusive Periods for the Filing of a
         Chapter 11 Plan and Solicitation of Acceptances Thereof [Docket No. 2065] (the “Second
         Exclusivity Motion”), seeking to further extend the Plan Period and the Solicitation Period, each
         by approximately 120 days. On July 17, 2018, the Bankruptcy Court entered an order granting
         the Second Exclusivity Motion and extending (i) the Plan Period for each Debtor to October 30,
         2018, and (ii) the Solicitation Period for each Debtor to January 2, 2019. See Docket No. 2180.

                    O.     Additional Employment Orders

                 On and after the Initial Petition Date, the Debtors Filed various motions and applications
         to retain professionals and to streamline the administration of the Chapter 11 Cases. The
         Bankruptcy Court entered the following orders granting the foregoing motions and applications:

                    •      Order Authorizing the Retention and Employment of Garden City Group, LLC as
                           Administrative Advisor for the Debtors and Debtors in Possession Pursuant to
                           11 U.S.C. §§ 327(a) and 330, Nunc Pro Tunc to the Petition Date [Docket No.
                           274];

                    •      Order Authorizing the Employment and Payment of Professionals Used in the
                           Ordinary Course of Business [Docket No. 296];

                    •      Order Pursuant to 11 U.S.C. §§ 105 and 363 Authorizing the Debtors to Retain
                           Expert Consultant Nunc Pro Tunc as of December 18, 2017 [Docket No. 360];

                    •      Order Authorizing the Employment and Retention of Homer Bonner Jacobs PA as
                           Special Litigation Counsel to the Debtors and Debtors in Possession Nunc Pro
                           Tunc to Petition Date [Docket No. 361];

                    •      Order, Pursuant to Section 327(a) of the Bankruptcy Code, Authorizing the
                           Employment and Retention of Province, Inc. as Operational and Financial
                           Advisors to the Debtors Nunc Pro Tunc to February 1, 2018 [Docket No. 835];

                    •      Order Authorizing the Retention and Employment of Berkeley Research Group,
                           LLC as Tax Advisors to the Debtors and Debtors in Possession, Nunc Pro Tunc to
                           February 15, 2018 [Docket No. 836];

                    •      Order Authorizing the Debtors to Retain and Employ Glaser Weil Fink Howard
                           Avchen & Shapiro LLP as Special Real Estate and Land Use Counsel Nunc Pro
                           Tunc to March 22, 2018 [Docket No. 1738];

                In addition, the Committees Filed applications to retain professionals and the Bankruptcy
         Court entered the following orders granting such applications:
01:23482975.4

         171456.4                                        50
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 58
                                                                             57 of
                                                                                of 141
                                                                                   503



                    •      Order Authorizing and Approving the Retention of Pachulski Stang Ziehl & Jones
                           LLP as Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc
                           to December 14, 2017 [Docket No. 320];

                    •      Order Authorizing Retention of FTI Consulting, Inc. as Financial Advisor for the
                           Official Committee of Unsecured Creditors [Docket No. 321];

                    •      Order Pursuant to Sections 328(a) and 1103 of the Bankruptcy Code, Rule 2014
                           of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 Authorizing
                           the Employment and Retention of Berger Singerman LLP as Special Counsel for
                           the Official Committee of Unsecured Creditors, Nunc Pro Tunc to December 26,
                           2017 [Docket No. 322];

                    •      Order Authorizing and Approving the Retention of Venable LLP as Counsel to the
                           Fiduciary Committee of Unitholders Nunc Pro Tunc to January 23, 2018 [Docket
                           No. 719];

                    •      Order Authorizing the Employment and Retention of Conway Mackenzie, Inc. as
                           Financial Advisor for the Ad Hoc Noteholder Group [Docket No. 914];

                    •      Order Authorizing the Employment and Retention of Drinker Biddle & Reath LLP
                           as Counsel for the Ad Hoc Noteholder Group [Docket No. 915];

                    •      Order Authorizing the Employment and Retention of Dundon Advisers LLC as
                           Financial Advisor for the Ad Hoc Noteholder Group [Docket No. 1699];

                    P.     Claims Trading

                 On April 3, 2018, Contrarian Funds, LLC (“Contrarian”) filed a Motion for Authority to
         Acquire Promissory Notes Against the Debtors [Docket No. 890] (the “Trading Motion”). By
         the Trading Motion, Contrarian sought authority to acquire all rights, title, and interest in the
         Notes against the Debtors without further order of the Bankruptcy Court and without obtaining
         prior consent from the Debtors. Approximately two weeks, later, on April 16, 2018, the Debtors
         filed their Objection to Proof of Claim No. 1216 Asserted by Putative Transferee Contrarian
         Funds, LLC, etc. [Docket No. 1563] (the “Contrarian Objection”), pursuant to which the Debtors
         sought entry of an order disallowing and expunging a proof of claim filed by Contrarian, which
         claim was based on Notes that Contrarian had purportedly acquired from Noteholders Elissa and
         Joseph Berlinger, on account of anti-assignment language in the underlying Notes. The
         Contrarian Objection was heard on June 5, 2018, and, on June 20, 2018, the Bankruptcy Court
         entered an order sustaining the Contrarian Objection [Docket No. 2016] and issued an opinion
         and order finding that, among other things, the anti-assignment language in the Notes is legally
         valid [Docket Nos. 2014 & 2016]. Contrarian filed a notice of appeal on July 3, 2018 [Docket
         No. 2078].




01:23482975.4

         171456.4                                         51
                            Case 17-12560-BLS
                            Case 19-50351-JKS       Doc 2389
                                                    Doc 57-1 Filed
                                                             Filed 05/10/21
                                                                   08/21/18 Page
                                                                            Page 59
                                                                                 58 of
                                                                                    of 141
                                                                                       503



                    Q.        SEC Action

                 On December 20, 2017, the SEC filed a complaint (the “SEC Complaint”) against,
         among other parties, Shapiro, WGC, WMF, Woodbridge Structured Funding, LLC (“WSF”), the
         Fund Debtors, and hundreds of PropCo and MezzCo Debtors. The case is pending in the U.S.
         District Court for the Southern District of Florida (the “District Court”) as Case No. 1:17-cv-
         24624-MGC (the “SEC Action”).

                 The SEC alleges that Shapiro and his affiliates, including the Debtor defendants,
         committed numerous securities law violations. The SEC Complaint contains 10 counts. Count I
         alleges sales of unregistered securities in violation of Section 5 of the Securities Act of 1933, 15
         U.S.C. §§ 77a et seq. (the “Securities Act”), against Shapiro, WGC, WMF, WSF, and the Fund
         Debtors. Counts III and VI allege that Shapiro, WGC, WMF, WSF, and the Fund Debtors made
         material misstatements or omissions in connection with the sale of securities in violation of
         Section 17(a)(2) of the Securities Act and Section 10(b) of the Securities Exchange Act of 1934,
         15 U.S.C. §§ 78a et seq. (the “Exchange Act”). Counts II, IV, V, and VII are against all
         defendants, alleging participation in a “scheme” to defraud investors in violation of Sections
         17(a)(1) and (a)(2) of the Securities Act and Section 10(b) of the Exchange Act. Count VIII
         seeks to hold Shapiro and RS Trust liable under Section 20(a) of the Exchange Act as “control
         persons” for the alleged Exchange Act fraud violations of the various entities under their control.
         Count IX asserts broker-dealer registration violations against WGC and WSF under Section
         15(a)(1) of the Exchange Act, and Count X asserts that Shapiro “aided and abetted” WGC’s and
         WSF’s broker-dealer registration violations.

                    The SEC Complaint prays for the following relief:

                    (i)       A permanent injunction enjoining all defendants from further violations of the
                              securities laws they are alleged to have violated;

                    (ii)      An asset freeze of the assets of Shapiro, RS Trust, and other non-debtor entities
                              until further order of the District Court;

                    (iii)     Appointment of a receiver over the corporate defendants (including the Debtors);

                    (iv)      Issuance of an order enjoining and restraining Shapiro and RS Trust from
                              destroying, concealing, or otherwise rendering illegible any of the books, records,
                              documents, correspondence, accounts, statements, files and other property of or
                              pertaining to any defendant that refer or relate to the acts or courses of conduct
                              alleged in the SEC Complaint;

                    (v)       Issuance of an order directing Shapiro and RS Trust to provide an accounting of
                              all assets and liabilities, including all monies and real properties directly or
                              indirectly received from investors and all uses of investor funds;

                    (vi)      Disgorgement by all defendants of “all ill-gotten gains or proceeds received from
                              investors as a result of the acts and/or courses of conduct complained of herein,
                              with prejudgment interest;” and

01:23482975.4

         171456.4                                             52
                        Case 17-12560-BLS
                        Case 19-50351-JKS       Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 60
                                                                             59 of
                                                                                of 141
                                                                                   503



                    (vii)   Civil money penalties pursuant to Section 20(d) of Securities Act and 21(d) of
                            Exchange Act against all defendants.

                 Concurrently with the filing of the SEC Complaint, the SEC filed an emergency ex parte
         motion (the “Asset Freeze Motion”) to freeze temporarily and, after a hearing, for the duration of
         the SEC Action, the assets of Shapiro, RS Trust, and the (then) non-debtor corporate defendants.
         The Asset Freeze Motion also sought an order requiring Shapiro and RS Trust to provide a sworn
         accounting and prohibiting them from destroying records. The day the Asset Freeze Motion was
         filed, the District Court entered an order (the “Asset Freeze Order”) setting a “show cause”
         hearing for December 29, 2017, and temporarily freezing the assets of Shapiro, RS Trust, and the
         (then) non-debtor corporate defendants. The Asset Freeze Order was subsequently extended by
         the District Court. As of the date hereof, the Asset Freeze Order remains in effect, although none
         of the Debtors are subject to the Asset Freeze Order.

                 On the same date it filed the SEC Complaint and the Asset Freeze Motion, the SEC filed
         a motion to appoint a receiver over all defendants in the SEC Action except Shapiro (the
         “Receivership Motion”). The SEC argued that the appointment of a receiver over the debtor
         entities was not barred by the automatic stay because the SEC was enforcing its police and
         regulatory powers, as permitted under Bankruptcy Code section 362(b)(4). On December 28,
         2017, the Debtors initiated an adversary proceeding in the Bankruptcy Court, Adv. Proc. No. 17-
         51891-KJC (the “Receivership Adversary”), seeking, among other things, a declaratory
         judgment that the SEC Action and the Receivership Motion should be and are subject to the
         automatic stay, as well as a preliminary injunction barring the continued prosecution of the SEC
         Action. As part of the Joint Resolution, the SEC withdrew the Receivership Motion without
         prejudice and the Debtors voluntarily dismissed the Receivership Adversary. The SEC has
         indicated that it will re-file the Receivership Motion as against RS Trust and certain non-debtor
         entities, but not against the Debtors.

               Pursuant to the Joint Resolution, on February 16, 2018, the Debtor defendants filed an
         unopposed motion to extend the deadline to file their answer or motion to dismiss the SEC
         Complaint to April 23, 2018. The Bankruptcy Court granted the unopposed extension motion.

                  On April 16, 2018, the Debtor defendants entered into that certain Consent of Debtor
         Defendants (the “SEC Consent”) with the SEC and consented to the entry of that certain
         Judgment as to Debtor Defendants (the “SEC Judgment”). Pursuant to the SEC Consent and
         SEC Judgment, without admitting or denying the allegations of the SEC Complaint, the Debtor
         defendants agree to the entry of the SEC Judgment, which provides that, among other things:
         (i) the Debtor defendants will be permanently enjoined from violations of certain sections of the
         Securities Act and the Exchange Act; (ii) upon motion of the SEC, the District Court will
         determine whether it is appropriate to order disgorgement and/or a civil penalty against the
         Debtor defendants and, if so, the amount of any such disgorgement and/or civil penalty; and
         (iii) in connection with any hearing regarding disgorgement and/or a civil penalty, inter alia, the
         Debtor defendants will be precluded from arguing that they did not violate the federal securities
         laws as alleged in the SEC Complaint and the Debtor defendants may not challenge the validity
         of the SEC Consent or SEC Judgment. The SEC Consent and SEC Judgment also provide that
         the Debtor defendants agree that the District Court will retain jurisdiction over the matter for the
         purpose of enforcing the terms of the SEC Judgment, and that the Bankruptcy Court will
01:23482975.4

         171456.4                                         53
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 61
                                                                             60 of
                                                                                of 141
                                                                                   503



         continue to maintain jurisdiction over all such matters to which the Bankruptcy Court has
         jurisdiction over in the Chapter 11 Cases. On May 1, 2018, the Bankruptcy Court approved the
         Debtors’ entry into the SEC Consent and SEC Judgment. See Docket No. 1702. Accordingly,
         on May 21, 2018, the District Court entered the SEC Judgment against the Debtor defendants in
         the SEC Action.

                 The Debtors have reached an agreement in principle with the SEC staff to resolve the
         disgorgement and civil penalty claims asserted by the SEC against the Debtors in the SEC
         Action. The agreement remains subject to Commission and Bankruptcy Court approvals, but the
         Debtors and SEC staff will submit the agreement for consideration in an effort to obtain those
         approvals prior to the Confirmation Hearing. If the agreement is approved, the SEC will dismiss
         its civil penalty claims against the Debtors. In addition, the Debtors will consent to a final
         judgment in the SEC Action, which sets disgorgement in the amount of $892,173,765, but the
         disgorgement will be deemed satisfied by the Liquidation Trust formed pursuant to the Debtors’
         Plan becoming obligated to make distributions of substantially all of the net proceeds (taking into
         account the costs of administration of the Liquidation Trust and the Wind-Down Entity) from the
         disposition of the Estates’ assets (distributions of net proceeds to general unsecured creditors
         shall be permitted) to investors pursuant to a confirmed Chapter 11 plan, provided that the SEC
         did not file a timely objection to the plan. The Debtors and SEC staff have been working to
         resolve any issues that the staff may have with the Plan, and the Debtors do not anticipate the
         SEC filing any objection to the Plan. To provide sufficient time for the proposed agreement to
         be approved, the Debtors, Unsecured Creditors’ Committee, Noteholder Committee, and
         Unitholder Committee have agreed to extend the SEC Bar Date to October 26, 2018. If the
         agreement is approved and the conditions to disgorgement satisfaction occur, then the SEC will
         not file any proofs of claim against the Debtors or their Estates. Further, the agreement would
         moot any issues concerning treatment of the SEC’s claims in the Chapter 11 Cases. In light of
         the agreement in principle, the SEC will not be voting on the Plan.

                At a status conference in the SEC Action on May 16, 2018, the SEC announced that it
         had reached terms of settlement with the non-debtor defendants (but did not, at that time,
         disclose those terms). Accordingly, on May 21, 2018, the District Court entered an order
         administratively closing the SEC Action, and instructing the parties to file settlement
         documentation on or before August 17, 2018.

                    R.     Postpetition Litigation

                The Debtors and other parties in interest have commenced four adversary proceedings
         related to the Chapter 11 Cases and the Unsecured Creditors’ Committee has sought to
         commence a fifth, each of which are described below.

                           1.     Receivership Adversary

               As noted in Section III.Q above, the Debtors initiated the Receivership Adversary to,
         among other things, enjoin the SEC from prosecuting the SEC Action and the Receivership
         Motion. Pursuant to the Joint Resolution, the Debtors voluntarily dismissed the Receivership
         Adversary on February 2, 2018.


01:23482975.4

         171456.4                                        54
                        Case 17-12560-BLS
                        Case 19-50351-JKS           Doc 2389
                                                    Doc 57-1 Filed
                                                             Filed 05/10/21
                                                                   08/21/18 Page
                                                                            Page 62
                                                                                 61 of
                                                                                    of 141
                                                                                       503



                           2.      Dissident Noteholder Declaratory Relief Adversary

                 On March 27, 2018, a group of so-called “Dissident” Noteholders (the “Dissident
         Plaintiffs”) filed an adversary proceeding in the Bankruptcy Court, Adv. Proc. No. 18-50371-
         KJC (the “Dissident Declaratory Relief Adversary”), seeking a declaratory judgment that they
         hold valid, perfected, first-priority liens against the real property located at 141 South Carolwood
         Drive, Holmby Hills, California (the “Owlwood Property”), or against the proceeds of any sale
         of the Owlwood Property via a security interest in a note secured by the Owlwood Property, or,
         alternatively, that the Dissident Plaintiffs hold a constructive trust over or equitable lien against
         the Owlwood Property or the proceeds of any sale of the Owlwood Property or the note secured
         by the Owlwood Property. On June 18, 2018, the Debtors filed a motion to dismiss the Dissident
         Declaratory Relief Adversary. On July 17, 2018, the Dissident Plaintiffs, in response to the
         Debtors’ motion to dismiss, requested and were granted permission to file a First Amended
         Complaint (the “Complaint”). On August 14, 2018, the Debtors again moved to dismiss the
         Complaint.

                 The Debtors believe that the positions taken by the Dissident Plaintiffs are meritless and
         will all be resolved in favor of the Debtors either via the pending motion to dismiss or via
         confirmation of the Plan or, if necessary, on summary judgment or after an evidentiary hearing.

                 More specifically, as detailed more fully in the Debtors’ motion to dismiss, the counts
         asserted in the Dissident Plaintiffs’ Complaint fail for the following reasons:

                •   Count I of the Complaint seeks a declaration that the Dissident Plaintiffs have a security
                    interest in the Owlwood Property, i.e., in real property. As a matter of black letter
                    California law, “recordation of the mortgage . . . is one of the necessary and
                    indispensable requisites to” a security interest. Hopper v. Keys, 92 P. 1017, 1020 (Cal.
                    1907). There is no mortgage—or deed of trust—recorded in favor of any of the Dissident
                    Plaintiffs. Fund 3A, a Debtor, does have a recorded deed of trust against the Owlwood
                    Property (executed by the Owlwood Property’s owner, Sturmer Pippin Investments, LLC,
                    also a Debtor), but at no time did Fund 3A purport to transfer ownership of that deed of
                    trust or any note purportedly secured by the deed of trust to any Dissident Plaintiff except
                    as security (which is defective for reasons set forth in the next paragraph). Any transfer
                    of ownership of a note would have to comply with Article 3 of the Delaware UCC, which
                    in pertinent part (see Del. Code Ann. tit. 6, § 3-102) requires that to be effective, such a
                    transfer would have to involve both the endorsement and delivery of the note to a
                    Dissident Plaintiff. That is not even alleged to have occurred and it did not. Therefore,
                    even if the Dissident Plaintiffs had a colorable claim to having a security interest in the
                    Owlwood Property (and they do not), it would be an unperfected security interest. As a
                    deemed bona fide purchaser of the Owlwood Property by reason of Bankruptcy Code
                    section 544(a)(3), Debtor Sturmer Pippin Investments, LLC, holds the Owlwood Property
                    free and clear of any unperfected security interest of the Dissident Plaintiffs.24


         24
             Under section 544(a), “a trustee obtains a status as well as an avoiding power as a hypothetical judicial lien
         creditor, unsatisfied execution creditor, or bona fide purchaser as of the commencement of a bankruptcy case.” In re
         Alexander, No. 11-74515-SCS, 2014 WL 3511499, at *9 (Bankr. E.D. Va. July 16, 2014) (emphasis in original;
                                                                                                     (FOOTNOTE CONTINUED)
01:23482975.4

         171456.4                                                55
                        Case 17-12560-BLS
                        Case 19-50351-JKS           Doc 2389
                                                    Doc 57-1 Filed
                                                             Filed 05/10/21
                                                                   08/21/18 Page
                                                                            Page 63
                                                                                 62 of
                                                                                    of 141
                                                                                       503



                •   Count II of the Complaint is a variant of Count I, asserting not an interest in the
                    Owlwood Property but rather in the proceeds of any sale of the Owlwood Property, with
                    the Dissident Plaintiffs having a security interest in Fund 3A’s note secured by a deed of
                    trust on the Owlwood Property. A basic conceptual and threshold problem is that this
                    Count relies on the incorrect notion that the note and deed of trust held by Fund 3A on
                    the Owlwood Property is valid. They are not valid, and the Plan, if approved, will
                    definitively so declare, as discussed below. But even if the note and deeds of trust held
                    by Fund 3A were valid, the Dissident Plaintiffs would, at most, have an unperfected—
                    and hence invalid in bankruptcy—security interest in those instruments because the
                    Dissident Plaintiffs did not perfect their security interests as required under Delaware law
                    by either possession or filing a financing statement. Del. Code Ann. tit. 6, § 9-312(a)
                    & 9-313(a). Delaware law applies because Fund 3A is a Delaware LLC. Del. Code Ann.
                    tit. 6, §§ 9-301(1), 9-307(e) & 9-102(a)(71); see also Cal. Comm. Code §§ 9301(1),
                    9307(e) & 9102(a)(71) (same). Additionally, agreements between the Dissident Plaintiffs
                    and Fund 3A clearly specify that Delaware law applies. The Dissident Plaintiffs argue
                    that a very idiosyncratic provision of California law, Cal. Business & Professions Code
                    § 10233.2, provides an exception to the perfection requirements of the Delaware UCC,
                    but that section is inapplicable for multiple reasons. First, that section only provides an
                    exception to California law not Delaware law, and only Delaware governs. That section
                    of the California statute is also inapplicable on its own terms because the special
                    conditions required under Business & Professions Code section 10233.2 are not present.
                    As the Dissident Plaintiffs have, at most, an unperfected security interest in the Fund 3A
                    note and deed of trust, their interest is junior to the deemed perfected lien creditor rights
                    held by Fund 3A pursuant to Bankruptcy Code section 544(a)(1) & (2). See also note 24,
                    supra.

                •   Count III of the Complaint abandons formality entirely and seeks to assert a constructive
                    trust or equitable lien in the Owlwood Property or in its proceeds or in Fund 3A’s secured
                    note. This Count is invalid under both state law and bankruptcy law. It fails under state
                    law because under both California and Delaware law (and American law generally), the
                    party asserting such a claim “bears the burden of tracing the alleged trust property
                    specifically and directly back to the act that created the trust.” True Traditions, LC v.
                    Wu, 552 B.R. 826, 840 (N.D. Cal. 2015); see also, e.g., Pell v. E.I. DuPont de Nemours
                    & Co. Inc., 539 F.3d 292, 309 (3d Cir. 2008) (same tracing requirement for both
                    constructive trust and equitable lien under ERISA in case filed in Delaware); Rollins v.
                    Neilson (In re Cedar Funding, Inc.), 408 B.R. 299, 313 (Bankr. N.D. Cal. 2009) (same
                    tracing requirement—equitable lien, California law); B.A.S.S. Grp., LLC v. Coastal
                    Supply Co., 2009 WL 1743730, at *7 (Del. Ch. June 19, 2009) (same tracing
                    requirement—constructive trust, Delaware law); Pike v. Commodore Motel Corp., 1986
                    WL 13007, at *5 (Del. Ch. Nov. 14, 1986) (same); Fowler v. Fowler, 39 Cal. Rptr. 101,

         citation and internal quotation marks omitted), aff’d, 524 B.R. 82 (E.D. Va. 2014); In re Don Williams Constr. Co.,
         143 B.R. 865, 868-69 (Bankr. E.D. Tenn. 1992). To the extent that anyone asserts that perfection must be
         challenged by way of an adversary proceeding, the case law is clear that non-perfection may be raised in a contested
         matter. See, e.g., S. Bank & Tr. Co. v. Alexander (In re Alexander), 524 B.R. 82, 93 (E.D. Va. 2014); In re Loewen
         Grp. Int’l, Inc., 292 B.R. 522, 528 (Bankr. D. Del. 2003); In re Ballard, 100 B.R. 526, 527 (Bankr. D. Nev. 1989).

01:23482975.4

         171456.4                                                56
                        Case 17-12560-BLS
                        Case 19-50351-JKS          Doc 2389
                                                   Doc 57-1 Filed
                                                            Filed 05/10/21
                                                                  08/21/18 Page
                                                                           Page 64
                                                                                63 of
                                                                                   of 141
                                                                                      503



                    105 (Ct. App. 1964) (same tracing requirement—California law, constructive trust);
                    Holder v. Williams, 334 P.2d 291, 292 (Cal. Ct. App. 1959) (same tracing requirement—
                    equitable lien, California law); Walsh v. Majors, 49 P.2d 598, 606 (Cal. 1935) (same
                    tracing requirement—constructive trust and equitable lien, California law); Restatement
                    of the Law 3d, Restitution and Unjust Enrichment, § 55 cmt. g (3rd 2011) (same tracing
                    requirement constructive trust); id. § 58 cmt. e (same tracing requirement for both
                    constructive trust and equitable lien). Notably, although granted leave to amend—
                    following review of the June 18 motion to dismiss which clearly set forth the tracing
                    requirement—the Dissident Plaintiffs have never alleged that tracing is possible. There is
                    good reason for this: tracing is not possible. But even if the Dissident Plaintiffs could
                    sustain either a constructive trust or an equitable lien under state law, the remedy would
                    fail as a matter of bankruptcy law because “under the unique rules of bankruptcy, a
                    debtor’s estate is deemed to include fraudulently obtained property, so long as the
                    property was not impressed with a constructive trust prior to the commencement of the
                    bankruptcy proceeding.” Singh v. Att’y Gen. of the United States, 677 F.3d 503, 516 n.16
                    (3d Cir. 2012). The reason for this holding is significant: “The inclusion of fraudulently
                    obtained property in the debtor’s estate is not for the debtor’s benefit. . . . It is designed,
                    instead, to ensure equal treatment of creditors, each of whom has suffered disappointed
                    expectations at the hands of the debtor.” Id. Additionally, as a bona fide purchaser of the
                    Owlwood Property or a perfected lien creditor of the note and deed of trust held by Fund
                    3A, see note 24 supra, Sturmer Pippin Investments, LLC (as to the real property) and
                    Fund 3A (as to the note and deed of trust) would take the real or personal property
                    (including any sale proceeds arising therefrom) free and clear of any unrecorded
                    constructive trust or equitable lien interest. In re Tleel, 876 F.2d 769, 771-72 (9th Cir.
                    1989) (California real property); Mullins v. Burtch (In re Paul J. Paradise & Assocs.),
                    249 B.R. 360, 372 (D. Del. 2000) (Delaware real property); Wallace v. Bonner (In re
                    Bonner), 2014 WL 890477, at *6 (B.A.P. 9th Cir. Mar. 6, 2014) (California personal
                    property); In re Charlton, 389 B.R. 97, 104 (Bankr. N.D. Cal. 2008) (same); see also Del.
                    Code Ann. tit. 6, § 9-317(a)(2) (unperfected security interest is subordinate to the rights
                    of a judicial lien creditor).

                •   Count IV asserts claims under California’s Elder Abuse Law. The claim is meritless, but
                    even if valid, it would not result in an interest in real or personal property of any Debtor,
                    merely in an unsecured subordinated claim. First, the Elder Abuse claim was asserted in
                    an untimely and procedurally improper manner as “the only appropriate way to assert a
                    claim against a debtor’s estate is through the timely filing of a properly executed proof of
                    claim and not through an adversary proceeding.” In re Ephedra Prods. Liab. Litig., 329
                    B.R. 1 (S.D.N.Y. 2005); accord Dade County Sch. Dist. v. Johns-Manville Corp. (In re
                    Johns-Manville Corp.), 53 B.R. 346, 352-53 (Bankr. S.D.N.Y. 1985); 10 Collier on
                    Bankruptcy ¶ 7001.02 (Richard Levin & Henry J. Sommer, eds., 16th ed. 2018) (“an
                    adversary proceeding may not be used as a substitute for a proof of claim”). Second,
                    were it asserted as a proof of claim, it would be time-barred as being asserted after the
                    Bankruptcy Court-imposed bar date. Neither may it be asserted as an amendment to an
                    existing proof of claim because a “claimant may not, however, through the guise of an
                    amendment, circumvent the bar date by asserting a new claim.” In re Asia Glob.
                    Crossing, Ltd., 324 B.R. 503, 507 (Bankr. S.D.N.Y. 2005) (collecting authorities).
                    Finally, to the extent such a claim would otherwise be allowed, it would be subject to
01:23482975.4

         171456.4                                             57
                       Case 17-12560-BLS
                       Case 19-50351-JKS        Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 65
                                                                             64 of
                                                                                of 141
                                                                                   503



                    automatic subordination under Bankruptcy Code section 510(b) as it would be for
                    “damages arising from the purchase or sale of . . . a security.” In sum, the Elder Abuse
                    claims are not tenable and should not be allowed, and thus have no implications on plan
                    confirmation.

                 Based on the foregoing points, the Debtors believe that the Bankruptcy Court should
         dismiss the Complaint in its entirety, regardless whether the counts therein assert a direct
         security interest in real property or an indirect interest in real property via Intercompany Claims
         (notes) and Intercompany Liens (deeds of trust) between the Fund Debtors, on the one hand, and
         PropCos and MezzCos, on the other hand.

                 In addition to the defects in the Complaint, any theory of the Dissident Plaintiffs that
         relies on obtaining or asserting a security interest on the Intercompany Claims and Intercompany
         Liens between the Fund Debtors, on the one hand, and PropCos and MezzCos, on the other hand,
         will be rendered moot by the extinguishment of those Intercompany Claims and Intercompany
         Liens as part of the Plan. Assuming the Plan is confirmed by the Bankruptcy Court, it is simply
         irrelevant whether any Noteholder has a perfected, enforceable security interest on the
         intercompany rights (because a security interest on a non-existent item is the same as a non-
         existent security interest on the same non-existent item).

                 If the Bankruptcy Court determines that the Dissident Plaintiffs have legitimate,
         enforceable property rights directly in specific real property, the Plan may need to be modified,
         revised or withdrawn. The Debtors anticipate that this issue will be resolved at or before the
         Confirmation Hearing and that the Bankruptcy Court will determine that the Dissident Plaintiffs
         have no such property rights. Please see Section VI.G. below for a discussion of alternatives to
         confirmation and consummation of the Plan. The Dissident Noteholders recommend a vote
         against confirmation.

                           3.     Comerica Declaratory Relief Adversary

                 On April 4, 2018, Comerica Bank (“Comerica”) filed an adversary proceeding in the
         Bankruptcy Court, Adv. Proc. No. 18-50382-KJC (the “Comerica Adversary”) against five
         parties who are currently plaintiffs in pending class action lawsuits (the “Class Action
         Plaintiffs”) against Comerica related to the Debtors’ Ponzi scheme. Comerica seeks, among other
         things, a declaratory judgment that the claims brought by the Class Action Plaintiffs are
         derivative claims that belong to the Debtors. Comerica filed a motion for a preliminary
         injunction to enjoin the class actions from moving forward. See Adv. Docket No. 3. After a
         hearing on May 15, 2018, the Bankruptcy Court entered an order that, among other things,
         enjoined and stayed the continued prosecution of the class actions. See Adv. Docket No. 21.

                           4.     Committee Lien Avoidance Adversary

                On April 9, 2018, the Unsecured Creditors’ Committee Filed the Motion of Official
         Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§ 105(a), 1103(c), and 1109(b) for
         Entry of an Order Granting Leave, Standing, and Authority to Prosecute Certain Causes of
         Action on Behalf of Certain Debtors and Their Estates [Docket No. 920] (the “Committee
         Standing Motion”), pursuant to which it sought entry of an order granting the Unsecured

01:23482975.4

         171456.4                                          58
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 66
                                                                           65 of
                                                                              of 141
                                                                                 503



         Creditors’ Committee leave and standing to initiate an adversary proceeding (the “Lien
         Avoidance Adversary”) seeking to avoid the liens and security interests purportedly granted to
         the Fund Debtors by the MezzCo and PropCo Debtors. The potential bases for avoidance of such
         liens and security interests are described in more detail in Section IV.B.1 below. The Unsecured
         Creditors’ Committee asserted that it was the proper party to bring such causes of action because
         they involve intercompany liens and obligations among the Debtors, and thus the Unsecured
         Creditors’ Committee’s pursuit of such causes of action would avoid any actual or potential
         conflict of interest. On April 24, 2018, the Dissident Plaintiffs filed an opposition to the
         Committee Standing Motion. See Docket No. 1625.

                           5.    Comerica WFS Adversary

                On April 26, 2018, Comerica filed an adversary proceeding in the Bankruptcy Court,
         Adv. Proc. No. 18-50414-KJC (the “WFS Adversary”) against WFS Holding, seeking
         declaratory and injunctive relief relating to a California Superior Court action filed by WFS
         Holding against Comerica styled WFS Holding Co., LLC v., Comerica Bank, et al., Civ. Case
         No. BC699929, filed on March 28, 2018 (the “WFS Superior Court Action”). Both the WFS
         Adversary and the WFS Superior Court Action stem from a bank account opened by WFS
         Holding at Comerica on November 20, 2017, in which account both WFS Holding and the
         Debtors have claimed an interest. Accordingly, by the WFS Adversary, Comerica has sought
         declaratory relief to determine the parties’ respective rights and responsibilities relative to the
         disputed account, injunctive relief to enjoin the WFS Superior Court Action, and interpleader to
         determine the rightful owner of the funds in the disputed account. On May 23, 2018, based on a
         dismissal by WFS Holding of the WFS Superior Court Action, Comerica dismissed the WFS
         Adversary. See Adv. Docket No. 9.

                    S.     Plan Term Sheet

                Following the appointment of the New Board, the preferred path of the New Board, the
         Debtors, and their professionals was to build consensus with key constituencies and reach an
         agreement that would provide for a prompt and orderly path out of bankruptcy for the Debtors
         and would conserve the Estates’ resources for the benefit of all Creditors.

                 To that end, KTBS hosted several all-day negotiating sessions at its offices in Los
         Angeles. First, on March 8, 2018, KTBS hosted a full-day meeting attended by counsel for the
         Debtors, the Unsecured Creditors’ Committee, the Noteholder Committee, the Unitholder
         Committee, and the SEC. Then, during the week of March 19, 2018, KTBS hosted three all-day
         meetings attended by the parties and their professionals. At these meetings, the parties engaged
         in extensive debate and discussion regarding, among other things, key legal issues in the Chapter
         11 Cases, including, among other things, (i) whether the Notes are secured by valid, perfected
         security interests, (ii) the relative rights and treatment of holders of Notes and Units, and
         (iii) whether substantive consolidation of the Estates is warranted under the circumstances.
         Certain of the parties also circulated detailed “position papers” regarding such topics.

                The negotiations were ultimately fruitful, as they culminated with the signing of a
         Summary Plan Term Sheet, dated as of March 22, 2018 [Docket No. 828] (the “Plan Term
         Sheet”). The Plan Term Sheet memorialized a broad agreement in principle by and among the
01:23482975.4

         171456.4                                        59
                          Case 17-12560-BLS
                          Case 19-50351-JKS     Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 67
                                                                             66 of
                                                                                of 141
                                                                                   503



         Debtors, the Unsecured Creditors’ Committee, the Noteholder Committee, and the Unitholder
         Committee regarding the fundamental terms of a chapter 11 plan, while providing a basis for
         further discussion regarding the specific details of the plan and related transaction, which details
         remained subject to further review, comment, and final approval by the parties.

                Following execution of the Plan Term Sheet, the parties continued to extensively
         negotiate the open details of the potential plan. After many weeks of further discussion and
         negotiations with the Committees, the Debtors finalized and filed the Plan, which substantially
         incorporates and expands upon the Plan Term Sheet.

                    T.      Noteholder Liquidity Facility

                 On July 12, 2018, the Unsecured Creditors’ Committee and the Noteholder Committee
         filed that certain Joint Motion of the Official Committee of Unsecured Creditors and the Ad Hoc
         Noteholder Group Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Entry of an Order Approving
         (A) Procedures Relating to Proposed Noteholder Liquidity Facility and (B) Related Exclusivity
         Provisions [Docket No. 2162] (the “Liquidity Facility Motion”), by which the movants sought
         entry of an order approving, among other things, procedures relating to a proposed up to
         $215 million noteholder liquidity facility (the “Noteholder Liquidity Facility”) that would be
         made available to Noteholders from AXAR Capital (the “Liquidity Lender”) for the purpose of
         providing loans equal to 30% of each Noteholder’s allowed net claim against the Debtors,
         pursuant to the terms, conditions, and exclusions in the term sheet for such Noteholder Liquidity
         Facility (which term sheet is attached to the Liquidity Facility Motion) and the definitive loan
         documents sent to Noteholders. The Bankruptcy Court approved the Liquidity Facility Motion
         on August 8, 2018. Docket No. 2307.

                 Participation by any Noteholder in the Noteholder Liquidity Facility is purely optional.
         The Debtors have not endorsed the Noteholder Liquidity Facility, and have not made any
         recommendations either for or against any Noteholder’s participation in the Noteholder Liquidity
         Facility. The Noteholder Liquidity Facility is entirely separate from the Debtors’ Plan
         process. Any Noteholder’s decision to participate in, or not participate in, the Noteholder
         Liquidity Facility will have no effect on such Noteholder’s treatment under the Plan, except that
         for any Noteholder who borrows under the Noteholder Liquidity Facility, any distributions from
         the Debtors to such borrowing Noteholder will instead be paid directly to the Liquidity Lender
         pursuant to joint pay instructions until all outstanding amounts due from such borrowing
         Noteholder to the Liquidity Lender are paid in full.

                    IV.     SUMMARY OF THE FIRST AMENDED JOINT CHAPTER 11 PLAN

                 This section provides a summary of the structure and means for implementation of the
         Plan and the classification and treatment of Claims and Equity Interests under the Plan and is
         qualified in its entirety by reference to the Plan (as well as the exhibits thereto and definitions
         therein).

               The statements contained in this Disclosure Statement do not purport to be precise or
         complete statements of all the terms and provisions of the Plan or documents referred to therein,


01:23482975.4

         171456.4                                           60
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 68
                                                                            67 of
                                                                               of 141
                                                                                  503



         and reference is made to the Plan and to such documents for the full and complete statement of
         such terms and provisions.

                 The Plan itself and the documents referred to therein control the actual treatment of
         Claims against and Equity Interests in the Debtors under the Plan and will, upon the occurrence
         of the Effective Date, be binding on all Holders of Claims against and Equity Interests in the
         Debtors, the Debtors’ Estates, all parties receiving property under the Plan, and other parties in
         interest. In the event of any conflict, inconsistency, or discrepancy between this Disclosure
         Statement and the Plan, the Confirmation Order, the Plan Supplement, or any other operative
         document, the terms of the Plan, Confirmation Order, Plan Supplement, or such other operative
         document, as applicable, shall govern and control; provided that, in any event, the terms of
         (1) the Confirmation Order and then (2) the Plan, inclusive of any Plan Supplement, in that
         order, shall govern and control over all other related documents.

                    A.     Purpose and Effect of the Plan

                 Chapter 11 is the chapter of the Bankruptcy Code primarily used for business
         reorganization. Under chapter 11, a debtor is authorized to reorganize its business for the benefit
         of its constituents. Chapter 11 also specifically allows a debtor to formulate and consummate a
         plan of liquidation. See 11 U.S.C. § 1129(a)(11). A plan of liquidation sets forth the means for
         satisfying claims against and equity interests in a debtor. Confirmation of a plan of liquidation by
         a bankruptcy court makes that plan binding on the debtor and any creditor of or interest holder in
         the debtor, whether or not such creditor or interest holder (i) is impaired under or has accepted
         the plan or (ii) receives or retains any property under the plan.

                 The Plan provides for the distribution of the proceeds of the liquidation of all Estate
         Assets to various Creditors as contemplated under the Plan and for the wind-up the Debtors’
         corporate affairs. More specifically, the Plan provides for the creation and funding of a
         Liquidation Trust and a Wind-Down Entity (which will be wholly owned by the Liquidation
         Trust) to administer and liquidate all remaining property of the Debtors, including (i) any real
         properties owned by the Debtors immediately prior to the Effective Date and (ii) the Liquidation
         Trust Actions.

                 Under the Plan, Claims against, and Equity Interests in, the Debtors are divided into
         Classes according to their relative seniority and other criteria. If the Plan is confirmed by the
         Bankruptcy Court and consummated, the Claims and Equity Interests of the various Classes will
         be treated in accordance with the provisions in the Plan for each such Class and the Liquidation
         Trust or Wind-Down Entity, as applicable, will make Distributions as provided in the Plan. A
         general description of the Classes of Claims and Equity Interests created under the Plan, the
         treatment of those Classes under the Plan, and the property to be distributed under the Plan are
         described below.

                    B.     Comprehensive Compromise and Settlement Under the Plan

                Pursuant to Bankruptcy Code sections 1123(a)(5), 1123(b)(3), and 1123(b)(6), as well as
         Bankruptcy Rule 9019, and in consideration for the Distributions and other benefits provided
         under the Plan, the provisions of the Plan will constitute a good faith compromise and settlement

01:23482975.4

         171456.4                                        61
                         Case 17-12560-BLS
                         Case 19-50351-JKS              Doc 2389
                                                        Doc 57-1 Filed
                                                                 Filed 05/10/21
                                                                       08/21/18 Page
                                                                                Page 69
                                                                                     68 of
                                                                                        of 141
                                                                                           503



         of all claims and controversies relating to the rights that a Holder of a Claim or an Equity Interest
         may have against any Debtor with respect to any Claim, Equity Interest, or any Distribution on
         account thereof, as well as of all potential Intercompany Claims, Liens, and Causes of Action
         against any Debtor. The entry of the Confirmation Order will constitute the Bankruptcy Court’s
         approval, as of the Effective Date, of the compromise or settlement of all such claims or
         controversies and the Bankruptcy Court’s finding that all such compromises or settlements are
         (i) in the best interest of the Debtors, the Estates, and their respective property and stakeholders;
         and (ii) fair, equitable, and reasonable.

                 The Debtors believe that the comprehensive compromise and settlement to be effected by
         the Plan is appropriate for several reasons and intend to request that the Bankruptcy Court
         approve that comprehensive compromise and settlement contemporaneously with the
         Confirmation Hearing. In particular, this comprehensive compromise and settlement is a critical
         component of the Plan and is designed to provide a resolution of myriad disputed intercompany
         and intercreditor Claims, Liens, and Causes of Action that otherwise could take years of
         protracted litigation to resolve, which would delay and undoubtedly reduce the Distributions that
         ultimately would be available for all Creditors.

                Among those many disputed issues that will be resolved through the Plan are the
         following complex matters, any one of which could be the subject of years of expensive,
         complicated, and uncertain litigation.

                             1.       Nature of the Claims Asserted by the Noteholders

                 A significant dispute exists regarding whether the Noteholders hold, directly or
         indirectly, any valid and enforceable lien or other security interest on any Estate Assets, not
         subject to avoidance. This dispute involves complex legal issues; however, in brief, the issue
         involves the assertion by certain Noteholders that they hold valid and enforceable security
         interests, not subject to avoidance, in either or both of (i) the particular parcel of real property
         identified on their loan documentation provided to them by the Debtors, or (ii) the allegedly
         secured promissory notes from the applicable MezzCo or PropCo to the applicable FundCo. The
         Debtors believe there are legal problems with this assertion, as described in more detail in this
         section. First, as a technical matter, the Debtors believe the steps legally necessary to “perfect”
         any such security interest in favor of a Noteholder have not been taken such that any such
         security interest would be avoidable.25 And second, as a more fundamental matter, the
         unfortunate reality that Shapiro did not use investor funds as he promised (i.e., that he
         commingled all funds, rather than using a particular Noteholder’s money for the particular
         property or loan to an alleged third-party borrower that was referenced on such Noteholder’s
         documents) creates legal hurdles for the Noteholders’ claim to secured status.

                In contrast to Shapiro’s representations, the Debtors believe that as a legal matter, the
         Noteholders do not have valid, enforceable security interests in the Purported Noteholder
         Collateral that could withstand utilization of the “strong arm” avoidance powers, described

         25
                A “perfected” security interest or lien is one that is enforceable, against other creditors as well as subsequent
                owners of the collateral, by virtue of satisfaction of the requirements of applicable state law.

01:23482975.4

         171456.4                                                   62
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 70
                                                                           69 of
                                                                              of 141
                                                                                 503



         below. In particular, as noted above, the Debtors believe the steps necessary to perfect any such
         security interests under Article 9 of the Delaware Commercial Code were not taken on behalf of
         the Noteholders. Specifically, (i) the Debtors have confirmed that no Noteholder is in physical
         possession of any Purported Noteholder Collateral, see DEL. CODE ANN. tit. 6, § 9-313(a), and
         (ii) based on the Debtors’ investigation, no UCC-1 financing statement was filed in Delaware on
         behalf of any Noteholder with respect to any of the Purported Noteholder Collateral, see id. § 9-
         312(a). The Debtors believe these facts would ultimately allow for a determination that any
         asserted security interests in the Purported Noteholder Collateral or on any other Estate Assets
         are subject to avoidance under Bankruptcy Code section 544(a), which provides that an estate
         representative may utilize “strong arm” powers to avoid any transfer of property of the debtor or
         any obligation incurred by the debtor that is voidable by certain creditors under applicable
         nonbankruptcy law. Among other things, these “strong arm” powers permit avoidance of
         asserted security interests that were not properly perfected in accordance with applicable
         nonbankruptcy law. Although the Debtors believe they would prevail in any such avoidance
         litigation, so utilizing the “strong arm” powers could necessitate commencement of a separate
         adversary proceeding against each Noteholder who asserts a security interest, which could be
         detrimental to all victims of Woodbridge’s fraudulent scheme by causing the additional
         hardships, costs and delays attendant to litigation.

                 Apart from the technical question whether any Noteholder has an enforceable security
         interest is the more fundamental question whether any of the asserted intercompany loans and
         related liens and security interests purportedly granted to the Fund Debtors by the MezzCo and
         PropCo Debtors are enforceable in the Chapter 11 Cases. This fundamental question is raised by
         the Unsecured Creditors’ Committee’s proposed Lien Avoidance Adversary and it implicates a
         variety of complex sub-issues that the Bankruptcy Court (and additional courts on appeal) would
         need to resolve, including:

                    •   Are the promissory notes issued to the Fund Debtors enforceable obligations as a
                        matter of applicable state law despite the facts that, in many cases, no loan
                        proceeds whatsoever were provided directly from the Fund Debtors to the
                        applicable MezzCo and PropCo Debtors and the amount of the obligations were
                        not correlated with the actual funds received? If these obligations are
                        unenforceable against the MezzCo and PropCo Debtors under applicable law for
                        any reason other than because such claims are contingent or unmatured, then the
                        Intercompany Claims held by the Fund Debtors would be subject to disallowance
                        under Bankruptcy Code section 502(b)(1). The absence of allowed claims of the
                        Fund Debtors would in turn mean that the associated Liens asserted by the Fund
                        Debtors would be voided by Bankruptcy Code section 506(d).

                    •   Are either the purported obligations of the applicable MezzCo and PropCo
                        Debtors to the Fund Debtors or the associated Liens avoidable as “constructive”
                        fraudulent transfers under Bankruptcy Code section 548(a)(1)(B) or as
                        constructively voidable transactions under applicable nonbankruptcy law and
                        Bankruptcy Code section 544(b)? Generally, an obligation and security interest
                        may be avoided in bankruptcy if the debtor received less than a reasonably
                        equivalent value in exchange for such obligation or transfer and was in one of
                        several forms of financial distress at the relevant time. To the extent a particular
01:23482975.4

         171456.4                                        63
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 71
                                                                           70 of
                                                                              of 141
                                                                                 503



                        MezzCo or PropCo Debtor did not receive reasonably equivalent value in
                        exchange for liens and obligations that it created in favor of a Fund Debtor while
                        it was insolvent, those liens and obligations could be avoided in the Chapter 11
                        Cases.

                    •   Are either the purported obligations of the applicable MezzCo and PropCo
                        Debtors to the Fund Debtors or the associated Liens avoidable as “actual”
                        fraudulent transfers under Bankruptcy Code section 548(a)(1)(A) or as actually
                        voidable transactions under applicable nonbankruptcy law and Bankruptcy Code
                        section 544(b)? Generally, an obligation and security interest may be avoided in
                        bankruptcy if the debtor made such transfer or incurred such obligation with
                        actual intent to hinder, delay, or defraud any entity to which the debtor was or
                        became, on or after the date that such transfer was made or such obligation was
                        incurred, indebted. Although courts often look to certain “badges of fraud” when
                        determining whether a given transfer or obligation was associated with the
                        required debtor intent, the case law also recognizes a “Ponzi scheme
                        presumption” that imputes such intent when a transfer or obligation was part of
                        the perpetuation of a Ponzi scheme. See, e.g., Ritchie Capital Mgmt., LLC v.
                        Stoebner, 779 F.3d 857, 861-62 (8th Cir. 2015); Bear, Stearns Sec. Corp. v.
                        Gredd (In re Manhattan Inv. Fund Ltd.), 397 B.R. 1, 9-11 (S.D.N.Y. 2007); In re
                        DBSI, Inc., 477 B.R. 504, 510 (Bankr. D. Del. 2012). As such, to the extent that
                        the transactions between the MezzCo and PropCo Debtors and the Fund Debtors
                        furthered a Ponzi scheme, those transactions could potentially be avoided as
                        actual fraudulent transfers or voidable transactions.

                    •   Are there other forms of interests between any given MezzCo and PropCo Debtor
                        and any given Fund Debtor? For example, even though a particular Fund Debtor
                        may contend that it is the only Person with an interest in a particular MezzCo or
                        PropCo, other Fund Debtors could potentially assert equitable liens or other rights
                        and remedies against that same MezzCo or PropCo on the theory that some
                        portion of the other Fund Debtors’ funds were part of the commingled pool that
                        facilitated purchase of the underlying real property. If such interests were
                        recognized in favor of other Fund Debtors, then there could be further disputes
                        about the extent to which those interests are senior to or on parity with the
                        interests of the Fund Debtor that had a more formalized relationship with the
                        same MezzCo or PropCo.

         These are all highly complex issues that could require the devotion of substantial professional
         and judicial resources to resolve with finality. The key point that bears emphasis is that any
         vulnerability in the Intercompany Claims or Intercompany Liens asserted by the Fund Debtors
         against the applicable MezzCos or the PropCos ultimately moots the secondary disputes about
         whether the associated Noteholders have perfected security interests; if the Purported Noteholder
         Collateral is invalid, void, or otherwise unenforceable, then it ultimately is irrelevant whether
         any Noteholder has a security interest regarding such an invalid, void, or unenforceable item.

                The Plan’s comprehensive compromise and settlement resolves this issue by providing
         that any Intercompany Claims that could be asserted by one Debtor against another Debtor will
01:23482975.4

         171456.4                                       64
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 72
                                                                           71 of
                                                                              of 141
                                                                                 503



         be extinguished immediately before the Effective Date with no separate recovery on account of
         any such Claims and any Intercompany Liens that could be asserted by one Debtor regarding any
         Estate Assets owned by another Debtor will be deemed released and discharged on the Effective
         Date. As a result of this elimination of such Intercompany Claims and Intercompany Liens, there
         is no further need to litigate about whether any given Noteholder has a perfected security interest
         or not, nor about whether any given Noteholder has any specialized interest in any particular
         property (a very limited exception to this statement exits for the Noteholders with Non-Debtor
         Loan Note Claims, which will retain the ability to litigate whether they have enforceable security
         interests regarding the applicable non-debtor loans, although the Debtors do not believe any of
         these parties will ultimately prevail in such litigation).

                 By resolving the intercompany rights between the Fund Debtors and the Other Debtors in
         a fashion that recognizes that the Fund Debtors ultimately should have some economic interest in
         the Other Debtors (whether through unsecured Claims for reimbursement asserted against WGC
         or directly through asserted Claims against the PropCos and MezzCos), the Plan avoids the
         substantial costs and uncertainty of litigation while providing what are anticipated to be
         substantial recoveries for all the economic stakeholders of the Fund Debtors (i.e., the
         Noteholders and the Unitholders).

                 Solely with respect to any Secured Claim of a non-debtor as to which the associated Lien
         would be junior to any Intercompany Lien that could be asserted by one Debtor regarding any
         Estate Assets owned by another Debtor, so as to retain the relative priority and seniority of such
         Intercompany Claim and associated Intercompany Lien, the otherwise released Intercompany
         Claim and associated Intercompany Lien will be preserved for the benefit of, and may be
         asserted by (a) the Liquidation Trust as to any Collateral that is Cash and (b) otherwise, the
         Wind-Down Entity. The Debtors are presently aware of only one non-debtor Lien (asserted by
         the IRS against the Debtors’ property at 4030 Longridge Avenue, Sherman Oaks, California) as
         to which this issue is likely to be relevant.

                        2.     Nature of the Claims Asserted by the Unitholders

                 Another significant dispute exists regarding whether the Unitholders hold “claims” or
         “equity securities” in the Chapter 11 Cases and the extent to which, if any, any “claims” of the
         Unitholders are subject to subordination under Bankruptcy Code section 510(b).

                  Under the Bankruptcy Code, there is a fundamental distinction between a “debt,” which
         is the liability of a debtor on a “claim” (i.e., a right to payment or right to an equitable remedy
         for breach of performance if such breach gives rise to a right to payment), on the one hand, and
         an “equity” interest or “equity security,” on the other hand. See 11 U.S.C. §§ 101(5), (12) &
         (17); 1129(b)(2)(B) & (C). It is not always easy to determine whether a particular instrument
         creates debt or equity, and the case law has developed a complex, multi-factor test to guide the
         analysis. See, e.g., Cohen v. KB Mezzanine Fund II, LP (In re Submicron Sys. Corp.), 432 F.3d
         448, 454-59 (3d Cir. 2006); Walnut Creek Mining Co. v. Cascade Inv., LLC (In re Optim Energy,
         LLC), 527 B.R. 169, 174-75 (D. Del. 2015); United States v. State St. Bank & Trust Co., 520
         B.R. 29, 72-79 (Bankr. D. Del. 2014); Autobacs Strauss, Inc. v. Autobacs Seven Co. (In re
         Autobacs Strauss, Inc.), 473 B.R. 525, 572-23 (Bankr. D. Del. 2012).

01:23482975.4

         171456.4                                        65
                     Case 17-12560-BLS
                     Case 19-50351-JKS          Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 73
                                                                             72 of
                                                                                of 141
                                                                                   503



                 Here, the Unitholders would maintain that they hold “claims” against, or “debt” of, the
         Fund Debtors based on a combination of reasons, including (i) an interpretation of the applicable
         governing documents whereby Units constitute convertible debt, which for the first five years
         gives rise to an unsecured claim and, if not repaid in full in five years, converts into equity;
         (ii) Unitholders received monthly interest checks, not dividends, and received from the Debtors
         1099-INT tax forms characterizing these payments as interest income for each annual period
         prepetition; (iii) the Units were recorded on the Debtors’ books and records as a liability and
         treated as a liability in the Debtors’ tax returns; and (iv) other relevant indicia of intent support
         characterization of the Units as debt rather than as equity. Moreover, the Unitholders could point
         to other cases involving Ponzi schemes where all investors have been treated as similarly-
         situated victims, albeit in contexts other than distributions under a chapter 11 plan. See, e.g.,
         Perkins v. Haines, 661 F.3d 623, 628-29 (11th Cir. 2011); Donell v. Kowell, 533 F.3d 762, 771
         (9th Cir. 2007); SEC v. Infinity Grp., 226 Fed. App’x 217, 219 (3d Cir. 2007); SEC v. Credit
         Bancorp, Ltd., 290 F.3d 80, 88-89 (2d Cir. 2002); SIPC v. Bernard L. Madoff Inv. Secs., 496
         B.R. 744, 761 (Bankr. S.D.N.Y. 2013). Other parties in interest would strenuously dispute these
         contentions and maintain that the Units are in fact only equity interests in the Fund Debtors. The
         outcome of these disputes is highly uncertain.

                  Moreover, even if the Unitholders do hold “claims” against the Fund Debtors, parties in
         interest could assert that such claims are subject to statutory subordination under Bankruptcy
         Code section 510(b). Section 510(b) provides that, “[f]or the purpose of distribution under this
         title, a claim arising from rescission of a purchase or sale of a security of the debtor . . . shall be
         subordinated to all claims or interests that are senior to or equal the claim or interest represented
         by such security.” 11 U.S.C. § 510(b). Thus, if Unitholders have claims for fraud or similar
         remedies against the Fund Debtors relating to their purchase of Units, those claims could
         potentially be subject to subordination. Unitholders, however, would argue that section 510(b) is
         inapplicable to them because their claims would be based on principles of “restitution” in a Ponzi
         scheme scenario, rather than claims for “rescission” or “damages.” See generally, e.g., In re
         Tribune Co., 464 B.R. 126, 197 (Bankr. D. Del. 2011). The Unitholders could further contend
         that public policy dictates that Ponzi investments be treated as restitution claims from the
         beginning, bestowing creditor status on the investor at the outset and entitling the investor to
         recover the money illegally transferred to the Ponzi operator and nothing more, which removes
         all such claims from the policy purpose undergirding section 510(b). There is no case law
         resolving similar issues in this particular context, which again raises the prospect for significant
         and lengthy litigation, all with a highly uncertain result.

                 The Plan resolves the disputes about the nature of the Unitholders’ claims by affording
         Unitholders 72.5% of the Class A Liquidation Trust Interests that Noteholders receive for their
         respective net investments (for Net Unit Claims versus Net Note Claims). Put another way, a
         27.5% discount is applied to Unitholders’ Net Unit Claims in calculating their receipt of Class A
         Liquidation Trust Interests relative to the calculation of what Noteholders get for their Net Note
         Claims. This reduced recovery for Unitholders effectuates a compromise of all the possible
         disputes that could be raised about the nature and priority of the Unitholders’ rights (and certain
         of the Noteholders’ rights) in the Chapter 11 Cases. Nevertheless, Unitholders also receive for
         their Net Unit Claims the Class B Liquidation Trust Interests, which are to be paid next in
         priority in the Liquidation Trust Interests Waterfall after Class A Liquidation Trust Interests until
         the full 27.5% discounted portion of Unitholders’ Net Unit Claims are paid in full. Thus, the
01:23482975.4

         171456.4                                          66
                     Case 17-12560-BLS
                     Case 19-50351-JKS          Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 74
                                                                             73 of
                                                                                of 141
                                                                                   503



         compromise preserves the prospect for Unitholders to eventually recapture the settlement
         discount if sufficient funds are generated through the overall liquidation of the Debtors’ Assets.

                        3.      Substantive Consolidation Issues

                 Substantive consolidation is a construct of federal common law, emanating from equity,
         which treats separate legal entities as if they were merged into a single survivor left with all the
         cumulative assets and liabilities, save for inter-entity liabilities, which are erased. See, e.g., In re
         Owens Corning, 419 F.3d 195, 205 (3d Cir. 2005). In the Third Circuit, bankrupt entities can be
         substantively consolidated either on a consensual basis under a chapter 11 plan, or on a non-
         consensual basis if (i) prepetition they disregarded entity separateness so significantly their
         creditors relied on the breakdown of entity borders and treated them as one legal entity or
         (ii) postpetition their assets and liabilities are so scrambled that separating them is prohibitive
         and harms all creditors. See id. at 210.

                 In these Chapter 11 Cases, a compelling argument could be made for complete
         substantive consolidation of all the Debtors. Although creditors generally may not have treated
         all of the Debtors as one legal entity, there is very substantial scrambling and commingling of
         assets and liabilities among the Debtors. Without limitation, the Debtors believe it is impossible
         to trace the flow of funds between any given Fund Debtor and any given PropCo or MezzCo
         since all of the proceeds received were commingled and distributed by WGC without regard to
         corporate formalities, which results in what would likely be just the hopeless entanglement that
         warrants substantive consolidation of all the Debtors. Moreover, the Chapter 11 Cases are unique
         and present an issue that was not present in Owens Corning—the perpetration of a fraudulent
         scheme by a common corporate enterprise, one that in the process did not keep accurate records
         of the thousands of intercompany transactions that have occurred, making an unscrambling of the
         enterprise’s accounts impossible—but that has justified substantive consolidation in other cases.
         See, e.g., In re Bonham, 229 F.3d 750, 764-65 (9th Cir. 2000) (consolidating entities in Ponzi
         scheme case); In re DBSI, Inc., Case No. 08-12687, ECF No. 5924 (Bankr. D. Del. Jan. 19,
         2010) (same); In re Bernard L. Madoff Investment Securities LLC, No. 08-01789, ECF No. 252
         (Bankr. S.D.N.Y. June 10, 2009) (same). Put differently, the particular facts and circumstances
         of these Chapter 11 Cases present unique arguments about whether and to what extent
         substantive consolidation is warranted.

                  The Plan resolves these issues by effectuating a two-tier substantive consolidation. First,
         all of the Other Debtors will be substantively consolidated into WGC, which was essentially the
         hub of operations for all of the PropCos, MezzCos, and Other Debtors that were not Fund
         Debtors. This consolidation is warranted because of the substantial commingling of affairs and
         assets of the Other Debtors, but also is anticipated to be overwhelmingly if not entirely
         consensual insofar as all of the Persons that have direct creditor relationships with any of the
         Other Debtors—which includes the Fund Debtors, but not the Noteholders and Unitholders that
         are only investors in the Fund Debtors—will consent to the consolidation of the Other Debtors.
         Second, the Fund Debtors will be substantively consolidated into Fund 1, which recognizes that
         formalities among and between the Fund Debtors, including regarding the funding of particular
         PropCos and MezzCos, were not strictly observed and that the Noteholders and Unitholders have
         common interests among themselves as defrauded investors. Moreover, the Fund Debtors
         generally have a commonality of interest in respect of their rights against the Other Debtors, and
01:23482975.4

         171456.4                                          67
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 75
                                                                           74 of
                                                                              of 141
                                                                                 503



         WGC in particular, insofar as funds from the Fund Debtors generally provided funding into the
         Other Debtors. This proposed substantive consolidation is the result of careful analysis and key
         stakeholder negotiation regarding ownership, operational entanglements, and creditor
         expectations based on creditor’ prepetition dealings with two primary debtor groups (i.e., the
         Fund Debtors and the Other Debtors), which makes it an appropriate element of a comprehensive
         plan settlement. See, e.g., In re Abeinsa Holding, Inc., 562 B.R. 265, 279-81 (Bankr. D. Del.
         2016).

                        4.     Ponzi Scheme Issues

                Additional disputes and possible litigation could arise regarding whether the Debtors
         were operating a Ponzi scheme, when that scheme began, and the implications of such conduct.

                  The Debtors believe the facts demonstrate that (i) beginning no later than July 2012
         through December 1, 2017, Robert H. Shapiro used his web of more than 275 limited liability
         companies, including the Debtors, to conduct a massive Ponzi scheme raising more than $1.22
         billion from over 8,400 unsuspecting investors nationwide; (ii) the Ponzi scheme involved the
         payment of purported returns to existing investors from funds contributed by new investors; and
         (iii) the Ponzi scheme was discovered in December 2017. As an integral component of the
         settlements embodied in the Plan, the Debtors will seek corresponding findings in the
         Confirmation Order.

                 Following a judicial determination that the Debtors were operating a Ponzi scheme, any
         payments of “interest” or other consideration that was transferred from any Person to a
         Noteholder or a Unitholder on account of its Notes or Units, as applicable, during the period
         before the Petition Date, including in respect of holders of Notes that were converted to Units or
         vice versa, but typically excluding payments representing the return of or repayment of principal
         owed on a Note or a Unit, could potentially be avoided and recovered as an “actual” fraudulent
         transfer. See, e.g., Perkins v. Haines, 661 F.3d 623, 627 (11th Cir. 2011); Donell v. Kowell, 533
         F.3d 762, 770-72 (9th Cir. 2008); AFI Holding, Inc. v. Mackenzie, 525 F.3d 700, 708-09 (9th Cir.
         2008); Geltzer v. Barish (In re Geltzer), 502 B.R. 760, 770 (Bankr. S.D.N.Y. 2013); Fisher v.
         Sellis (In re Lake States Commodities, Inc.), 253 B.R. 866, 871-72 (Bankr. N.D. Ill. 2000).
         Because avoidance litigation would be a further hardship on the victims of Woodbridge’s
         fraudulent scheme, and to eliminate the significant litigation expense and inefficiency associated
         with seeking recovery from Noteholders and Unitholders of prepetition distributions on account
         of interest or the like (that would ultimately only reduce the aggregate amount available for
         distribution on account of allowable claims), the Plan incorporates a netting mechanism that will
         account for any Prepetition Distribution received by a Noteholder or Unitholder when calculating
         the Net Note Claim and Net Unit Claim amounts that will in turn drive the specific Distributions
         that such Noteholder or Unitholder will receive under the Plan. The Schedule of Principal
         Amounts and Prepetition Distributions, attached hereto as Schedule 3, sets forth the specific
         amounts that the Debtors intend to use for these purposes, subject to the possibility that a given
         Noteholder or Unitholder may choose to dispute those amounts and thereby become a Disputing
         Claimant under the Plan.




01:23482975.4

         171456.4                                       68
                         Case 17-12560-BLS
                         Case 19-50351-JKS              Doc 2389
                                                        Doc 57-1 Filed
                                                                 Filed 05/10/21
                                                                       08/21/18 Page
                                                                                Page 76
                                                                                     75 of
                                                                                        of 141
                                                                                           503



                             5.       Plan Releases

                 The Plan proposes to provide general releases from the Debtors, the Estates, and other
         Releasing Parties26 in favor of the Released Parties (which include the Debtors, the New Board,
         the Committees, and certain specified Related Parties). The Debtors are unaware of any viable
         Causes of Action against the Released Parties. Moreover, the Debtors believe that the Released
         Parties have provided many valuable contributions to the progress of the Chapter 11 Cases,
         including stewarding the Debtors through the bankruptcy process, negotiating and implementing
         settlements with various parties, pursuing Confirmation of the Plan, and otherwise preserving
         Estate Assets for the benefit of all stakeholders. In light of these different contributions, the
         Debtors believe the releases and exculpations as part of the overall compromise and settlement
         embodied by the Plan are fair, equitable, reasonable, and well within the boundaries permitted by
         law. For the avoidance of doubt, the Excluded Parties—a non-exclusive list of which is included
         as Schedule 1—are not receiving releases under the Plan.

                                                            *        *        *

                 In sum, the Plan is a vehicle for the near-term resolution of the myriad complex legal
         issues and disputes that have arisen in the Chapter 11 Cases. The proposed Plan resolves several
         major issues that would otherwise have to be judicially determined through lengthy, expensive,
         and inherently uncertain litigation. There are colorable arguments on both sides of each of the
         foregoing issues, and the outcome of any litigation regarding such issues is necessarily uncertain.
         Moreover, if such issues were litigated, it could be years before Holders of Notes, Units, and
         General Unsecured Claims received distributions, if any, from the Estates. In contrast, the Plan
         provides a mechanism for significant Distributions to be made to these Creditors in a timely and
         orderly fashion.

                Furthermore, the Debtors are strongly of the view that all elements of the comprehensive
         compromise and settlement to be effected under the Plan are superior to the disorderly and
         uncertain alternatives. The terms of the global resolution under the Plan were heavily negotiated
         by the Debtors and the three Committees, each of which acted at arm’s length and had the benefit
         of sophisticated external advisers.

                 Under these circumstances, the Debtors believe that the Plan’s holistic treatment of the
         Note Claims, General Unsecured Claims, and Unit Claims, its substantive consolidation of the
         Debtors into a Remaining Debtor, and the various releases provided under the Plan represent a
         fair and reasonable result that satisfies the standards for approval under Bankruptcy Rule 9019,
         which approval the Debtors intend to seek contemporaneously with Plan confirmation. After all,
         “[t]he federal courts have a well-established policy of encouraging settlement to promote judicial
         economy and limit the waste of judicial resources.” Russian Standard Vodka (USA), Inc. v.
         Allied Domecq Spirits & Wine USA, Inc., 523 F. Supp. 2d 376, 384 (S.D.N.Y. 2007); see also,

         26
                The Releasing Parties other than the Debtors and their Estates include “any Person exercising or seeking to
                exercise any rights of the Estates (but solely in that capacity), including each of the Committees (but not their
                individual members), the Wind-Down CEO, the Liquidation Trustee, the Remaining Debtors Manager, and any
                other successor to the Debtors or any other estate representative that is or could be appointed or selected
                pursuant to Bankruptcy Code section 1123(b)(3) or otherwise.”

01:23482975.4

         171456.4                                                   69
                         Case 17-12560-BLS
                         Case 19-50351-JKS               Doc 2389
                                                         Doc 57-1 Filed
                                                                  Filed 05/10/21
                                                                        08/21/18 Page
                                                                                 Page 77
                                                                                      76 of
                                                                                         of 141
                                                                                            503



         e.g., U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 27-28 (1994) (discussing the
         general utility of settlement vis-à-vis judicial economy). The force of this established federal
         policy is particularly acute in the bankruptcy context, where compromises and settlements are “a
         normal part of the process of reorganization.” Protective Comm. for Indep. Stockholders of TMT
         Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). Indeed, in order to “minimize
         litigation and expedite the administration of the bankruptcy estate ‘compromises are favored in
         bankruptcy.’” Meyers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996) (quoting
         9 Collier on Bankruptcy ¶ 9019.03[1] (15th ed. rev. 1993)); see also In re Penn. Cent. Transp.
         Co., 596 F.2d 1102 (3d Cir. 1979); In re World Health Alternatives, Inc., 344 B.R. 291, 296
         (Bankr. D. Del. 2006); In re Culmtech, Ltd., 118 B.R. 237, 238 (Bankr. M.D. Pa. 1990). This is
         particularly true when a settlement helps to timely resolve a bankruptcy case, which is a matter
         of significant public importance.27

                  The decision to approve a proposed settlement is committed to the discretion of the
         bankruptcy court, “which must determine if the compromise is fair, reasonable, and in the
         interest of the estate.” In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997). In exercising that
         discretion, the Third Circuit has stated that courts should consider “(1) the probability of success
         in litigation; (2) the likely difficulties in collection; (3) the complexity of the litigation involved
         and the expense, inconvenience and delay necessarily attending it; and (4) the paramount interest
         of the creditors.” In re Martin, 91 F.3d at 393; see also Will v. Nw. Univ. (In re Nutraquest, Inc.),
         434 F.3d 639, 644 (3d Cir. 2006); In re Marvel Entm’t Grp., Inc., 222 B.R. 243 (D. Del. 1998).
         The proponent of a settlement is not required to demonstrate “that the settlement is the best
         possible compromise. Rather, the court must conclude that the settlement is ‘within the
         reasonable range of litigation possibilities.’” In re World Health, 344 B.R. at 296 (internal
         citations and quotation marks omitted); see also, e.g., Nellis v. Shugrue, 165 B.R. 115, 123
         (S.D.N.Y. 1994) (Sotomayor, J.) (“[I]n assessing the fairness of the settlement, a judge does not
         have to be convinced that the settlement is the best possible compromise or that the parties have
         maximized their recovery”); In re Coram Healthcare Corp., 315 B.R. 321, 330 (Bankr. D. Del.
         2004) (“[T]he court does not have to be convinced that the settlement is the best possible
         compromise.”).

                Here, the Debtors are firmly of the view that consideration of the Martin factors
         demonstrates that the terms of the comprehensive compromise and settlement to be effected by
         the Plan are fair and reasonable, and that its approval is in the best interests of the Estates and all
         stakeholders. The Debtors will provide further evidence and argument supporting approval of
         27
                See, e.g., Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1694 (2015) (“[E]xpedition is always an important
                consideration in bankruptcy.”); Katchen v. Landy, 382 U.S. 323, 328-29 (1966) (describing longstanding
                recognition “that a chief purpose of the bankruptcy laws is ‘to secure a prompt and effectual administration and
                settlement of the estate of all bankrupts within a limited period’” (quoting Ex parte Christy, 44 U.S. (3 How.)
                292, 312 (1845))); Wiswall v. Campbell, 93 U.S. (3 Otto) 347, 350-51 (1876) (emphasizing how “[p]rompt
                action is everywhere required by law,” and that this principle requires quick resolutions of claims against a
                bankruptcy estate, as “[w]ithout it there can be no dividend”); Bailey v. Glover, 88 U.S. (21 Wall.) 342, 346-47
                (1875) (discussing how “[i]t is obviously one of the purposes of the Bankrupt law, that there should be a speedy
                disposition of the bankrupt’s assets,” which is a goal “only second in importance to securing equality of
                distribution”); Century Glove, Inc. v. First Am. Bank, 860 F.2d 94, 98 (3d Cir. 1988) (highlighting how “issues
                central to the progress of the bankruptcy petition, those likely to affect the distribution of the debtor’s assets, or
                the relationship among the creditors, should be resolved quickly” (citation and quotation marks omitted)).

01:23482975.4

         171456.4                                                      70
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 78
                                                                            77 of
                                                                               of 141
                                                                                  503



         this comprehensive compromise and settlement, including the elements detailed above, at the
         Confirmation Hearing.

                    C.     Substantive Consolidation and Its Relationship to the Plan Treatment of
                           Claims

                 Although the Plan contemplates a two-tier substantive consolidation of all the Debtors
         into Remaining Debtors, the ultimate Distributions that will be made pursuant to the Plan will be
         paid by the Liquidation Trust. The Wind-Down Entity has been structured to generally be a
         successor to the Other Debtors by acting as the estate representative and administrator for all the
         Wind-Down Assets, which largely consist of the real property and Cash owned by WGC, the
         PropCos, and the additional Other Debtors. All residual value in the Wind-Down Entity is to be
         remitted to the Liquidation Trust, including through the quarterly remittance of Cash to the
         Liquidation Trust. In turn, the Liquidation Trust will ultimately distribute to the Holders of
         Liquidation Trust Interests (i.e., former Noteholders, former Unitholders, and Holders of General
         Unsecured Claims) the remitted value from the Wind-Down Entity, along with the proceeds of
         the Liquidation Trust Actions and certain Cash on hand at the Liquidation Trust, net of payments
         to Holders of certain administrative, secured or priority claims. This structure gives effect to the
         substantive consolidation contemplated by the Plan but also continues to reflect the economic
         reality as among the Other Debtors, the Fund Debtors, and the Noteholders and Unitholders.

                 Consistent with the substantive consolidation contemplated by the Plan and in order to
         reduce administrative costs, on the Effective Date, each of the Debtors other than the Remaining
         Debtors will be dissolved automatically without the need for any corporate action or approval,
         without the need for any corporate filings, and without the need for any other or further actions
         to be taken on behalf of such dissolving Debtor or any other Person or any payments to be made
         in connection therewith, and the Chapter 11 Cases for all Debtors other than the Remaining
         Debtors will be deemed closed and no further fees in respect of such closed cases will thereafter
         accrue or be payable to any Person. Notwithstanding such substantive consolidation, however,
         fees payable pursuant to 28 U.S.C. § 1930 shall be due and payable by each individual Debtor
         through the Effective Date.

                 The substantive consolidation effected pursuant to the Plan shall not affect, without
         limitation, (i) the Debtors’, the Wind-Down Entity’s, or the Liquidation Trust’s defenses to any
         Claim or Cause of Action, including the ability to assert any counterclaim; (ii) the Debtors’, the
         Wind-Down Entity’s, or the Liquidation Trust’s setoff or recoupment rights; (iii) requirements
         for any third party to establish mutuality prior to substantive consolidation in order to assert a
         right of setoff against the Debtors, the Wind-Down Entity, or the Liquidation Trust; or
         (iv) distributions to the Debtors, the Estates, the Wind-Down Entity, or the Liquidation Trust out
         of any insurance policies or proceeds of such policies.

                 The Disclosure Statement and the Plan shall be deemed to be a motion requesting that the
         Bankruptcy Court approve the substantive consolidation contemplated by the Plan. Unless an
         objection to the proposed substantive consolidation is made in writing by any Creditor
         purportedly affected by such substantive consolidation on or before the deadline to object to
         confirmation of the Plan, or such other date as may be fixed by the Bankruptcy Court, the
         substantive consolidation contemplated by the Plan may be approved by the Bankruptcy Court at
01:23482975.4

         171456.4                                        71
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 79
                                                                           78 of
                                                                              of 141
                                                                                 503



         the Confirmation Hearing. In the event any such objections are timely filed, a hearing with
         respect thereto shall be scheduled by the Bankruptcy Court, which hearing may, but need not, be
         the Confirmation Hearing.

                 If the Bankruptcy Court determines that substantive consolidation of any given Debtors
         in the manner requested is not appropriate, then the Debtors may request that the Bankruptcy
         Court otherwise confirm the Plan and approve the treatment of and Distributions to the different
         Classes under the Plan on an adjusted basis (including on a Debtor-by-Debtor basis), in the
         Debtors’ reasonable discretion, after consultation with each of the Committees. Furthermore, the
         Debtors reserve their rights (i) to seek confirmation of the Plan without implementing
         substantive consolidation of any given Debtor, and, in the Debtors’ reasonable discretion after
         consultation with each of the Committees, to request that the Bankruptcy Court approve the
         treatment of and Distributions to any given Class under the Plan on an adjusted, Debtor-by-
         Debtor basis; and (ii) after consultation with each of the Committees, to seek to substantively
         consolidate all Debtors into Woodbridge Group of Companies, LLC if all Impaired Classes
         entitled to vote on the Plan vote to accept the Plan.

                    D.     The Liquidation Trust, the Wind-Down Entity, and the Liquidation Analysis

                  The Plan contemplates the creation of a Liquidation Trust, which will be the sole equity
         holder of the Wind-Down Entity. All Wind-Down Assets will vest in the Wind-Down Entity,
         which will be administered by the Wind-Down CEO, subject to the supervision and oversight of
         the Wind-Down Board and the Liquidation Trustee. The Wind-Down Board will initially consist
         of Richard Nevins, M. Freddie Reiss, and the Wind-Down CEO (which will be Frederick Chin or
         his successor). The Wind-Down CEO will proceed to liquidate the Wind-Down Assets, which
         consist primarily of the real property owned by the Debtors, in an orderly fashion. On a quarterly
         basis, the Wind-Down Entity will remit Cash to the Liquidation Trust. The Liquidation Trust will
         pursue, as appropriate, the Liquidation Trust Actions, consistent with the terms of the Plan and
         the Liquidation Trust Agreement. In addition to receiving remittances received from the Wind-
         Down Entity, the Liquidation Trust also will be funded with certain other Cash for Creditors, the
         Liquidation Trust Seed Funding, and any Cash it may generate by prosecuting the Liquidation
         Trust Actions. The Liquidation Trust will make Distributions of Cash to Creditors, including an
         initial Distribution of Available Cash to the Liquidation Trust Beneficiaries (that is, Noteholders,
         Holders of General Unsecured Claims and Unitholders in respect of their Liquidation Trust
         Interests) pursuant to the Liquidation Trust Interest Waterfall, with such initial Distribution
         targeted to occur before December 31, 2018. Thereafter, the Liquidation Trust also may make, in
         its discretion, periodic Distributions of additional Available Cash to the Liquidation Trust
         Beneficiaries at any time following the Effective Date.

                           1.    Business Plan for the Wind-Down Entity

                 Following the Effective Date, the Wind-Down Entity will own and administer the Wind-
         Down Assets in accordance with the Plan and the Wind-Down Governance Agreement. The
         realization of proceeds from the Wind-Down Assets will be for the ultimate benefit of the
         Liquidation Trust (and thus the Liquidation Trust Beneficiaries) given the Liquidation Trust’s
         100% ownership interest in the Wind-Down Entity and the requirement that the Wind-Down
         Entity remit Cash on a quarterly basis to the Liquidation Trust.
01:23482975.4

         171456.4                                        72
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 80
                                                                             79 of
                                                                                of 141
                                                                                   503



                 Mr. Frederick Chin, who serves as the Chief Executive Officer of WGC Independent
         Manager LLC, manager of the Debtors, and is the proposed Wind-Down CEO, has developed a
         business plan regarding the Wind-Down Assets (the “Wind-Down Business Plan”), which Wind-
         Down Business Plan Mr. Chin anticipates continuing to effectuate after the Effective Date. A
         summary of the Wind-Down Business Plan is attached hereto as Exhibit E. It is possible that the
         Wind-Down Business Plan may be revised, modified, or substantially changed based on the facts
         and circumstances that exist after the Effective Date. Nevertheless, the Wind-Down Entity must
         advise the Liquidation Trust regarding any change in course of the Wind-Down Business Plan,
         and if there is an unresolvable dispute between the Wind-Down Entity and the Liquidation Trust
         regarding any change of course, no action will be taken regarding such material matter absent an
         order of the Bankruptcy Court.

                           2.     Liquidation Analysis and Summary Thereof

                The liquidation process will be administered by the Liquidation Trust and the Wind-
         Down Entity. The net proceeds of this liquidation process have been estimated in the liquidation
         analysis attached hereto as Exhibit B (the “Liquidation Analysis”). As set forth in the current
         Liquidation Analysis:

                    •      The Debtors estimate an ultimate range of aggregate recoveries from sales of real
                           property and other Wind-Down Assets in the range of $521 million to
                           $583 million, net of operating and other expenses through the end of the
                           Liquidation Analysis projection period.

                    •      The Debtors have not ascribed any value to recoveries that may be realized by the
                           Liquidation Trust in respect of any Liquidation Trust Actions, but the Liquidation
                           Trust Actions may generate significant value.

                    •      Based on the preceding, the Debtors anticipate that the Available Cash for
                           ultimate payment of the Allowed Class 3 Claims, Allowed Class 4 Claims, and
                           Allowed Class 5 Claims (after paying the anticipated unpaid Allowed
                           Administrative Claims, Wind-Down Expenses, and Liquidation Trust Expenses)
                           will total approximately $518 million to $579 million.

                 It is important to emphasize that the Liquidation Analysis relies on various assumptions
         and is subject to material modifications from time to time. If the Liquidation Analysis is revised
         by the Debtors prior to the Confirmation Hearing, any such revision will be included in the Plan
         Supplement.

                    E.     Estimated Recoveries for Holders of Note Claims, Unit Claims, and General
                           Unsecured Claims

                The Debtors, based on consultation with the Committees, estimate that (i) Holders of
         Allowed Note Claims and Allowed General Unsecured Claims in these Chapter 11 Cases should
         recover approximately 60-70% of the total amount of their Net Note Claims or General



01:23482975.4

         171456.4                                          73
                        Case 17-12560-BLS
                        Case 19-50351-JKS             Doc 2389
                                                      Doc 57-1 Filed
                                                               Filed 05/10/21
                                                                     08/21/18 Page
                                                                              Page 81
                                                                                   80 of
                                                                                      of 141
                                                                                         503



         Unsecured Claims;28 and (ii) Holders of Allowed Unit Claims should recover approximately 40-
         50% of the total amount of their Net Unit Claims.

                 The Debtors have calculated the foregoing ranges of projected recoveries taking into
         account three variables: (i) the total estimated amount of Note Claims, General Unsecured
         Claims, and Unit Claims, in accordance with Filed Claims and the Debtors’ Schedules; (ii) for
         Notes and Units, the Debtors’ records as reflected in the Schedule of Principal Amounts and
         Prepetition Distributions; and (iii) the total estimated amount of value expected to be available
         for Distributions to Liquidation Trust Beneficiaries in accordance with the Plan and the
         Liquidation Analysis.

                 It is important to emphasize that many factors will bear on the amount of Cash available
         for Distributions to Liquidation Trust Beneficiaries. The Cash available for Distributions consists
         or will consist primarily of (i) the Cash in the Estates on the Effective Date, less (x) the amounts
         necessary to fund the Professional Fee Reserve and (y) the Liquidation Trust Seed Funding;
         (ii) Cash realized after the Effective Date from the sale, collection, or other disposition of the
         Wind-Down Assets; and (iii) Cash realized by the Liquidation Trustee from the prosecution of
         the Liquidation Trust Actions. However, this Cash has been or will be reduced by, among other
         things, (i) the Distributions to be made under the Plan with respect to Allowed Administrative
         Claims, Allowed Professional Fee Claims, Allowed Priority Tax Claims, Allowed DIP Claims,
         Allowed Other Secured Claims, and Allowed Priority Claims, as well as any Non-Debtor Loan
         Note Claims that are ultimately Allowed as Secured Claims; (ii) certain statutory and other fees
         payable in connection with the Chapter 11 Cases; and (iii) the Liquidation Trust Expenses and
         Wind-Down Expenses. Only after these amounts have been paid or reserved will there be any
         Available Cash available for periodic Distributions to be made to the Liquidation Trust
         Beneficiaries.

                Solely for illustrative purposes and using purely hypothetical numbers, the following is a
         demonstration of how the terms of the Plan would affect five purely hypothetical stakeholders
         holding Claims in Classes 3, 4, and 5. Solely for purposes of the following examples, the
         Debtors make the following assumptions:29

         Available Cash (for Claims in Classes 3, 4, and 5):                                          $550,000,000

         Outstanding Principal Amount of all Note Claims:                                             $750,000,000

         Total Prepetition Distributions received by Noteholders:                                     $50,000,000

         Total Net Note Claims:                                                                       $700,000,000

         Portion of Net Note Claims Paid with Class A Liquidation Trust Interests:                    $700,000,000

         28
                This estimate assumes that Holders hold their Claims through the Effective Date and do not sell any of their
                Class A Liquidating Trust Interests.
         29
                The figures used in these examples are purely hypothetical and were chosen solely for simplicity and
                comparison sake and are not intended to be reflective of every possible scenario.

01:23482975.4

         171456.4                                                 74
                      Case 17-12560-BLS
                      Case 19-50351-JKS          Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 82
                                                                              81 of
                                                                                 of 141
                                                                                    503



         Outstanding Principal Amount of all Unit Claims:                                   $200,000,000

         Total Prepetition Distributions received by Unitholders:                           $ 25,000,000

         Total Net Unit Claims:                                                             $175,000,000

         Portion of Net Unit Claim Paid:

                    (a) with receipt of Class A Liquidation Trust Interests:                $ 126,875,000

                    (b) with receipt of Class B Liquidation Trust Interests:                $ 48,125,000

         Total General Unsecured Claims                                                     $10,000,000

         Portion of General Unsecured Claims Paid with Class A Liquidation Trust            $10,000,000
                Interests:

         Denominators for Distributions:

                    (a) with respect to Class A Liquidation Trust Interests:                $836,875,000

                    (b) with respect to Class B Liquidation Trust Interests:                $ 48,125,000


                For purposes of this illustrative example, the hypothetical investors and their recoveries
         under the Plan are as follows:

         “Noteholder A” is       According to the Plan’s formula for distribution of        The resulting
         the Holder of a         Class A Liquidation Trust Interests and the                Distribution is
         Note Claim in the       Liquidation Trust Interests Waterfall, Noteholder A        $131,441,
         Outstanding             would be entitled to its pro rata share of the Available   representing a
         Principal Amount        Cash, calculated by multiplying Available Cash of          recovery of 65.7%
         of $200,000.            $550,000,000 by approximately 0.024%. The 0.024%           of both the
         Noteholder A did        percentage is determined by dividing the $200,000          Noteholder’s
         not receive any         Net Note Claim of Noteholder A by the Class A              Outstanding
         Prepetition             Liquidation Trust Interests denominator of                 Principal Amount
         Distributions.          $836,875,000.                                              and the
                                                                                            Noteholder’s Net
                                                                                            Note Claim.




01:23482975.4

         171456.4                                          75
                    Case 17-12560-BLS
                    Case 19-50351-JKS          Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 83
                                                                            82 of
                                                                               of 141
                                                                                  503



         “Noteholder B” is      According to the Plan’s formula for distribution of        The resulting
         the Holder of a        Class A Liquidation Trust Interests and the                Distribution is
         Note Claim in the      Liquidation Trust Interests Waterfall, Noteholder B        $98,581,
         Outstanding            would be entitled to its pro rata share of the Available   representing a
         Principal Amount       Cash, calculated by multiplying Available Cash of          recovery of 49.3%
         of $200,000.           $550,000,000 by approximately 0.018%. The 0.018%           of the
         Noteholder B           percentage is determined by dividing the $150,000          Noteholder’s
         received               Net Note Claim of Noteholder B by the Class A              Outstanding
         Prepetition            Liquidation Trust Interests denominator of                 Principal Amount
         Distributions in the   $836,875,000.                                              and 65.7% of the
         amount of                                                                         Noteholder’s Net
         $50,000.                                                                          Note Claim.

         “Unitholder C” is      According to the Plan’s formula for distribution of        The resulting
         the Holder of a        Class A Liquidation Trust Interests and the                Distribution is
         Unit Claim in the      Liquidation Trust Interests Waterfall, Unitholder C        $95,295,
         Outstanding            would be entitled to its pro rata share of the Available   representing a
         Principal Amount       Cash, calculated by multiplying Available Cash of          recovery of 47.6%
         of $200,000.           $550,000,000 by approximately 0.017%. The 0.17%            of both the
         Unitholder C did       amount is determined by dividing $145,000 (which is        Unitholder’s
         not receive any        the $200,000 Net Unit Claim of Unitholder C                Outstanding
         Prepetition            multiplied by the 72.5% settlement discount factor         Principal Amount
         Distributions.         that determines its Class A Liquidation Trust Interests)   and the
                                by the Class A Liquidation Trust Interests                 Unitholder’s Net
                                denominator of $836,875,000. (Nothing is to be             Unit Claim.
                                distributed to Unitholder C with respect to the Class B
                                Liquidation Trust Interests of Unitholder C because
                                Available Cash of $550,000,000 was less than
                                $836,875,000, which is the full amount (without
                                interest) of Net Note Claims, General Unsecured
                                Claims, and Net Unit Claims.)




01:23482975.4

         171456.4                                         76
                    Case 17-12560-BLS
                    Case 19-50351-JKS          Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 84
                                                                            83 of
                                                                               of 141
                                                                                  503



         “Unitholder D” is      According to the Plan’s formula for distribution of        The resulting
         the Holder of a        Class A Liquidation Trust Interests and the                Distribution is
         Unit Claim in the      Liquidation Trust Interests Waterfall, Unitholder D        $71,471
         Outstanding            would be entitled to its pro rata share of the Available   representing a
         Principal Amount       Cash, calculated by multiplying Available Cash of          recovery of 35.7%
         of $200,000.           $550,000,000 by approximately 0.013%. The 0.13%            of the
         Unitholder D           amount is determined by dividing $108,750 (which is        Unitholder’s
         received               the $150,000 Net Unit Claim of Unitholder D                Outstanding
         Prepetition            multiplied by the 72.5% settlement discount factor         Principal Amount
         Distributions in the   that determines its Class A Liquidation Trust Interests)   and 47.6% of the
         amount of              by the Class A Liquidation Trust Interests                 Unitholder’s Net
         $50,000.               denominator of $836,875,000. (Nothing is to be             Unit Claim.
                                distributed to Unitholder D with respect to the Class B
                                Liquidation Trust Interests of Unitholder D because
                                Available Cash of $550,000,000 was less than
                                $836,875,000, which is the full amount (without
                                interest) of Net Note Claims, General Unsecured
                                Claims, and Net Unit Claims.)

         “General               According to the Plan’s formula for distribution of        The resulting
         Unsecured              Class A Liquidation Trust Interests and the                Distribution is
         Creditor E” is the     Liquidation Trust Interests Waterfall, General             $32,860,
         Holder of a            Unsecured Creditor E would be entitled to its pro rata     representing a
         General Unsecured      share of the Available Cash, calculated by multiplying     recovery of 65.7%
         Claim in the           Available Cash of $550,000,000 by approximately            of the Creditors’
         Allowed amount of      0.006%. The 0.006% percentage is determined by             General
         $50,000.               dividing the $50,000 General Unsecured Claim of            Unsecured Claim.
                                General Unsecured Creditor E by the Class A
                                Liquidation Trust Interests denominator of
                                $836,875,000.




01:23482975.4

         171456.4                                         77
                       Case 17-12560-BLS
                       Case 19-50351-JKS        Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 85
                                                                             84 of
                                                                                of 141
                                                                                   503




                    The following chart summarizes the foregoing analysis:

         Investor            Outstandi   Prepetiti   Net Unit     Plan       Plan Recovery   Plan
                             ng          on          Claim x      Recovery   (% of           Recover
                             Principal   Distribut   72.5%        ($)        Outstanding     y (% of
                             Amount      ions        Discount                Principal       Net
                                                     Factor or               Amount)         Note
                                                     Net Note                                Claim
                                                     Claim or                                or Net
                                                     General                                 Unit
                                                     Unsecure                                Claim)
                                                     d Claim

         Noteholder A        $200,000                $200,000     $131,441   65.7%           65.7%

         Noteholder B        $200,000    $50,000     $150,000     $98,581    49.3%           65.7%

         Unitholder C        $200,000                $145,000     $95,295    47.6%           47.6%

         Unitholder D        $200,000    $50,000     $108,750     $71,471    35.7%           47.6%



         General             $50,000                 $50,000      $32,860    65.7%           n/a
         Unsecured
         Creditor E




01:23482975.4

         171456.4                                         78
                         Case 17-12560-BLS
                         Case 19-50351-JKS        Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 86
                                                                               85 of
                                                                                  of 141
                                                                                     503




                    F.     Treatment of Claims and Equity Interests

                           1.      Unclassified Claims

                                   (a)     Administrative Claims

                 Except as otherwise provided for in the Plan, and subject to the requirements of the Plan,
         on or as soon as reasonably practicable after the later of (i) the Effective Date and (ii) thirty (30)
         calendar days following the date on which an Administrative Claim becomes an Allowed
         Administrative Claim, the Holder of such Allowed Administrative Claim shall receive, in full
         satisfaction, settlement, and release of and in exchange for such Allowed Administrative Claim,
         (a) Cash equal to the unpaid portion of such Allowed Administrative Claim or (b) such other less
         favorable treatment as to which such Holder and the Liquidation Trust shall have agreed upon in
         writing.

                                   (b)     Professional Fee Claims

                    Professional Fee Claims shall be paid as set forth in Section 11.2 of the Plan.

                                   (c)     Priority Tax Claims

                 In full satisfaction, settlement, and release of and in exchange for such Claims, Allowed
         Priority Tax Claims shall be paid, at the Liquidation Trust’s option, as follows: (a) Cash equal to
         the unpaid portion of such Allowed Priority Tax Claim on the later of the Effective Date and
         thirty (30) calendar days following the date on which such Priority Tax Claim becomes an
         Allowed Priority Tax Claim; (b) in regular installment payments in Cash over a period not
         exceeding five (5) years after the Petition Date, plus interest on the unpaid portion thereof at the
         rate determined under applicable nonbankruptcy law as of the calendar month in which the
         Effective Date occurs (provided that such election shall be without prejudice to the right to
         prepay any such Allowed Priority Tax Claim in full or in part without penalty); or (c) such other
         treatment as to which the Holder of an Allowed Priority Tax Claim and the Liquidation Trust
         shall have agreed upon in writing.



                                   (d)     DIP Claims

                Subject to the DIP Orders, on the Effective Date, the DIP Claims shall be deemed to be
         Allowed in the full amount due and owing under the DIP Facility as of the Effective Date, if any.
         On the Effective Date, any outstanding DIP Claims shall be indefeasibly paid in full in Cash and
         the Debtors’ rights and obligations under the DIP Facility shall be cancelled.

                           2.      Class 1: Other Secured Claims

                    Class 1 consists of all Other Secured Claims. Class 1 is Unimpaired under the Plan.


01:23482975.4

         171456.4                                            79
                        Case 17-12560-BLS
                        Case 19-50351-JKS        Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 87
                                                                              86 of
                                                                                 of 141
                                                                                    503



                  The legal, equitable, and contractual rights of Holders of Allowed Class 1 Claims are
         unaltered by the Plan, and, notwithstanding substantive consolidation of the Debtors and vesting
         of the Wind-Down Assets in the Wind-Down Entity, the Liens of the Holders of Allowed Class 1
         Claims will continue to attach to their respective Collateral, provided that all such Claims shall
         remain subject to any and all defenses, counterclaims, and setoff or recoupment rights with
         respect thereto. Unless the Wind-Down Entity and the Holder of an Allowed Class 1 Claim agree
         to other treatment, on or as soon as is reasonably practicable after the Effective Date, each
         Holder of an Allowed Class 1 Claim shall receive, at the Wind-Down Entity’s option: (i) Cash
         from the Wind-Down Entity in the Allowed amount of such Holder’s Allowed Class 1 Claim; or
         (ii) the return by the Wind-Down Entity of the Collateral securing such Allowed Class 1 Claim,
         without representation or warranty by any Person (and without recourse against any Person
         regarding such Other Secured Claim); or (iii) (A) the cure of any default, other than a default of
         the kind specified in Bankruptcy Code section 365(b)(2), that Bankruptcy Code section 1124(2)
         requires to be cured, with respect to such Holder’s Allowed Class 1 Claim, without recognition
         of any default rate of interest or similar penalty or charge, and upon such cure, no default shall
         exist; (B) the reinstatement of the maturity of such Allowed Class 1 Claim as the maturity
         existed before any default, without recognition of any default rate of interest or similar penalty or
         charge; and (C) retention of its unaltered legal, equitable, and contractual rights with respect to
         such Allowed Class 1 Claim, including through the retention of any associated Lien on the
         Collateral securing such Allowed Class 1 Claim.

                 The Bankruptcy Court shall retain jurisdiction and power to determine the amount
         necessary to satisfy any Allowed Class 1 Claim for which treatment is elected under clause (i) or
         clause (iii) of the immediately foregoing paragraph. With respect to any Allowed Class 1 Claim
         for which treatment is elected under clause (i), any Holder of such Allowed Class 1 Claim shall
         release (and by the Confirmation Order shall be deemed to release) all Liens against any Estate
         Assets. Notwithstanding anything else in the Plan, the Holders of Allowed Class 1 Claims will
         have no right to receive any Distribution from, or otherwise share in, any of the Liquidation
         Trust Assets.

                           3.      Class 2: Priority Claims

                    Class 2 consists of all Priority Claims. Class 2 is Unimpaired under the Plan.

                 On, or as soon as reasonably practicable after, the later of (i) the Effective Date and (ii)
         the date on which a Priority Claim becomes payable pursuant to and as specified by an order of
         the Bankruptcy Court, the Holder of such Allowed Priority Claim shall receive, in full
         satisfaction, settlement, and release of and in exchange for such Allowed Priority Claim, either
         (a) Cash from the Liquidation Trust equal to the unpaid portion of such Allowed Priority Claim
         or (b) such other less favorable treatment from the Liquidation Trust to which such Holder and
         the Liquidation Trust shall have agreed upon in writing.




01:23482975.4

         171456.4                                           80
                        Case 17-12560-BLS
                        Case 19-50351-JKS        Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 88
                                                                              87 of
                                                                                 of 141
                                                                                    503



                           4.     Class 3: Standard Note Claims

                Class 3 consists of all Standard Note Claims, as well as those Non-Debtor Loan Note
         Claims that are reclassified in Class 3 pursuant to Section 3.7 of the Plan. Class 3 is Impaired
         under the Plan.

                 In full satisfaction, settlement, and release of and in exchange for such Claims, the
         Holders of Allowed Class 3 Claims will receive on or as soon as reasonably practicable after the
         Effective Date, one (1) Class A Liquidation Trust Interest for each $75.00 of Net Note Claims
         held by the applicable Noteholder with respect to its Allowed Note Claims (any resulting
         fractional Class A Liquidation Trust Interests will be rounded to the nearest hundredth of such
         Liquidation Trust Interest with five thousandths thereof rounded up to the next hundredth). As
         set forth more fully in Section 5.4.10 of the Plan, subsequent Distributions of Cash on account of
         the Class A Liquidation Trust Interests will be made by the Liquidation Trust in accordance with
         the Liquidation Trust Interests Waterfall.

                The treatment of the Standard Note Claims under the Plan is not intended to and will not
         reduce, impair, satisfy, limit, or otherwise affect any rights that any Noteholder may have against
         any Person that is not a Released Party (including those rights that may be included in the
         Contributed Claims and contributed to the Liquidation Trust by making the Ballot election
         described below).

                 Each Holder of a Standard Note Claim may agree, by electing on its Ballot, to contribute
         its Contributed Claims to the Liquidation Trust. By electing such option on its Ballot, the
         Noteholder agrees that, subject to the occurrence of the Effective Date and the formation of the
         Liquidation Trust, it will be deemed, without further action, (i) to have contributed its
         Contributed Claims to the Liquidation Trust and (ii) to have agreed to execute any documents
         reasonably requested to memorialize such contribution. The relative share of Liquidation Trust
         recoveries for any so electing Noteholder in respect of its Class 3 Claim will be enhanced by
         having the amount that otherwise would be its Net Note Claim increased by the Contributing
         Claimants Enhancement Multiplier. Noteholders also may choose to make such election because
         aggregating all Contributed Claims and similar Liquidation Trust Actions may enable the pursuit
         and settlement of such litigation claims in a more efficient and effective manner.

                           5.     Class 4: General Unsecured Claims

                    Class 4 consists of all General Unsecured Claims. Class 4 is Impaired under the Plan.

                 In full satisfaction, settlement, and release of and in exchange for such Claims, the
         Holders of Allowed Class 4 Claims will receive on or as soon as reasonably practicable after the
         Effective Date, one (1) Class A Liquidation Trust Interest for each $75.00 of Allowed General
         Unsecured Claims held by the applicable Creditor (any resulting fractional Class A Liquidation
         Trust Interests will be rounded to the nearest hundredth of such Liquidation Trust Interest with
         five thousandths thereof rounded up to the next hundredth). As set forth more fully in Section
         5.4.10 of the Plan, subsequent Distributions of Cash on account of the Class A Liquidation Trust
         Interests will be made by the Liquidation Trust in accordance with the Liquidation Trust Interests
         Waterfall.

01:23482975.4

         171456.4                                          81
                        Case 17-12560-BLS
                        Case 19-50351-JKS         Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 89
                                                                               88 of
                                                                                  of 141
                                                                                     503




                           6.      Class 5: Unit Claims

                    Class 5 consists of all Unit Claims. Class 5 is Impaired under the Plan.

                 In full satisfaction, settlement, and release of and in exchange for such Claims, the
         Holders of Allowed Unit Claims will receive on or as soon as reasonably practicable after the
         Effective Date, 0.725 Class A Liquidation Trust Interests and 0.275 Class B Liquidation Trust
         Interests for each $75.00 of Net Unit Claims held by the applicable Unitholder with respect to its
         Allowed Unit Claims (any resulting fractional Class A Liquidation Trust Interests or Class B
         Liquidation Trust Interests will be rounded to the nearest hundredth of such Liquidation Trust
         Interest with five thousandths thereof rounded up to the next hundredth). As set forth more fully
         in Section 5.4.10 of the Plan, subsequent Distributions of Cash on account of the Class A
         Liquidation Trust Interests and the Class B Liquidation Trust Interests will be made by the
         Liquidation Trust in accordance with the Liquidation Trust Interests Waterfall.

                        The treatment of the Unit Claims under the Plan is not intended to and will not
         reduce, impair, satisfy, limit, or otherwise affect any rights that any Unitholder may have against
         any Person that is not a Released Party (including those rights that may be included in the
         Contributed Claims and contributed to the Liquidation Trust by making the Ballot election
         described below).

                 Each Holder of a Unit Claim may agree, by electing on its Ballot, to contribute its
         Contributed Claims to the Liquidation Trust. By electing such option on its Ballot, the
         Unitholder agrees that, subject to the occurrence of the Effective Date and the formation of the
         Liquidation Trust, it will be deemed, without further action, (i) to have contributed its
         Contributed Claims to the Liquidation Trust and (ii) to have agreed to execute any documents
         reasonably requested to memorialize such contribution. The relative share of Liquidation Trust
         recoveries for any so electing Unitholder will be enhanced by having the amount that otherwise
         would be its Net Unit Claim increased by the Contributing Claimants Enhancement Multiplier.
         Unitholders also may choose to make such election because aggregating all Contributed Claims
         and similar Liquidation Trust Actions may enable the pursuit and settlement of such litigation
         claims in a more efficient and effective manner.

                           7.      Class 6: Non-Debtor Loan Note Claims

                    Class 6 consists of all Non-Debtor Loan Note Claims. Class 6 is Impaired under the Plan.




01:23482975.4

         171456.4                                           82
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 90
                                                                           89 of
                                                                              of 141
                                                                                 503



                         The Debtors dispute that any Non-Debtor Loan Note Claim is actually secured by
         a perfected Lien, and no Class 6 Claim will be Allowed in any respect under the Plan. Instead,
         the Liquidation Trust may litigate against any Disputing Claimant holding a Non-Debtor Loan
         Note Claim (i) any disputes about the secured or unsecured status, amount, and priority of such
         Non-Debtor Loan Note Claim; (ii) any Liquidation Trust Actions that may exist against such
         Noteholder; and (iii) any other matters pertaining to such Noteholder’s rights vis-à-vis the
         Debtors or the Estates. In order to settle and avoid such potential litigation, each Class 6 Ballot
         will provide an opportunity for the applicable Noteholder to affirmatively consent to
         reclassification of its Claim as a Class 3 Claim, whereupon (a) such Claim will be treated as if
         such Claim had always been part of Class 3 and based on the applicable amounts in the Schedule
         of Principal Amounts and Prepetition Distributions, to which amounts the applicable Noteholder
         will have agreed and be bound; and (b) the applicable Noteholder will have agreed to release
         (and by the Confirmation Order shall be deemed to release) all asserted Liens against any Estate
         Assets.

                         If the Bankruptcy Court determines in a Final Order that any given Holder of a
         Class 6 Claim holds a valid Secured Claim, then in full satisfaction, settlement, and release of
         and in exchange for such Claim, such Holder will receive on or as soon as is reasonably
         practicable after the date of such determination Cash from the Liquidation Trust in the amount of
         such Holder’s Allowed Class 6 Claim to the extent such Allowed Claim is a Secured Claim, with
         post-Confirmation interest thereon at the applicable contract rate, and any Holder of such
         Allowed Class 6 Claim shall release (and by the Confirmation Order shall be deemed to release)
         all Liens against any Estate Assets.

                         If the Bankruptcy Court determines in a Final Order that any given Holder of a
         Class 6 Claim does not hold a valid Secured Claim, then in full satisfaction, settlement, and
         release of and in exchange for such Claim, such Claim shall automatically be reclassified as a
         Class 3 Claim and such Claim will be treated as if such Claim had always been part of Class 3
         and based on the Outstanding Principal Amounts and Prepetition Distributions that are
         determined by the Bankruptcy Court regarding such Noteholder, including, if applicable, after
         taking into account any Liquidation Trust Actions that the Liquidation Trust may pursue against
         the particular Disputing Claimant (as to which all rights of the Liquidation Trust are reserved).

                         If the Liquidation Trust and any given Holder of a Class 6 Claim reach an
         agreement regarding the treatment of such Holder’s Claim that eliminates the need for the
         Bankruptcy Court to make the determination contemplated by the preceding two paragraphs,
         then in full satisfaction, settlement, and release of and in exchange for such Claim, such Claim
         shall receive the treatment that is agreed between the Liquidation Trust and such Holder.

                        The treatment of the Non-Debtor Loan Note Claims under the Plan is not intended
         to and will not reduce, impair, satisfy, limit, or otherwise affect any rights that any Noteholder
         may have against any Person that is not a Released Party (including those rights that may be
         included in the Contributed Claims and contributed to the Liquidation Trust by making the Ballot
         election described below).




01:23482975.4

         171456.4                                        83
                        Case 17-12560-BLS
                        Case 19-50351-JKS         Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 91
                                                                               90 of
                                                                                  of 141
                                                                                     503



                         Each Holder of a Non-Debtor Loan Note Claim may agree, by electing on its
         Ballot, to contribute its Contributed Claims to the Liquidation Trust. By electing such option on
         its Ballot, the Noteholder agrees that, subject to the occurrence of the Effective Date and the
         formation of the Liquidation Trust, it will be deemed, without further action, (i) to have
         contributed its Contributed Claims to the Liquidation Trust and (ii) to have agreed to execute any
         documents reasonably requested to memorialize such contribution. The relative share of
         Liquidation Trust recoveries for any so electing Noteholder, to the extent that its Claim is
         classified and treated as a Class 3 Claim, will be enhanced by having the amount that otherwise
         would be its Net Note Claim increased by the Contributing Claimants Enhancement Multiplier.
         Noteholders also may choose to make such election because aggregating all Contributed Claims
         and similar Liquidation Trust Actions may enable the pursuit and settlement of such litigation
         claims in a more efficient and effective manner.

                           8.      Class 7: Subordinated Claims

                    Class 7 consists of all Subordinated Claims. Class 7 is Impaired under the Plan.

                 The Holders of Allowed Subordinated Claims will retain a residual right to receive Cash
         that remains in the Liquidation Trust after the final administration of all Liquidation Trust Assets
         and the complete satisfaction of all senior payment rights within the Liquidation Trust Interests
         Waterfall. The Debtors have determined not to solicit the votes of the Holders of any Class 7
         Claims, and such Holders shall be deemed to have rejected the Plan and, therefore, such Holders
         are not entitled to vote on the Plan.

                           9.      Class 8: Equity Interests

                    Class 8 consists of all Equity Interests. Class 8 is Impaired under the Plan.

                 As of the Effective Date, all Equity Interests shall be deemed void, cancelled, and of no
         further force and effect. On and after the Effective Date, Holders of Equity Interests shall not be
         entitled to, and shall not receive or retain any property or interest in property under the Plan on
         account of such Equity Interests. Class 8 is deemed to have rejected the Plan and, therefore,
         Holders of Equity Interests are not entitled to vote on the Plan.

                           10.     Special Provisions Regarding Insured Claims

                 (a)    Any Allowed General Unsecured Claim with respect to an Insured Claim shall be
         limited to the Uninsured Portion of such Claim, provided such Claims have been timely Filed by
         the applicable Claims Bar Date.

                 (b)    If there is insurance purchased by or otherwise applicable to the Debtors, any
         Person with rights against or under the applicable insurance policy, including the Wind-Down
         Entity, the Liquidation Trust, and Holders of Insured Claims, may pursue such rights.




01:23482975.4

         171456.4                                            84
                    Case 17-12560-BLS
                    Case 19-50351-JKS          Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 92
                                                                            91 of
                                                                               of 141
                                                                                  503



                 (c)     Nothing in Section 3.10 of the Plan shall constitute a waiver of any Causes of
         Action the Debtors, the Estates, the Wind-Down Entity, or the Liquidation Trust may hold
         against any Person, including the Debtors’ insurance carriers; and nothing in Section 3.10 of the
         Plan is intended to, shall, or shall be deemed to preclude any Holder of an Insured Claim from
         seeking or obtaining a distribution or other recovery from any insurer of the Debtors in addition
         to (but not in duplication of) any Distribution such Holder may receive under the Plan; provided,
         however, that the Debtors, the Wind-Down Entity, and the Liquidation Trust do not waive, and
         expressly reserve their rights to assert that any insurance coverage is property of the Estates to
         which they are entitled.

                 (d)    The Plan shall not expand the scope of, or alter in any other way, the rights and
         obligations of the Debtors’ insurers under their policies, and the Debtors’ insurers shall retain
         any and all defenses to coverage that such insurers may have, including the right to contest or
         litigate with any Person the existence, primacy, or scope of available coverage under any
         allegedly applicable policy. The Plan shall not operate as a waiver of any other Claims the
         Debtors’ insurers have asserted or may assert in any proof of claim or of any objections or
         defenses to any such Claims.

                        11.     Comprehensive Settlement of Claims and Controversies

                                (a)     Generally

                  Pursuant to Bankruptcy Code sections 1123(a)(5), 1123(b)(3), and 1123(b)(6), as well as
         Bankruptcy Rule 9019, and in consideration for the Distributions and other benefits provided
         under the Plan, the provisions of the Plan will constitute a good faith compromise and settlement
         of all claims and controversies relating to the rights that a Holder of a Claim or an Equity Interest
         may have against any Debtor with respect to any Claim, Equity Interest, or any Distribution on
         account thereof, as well as of all potential Intercompany Claims, Intercompany Liens, and
         Causes of Action against any Debtor, including the Unsecured Creditors’ Committee Action. The
         entry of the Confirmation Order will constitute the Bankruptcy Court’s approval, as of the
         Effective Date, of the compromise or settlement of all such claims or controversies and the
         Bankruptcy Court’s finding that all such compromises or settlements are (i) in the best interest of
         the Debtors, the Estates, and their respective property and stakeholders; and (ii) fair, equitable,
         and reasonable. This comprehensive compromise and settlement is a critical component of the
         Plan and is designed to provide a resolution of myriad disputed intercompany and intercreditor
         Claims, Liens, and Causes of Action that otherwise could take years to resolve, which would
         delay and undoubtedly reduce the Distributions that ultimately would be available for all
         Creditors.

                                (b)     Implementing Settlement Elements

               Pursuant to the comprehensive compromise and settlement negotiated by the Debtors and
         the Committees, the Plan effectuates, among other things, the following:




01:23482975.4

         171456.4                                         85
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 93
                                                                           92 of
                                                                              of 141
                                                                                 503



                (a)    On the Effective Date, unless held by Excluded Parties or Disputing Claimants (in
         which case such Claims are Disputed Claims), all Class 3 Standard Note Claims and all Class 5
         Unit Claims are deemed Allowed under the Plan as set forth in the Schedule of Principal
         Amounts and Prepetition Distributions;

                 (b)     To the extent, and only to the extent, a Claim is Allowed by subparagraph
         (a) above, the following Liquidation Trust Actions are waived and released as to the applicable
         Noteholder or Unitholder (that is not a Disputing Claimant): (i) Liquidation Trust Actions to
         avoid or recover a Prepetition Distribution with respect to the subject Allowed Claim and
         (ii) Liquidation Trust Actions to avoid or recover a Debtor’s prepetition payment of
         consideration representing the return or repayment of the principal of any Note or any Unit
         (which consideration is applied as such prior to determining the Outstanding Principal Amount
         for the Notes or Units relevant to the applicable Allowed Claim);

                (c)   In accordance with Section 5.8 of the Plan, subject to the rights of Allowed Other
         Secured Claims, the Fund Debtors will be substantively consolidated into Woodbridge Mortgage
         Investment Fund 1, LLC and the Other Debtors will be substantively consolidated into
         Woodbridge Group of Companies, LLC;

                (d)     The Holders of Allowed Claims in Class 3 (Standard Note Claims), Class 4
         (General Unsecured Claims), Class 5 (Unit Claims), and Class 6 (Non-Debtor Loan Note
         Claims) will receive the treatment provided for such Holders under the Plan;

                (e)     The Liquidation Trust will be created to most effectively and efficiently pursue
         the Liquidation Trust Actions for the collective benefit of all the Liquidation Trust Beneficiaries
         (as well as to own the membership interests of the Wind-Down Entity, establish and hold the
         Distribution Reserves, and receive and distribute to Noteholders, Holders of General Unsecured
         Claims, and Unitholders holding Liquidation Trust Interests the net proceeds of the liquidation of
         Wind-Down Assets by the Wind-Down Entity remaining after payment of Wind-Down
         Expenses, Liquidation Trust Expenses, and certain other Claims, all in accordance with the
         Plan);

                  (f)    Findings will be sought in the Confirmation Order that (i) beginning no later than
         July 2012 through December 1, 2017, Robert H. Shapiro used his web of more than 275 limited
         liability companies, including the Debtors, to conduct a massive Ponzi scheme raising more than
         $1.22 billion from over 8,400 unsuspecting investors nationwide; (ii) the Ponzi scheme involved
         the payment of purported returns to existing investors from funds contributed by new investors;
         and (iii) the Ponzi scheme was discovered in December 2017; and




01:23482975.4

         171456.4                                        86
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 94
                                                                           93 of
                                                                              of 141
                                                                                 503



                 (g)    Any Intercompany Claims that could be asserted by one Debtor against another
         Debtor will be extinguished immediately before the Effective Date with no separate recovery on
         account of any such Claims and any Intercompany Liens that could be asserted by one Debtor
         regarding any Estate Assets owned by another Debtor will be deemed released and discharged on
         the Effective Date; provided, however, that solely with respect to any Secured Claim of a non-
         debtor as to which the associated Lien would be junior to any Intercompany Lien, the otherwise
         released Intercompany Claim and associated Intercompany Lien will be preserved for the benefit
         of, and may be asserted by, the Liquidation Trust as to any Collateral that is Cash and, otherwise,
         the Wind-Down Entity so as to retain the relative priority and seniority of such Intercompany
         Claim and associated Intercompany Lien.

                    G.     Acceptance or Rejection of Plan

                           1.    Impaired Class of Claims Entitled to Vote

                 Only the votes of Holders of Allowed Claims in Class 3, Class 4, Class 5, and Class 6
         shall be solicited with respect to the Plan.

                           2.    Acceptance by an Impaired Class

                 In accordance with Bankruptcy Code section 1126(c), and except as provided in
         Bankruptcy Code section 1126(e), the Holders of Claims in any Class entitled to vote on the Plan
         shall have accepted the Plan if the Plan is accepted by the Holders of at least two-thirds (⅔) in
         dollar amount and more than one-half (½) in number of the Allowed Claims in such Class that
         have timely and properly voted to accept or reject the Plan.

                           3.    Presumed Acceptances by Unimpaired Classes

                Class 1 and Class 2 are Unimpaired under the Plan. Under Bankruptcy Code section
         1126(f), the Holders of Claims in such Unimpaired Classes are conclusively presumed to have
         accepted the Plan, and, therefore, the votes of such Holders shall not be solicited.

                           4.    Impaired Classes Deemed to Reject Plan

                 The Debtors have determined not to solicit the votes of Holders of any Claims in Class 7,
         and such Holders shall be deemed to have rejected the Plan and, therefore, such Holders are not
         entitled to vote on the Plan. Holders of Equity Interests in Class 8 are not entitled to receive or
         retain any property or interests in property under the Plan. Under Bankruptcy Code section
         1126(g), such Holders are deemed to have rejected the Plan, and, therefore, the votes of such
         Holders shall not be solicited.

                           5.    Modifications of Votes

                 Following the Voting Deadline, no Creditors entitled to vote on the Plan will be able to
         change their votes cast on the Plan or any attendant elections or preferences without the written
         consent of the Debtors, which consent may be given or withheld in the Debtors’ reasonable
         discretion after consultation with each of the Committees.

01:23482975.4

         171456.4                                         87
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 95
                                                                           94 of
                                                                              of 141
                                                                                 503



                           6.    Confirmation Pursuant to Bankruptcy Code Section 1129(b)

                Because at least one Impaired Class is deemed to have rejected the Plan, the Debtors will
         and hereby request confirmation of the Plan under Bankruptcy Code section 1129(b). The
         Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan, the Plan
         Supplement, or any schedule or exhibit, including to amend or modify it to satisfy the
         requirements of Bankruptcy Code section 1129(b), if necessary.

                           7.    Elimination of Vacant Classes

                Any Class of Claims or Equity Interests that does not contain, as of the date of the
         commencement of the Confirmation Hearing, a Holder of an Allowed Claim, or a Holder of a
         Claim temporarily allowed under Bankruptcy Rule 3018, shall be deemed deleted from the Plan
         for purposes of determining acceptance of the Plan by such Class under Bankruptcy Code section
         1129(a)(8).

                           8.    Severability of Joint Plan

                 The Plan represents a joint plan comprised of individual plans for each of the Debtors. As
         further discussed in Section 11.6 of the Plan, the Debtors may alter, amend, or modify the Plan at
         or before the Confirmation Hearing, including to remove one or more Debtors from the Plan, in
         the Debtors’ reasonable discretion after consultation with each of the Committees.

                    H.     Implementation of the Plan

                           1.    Implementation of the Plan

                 The Plan will be implemented by various acts and transactions as set forth in the Plan,
         including, among other things, the establishment of the Wind-Down Entity and the Liquidation
         Trust, the appointment of the Wind-Down CEO, the Liquidation Trustee, and the Remaining
         Debtors Manager, and the making of Distributions by the Liquidation Trust and, as applicable,
         the Wind-Down Entity in accordance with the Plan.

                           2.    Streamlining of the Debtors’ Corporate Affairs

                                 (a)    Debtors’ Existing Directors, Officers, and Managers

                 On the Effective Date, each of the Debtors’ existing directors, officers, and managers
         shall be terminated automatically without the need for any Corporate Action and without the
         need for any corporate or limited liability company filings, and shall have no ongoing rights
         against or obligations to the Debtors or the Estates, including under any applicable prepetition
         agreements (all of which will be deemed terminated). On the Effective Date, the Wind-Down
         CEO shall succeed to all such powers as would have been applicable to the Debtors’ officers and
         managers in respect of all Wind-Down Assets and the Liquidation Trustee shall succeed to all
         such powers as would have been applicable to the Debtors’ officers and managers in respect of
         all Liquidation Trust Assets; provided, however, that the Wind-Down CEO and the Liquidation
         Trustee may continue to consult with or employ the Debtors’ former directors, officers,

01:23482975.4

         171456.4                                        88
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 96
                                                                           95 of
                                                                              of 141
                                                                                 503



         employees, and managers to the extent required to comply with applicable law or contractual
         provisions regarding the Debtors.

                                (b)    The Remaining Debtors Pending the Closing of the Cases

                 Each Remaining Debtor shall continue in existence after the Effective Date as a post-
         Effective-Date entity for the purposes of ensuring, among other things, that Creditors will obtain
         the benefits of any allegedly transfer-restricted assets. Without the need for any Corporate Action
         and without the need for any corporate or limited liability company filings, (a) all Equity
         Interests of the Remaining Debtors issued and outstanding immediately before the Effective Date
         shall be automatically cancelled and extinguished on the Effective Date and (b) as of the
         Effective Date, new membership interests of each Remaining Debtor, representing all of the
         issued and outstanding membership interests of each such Remaining Debtor, shall be issued to
         the Liquidation Trust, which new membership interests so issued shall be deemed to have been
         offered and sold to the Liquidation Trust in reliance on the exemption from registration under the
         Securities Act afforded by section 4(a)(2) thereof. On and after the Effective Date, each
         Remaining Debtor will be a wholly-owned subsidiary of the Liquidation Trust, and the
         Liquidation Trust may expend with respect to such Remaining Debtor such amounts as the
         Liquidation Trust determines is appropriate, in its discretion. The sole manager of each
         Remaining Debtor shall be the Remaining Debtors Manager. The Remaining Debtors Manager’s
         rights and powers with respect to operations, employment, compensation, indemnity, and
         exculpation as to each Remaining Debtor shall, to the greatest extent possible, be the same as its
         rights and powers as Liquidation Trustee in connection with the Liquidation Trust, and the
         Remaining Debtors Manager may take such steps as appropriate to maintain the good standing of
         the applicable Remaining Debtor. Until a Remaining Debtor is dissolved, all cash or property
         received by the Remaining Debtor, gross or net of any expenses of the Remaining Debtor
         incurred after the Effective Date, shall be transferred to the Liquidation Trust. Each Remaining
         Debtor (a) shall have the Liquidation Trust as its sole member and the Liquidation Trust shall be
         deemed to be admitted as a member of each Remaining Debtor on the Effective Date, (b) shall be
         treated as a disregarded entity for income tax purposes, (c) shall have a purpose consistent with
         the purpose of the Liquidation Trust as set forth in Section 5.4.4 of the Plan, and (d) shall be
         subject to the same limitations imposed on the Liquidation Trustee under the terms of the Plan
         and the Liquidation Trust Agreement.

                                (c)    Dissolution of the Debtors

                 On the Effective Date, each of the Debtors other than the Remaining Debtors will be
         dissolved automatically without the need for any Corporate Action, without the need for any
         corporate or limited liability company filings, and without the need for any other or further
         actions to be taken by or on behalf of such dissolving Debtor or any other Person or any
         payments to be made in connection therewith; provided, however, that the Liquidation Trust may
         in its discretion file any certificates of cancellation as may be appropriate in connection with
         dissolution of any Debtors other than the Remaining Debtors. On and as of the earlier of the
         Closing Date and the date on which the Remaining Debtors Manager Files with the Bankruptcy
         Court a notice of dissolution as to a Remaining Debtor, such Remaining Debtor will be dissolved
         automatically without the need for any Corporate Action, without the need for any corporate or
         limited liability company filings, and without the need for any other or further actions to be taken
01:23482975.4

         171456.4                                        89
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 97
                                                                           96 of
                                                                              of 141
                                                                                 503



         by or on behalf of such dissolving Remaining Debtor or any other Person or any payments to be
         made in connection therewith; provided, however, that the Liquidation Trust may in its
         discretion file any certificates of cancellation as may be appropriate in connection with
         dissolution of any Remaining Debtors.

                                (d)    Corporate Documents and Corporate Authority

                 On the Effective Date, the certificates of incorporation, bylaws, operating agreements,
         and articles of organization, as applicable, of all the Debtors shall be deemed amended to the
         extent necessary to carry out the provisions of the Plan. The entry of the Confirmation Order
         shall constitute authorization for the Debtors, the Wind-Down CEO, the Liquidation Trustee, and
         the Remaining Debtors Manager, as applicable, to take or cause to be taken all actions
         (including, if applicable, Corporate Actions) necessary or appropriate to implement all
         provisions of, and to consummate, the Plan prior to, on, and after the Effective Date and all such
         actions taken or caused to be taken shall be deemed to have been authorized and approved by the
         Bankruptcy Court without further approval, act, or action under any applicable law, order, rule,
         or regulation.

                        3.      The Wind-Down Entity

                                (a)    Appointments

                (a)     On and after the Effective Date, the initial Wind-Down CEO shall become and
         serve as Wind-Down CEO. The compensation terms for the Wind-Down CEO will be set forth in
         a separate document to be Filed as part of the Plan Supplement.

                  (b)    On and after the Effective Date, the initial Wind-Down Board shall become and
         serve as Wind-Down Board. The compensation of the non-CEO members of the Wind-Down
         Board will be $20,000 per month for each calendar month of service during the first year after
         the Effective Date and $15,000 per month for each calendar month of service commencing after
         the first anniversary of the Effective Date.

                                (b)    Creation and Governance of the Wind-Down Entity

                 On the Effective Date, the Wind-Down Entity and the Liquidation Trustee shall execute
         the Wind-Down Governance Agreement and shall take any other steps necessary to establish the
         Wind-Down Entity in accordance with the Plan. The Wind-Down Entity shall be governed by
         the Wind-Down Governance Agreement and administered by the Wind-Down CEO and the
         Wind-Down Board. The powers, rights, duties, and responsibilities of the Wind-Down CEO and
         the Wind-Down Board shall be specified in the Wind-Down Governance Agreement. The Wind-
         Down Entity shall hold, administer, and distribute the Wind-Down Assets in accordance with the
         provisions of the Plan and the Wind-Down Governance Agreement. The Wind-Down Entity
         (a) shall have the Liquidation Trust as its sole member and the Liquidation Trust shall be deemed
         to be admitted as a member of the Wind-Down Entity on the Effective Date, (b) shall be treated
         as a disregarded entity for income tax purposes, (c) shall have a purpose consistent with the
         purpose of the Liquidation Trust as set forth in Section 5.4.4 of the Plan, and (d) shall be subject
         to the same limitations imposed on the Liquidation Trustee under the terms of the Plan and the
         Liquidation Trust Agreement.
01:23482975.4

         171456.4                                        90
                          Case 17-12560-BLS
                          Case 19-50351-JKS       Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 98
                                                                               97 of
                                                                                  of 141
                                                                                     503



                                   (c)     Vesting of Wind-Down Assets

                 On the Effective Date, the Wind-Down Entity will be automatically vested with all of the
         Debtors’ and the Estates’ respective rights, title, and interest in and to all Wind-Down Assets,
         including any Debtor’s or any Estate’s associated rights, including any such rights to exercise
         and enforce rights and remedies of Holders of Non-Debtor Loan Note Claims regarding any
         loans or related interests as to which the lender was a Debtor and the underlying borrower
         actually is or actually was a Person that is not a Debtor as more fully set forth in Section 5.3.4(g)
         of the Plan. Except as specifically provided in the Plan or the Confirmation Order, the Wind-
         Down Assets shall automatically vest in the Wind-Down Entity free and clear of all Claims,
         Liens, or interests, and such vesting shall be exempt from any stamp, real estate transfer, other
         transfer, mortgage reporting, sales, use, or other similar tax. The Wind-Down Entity shall be the
         exclusive representative of the Estates appointed pursuant to Bankruptcy Code section
         1123(b)(3)(B) regarding all Wind-Down Assets.

                                   (d)     Authority

                Subject to the supervision of the Wind-Down Board and the provisions of the Wind-
         Down Governance Agreement, the Wind-Down CEO shall have the authority and right on behalf
         of each of the Debtors and their respective Estates, without the need for Bankruptcy Court
         approval (unless otherwise indicated), to carry out and implement all applicable provisions of the
         Plan for the ultimate benefit of the Liquidation Trust, including to:

               (a)  retain, compensate, and employ professionals and other Persons to represent the
         Wind-Down Entity with respect to and in connection with its rights and responsibilities;

                    (b)     establish, maintain, and administer accounts of the Debtors as appropriate;

                  (c)    maintain, develop, improve, administer, operate, conserve, supervise, collect,
         settle, and protect the Wind-Down Assets (subject to the limitations described in the Plan or in
         the Wind-Down Governance Agreement);

                 (d)    sell, liquidate, transfer, assign, distribute, abandon, or otherwise dispose of the
         Wind-Down Assets or any part thereof or any interest therein, including through the formation
         on or after the Effective Date of any new or additional legal entities to be owned by the Wind-
         Down Entity to own and hold particular Wind-Down Assets separate and apart from any other
         Wind-Down Assets, upon such terms as the Wind-Down CEO determines to be necessary,
         appropriate, or desirable (subject to the limitations described in the Plan or in the Wind-Down
         Governance Agreement), including the consummation of any sale transaction for any Wind-
         Down Assets as to which an approval order was entered by the Bankruptcy Court before the
         Effective Date;

                 (e)     invest Cash of the Debtors and the Estates, including any Cash realized from the
         liquidation of the Wind-Down Assets, which investments, for the avoidance of doubt, will not be
         required to comply with Bankruptcy Code section 345(b);

                 (f)     negotiate, incur, and pay the Wind-Down Expenses, including in connection with
         the resolution and satisfaction of any Wind-Down Claim Expenses;
01:23482975.4

         171456.4                                           91
                    Case 17-12560-BLS
                    Case 19-50351-JKS          Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 99
                                                                            98 of
                                                                               of 141
                                                                                  503



                 (g)     exercise and enforce all rights and remedies regarding any loans or related
         interests as to which the lender was a Debtor and the underlying borrower actually is or actually
         was a Person that is not a Debtor, including any such rights or remedies that any Debtor or any
         Estate was entitled to exercise or enforce prior to the Effective Date on behalf of a Holder of a
         Non-Debtor Loan Note Claim, and including rights of collection, foreclosure, and all other rights
         and remedies arising under any promissory note, mortgage, deed of trust, or other document with
         such underlying borrower or under applicable law;

               (h)  comply with the Plan, exercise the Wind-Down CEO’s rights, and perform the
         Wind-Down CEO’s obligations; and

                (i)     exercise such other powers as deemed by the Wind-Down CEO to be necessary
         and proper to implement the provisions of the Plan.

                 To the extent necessary to give full effect to its administrative rights and duties under the
         Plan, the Wind-Down CEO shall be deemed to be vested with all rights, powers, privileges, and
         authorities of (i) an appropriate corporate or limited liability company officer or manager of each
         of the Debtors under any applicable nonbankruptcy law and (ii) a “trustee” of each of the
         Debtors under Bankruptcy Code sections 704 and 1106.

                                (e)     Relationship With the Liquidation Trust

                 (a)     On the Effective Date, all of the membership interests in the Wind-Down Entity
         will be issued to the Liquidation Trust. The Liquidation Trust will at all times be the sole and
         exclusive owner of the Wind-Down Entity, and the Wind-Down Entity will not issue any equity
         interests to any other Person.

                 (b)    Commencing on the first Business Day that is no longer than thirty (30) calendar
         days after the quarter-end of the first full calendar quarter following the Effective Date and
         continuing on the first Business Day that is no longer than thirty (30) calendar days after each
         calendar quarter-end thereafter, the Wind-Down Entity will remit to the Liquidation Trust as of
         such quarter-end any Cash in excess of its budgeted reserve for ongoing operations, other
         anticipated Wind-Down Expenses, and its other Plan obligations (subject to more specific
         provisions as may be set forth in the Wind-Down Governance Agreement).

                 (c)    The Wind-Down Entity shall advise the Liquidation Trust regarding the status of
         the affairs of the Wind-Down Entity on at least a monthly basis and shall reasonably make
         available to the Liquidation Trust such information as is necessary for any reporting by the
         Liquidation Trust.

                 (d)     The Wind-Down Entity shall advise the Liquidation Trust regarding any material
         actions by the Wind-Down Board, including the sale of any property prior to entering into a
         contract of sale or the change in course of the business plan agreed to as part of the Plan. If there
         is any disagreement between the Wind-Down Entity and the Liquidation Trust as to a material
         matter, in the first instance the Wind-Down Entity and the Liquidation Trust shall seek to resolve
         their dispute regarding such material matter. In the event the Wind-Down Entity and the
         Liquidation Trust cannot resolve the dispute, then no action will be taken regarding such material
         matter absent an order of the Bankruptcy Court.
01:23482975.4

         171456.4                                         92
                    Case
                    Case 19-50351-JKS
                         17-12560-BLS Doc
                                      Doc 57-1
                                          2389 Filed
                                                Filed05/10/21
                                                      08/21/18 Page
                                                                Page100 of 503
                                                                     99 of 141




                 (e)     The Liquidation Trust will have all additional rights regarding the Wind-Down
         Entity as are set forth in the Wind-Down Governance Agreement, including that the Wind-Down
         Entity shall not be entitled to encumber, invest, or gift any of its assets or make asset acquisitions
         except as and to the extent permitted by the Wind-Down Governance Agreement.

                                (f)     Removal or Resignation of the Wind-Down CEO

                 The Wind-Down CEO may be removed for cause by the Wind-Down Board. The Wind-
         Down CEO may resign by giving not less than thirty (30) calendar days’ prior notice thereof in a
         notice Filed in the Chapter 11 Cases.

                                (g)     Successor Wind-Down CEO

                At any time that Frederick Chin is no longer the Wind-Down CEO, the Wind-Down
         Board will select a replacement Wind-Down CEO, subject to the approval of such replacement
         by the Liquidation Trust.

                                (h)     Removal or Resignation of Wind-Down Board Members

                A member of the Wind-Down Board may be removed for cause by the Liquidation Trust.
         A member of the Wind-Down Board may resign by giving not less than thirty (30) calendar
         days’ prior notice thereof to the other members of the Wind-Down Board.

                                (i)     Successor Wind-Down Board Members

                 At any time that there is a vacancy on the Wind-Down Board, the Liquidation Trust will
         select a replacement Wind-Down Board member.

                                (j)     Termination of the Wind-Down CEO and Dissolution of the
                                        Wind-Down Entity

                Following the sale or other disposition of all the Wind-Down Assets, the Wind-Down
         CEO’s role as Wind-Down CEO shall be terminated, the Wind-Down Entity shall be dissolved,
         and the Wind-Down Board shall authorize and direct that the Wind-Down CEO file a certificate
         of cancellation to terminate the existence of the Wind-Down Entity.

                                (k)     Indemnification

                The Wind-Down Entity and the Liquidation Trust shall indemnify the Wind-Down
         Indemnified Parties for, and shall defend and hold them harmless against, any loss, liability,
         damage, judgment, fine, penalty, claim, demand, settlement, cost, or expense (including the
         reasonable fees and expenses of their respective professionals) incurred without gross negligence
         or willful misconduct on the part of the Wind-Down Indemnified Parties (which gross
         negligence or willful misconduct, if any, must be determined by a final, non-appealable order of
         a court of competent jurisdiction) for any action taken, suffered, or omitted to be taken by the
         Wind-Down Indemnified Parties in connection with the acceptance, administration, exercise, and
         performance of their duties under the Plan or the Wind-Down Governance Agreement, as
         applicable. An act or omission taken with the approval of the Bankruptcy Court, and not
01:23482975.4

         171456.4                                         93
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 101
                                                                           100 of
                                                                               of 141
                                                                                  503



         inconsistent therewith, will be conclusively deemed not to constitute gross negligence or willful
         misconduct. In addition, the Wind-Down Entity and the Liquidation Trust shall, to the fullest
         extent permitted by law, indemnify, defend, and hold harmless the Wind-Down Indemnified
         Parties, from and against and with respect to any and all liabilities, losses, damages, claims,
         costs, and expenses, including attorneys’ fees arising out of or due to their actions or omissions,
         or consequences of such actions or omissions, with respect to the Wind-Down Entity or the
         implementation or administration of the Plan if the Wind-Down Indemnified Party acted in good
         faith and in a manner reasonably believed to be in, or not opposed to, the best interest of the
         Wind-Down Entity. To the extent the Liquidation Trust indemnifies, defends, and holds harmless
         any Wind-Down Indemnified Parties as provided above, the legal fees and related costs incurred
         by counsel to the Liquidation Trust in monitoring or participating in the defense of such claims
         giving rise to the right of indemnification shall be paid as Liquidation Trust Expenses. The costs
         and expenses incurred in enforcing the right of indemnification in Section 5.3.11 of the Plan
         shall be paid by the Wind-Down Entity or Liquidation Trust, as applicable.

                                (l)     Insurance

                 The Wind-Down Entity shall be authorized, but not required, to obtain any insurance
         coverages deemed to be reasonably necessary, as a Wind-Down Expense and after taking into
         account any insurance that may have separately been obtained by the Liquidation Trust, for itself
         and its respective agents, including coverage with respect to the liabilities, duties, and obligations
         of the Wind-Down Board and the Wind-Down CEO, which insurance coverage may, at the sole
         discretion of the Wind-Down Board, be extended for a reasonable period after the termination of
         the Wind-Down Governance Agreement.

                                (m)     Control Provision

                 To the extent there is any inconsistency between the Plan as it relates to the Wind-Down
         Entity and the Wind-Down Governance Agreement, the Plan shall control.

                        4.      Liquidation Trust

                                (a)     Appointments

                 (a)     On and after the Effective Date, the initial Liquidation Trustee shall become and
         serve as Liquidation Trustee. The Liquidation Trustee will receive (i) base compensation at an
         hourly rate of $550 per hour for 2018, with 10% rate raises commencing at the beginning of
         calendar years 2019 and 2020; (ii) incentive compensation as determined by the Liquidation
         Trust Supervisory Board; and (iii) reimbursement of reasonable expenses, as may be more
         specifically set forth in the Liquidation Trust Agreement.

                 (b)    On and after the Effective Date, the initial Liquidation Trust Supervisory Board
         shall begin to serve without further action. As may be more specifically set forth in the
         Liquidation Trust Agreement, the compensation payable to each member of the Liquidation
         Trust Supervisory Board for each calendar month of service shall be $10,000 monthly for the
         first twelve months from and after the Effective Date (counting the month of the Effective Date
         as the first calendar month even if it is a partial calendar month), $7,500 monthly for the
         thirteenth through twenty-fourth calendar months after the Effective Date, $5,000 monthly for
01:23482975.4

         171456.4                                         94
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 102
                                                                           101 of
                                                                               of 141
                                                                                  503



         the twenty-fifth through thirty-sixth calendar months after the Effective Date, and $2,500
         monthly for each calendar month thereafter until termination of the Liquidation Trust in
         accordance with the Plan (prorated as appropriate if a member commences his or her service
         other than on the first day of a month or terminates his or her service other than on the last day of
         a month), plus, in all instances, reimbursement of reasonable expenses.

                                (b)     Creation and Governance of the Liquidation Trust

                 On the Effective Date, the Liquidation Trustee shall execute the Liquidation Trust
         Agreement and shall take any other steps necessary to establish the Liquidation Trust in
         accordance with the Plan and the beneficial interests therein. For federal income tax purposes,
         the transfer of the assets to the Liquidation Trust will be treated as a sale or other disposition of
         assets (except for the assets transferred to the Disputed Ownership Fund as provided in Section
         7.10 of the Plan) to the Liquidation Trust Beneficiaries in exchange for their claims in the
         Chapter 11 Cases. Any income or loss from the transfer of assets to the Liquidation Trust shall
         flow through to the ultimate taxpaying member of each Debtor who will be responsible to pay
         the tax liability, if any. For federal income tax purposes, the Liquidation Trust Beneficiaries shall
         be treated as the grantors of the Liquidation Trust and deemed to be the owners of the assets of
         the Liquidation Trust. The transfer of the Liquidation Trust Assets to the Liquidation Trust shall
         be deemed a transfer to the Liquidation Trust Beneficiaries by the Debtors, followed by a
         deemed transfer by such Liquidation Trust Beneficiaries to the Liquidation Trust. The Debtors,
         the Liquidation Trust Beneficiaries, and the Liquidation Trust will consistently report the
         valuation of the assets transferred to the Liquidation Trust. Such consistent valuations and
         revised reporting will be used for all federal income tax purposes. Income deductions, gain, or
         loss from the Liquidation Trust shall be reported to the beneficiaries of the Liquidation Trust in
         conjunction with the filing of the Liquidation Trust’s income tax returns. Each Liquidation Trust
         Beneficiary shall report income, deductions, gain, or loss on such Liquidation Trust
         Beneficiary’s income tax returns. The Liquidation Trust shall be governed by the Liquidation
         Trust Agreement and administered by the Liquidation Trustee. The powers, rights, and
         responsibilities of the Liquidation Trustee shall be specified in the Liquidation Trust Agreement.
         After an objection to a Disputed Claim is resolved or a Contingent Claim or Unliquidated Claim
         has been determined in whole or in part by a Final Order or by agreement, the Liquidation Trust
         Interests and/or Cash held in the Disputed Ownership Fund shall be transferred as described in
         Section 7.11 of the Plan.

                                (c)     Vesting of Liquidation Trust Assets

                 On the Effective Date, the Liquidation Trust will be automatically vested with all of the
         Debtors’ and the Estates’ respective rights, title, and interest in and to all Liquidation Trust
         Assets. Except as specifically provided in the Plan or the Confirmation Order, the Liquidation
         Trust Assets shall automatically vest in the Liquidation Trust free and clear of all Claims, Liens,
         or interests subject only to the Liquidation Trust Interests and the Liquidation Trust Expenses, as
         provided for in the Liquidation Trust Agreement, and such vesting shall be exempt from any
         stamp, real estate transfer, other transfer, mortgage reporting, sales, use, or other similar tax. The
         Liquidation Trustee shall be the exclusive trustee of the Liquidation Trust Assets for purposes of
         31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative of the Estates
         appointed pursuant to Bankruptcy Code section 1123(b)(3) regarding all Liquidation Trust
01:23482975.4

         171456.4                                         95
                          Case 17-12560-BLS
                          Case 19-50351-JKS       Doc 2389
                                                  Doc 57-1 Filed
                                                           Filed 05/10/21
                                                                 08/21/18 Page
                                                                          Page 103
                                                                               102 of
                                                                                   of 141
                                                                                      503



         Assets. The Liquidation Trust shall hold and distribute the Liquidation Trust Assets in
         accordance with the provisions of the Plan and the Liquidation Trust Agreement.

                                    (d)    Purpose of the Liquidation Trust

                The Liquidation Trust shall be established for the purpose of pursuing or liquidating the
         Liquidation Trust Assets and making Distributions to the Liquidation Trust Beneficiaries in
         accordance with Treasury Regulation section 301.7701-4(d), with no objective to continue or
         engage in the conduct of a trade or business.

                                    (e)    Authority

                Subject to the supervision of the Liquidation Trust Supervisory Board, the Liquidation
         Trustee shall have the authority and right on behalf of the Debtors and the Estates and without
         the need for Bankruptcy Court approval (in each case, unless otherwise provided in the Plan) to
         carry out and implement all applicable provisions of the Plan, including to:

                 (a)   review, reconcile, compromise, settle, or object to Claims and resolve such
         objections as set forth in the Plan, free of any restrictions of the Bankruptcy Code or the
         Bankruptcy Rules;

                (b)    calculate and make Distributions and calculate and establish reserves under and in
         accordance with the Plan;

                (c)    retain, compensate, and employ professionals and other Persons to represent the
         Liquidation Trustee with respect to and in connection with its rights and responsibilities;

                (d)    establish, maintain, and administer documents and accounts of the Debtors as
         appropriate, which shall be segregated to the extent appropriate in accordance with the Plan;

                (e)      maintain, conserve, collect, settle, and protect the Liquidation Trust Assets
         (subject to the limitations described in the Plan);

                 (f)   sell, liquidate, transfer, assign, distribute, abandon, or otherwise dispose of the
         Liquidation Trust Assets or any part thereof or interest therein upon such terms as the
         Liquidation Trustee determines to be necessary, appropriate, or desirable; provided, however,
         that the Liquidation Trustee shall not sell, transfer, or otherwise dispose of the Liquidation
         Trust’s membership interests in the Wind-Down Entity without further approval of the
         Bankruptcy Court;

                    (g)      negotiate, incur, and pay the Liquidation Trust Expenses;

                (h)    prepare and file any and all informational returns, reports, statements, returns, and
         other documents or disclosures relating to the Debtors that are required under the Plan, by any
         governmental unit, or by applicable law;

               (i)      compile and maintain the official claims register, including for purposes of
         making initial and subsequent Distributions under the Plan;
01:23482975.4

         171456.4                                            96
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 104
                                                                           103 of
                                                                               of 141
                                                                                  503



               (j)   take such actions as are necessary or appropriate to wind-down and dissolve the
         Remaining Debtors;

                (k)    comply with the Plan, exercise the Liquidation Trustee’s rights, and perform the
         Liquidation Trustee’s obligations; and

                (l)     exercise such other powers as deemed by the Liquidation Trustee to be necessary
         and proper to implement the Plan.

                 To the extent necessary to give full effect to its administrative rights and duties under the
         Plan, the Liquidation Trustee shall be deemed to be vested with all rights, powers, privileges, and
         authorities of (i) an appropriate corporate or limited liability company officer or manager of each
         of the Debtors under any applicable nonbankruptcy law and (ii) a “trustee” of each of the
         Debtors under Bankruptcy Code sections 704 and 1106. The Liquidation Trust Supervisory
         Board will have all rights and powers of a corporate board appointed under Delaware law.

                                (f)     Limitation of Liability

                 The Liquidation Trustee shall enjoy all of the rights, powers, immunities, and privileges
         applicable to a Bankruptcy Code chapter 7 trustee with respect to limitations of liability. The
         Liquidation Trustee may, in connection with the performance of its functions, in its sole and
         absolute discretion, consult with its attorneys, accountants, advisors, and agents, and shall not be
         liable for any act taken, or omitted to be taken, or suggested to be done in accordance with
         advice or opinions rendered by such Persons, regardless of whether such advice or opinions were
         in writing. Notwithstanding such authority, the Liquidation Trustee shall be under no obligation
         to consult with any such attorneys, accountants, advisors, or agents, and its determination not to
         do so shall not result in the imposition of liability on the Liquidation Trustee unless such
         determination is based on willful misconduct, gross negligence, or fraud. Persons dealing with
         the Liquidation Trustee shall look only to the Liquidation Trust Assets to satisfy any liability
         incurred by the Liquidation Trustee to such Person in carrying out the terms of the Plan or the
         Liquidation Trust Agreement, and the Liquidation Trustee shall have no personal obligation to
         satisfy such liability.

                                (g)     Indemnification

                The Wind-Down Entity and the Liquidation Trust shall indemnify the Liquidation Trust
         Indemnified Parties for, and shall defend and hold them harmless against, any loss, liability,
         damage, judgment, fine, penalty, claim, demand, settlement, cost, or expense (including the
         reasonable fees and expenses of their respective professionals) incurred without gross negligence
         or willful misconduct on the part of the Liquidation Trust Indemnified Parties (which gross
         negligence or willful misconduct, if any, must be determined by a final, non-appealable order of
         a court of competent jurisdiction) for any action taken, suffered, or omitted to be taken by the
         Liquidation Trust Indemnified Parties in connection with the acceptance, administration,
         exercise, and performance of their duties under the Plan or the Liquidation Trust Agreement, as
         applicable. An act or omission taken with the approval of the Bankruptcy Court, and not
         inconsistent therewith, will be conclusively deemed not to constitute gross negligence or willful
         misconduct. In addition, the Wind-Down Entity and the Liquidation Trust shall, to the fullest

01:23482975.4

         171456.4                                         97
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 105
                                                                           104 of
                                                                               of 141
                                                                                  503



         extent permitted by law, indemnify, defend, and hold harmless the Liquidation Trust Indemnified
         Parties, from and against and with respect to any and all liabilities, losses, damages, claims,
         costs, and expenses, including attorneys’ fees arising out of or due to their actions or omissions,
         or consequences of such actions or omissions, with respect to the Liquidation Trust, the
         Remaining Debtors, or the implementation or administration of the Plan if the Liquidation Trust
         Indemnified Party acted in good faith and in a manner reasonably believed to be in, or not
         opposed to, the best interest of the Liquidation Trust or the Remaining Debtors. To the extent the
         Wind-Down Entity or the Liquidation Trust indemnifies, defends, and holds harmless any
         Liquidation Trust Indemnified Parties as provided above, the legal fees and related costs incurred
         by counsel to the Liquidation Trustee or the Remaining Debtors Manager in monitoring or
         participating in the defense of such claims giving rise to the right of indemnification shall be paid
         as Liquidation Trust Expenses. The costs and expenses incurred in enforcing the right of
         indemnification in Section 5.4.7 of the Plan shall be paid by the Wind-Down Entity or the
         Liquidation Trust, as applicable.

                                (h)     Insurance

                 The Liquidation Trustee shall be authorized, but not required, to obtain any insurance
         coverages deemed to be reasonably necessary, at the Liquidation Trust’s sole expense, for itself,
         the Remaining Debtors Manager, and their respective agents, including coverage with respect to
         the liabilities, duties, and obligations of the Liquidation Trustee and the Remaining Debtors
         Manager, which insurance coverage may, at the sole discretion of the Liquidation Trustee, be
         extended for a reasonable period after the termination of the Liquidation Trust.

                                (i)     Tax Reporting

                 (a)    The Liquidation Trust shall timely file tax returns for the Liquidation Trust
         treating the Liquidation Trust as a grantor trust pursuant to Treasury Regulation section 1.671-
         4(a).

                (b)    The Liquidation Trust shall be responsible for timely payment of all taxes (if any)
         imposed on and payable by the Liquidation Trust, the Remaining Debtors, or any Liquidation
         Trust Assets.

                (c)     The Liquidation Trust shall distribute such tax-related notices, beneficiary
         statements, and information returns, as applicable, to the applicable Holders of Allowed Claims
         as are required by applicable law or that the Liquidation Trustee determines are otherwise
         necessary or desirable.

                (d)   The Liquidation Trust is authorized to file a request for expedited determination
         under Bankruptcy Code section 505(b) for any tax returns filed with respect to the Debtors.

                                (j)     Distributions to Liquidation Trust Beneficiaries

                 (a)     The Liquidation Trust will make an initial Distribution of Available Cash from
         the Initial Distribution Fund to the Liquidation Trust Beneficiaries pursuant to the Liquidation
         Trust Interests Waterfall, with such initial Distribution targeted to occur before December 31,
         2018.
01:23482975.4

         171456.4                                         98
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 106
                                                                           105 of
                                                                               of 141
                                                                                  503



                 (b)    The Liquidation Trust, in the Liquidation Trustee’s discretion, may make periodic
         Distributions of additional Cash to the Liquidation Trust Beneficiaries at any time following the
         Effective Date, provided that such Distributions are otherwise permitted under, and not
         inconsistent with, the Liquidation Trust Interests Waterfall, the other terms of the Plan, the
         Liquidation Trust Agreement, and applicable law.

                 (c)    No later than (i) the first Business Day that is at least 180 calendar days after the
         Effective Date and (ii) the last Business Day of each subsequent 180-calendar-day period after
         the Effective Date until the Closing Date, the Liquidation Trustee shall calculate the
         Distributions that could potentially be made to the Liquidation Trust Beneficiaries based on the
         amount of then-available Available Cash and, based on such calculation, promptly thereafter
         may make Distributions, if any, of the amount so determined.

                                (k)     Cash Investments

                 The Liquidation Trustee may invest Cash of the Liquidation Trust, including any
         earnings thereon or proceeds therefrom, any Cash realized from the liquidation of the
         Liquidation Trust Assets, or any Cash that is remitted to the Liquidation Trust from the Wind-
         Down Entity, which investments, for the avoidance of doubt, will not be required to comply with
         Bankruptcy Code section 345(b); provided, however, that such investments must be investments
         that are permitted to be made by a “liquidating trust” within the meaning of Treasury Regulation
         section 301.7701-4(d), as reflected therein, or under applicable guidelines, rulings, or other
         controlling authorities.

                                (l)     Registration and Transfer of the Liquidation Trust Interests

                 (a)     The record holders of the Liquidation Trust Interests shall be recorded and set
         forth in a registry maintained by, or at the direction of, the Liquidation Trustee expressly for such
         purpose. Such obligation may be satisfied by the Liquidation Trust’s retention of an institutional
         transfer agent for the maintenance of such registry, and notwithstanding anything to the contrary
         contained in this paragraph, the Liquidation Trust may, in connection with any Exchange Act
         Registration with respect to the Class A Liquidation Trust Interests, in its discretion cause the
         Class A Liquidation Trust Interests to be issued in book entry form.

                 (b)     Upon their issuance as of the Effective Date, and thereafter until the effectiveness
         of an Exchange Act Registration of the Class A Liquidation Trust Interests, the Class A
         Liquidation Trust Interests will be subject to restrictions on transfer under the Liquidation Trust
         Agreement, which restrictions shall prohibit the Class A Liquidation Trust Interests from being
         certificated or transferable except by operation of law or by will or the laws of descent and
         distribution, in each case following written notice to the Liquidation Trust. Upon the
         effectiveness of an Exchange Act Registration of the Class A Liquidation Trust Interests, such
         transfer restrictions under the Liquidation Trust Agreement shall terminate and the Class A
         Liquidation Trust Interests may be transferable by the Holders thereof to the extent otherwise
         permissible under applicable law. The Liquidation Trust shall use its commercially reasonable
         best efforts to cause an Exchange Act Registration of the Class A Liquidation Trust Interests to
         become effective, and for the Class A Liquidation Trust Interests to be quoted with an OTC
         ticker symbol, as soon as reasonably practicable after the Effective Date, but in no event shall the
01:23482975.4

         171456.4                                         99
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 107
                                                                           106 of
                                                                               of 141
                                                                                  503



         Liquidation Trust file an Exchange Act registration statement any later than may be required
         under section 12(g) of the Exchange Act or the rules and regulations promulgated thereunder.

                  (c)    Upon their issuance as of the Effective Date, and thereafter until (i) the
         effectiveness of an Exchange Act Registration of the Class B Liquidation Trust Interests or
         (ii) the good faith determination by the Liquidation Trustee, in its discretion, that termination of
         the transfer restrictions under the Liquidation Trust Agreement would not require the Class B
         Liquidation Trust Interests to be registered under section 12(g) of the Exchange Act, the Class B
         Liquidation Trust Interests will be subject to restrictions on transfer under the Liquidation Trust
         Agreement, which restrictions shall prohibit the Class B Liquidation Trust Interests from being
         certificated or transferable except by operation of law or by will or the laws of descent and
         distribution, in each case following written notice to the Liquidation Trust. Upon (i) the
         effectiveness of an Exchange Act Registration of the Class B Liquidation Trust Interests or
         (ii) the good faith determination by the Liquidation Trustee, in its discretion, that termination of
         the transfer restrictions under the Liquidation Trust Agreement would not require the Class B
         Liquidation Trust Interests to be registered under section 12(g) of the Exchange Act, such
         transfer restrictions under the Liquidation Trust Agreement shall terminate and the Class B
         Liquidation Trust Interests may be transferable by the Holders thereof to the extent otherwise
         permissible under applicable law; provided, however, that the Liquidation Trust shall not be
         under any obligation (and does not currently intend) to make any effort to cause the Class B
         Liquidation Trust Interests to be registered under the Exchange Act or otherwise to facilitate the
         trading of, or the development of any trading market for, the Class B Liquidation Trust Interests.

                                (m)    Exemption

                 To the extent the Liquidation Trust Interests are deemed to be “securities,” the issuance
         of such interests under the Plan are exempt, pursuant to Bankruptcy Code section 1145, from
         registration under the Securities Act and any applicable state and local laws requiring registration
         of securities.

                                (n)    Contribution of Contributed Claims

                 On the Effective Date, all Contributed Claims will be irrevocably contributed to the
         Liquidation Trust and shall thereafter be Liquidation Trust Actions for all purposes. No Person
         may rely on the absence of a specific reference in the Plan, the Confirmation Order, the
         Liquidation Trust Agreement, or the Disclosure Statement to any Contributed Claims against
         such Person as any indication that the Liquidation Trust will not pursue any and all available
         Contributed Claims against such Person. The objection to the Allowance of any Claims will not
         in any way limit the ability or the right of the Liquidation Trust to assert, commence, or
         prosecute any Contributed Claims. Nothing contained in the Plan, the Confirmation Order, the
         Liquidation Trust Agreement, or the Disclosure Statement will be deemed to be a waiver,
         release, or relinquishment of any Contributed Claims that the Contributing Claimants had
         immediately prior to the Effective Date. The Liquidation Trust shall have, retain, reserve, and be
         entitled to assert all Contributed Claims fully as if the Contributed Claims had not been
         contributed to the Liquidation Trust in accordance with the Plan and the Liquidation Trust
         Agreement. For the avoidance of doubt, (a) the Contributed Claims shall not include the rights of
         any of the Contributing Claimants to receive the Distributions, if any, to which they are entitled
01:23482975.4

         171456.4                                        100
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 108
                                                                           107 of
                                                                               of 141
                                                                                  503



         under the Plan; (b) the Contributed Claims shall not include any Causes of Action against any of
         the Released Parties; and (c) in the exercise of its reasonable discretion and in accordance with
         the Liquidation Trust Agreement, the Liquidation Trust shall not be obligated to pursue all or any
         given Contributed Claims.

                                (o)     Pursuit and Resolution of Liquidation Trust Actions

                  The Liquidation Trust, as a successor in interest to the Debtors, the Estates, and the
         Contributing Claimants, may, and will have the exclusive right, power, and interest on behalf of
         itself, the Debtors, the Estates, and the Contributing Claimants to institute, commence, file,
         pursue, prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw
         any and all Liquidation Trust Actions without any further order of the Bankruptcy Court, except
         as otherwise provided in the Liquidation Trust Agreement. From and after the Effective Date, the
         Liquidation Trust, in accordance with Bankruptcy Code section 1123(b)(3), shall serve as a
         representative of the Estates with respect to any and all Liquidation Trust Actions that were
         Estate Assets and shall retain and possess the right to institute, commence, file, pursue,
         prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw, as
         appropriate, any and all Liquidation Trust Actions in any court or other tribunal.

                                (p)     Termination of the Liquidation Trust

                 The Liquidation Trustee and the Liquidation Trust shall be discharged or terminated, as
         the case may be, at such time as: (a) the Liquidation Trustee determines that the pursuit of
         additional Liquidation Trust Actions is not likely to yield sufficient additional proceeds to justify
         further pursuit of such Liquidation Trust Actions and (b) all Distributions required to be made by
         the Liquidation Trust to the Holders of Allowed Claims and to the Liquidation Trust
         Beneficiaries under the Plan and the Liquidation Trust Agreement have been made, but in no
         event shall the Liquidation Trust be terminated later than five (5) years from the Effective Date
         unless the Bankruptcy Court, upon motion made within the six-month period before such fifth
         anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
         motion made at least six (6) months before the end of the preceding extension), determines that a
         fixed period extension (not to exceed three (3) years, together with any prior extensions, unless a
         favorable letter ruling from the Internal Revenue Service that any further extension would not
         adversely affect the status of the Liquidation Trust as a liquidating trust for federal income tax
         purposes) is necessary to facilitate or complete the recovery on, and liquidation of, the
         Liquidation Trust Assets. Upon termination of the Liquidation Trust, any remaining Liquidation
         Trust Assets that exceed the amounts required to be paid under the Plan may be transferred by
         the Liquidation Trustee to the American Bankruptcy Institute Endowment Fund.

                                (q)     Control Provision

                To the extent there is any inconsistency between the Plan as it relates to the Liquidation
         Trust and the Liquidation Trust Agreement, the Plan shall control.

                        5.      Preservation of Privileges and Defenses

               The actions taken by the Debtors, the Wind-Down Entity, the Liquidation Trust, the
         Remaining Debtors, or any of their respective Related Parties in connection with the Plan shall
01:23482975.4

         171456.4                                        101
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 109
                                                                           108 of
                                                                               of 141
                                                                                  503



         not be (or be deemed to be) a waiver of any privilege or defense of the Debtors, the Wind-Down
         Entity, the Liquidation Trust, or the Remaining Debtors, as applicable, including any attorney-
         client privilege or work-product doctrine. Notwithstanding any Debtors providing any privileged
         information related to any Liquidation Trust Actions to the Liquidation Trustee, the Liquidation
         Trust, the Wind-Down CEO, the Wind-Down Entity, the Remaining Debtors Manager, the
         Remaining Debtors, or any Person associated with any of the foregoing, such privileged
         information shall be without waiver in recognition of the joint, common, or successor interest in
         prosecuting the Liquidation Trust Actions and shall remain privileged. The Wind-Down Entity
         and the Liquidation Trust each shall retain the right to waive its own privileges. Only the
         Liquidation Trustee shall have the right to waive the attorney-client privilege, work-product
         doctrine, or other protections as to the Debtors, the Remaining Debtors, and the Liquidation
         Trust.

                        6.      Preservation of Rights of Action

                                (a)    Maintenance of Avoidance Actions and Causes of Action

                 Except as otherwise provided in the Plan or the Confirmation Order, from and after the
         Effective Date, the Liquidation Trust will retain all rights to institute, commence, file, pursue,
         prosecute, enforce, abandon, settle, compromise, release, waive, dismiss, or withdraw, as
         appropriate, any and all of the Debtors’ or Estates’ Causes of Action and Causes of Action that
         are Contributed Claims (whether existing as of the Petition Date or thereafter arising), and all
         Avoidance Actions, all as Liquidation Trust Actions, in each case in any court or other tribunal,
         including in an adversary proceeding Filed in the Chapter 11 Cases. The Liquidation Trust, as a
         successor in interest to the Debtors, the Estates, and the Contributing Claimants, may, and will
         have the exclusive right, power, and interest on behalf of itself, the Debtors, the Estates, and the
         Contributing Claimants to, enforce, sue on, settle, compromise, transfer, or assign (or decline to
         do any of the foregoing) any or all of the Liquidation Trust Actions without notice to or approval
         from the Bankruptcy Court. In accordance with the Plan, and pursuant to Bankruptcy Code
         section 363 and Bankruptcy Rule 9019, without any further notice to or action, order, or approval
         of the Bankruptcy Court, from and after the Effective Date, the Liquidation Trust may
         compromise and settle Liquidation Trust Actions.

                                (b)    Preservation of All Liquidation Trust Actions Not Expressly
                                       Settled or Released

                 The failure to specifically identify in the Disclosure Statement or the Plan any potential
         or existing Avoidance Actions or Causes of Action as a Liquidation Trust Action is not intended
         to and shall not limit the rights of the Liquidation Trust to pursue any such Avoidance Actions or
         Causes of Action. Unless a Liquidation Trust Action is expressly waived, relinquished, released,
         compromised, or settled in the Plan or any Final Order (including the Confirmation Order), the
         Debtors expressly reserve such Liquidation Trust Action for later resolution by the Liquidation
         Trust (including any Avoidance Actions or Causes of Action not specifically identified or of
         which the Debtors may presently be unaware or that may arise or exist by reason of additional
         facts or circumstances unknown to the Debtors at this time or facts or circumstances that may
         change or be different from those the Debtors now believe to exist). As such, no preclusion
         doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
01:23482975.4

         171456.4                                        102
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 110
                                                                           109 of
                                                                               of 141
                                                                                  503



         preclusion, waiver, estoppel (judicial, equitable, or otherwise), or laches will apply to any such
         Avoidance Actions or Causes of Action upon or after Confirmation of the Plan based on the
         Disclosure Statement, the Plan, or the Confirmation Order, except when such Avoidance Actions
         or Causes of Action have been expressly released. In addition, the right to pursue or adopt any
         claims alleged in any lawsuit in which any Debtor, the Liquidation Trust, or the Wind-Down
         Entity is a plaintiff, defendant, or an interested party is fully reserved as against any Person that
         is not a Released Party, including the plaintiffs or co-defendants in such lawsuits

                        7.      Cancellation of Instruments

                 Except to the extent necessary to give effect to the treatment of any Holder of an Allowed
         Class 1 Claim pursuant to Section 3.2 of the Plan and except with respect to any executory
         contracts and unexpired leases that are assumed and assigned to the Wind-Down Entity under the
         Plan or otherwise assumed and assigned pursuant to a Final Order, any agreement, bond,
         certificate, contract, indenture, lease, note, security, warrant, or other instrument or document
         evidencing or creating any indebtedness or obligation of the Debtors shall be deemed cancelled
         on the Effective Date, and all Liens, mortgages, pledges, grants, trusts, and other interests
         relating thereto shall be automatically cancelled, and all obligations of the Debtors thereunder or
         in any way related thereto shall be discharged.

                        8.      Substantive Consolidation

                (a)    Entry of the Confirmation Order shall constitute the approval, pursuant to
         Bankruptcy Code sections 105(a), 541, 1123, and 1129, of the substantive consolidation of the
         Debtors in the manner set forth in Section 3.11.2(c) of the Plan. Notwithstanding such
         substantive consolidation, however, fees payable pursuant to 28 U.S.C. § 1930 shall be due and
         payable by each individual Debtor through the Effective Date.

                  (b)    The substantive consolidation effected pursuant to the Plan shall not affect,
         without limitation, (i) the Debtors’, the Wind-Down Entity’s, or the Liquidation Trust’s defenses
         to any Claim or Cause of Action, including the ability to assert any counterclaim; (ii) the
         Debtors’, the Wind-Down Entity’s, or the Liquidation Trust’s setoff or recoupment rights;
         (iii) requirements for any third party to establish mutuality prior to substantive consolidation in
         order to assert a right of setoff against the Debtors, the Wind-Down Entity, or the Liquidation
         Trust; or (iv) distributions to the Debtors, the Estates, the Wind-Down Entity, or the Liquidation
         Trust out of any insurance policies or proceeds of such policies.

                 (c)    The Disclosure Statement and the Plan shall be deemed to be a motion requesting
         that the Bankruptcy Court approve the substantive consolidation contemplated by the Plan.
         Unless an objection to the proposed substantive consolidation is made in writing by any Creditor
         purportedly affected by such substantive consolidation on or before the deadline to object to
         confirmation of the Plan, or such other date as may be fixed by the Bankruptcy Court, the
         substantive consolidation contemplated by the Plan may be approved by the Bankruptcy Court at
         the Confirmation Hearing. In the event any such objections are timely filed, a hearing with
         respect thereto shall be scheduled by the Bankruptcy Court, which hearing may, but need not, be
         the Confirmation Hearing.


01:23482975.4

         171456.4                                        103
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 111
                                                                           110 of
                                                                               of 141
                                                                                  503



                  (d)    If the Bankruptcy Court determines that substantive consolidation of any given
         Debtors is not appropriate, then the Debtors may request that the Bankruptcy Court otherwise
         confirm the Plan and approve the treatment of and Distributions to the different Classes under
         the Plan on an adjusted, Debtor-by-Debtor basis. Furthermore, the Debtors reserve their rights
         (i) to seek confirmation of the Plan without implementing substantive consolidation of any given
         Debtor, and, in the Debtors’ reasonable discretion after consultation with each of the
         Committees, to request that the Bankruptcy Court approve the treatment of and Distributions to
         any given Class under the Plan on an adjusted, Debtor-by-Debtor basis; and (ii) after
         consultation with each of the Committees, to seek to substantively consolidate all Debtors into
         Woodbridge Group of Companies, LLC if all Impaired Classes entitled to vote on the Plan vote
         to accept the Plan.

                    I.      Executory Contracts and Unexpired Leases

                            1.    Assumption of Certain Executory Contracts and Unexpired Leases

                                  (a)   Assumption of Agreements

                 On the Effective Date, the Debtors shall assume all executory contracts and unexpired
         leases that are listed on the Schedule of Assumed Agreements and shall assign such contracts
         and leases to the Wind-Down Entity.

                 The Debtors reserve the right to amend the Schedule of Assumed Agreements at any time
         prior to the Effective Date, in the Debtors’ reasonable discretion after consultation with each of
         the Committees, (i) to delete any executory contract or unexpired lease and provide for its
         rejection under the Plan or otherwise, or (ii) to add any executory contract or unexpired lease and
         provide for its assumption and assignment under the Plan. The Debtors will provide notice of any
         amendment to the Schedule of Assumed Agreements to the party or parties to those agreements
         affected by the amendment.

                 Unless otherwise specified on the Schedule of Assumed Agreements, each executory
         contract and unexpired lease listed or to be listed therein shall include any and all modifications,
         amendments, supplements, restatements, or other agreements made directly or indirectly by any
         agreement, instrument, or other document that in any manner affects such executory contract or
         unexpired lease, without regard to whether such agreement, instrument, or other document is also
         listed on the Schedule of Assumed Agreements.

                 The Confirmation Order will constitute a Bankruptcy Court order approving the
         assumption and assignment, on the Effective Date, of all executory contracts and unexpired
         leases identified on the Schedule of Assumed Agreements.

                                  (b)   Cure Payments

                Any amount that must be paid under Bankruptcy Code section 365(b)(1) to cure a default
         under and compensate the non-debtor party to an executory contract or unexpired lease to be
         assumed under the Plan is identified as the “Cure Payment” on the Schedule of Assumed
         Agreements. Unless the parties mutually agree to a different date, such payment shall be made in
         Cash within ten (10) Business Days following the later of: (i) the Effective Date and (ii) entry of
01:23482975.4

         171456.4                                        104
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 112
                                                                           111 of
                                                                               of 141
                                                                                  503



         a Final Order resolving any disputes regarding (A) the amount of any Cure Payment, (B) the
         ability of the Wind-Down Entity to provide “adequate assurance of future performance” within
         the meaning of Bankruptcy Code section 365 with respect to a contract or lease to be assumed, to
         the extent required, or (C) any other matter pertaining to assumption and assignment.

                Pending the Bankruptcy Court’s ruling on any such dispute, the executory contract or
         unexpired lease at issue shall be deemed assumed by the Debtors and assigned to the Wind-
         Down Entity, unless otherwise agreed by the parties or ordered by the Bankruptcy Court.

                                (c)     Objections to Assumption/Cure Payment Amounts

                 Any Person that is a party to an executory contract or unexpired lease that will be
         assumed and assigned under the Plan and that objects to such assumption or assignment
         (including the proposed Cure Payment) must File with the Bankruptcy Court and serve on parties
         entitled to notice a written statement and, if applicable, a supporting declaration stating the basis
         for its objection. This statement and, if applicable, declaration must be Filed and served on or
         before the deadline established by the Disclosure Statement Order. Any Person that fails to
         timely File and serve such a statement and, if applicable, a declaration shall be deemed to waive
         any and all objections to the proposed assumption and assignment (including the proposed Cure
         Payment) of its contract or lease.

                 In the absence of a timely objection by a Person that is a party to an executory contract or
         unexpired lease, the Confirmation Order shall constitute a conclusive determination regarding
         the amount of any cure and compensation due under the applicable executory contract or
         unexpired lease, as well as a conclusive finding that the Wind-Down Entity has demonstrated
         adequate assurance of future performance with respect to such executory contract or unexpired
         lease, to the extent required.

                                (d)     Resolution of Claims Relating to Assumed Contracts and
                                        Leases

                 Payment of the Cure Payment established under the Plan, by the Confirmation Order, or
         by any other order of the Bankruptcy Court, with respect to an assumed and assigned executory
         contract or unexpired lease, shall be deemed to satisfy, in full, any prepetition or postpetition
         arrearage or other Claim (including any Claim asserted in a Filed proof of claim or listed on the
         Schedules) with respect to such contract or lease (irrespective of whether the Cure Payment is
         less than the amount set forth in such proof of claim or the Schedules). Upon the tendering of the
         Cure Payment, any such Filed or Scheduled Claim shall be disallowed with prejudice, without
         further order of the Bankruptcy Court or action by any Person.

                        2.      Rejection of Executory Contracts and Unexpired Leases

                                (a)     Rejected Agreements

                 On the Effective Date all executory contracts and unexpired leases of the Debtors shall be
         rejected except for (i) executory contracts and unexpired leases that have been previously
         assumed or rejected by the Debtors, (ii) executory contracts and unexpired leases that are set
         forth in the Schedule of Assumed Agreements, and (iii) any agreement, obligation, security
01:23482975.4

         171456.4                                        105
                           Case 17-12560-BLS
                           Case 19-50351-JKS       Doc 2389
                                                   Doc 57-1 Filed
                                                            Filed 05/10/21
                                                                  08/21/18 Page
                                                                           Page 113
                                                                                112 of
                                                                                    of 141
                                                                                       503



         interest, transaction, or similar undertaking that the Debtors believe is not executory or a lease,
         but that is later determined by the Bankruptcy Court to be an executory contract or unexpired
         lease that is subject to assumption or rejection under Bankruptcy Code section 365. For the
         avoidance of doubt, executory contracts and unexpired leases that have been previously assumed
         or assumed and assigned pursuant to an order of the Bankruptcy Court shall not be affected by
         the Plan. The Confirmation Order will constitute a Bankruptcy Court order approving the
         rejection, on the Effective Date, of the executory contracts and unexpired leases to be rejected
         under the Plan.

                                     (b)     Rejection Claims Bar Date

                 Any Rejection Claim or other Claim for damages arising from the rejection under the
         Plan of an executory contract or unexpired lease must be Filed and served no later than the
         Rejection Claims Bar Date. Any such Rejection Claims that are not timely Filed and served will
         be forever disallowed, barred, and unenforceable, and Persons holding such Claims will not
         receive and be barred from receiving any Distributions on account of such untimely Claims. If
         one or more Rejection Claims are timely Filed pursuant to the Plan, the Liquidation Trust may
         object to any Rejection Claim on or prior to the Claim Objection Deadline. For the avoidance of
         doubt, the Rejection Claims Bar Date established by the Plan does not alter any rejection claims
         bar date established by a prior order of the Bankruptcy Court with respect to any executory
         contract or unexpired leases that was previously rejected in these Chapter 11 Cases.

                    J.        Conditions Precedent to the Effective Date

                              1.     Conditions to the Effective Date

                The occurrence of the Effective Date shall not occur and the Plan shall not be
         consummated unless and until each of the following conditions has been satisfied or duly waived
         pursuant to Section 9.2 of the Plan:

                    (i)       the Bankruptcy Court shall have entered the Confirmation Order;

                    (ii)      the Confirmation Order shall not be subject to any stay;

                 (iii)   all governmental and material third-party approvals and consents necessary in
         connection with the transactions contemplated by the Plan, if any, shall have been obtained and
         be in full force and effect;

                (iv)    all actions and all agreements, instruments, or other documents necessary to
         implement the terms and provisions of the Plan are effected or executed and delivered, as
         applicable; and

                    (v)       the Professional Fee Reserve is funded pursuant to Section 11.2 of the Plan.




01:23482975.4

         171456.4                                             106
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 114
                                                                            113 of
                                                                                of 141
                                                                                   503



                            2.    Waiver of Conditions to the Effective Date

                The conditions to the Effective Date set forth in clauses (iii) and (iv) above may be
         waived in writing by the Debtors, in the Debtors’ reasonable discretion after consultation with
         each of the Committees, at any time without further order.

                            3.    Effect of Non-Occurrence of Conditions to the Effective Date

                If each of the conditions to the Effective Date is not satisfied or duly waived in
         accordance with Sections 9.1 and 9.2 of the Plan, upon notification Filed by the Debtors with the
         Bankruptcy Court, (i) the Confirmation Order shall be vacated; (ii) no Distributions shall be
         made; (iii) the Debtors, the Estates, and all Creditors shall be restored to the status quo as of the
         day immediately preceding the Confirmation Hearing as though the Confirmation Order was not
         entered; and (iv) all of the Debtors’ and the Estates’ obligations with respect to Claims shall
         remain unchanged and nothing contained in the Plan shall constitute a waiver or release of any
         Causes of Action by or against the Debtors, the Estates, or any other Person or prejudice in any
         manner the rights, claims, or defenses of the Debtors, the Estates, or any other Person.

                            4.    Notice of the Effective Date

                 Promptly after the occurrence of the Effective Date, the Liquidation Trust or its agents
         shall mail or cause to be mailed to all Creditors a notice that informs such Creditors of (i) entry
         of the Confirmation Order and the resulting confirmation of the Plan; (ii) the occurrence of the
         Effective Date; (iii) the assumption, assignment, and rejection of executory contracts and
         unexpired leases pursuant to the Plan, as well as the deadline for the filing of resulting Rejection
         Claims; (iv) the deadline established under the Plan for the filing of Administrative Claims; and
         (v) such other matters as the Liquidation Trustee finds appropriate.

                    K.      Certain Miscellaneous Provisions

                            1.    Administrative Claims

               Subject to the last sentence of this paragraph, all requests for payment of an
         Administrative Claim must be Filed with the Bankruptcy Court no later than the
         Administrative Claims Bar Date. In the event of an objection to Allowance of an
         Administrative Claim, the Bankruptcy Court shall determine the Allowed amount of such
         Administrative Claim. THE FAILURE TO FILE A MOTION REQUESTING
         ALLOWANCE OF AN ADMINISTRATIVE CLAIM ON OR BEFORE THE
         ADMINISTRATIVE CLAIMS BAR DATE, OR THE FAILURE TO SERVE SUCH
         MOTION TIMELY AND PROPERLY, SHALL RESULT IN THE ADMINISTRATIVE
         CLAIM BEING FOREVER BARRED AND DISALLOWED WITHOUT FURTHER
         ORDER OF THE BANKRUPTCY COURT. IF FOR ANY REASON ANY SUCH
         ADMINISTRATIVE CLAIM IS INCAPABLE OF BEING FOREVER BARRED AND
         DISALLOWED, THEN THE HOLDER OF SUCH CLAIM SHALL IN NO EVENT
         HAVE RECOURSE TO ANY PROPERTY TO BE DISTRIBUTED PURSUANT TO THE
         PLAN. Postpetition statutory tax claims shall not be subject to any Administrative Claims
         Bar Date.

01:23482975.4

         171456.4                                         107
                    Case 17-12560-BLS
                    Case 19-50351-JKS        Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 115
                                                                          114 of
                                                                              of 141
                                                                                 503



                        2.     Professional Fee Claims

                 All final requests for payment of Professional Fee Claims pursuant to Bankruptcy Code
         sections 327, 328, 330, 331, 363, 503(b), or 1103 must be made by application Filed with the
         Bankruptcy Court and served on counsel to the Liquidation Trust and counsel to the U.S. Trustee
         no later than forty-five (45) calendar days after the Effective Date, unless otherwise ordered by
         the Bankruptcy Court. Objections to such applications must be Filed and served on counsel to the
         Liquidation Trust, counsel to the U.S. Trustee, and the requesting Professional on or before the
         date that is twenty-one (21) calendar days after the date on which the applicable application was
         served (or such longer period as may be allowed by order of the Bankruptcy Court or by
         agreement with the requesting Professional). All Professional Fee Claims shall be paid by the
         Liquidation Trust to the extent approved by order of the Bankruptcy Court within five (5)
         Business Days after entry of such order. On the Effective Date, the Liquidation Trust shall
         establish the Professional Fee Reserve. The Professional Fee Reserve shall vest in the
         Liquidation Trust and shall be maintained by the Liquidation Trust in accordance with the Plan.
         The Liquidation Trust shall fully fund the Professional Fee Reserve on the Effective Date in an
         amount that is agreed upon by the Debtors and each of the Committees prior to the Confirmation
         Hearing and that approximates the total projected amount of unpaid Professional Fee Claims on
         the Effective Date. If the Debtors and the Committees are unable to agree on an amount by
         which the Professional Fee Reserve is to be funded, then any of those parties may submit the
         issue to the Bankruptcy Court, which, following notice and a hearing, shall fix the amount of the
         required funding. All Professional Fee Claims that have not previously been paid, otherwise
         satisfied, or withdrawn shall be paid from the Professional Fee Reserve. Any excess funds in the
         Professional Fee Reserve shall be released to the Liquidation Trust to be used for other purposes
         consistent with the Plan. For the avoidance of doubt, the Professional Fee Reserve is an estimate
         and shall not be construed as a cap on the Liquidation Trust’s obligation to pay in full Allowed
         Professional Fee Claims.

                        3.     Payment of Statutory Fees

                 All fees payable pursuant to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at
         the Confirmation Hearing, shall be paid by the Debtors on or before the Effective Date. All such
         fees that arise after the Effective Date shall be paid by the Liquidation Trust. Notwithstanding
         the foregoing: (i) for the Remaining Debtors, quarterly fees for the quarter in which the Effective
         Date occurs will be calculated on the basis of all Estate Assets being distributed to the
         Liquidation Trust and the Wind-Down Entity on the Effective Date in the Chapter 11 Cases of
         the Remaining Debtors; (ii) for all other Debtors, quarterly fees for the quarter in which the
         Effective Date occurs will be calculated on the basis of disbursements (if any) made by such
         Debtors prior to the Effective Date; and (iii) quarterly fees for each quarter after the quarter in
         which the Effective Date occurs will be $325.00 for any Remaining Debtors through the entry of
         the Final Decree for any of the Remaining Debtors or the dismissal or conversion of the Chapter
         11 Cases regarding the Remaining Debtors. Notwithstanding anything to the contrary in the Plan,
         the U.S. Trustee shall not be required to file any proofs of claim with respect to quarterly fees
         payable pursuant to 28 U.S.C. § 1930.



01:23482975.4

         171456.4                                       108
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 116
                                                                           115 of
                                                                               of 141
                                                                                  503



                        4.      Post-Effective Date Reporting

                 (a)    Beginning the first quarter-end following the Effective Date and continuing on
         each quarter-end thereafter until the Closing Date, within thirty (30) calendar days after the end
         of such period, the Liquidation Trust shall File quarterly reports with the Bankruptcy Court. Each
         quarterly report shall contain a cash flow statement which shall show Distributions by Class
         during the prior quarter, an unaudited balance sheet, the terms of any settlement of an individual
         Claim in an amount greater than $100,000, the terms of any litigation settlement where the Cause
         of Action or the Liquidation Trust Action was greater than $100,000 or the settlement is for more
         than $100,000, the terms of any sale of Estate Assets where the proceeds of such sale are
         $100,000 or greater, and such other information as the Liquidation Trust determines is material.

                (b)     Until the effectiveness of an Exchange Act Registration for the Class A
         Liquidation Trust Interests, the Liquidation Trust shall, as soon as practicable after the end of
         each calendar year and upon termination of the Liquidation Trust, provide or make available a
         written report and account to the Holders of Liquidation Trust Interests, which report and
         account sets forth (i) the assets and liabilities of the Liquidation Trust at the end of such calendar
         year or upon termination and the receipts and disbursements of the Liquidation Trust for such
         calendar year or period, and (ii) changes in the Liquidation Trust Assets and actions taken by the
         Liquidation Trustee in the performance of its duties under the Plan or the Liquidation Trust
         Agreement that the Liquidation Trustee determines in its discretion may be relevant to Holders
         of Liquidation Trust Interests, such as material changes or actions that, in the opinion of the
         Liquidation Trustee, may have a material effect on the Liquidation Trust Assets that were not
         previously reported. The Liquidation Trust may provide or make available to Holders of
         Liquidation Trust Interests similar reports for such interim periods during the calendar year as
         the Liquidation Trustee deems advisable. So long as no Exchange Act Registration for the Class
         A Liquidation Trust Interests shall have become effective, such reports may be provided or made
         available to the Holders of Liquidation Trust Interests, in the discretion of the Liquidation
         Trustee, by any reasonable means, including U.S. mail, electronic transmission, display on
         IntraLinks or a similar virtual data room to which Holders shall have access, or publication to a
         publicly-available website or by press release distributed via a generally recognized business
         news service.

                 (c)     Following the effectiveness of an Exchange Act Registration for the Class A
         Liquidation Trust Interests, the Liquidation Trust shall provide or make available to the Holders
         of Liquidation Trust Interests, either by publication to a publicly-available website or by press
         release distributed via a generally recognized business news service, copies of all current reports
         on Form 8-K, quarterly reports on Form 10-Q, and annual reports on Form 10-K that may be
         required to be filed by the Liquidation Trust with the SEC under the Exchange Act, which copies
         are to be so provided or made available promptly after such filing.

                        5.      Dissolution of the Committees

                 Each of the Committees shall be automatically dissolved on the Effective Date and, on
         the Effective Date, each member of the Committees (including each Related Party thereof) and
         each Professional retained by any of the Committees shall be released and discharged from all
         rights, duties, responsibilities, and obligations arising from, or related to, the Debtors, their
01:23482975.4

         171456.4                                         109
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 117
                                                                           116 of
                                                                               of 141
                                                                                  503



         membership on any of the Committees, the Plan, or the Chapter 11 Cases, except with respect to
         (a) any matters concerning any Professional Fee Claims held or asserted by any Professional
         retained by any of the Committees; and (b) the right of former Noteholder Committee and
         Unitholder Committee members to select a successor Noteholder Committee or Unitholder
         Committee designee, respectively, on the Liquidation Trust Supervisory Board.

                        6.      Modifications and Amendments

                 (a)      In the Debtors’ reasonable discretion after consultation with each of the
         Committees, the Debtors may alter, amend, or modify the Plan under Bankruptcy Code section
         1127(a) at any time at or prior to the conclusion of the Confirmation Hearing. All alterations,
         amendments, or modifications to the Plan must comply with Bankruptcy Code section 1127. The
         Debtors shall provide parties in interest with notice of such amendments or modifications as may
         be required by the Bankruptcy Rules or order of the Bankruptcy Court. A Creditor that has
         accepted the Plan shall be deemed to have accepted the Plan, as altered, amended, modified, or
         clarified, if the proposed alteration, amendment, modification, or clarification does not materially
         and adversely change the treatment of the Claim of such Creditor.

                 (b)    After entry of the Confirmation Order and prior to substantial consummation (as
         defined in Bankruptcy Code section 1101(2)) of the Plan, the Debtors or the Liquidation Trust,
         as applicable, may, under Bankruptcy Code section 1127(b), institute proceedings in the
         Bankruptcy Court to remedy any defect or omission or to reconcile any inconsistencies in the
         Plan, the Disclosure Statement approved with respect to the Plan, or the Confirmation Order, and
         such matters as may be necessary to carry out the purpose and effect of the Plan so long as such
         proceedings do not adversely affect the treatment of Holders of Claims under the Plan. Such
         proceedings must comply with Bankruptcy Code section 1127. To the extent required, prior
         notice of such proceedings shall be served in accordance with the Bankruptcy Rules or an order
         of the Bankruptcy Court. A Creditor that has accepted the Plan shall be deemed to have accepted
         the Plan, as altered, amended, modified, or clarified, if the proposed alteration, amendment,
         modification, or clarification does not materially and adversely change the treatment of the
         Claim of such Creditor.

                        7.      Severability of Plan Provisions

                 If, at or before the Confirmation Hearing, the Bankruptcy Court holds that any Plan term
         or provision is invalid, void, or unenforceable, the Bankruptcy Court may alter or interpret that
         term or provision so that it is valid and enforceable to the maximum extent possible consistent
         with the original purpose of that term or provision. That term or provision will then be applicable
         as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the
         Plan’s remaining terms and provisions will remain in full force and effect and will in no way be
         affected, impaired, or invalidated. The Confirmation Order will constitute a judicial
         determination providing that each Plan term and provision, as it may have been altered or
         interpreted in accordance with Section 11.7 of the Plan, is valid and enforceable under its terms.




01:23482975.4

         171456.4                                        110
                    Case 17-12560-BLS
                    Case 19-50351-JKS        Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 118
                                                                          117 of
                                                                              of 141
                                                                                 503



                        8.     Compromises and Settlements

                From and after the Effective Date, the Liquidation Trust may compromise and settle
         disputes about any Claims or about any Liquidation Trust Actions, without any further approval
         by the Bankruptcy Court. Until the Effective Date, the Debtors expressly reserve the right to
         compromise and settle (subject to the approval of the Bankruptcy Court) Claims against them or
         any Avoidance Actions and Causes of Action belonging to the Estates.

                        9.     Binding Effect of Plan

                 Upon the Effective Date, Bankruptcy Code section 1141 shall become applicable with
         respect to the Plan and the Plan shall be binding on all Persons to the fullest extent permitted by
         Bankruptcy Code section 1141(a). Confirmation of the Plan binds each Holder of a Claim or
         Equity Interest to all the terms and conditions of the Plan, whether or not such Holder’s Claim or
         Equity Interest is Allowed, whether or not such Holder holds a Claim or Equity Interest that is in
         a Class that is Impaired under the Plan, and whether or not such Holder has accepted the Plan.

                        10.    Non-Discharge of the Debtors; Injunction

                In accordance with Bankruptcy Code section 1141(d)(3)(A), the Plan does not
         discharge the Debtors. Bankruptcy Code section 1141(c) nevertheless provides, among
         other things, that the property dealt with by the Plan is free and clear of all Claims and
         Equity Interests against the Debtors. As such, no Person holding a Claim or an Equity
         Interest may receive any payment from, or seek recourse against, any assets that are to be
         distributed under the Plan other than assets required to be distributed to that Person
         under the Plan. As of the Effective Date, all Persons are precluded and barred from
         asserting against any property to be distributed under the Plan any Claims, rights, Causes
         of Action, liabilities, Equity Interests, or other action or remedy based on any act, omission,
         transaction, or other activity that occurred before the Effective Date except as expressly
         provided in the Plan or the Confirmation Order.

                        11.    Releases and Related Matters

                  (a)  On the Effective Date, for good and valuable consideration, the adequacy of
         which is hereby confirmed, each of the Releasing Parties shall be deemed to have forever
         released, waived, and discharged each of the Released Parties from any and all claims,
         obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, and
         liabilities whatsoever, whether known or unknown, whether foreseen or unforeseen,
         whether liquidated or unliquidated, whether fixed or contingent, whether matured or
         unmatured, existing or hereafter arising, at law, in equity, or otherwise, that are based in
         whole or in part on any act, omission, transaction, event, or other occurrence taking place
         on or prior to the Effective Date in any way relating to the Debtors, the conduct of the
         Debtors’ business, the Chapter 11 Cases, or the Plan, except for acts or omissions that are
         determined in a Final Order to have constituted actual fraud or willful misconduct;
         provided, however, that nothing in Section 11.11 of the Plan shall release or otherwise
         affect any Person’s rights under the Plan or the Confirmation Order.


01:23482975.4

         171456.4                                       111
                    Case 17-12560-BLS
                    Case 19-50351-JKS        Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 119
                                                                          118 of
                                                                              of 141
                                                                                 503



                (b)     Entry of the Confirmation Order shall constitute (i) the Bankruptcy Court’s
         approval, pursuant to Bankruptcy Rule 9019, of the releases set forth in Section 11.11 of
         the Plan; and (ii) the Bankruptcy Court’s findings that such releases are (1) in exchange for
         good and valuable consideration provided by the Released Parties (including performance
         of the terms of the Plan), and a good-faith settlement and compromise of the released
         claims, (2) in the best interests of the Debtors, the Estates, and any Holders of Claims that
         are Releasing Parties, (3) fair, equitable, and reasonable, (4) given and made after due
         notice and opportunity for hearing, and (5) a bar to any of the Releasing Parties asserting
         any released claim against any of the Released Parties.

                 (c)    Notwithstanding any provision in the Plan to the contrary or an abstention
         from voting on the Plan, no provision of the Plan, or any order confirming the Plan,
         (i) releases any non-debtor Person from any Cause of Action of the SEC; or (ii) enjoins,
         limits, impairs, or delays the SEC from commencing or continuing any Causes of Action,
         proceedings, or investigations against any non-debtor Person in any forum.

                       12.     Exculpation and Limitation of Liability

                On the Effective Date, for good and valuable consideration, the adequacy of which is
         hereby confirmed, to the maximum extent permitted by law, none of the Exculpated
         Parties shall have or incur any liability to any Person, including to any Holder of a Claim
         or an Equity Interest, for any prepetition or postpetition act or omission in connection
         with, relating to, or arising out of the Debtors, the Chapter 11 Cases, the formulation,
         negotiation, preparation, dissemination, solicitation of acceptances, implementation,
         confirmation, or consummation of the Plan, the Disclosure Statement, or any contract,
         instrument, release, or other agreement or document created, executed, or contemplated in
         connection with the Plan, or the administration of the Plan or the property to be
         distributed under the Plan; provided, however, that nothing in Section 11.12 of the Plan
         shall release or otherwise affect any Person’s rights under the Plan or the Confirmation
         Order; and provided, further, that the exculpation provisions of Section 11.12 of the Plan
         shall not apply to acts or omissions constituting actual fraud or willful misconduct by such
         Exculpated Party as determined by a Final Order. For purposes of the foregoing, it is
         expressly understood that any act or omission effected with the approval of the Bankruptcy
         Court conclusively will be deemed not to constitute actual fraud or willful misconduct
         unless the approval of the Bankruptcy Court was obtained by fraud or misrepresentation,
         and in all respects, the Exculpated Parties shall be entitled to rely on the written advice of
         counsel with respect to their duties and responsibilities under, or in connection with, the
         Chapter 11 Cases, the Plan, and administration thereof. The Confirmation Order shall
         serve as a permanent injunction against any Person seeking to enforce any Causes of
         Action against the Exculpated Parties that are encompassed by the exculpation provided by
         Section 11.12 of the Plan.

                       13.     Term of Injunctions or Stays

                 Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or
         stays in the Chapter 11 Cases under Bankruptcy Code sections 105 or 362 or otherwise, and
         extant as of the Confirmation Hearing (excluding any injunctions or stays contained in or arising
01:23482975.4

         171456.4                                      112
                    Case 17-12560-BLS
                    Case 19-50351-JKS        Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 120
                                                                          119 of
                                                                              of 141
                                                                                 503



         from the Plan or the Confirmation Order), shall remain in full force and effect through and
         inclusive of the Effective Date.



                        14.    Revocation, Withdrawal, or Non-Consummation

                 The Debtors reserve the right to revoke or withdraw the Plan at any time prior to the
         Confirmation Hearing and to File subsequent plans. If the Debtors revoke or withdraw the Plan
         prior to the Confirmation Hearing, or if the Effective Date does not occur, then (a) the Plan shall
         be null and void in all respects; and (b) nothing contained in the Plan, and no acts taken in
         preparation for consummation of the Plan, shall (i) constitute or be deemed to constitute a waiver
         or release of any Claims against, or any Equity Interests in, any Debtor, or any Causes of Action
         by or against any Debtor or any other Person, (ii) prejudice in any manner the rights of any
         Debtor or any other Person in any further proceedings involving a Debtor, or (iii) constitute an
         admission of any sort by any Debtor or any other Person.

                        15.    Exemption From Transfer Taxes

                 Pursuant to Bankruptcy Code section 1146, the vesting of the Liquidation Trust Assets in
         the Liquidation Trust, the vesting of the Wind-Down Assets in the Wind-Down Entity, the
         issuance, transfer, or exchange of notes or equity securities under the Plan, the creation of any
         mortgage, deed of trust, lien, pledge, or other security interest, or the making or assignment of
         any lease or sublease, or making or delivery of any deed or other instrument of transfer under, in
         furtherance of, or in connection with the Plan, shall not be subject to any stamp, real estate
         transfer, mortgage recording, or other similar tax.

                        16.    Good Faith

                 Confirmation of the Plan shall constitute a conclusive determination that: (a) the Plan,
         and all the transactions and settlements contemplated thereby, have been proposed in good faith
         and in compliance with all applicable provisions of the Bankruptcy Code and the Bankruptcy
         Rules; and (b) the solicitation of acceptances or rejections of the Plan has been in good faith and
         in compliance with all applicable provisions of the Bankruptcy Code, and the Bankruptcy Rules,
         and, in each case, that the Debtors and all Related Parties have acted in good faith in connection
         therewith.

                        17.    Conflicts

                 In the event and to the extent that any provision of the Plan is inconsistent with the
         provisions of the Disclosure Statement, any other order entered in the Chapter 11 Cases, or any
         other agreement to be executed by any Person pursuant to the Plan, the provisions of the Plan
         shall control and take precedence; provided, however, that the Confirmation Order shall control
         and take precedence in the event of any inconsistency between the Confirmation Order, any
         provision of the Plan, and any of the foregoing documents.



01:23482975.4

         171456.4                                       113
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 121
                                                                            120 of
                                                                                of 141
                                                                                   503



                                               V.     RISK FACTORS

                 Prior to voting on the Plan, each Holder of a Claim entitled to vote should consider
         carefully the risk factors described below, as well as all other information contained in this
         Disclosure Statement, including the exhibits hereto. These risk factors should not be regarded as
         the only risks involved in connection with the Plan and its implementation.

                    A.      Parties May Object to the Plan’s Classification of Claims and Equity
                            Interests

                 Bankruptcy Code section 1122 provides that a plan may place a claim or an interest in a
         particular class only if such claim or interest is substantially similar to the other claims or
         interests in such class. The Debtors believe that the classification of the Claims and Equity
         Interests under the Plan complies with this requirement. Nevertheless, there can be no assurance
         that the Bankruptcy Court will reach the same conclusion.

                    B.      The Debtors May Not Be Able to Obtain Confirmation of the Plan

                 With regard to any proposed plan, the Debtors may not receive the requisite acceptances
         to confirm a plan. In the event that votes with respect to Claims in the Classes entitled to vote are
         received in number and amount sufficient to enable the Bankruptcy Court to confirm the Plan,
         the Debtors intend to seek Confirmation of the Plan by the Bankruptcy Court. If the requisite
         acceptances are not received, the Debtors may not be able to obtain Confirmation of the Plan.
         Even if the requisite acceptances of a proposed plan are received, the Bankruptcy Court still
         might not confirm the Plan as proposed if the Bankruptcy Court finds that any of the statutory
         requirements for confirmation under Bankruptcy Code section 1129 have not been met.

                 If the Plan is not confirmed by the Bankruptcy Court, there can be no assurance that any
         alternative plan would be on terms as favorable to any Holders of Claims as the terms of the
         Plan. In addition, there can be no assurance that the Debtors will be able to successfully develop,
         prosecute, confirm, and consummate an alternative plan that is acceptable to the Bankruptcy
         Court and the Debtors’ creditors.

                    C.      The Conditions Precedent to the Effective Date of the Plan May Not Occur

                 As more fully set forth in the Plan, the Effective Date is subject to several conditions
         precedent. There can be no assurance that any or all of such conditions will be satisfied (or
         waived). If such conditions precedent are not met or waived, the Effective Date will not occur.
         Accordingly, even if the Plan is confirmed by the Bankruptcy Court, there can be no assurance
         that the Effective Date will occur.

                    D.      Claims Estimation and Allowance of Claims

                 There can be no assurance that the estimated Claim amounts set forth in this Disclosure
         Statement are correct, and the actual amount of Allowed Claims may differ significantly from
         the estimates. The estimated amounts are subject to certain risks, uncertainties, and assumptions.
         Should one or more of these risks or uncertainties materialize, or should underlying assumptions
         prove incorrect, the actual amount of Allowed Claims may vary from those estimated herein.
01:23482975.4

         171456.4                                        114
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 122
                                                                            121 of
                                                                                of 141
                                                                                   503



                 Distributions to Holders of Allowed Class 3, Class 4, and Class 5 Claims will be affected
         by the pool of Allowed Claims in each respective Class. Upon completion of further analysis of
         Filed Claims, which will likely lead to Claims objection litigation and related matters, the total
         amount of Claims that ultimately become Allowed Claims in each of the foregoing Classes may
         differ from the Debtors’ estimates, which are reflected in this Disclosure Statement, and such
         difference could be material. As a result, the amount of Distributions that may be received by a
         particular Holder of an Allowed Claim may be either adversely or favorably affected by the
         aggregate amount of Class 3, Class 4, or Class 5 Claims ultimately Allowed.

                    E.      Potential Pursuit of Liquidation Trust Actions Against Creditors and Others

                In accordance with Bankruptcy Code section 1123(b), after the Effective Date, the
         Liquidation Trustee shall have and retain and may enforce any Liquidation Trust Actions.
         Accordingly, a Holder of a Claim may be subject to one or more such Liquidation Trust Actions
         being asserted against it.

                 The failure to specifically identify in the Disclosure Statement or the Plan any potential
         or existing Avoidance Actions or Causes of Action as a Liquidation Trust Action is not intended
         to and shall not limit the rights of the Liquidation Trust to pursue any such Avoidance Actions or
         Causes of Action. The Debtors expressly reserve all Avoidance Actions and Causes of Action,
         other than those Avoidance Actions and Causes of Action that are expressly waived,
         relinquished, released, compromised, or settled in the Plan, pursuant to the Confirmation Order,
         or pursuant to any other order of the Bankruptcy Court, as Liquidation Trust Actions for later
         adjudication, and no preclusion doctrine (including the doctrines of res judicata, collateral
         estoppel, judicial estoppel, equitable estoppel, issue preclusion, claim preclusion, and laches)
         shall apply to such Avoidance Actions or Causes of Action as Liquidation Trust Actions on or
         after the Effective Date.

                 Moreover, no Person may rely on the absence of a specific reference in the Plan, the
         Confirmation Order, the Liquidation Trust Agreement, or the Disclosure Statement to any
         Contributed Claims against such Person as any indication that the Liquidation Trust will not
         pursue any and all available Contributed Claims against such Person. The objection to the
         Allowance of any Claims will not in any way limit the ability or the right of the Liquidation
         Trust to assert, commence, or prosecute any Contributed Claims. Nothing contained in the Plan,
         the Confirmation Order, the Liquidation Trust Agreement, or the Disclosure Statement will be
         deemed to be a waiver, release, or relinquishment of any Contributed Claims which the
         Contributing Claimants had immediately prior to the Effective Date. The Liquidation Trust shall
         have, retain, reserve, and be entitled to assert all Contributed Claims fully as if the Contributed
         Claims had not been contributed to the Liquidation Trust in accordance with the Plan and the
         Liquidation Trust Agreement.

                Without limiting the generality of the preceding two paragraphs and associated
         reservations, the Debtors note that all parties in interest should review Exhibit D, which is a
         non-exclusive analysis of the Liquidation Trust Actions that are being preserved under the Plan.




01:23482975.4

         171456.4                                        115
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 123
                                                                           122 of
                                                                               of 141
                                                                                  503



                    F.      Risks Regarding Real Estate

                 The Plan relies, in large part, on the Wind-Down Entity generating proceeds from real
         estate sales to produce Cash for remittance to the Liquidation Trust for distribution to creditors.
         In the event that sales are delayed, costs incurred with respect to real property prior to sale
         exceed estimates, or markets decline due to economic conditions or other constraints, payments
         may be correspondingly delayed.

                 The Wind-Down Entity’s ability to monetize the Wind-Down Assets is subject to certain
         risks associated with the real estate industry in general, including: local, national, and
         international economic conditions; the supply and demand for properties, particularly high-end
         properties of the sort owned by the Debtors; the financial conditions for tenants, buyers, and
         sellers of properties; changes in interest rates; changes in environmental laws or regulations,
         planning laws and other governmental roles and fiscal and monetary policies; changes in real
         property tax rates and related tax deductions; negative developments in the economy that depress
         travel and retail activity; uninsured casualties; force majeure acts, terrorist events, under-insured
         or uninsurable losses; and other factors that are beyond the reasonable control of the Wind-Down
         Entity. In addition, real estate assets are subject to long-term cyclical trends that can give rise to
         significant volatility in values. Real estate investing and development may be subject to a higher
         degree of market risk because of concentration in a specific industry, sector, or geographic
         sector; here, most of the Wind-Down Assets are located in the greater Los Angeles area. Real
         estate investments may be subject to other general and specific risks, including declines in the
         value of real estate generally, risks related to general and economic conditions, changes in the
         value of the comparable properties, and defaults by real estate borrowers within the particular
         market or the broader economy.

                 Also, a variety of work is projected to be undertaken with respect to the real estate to be
         sold, the cost of which is not susceptible to precise determination. Unexpected conditions at the
         properties, weather, labor issues and a variety of other variables may affect the actual cost of the
         projected work being undertaken and thus affect, potentially adversely, the net proceeds of the
         sales of the real estate.

                    G.      Securities Law Considerations

                There are several material securities law considerations, risks, and uncertainties
         associated with consummation of the Plan. Holders of Claims, Holders of Equity Interests, and
         other interested parties should read carefully the discussion set forth in Article VII for a
         discussion of certain U.S. federal income tax consequences of the transactions contemplated
         under the Plan.

                 Holders of Claims or Equity Interests should consult their own advisors regarding any
         securities law consequences of the treatment of their Claims or Equity Interests under the Plan.

                  Under the terms of the Liquidation Trust Agreement, the Liquidation Trust Interests
         initially will be uncertificated and subject to the Transfer Restrictions as set forth in the
         Liquidation Trust Agreement. Under the Transfer Restrictions, the Liquidation Trust Interests
         cannot be assigned or transferred by any holder thereof other than by will or intestate succession

01:23482975.4

         171456.4                                         116
                         Case 17-12560-BLS
                         Case 19-50351-JKS       Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 124
                                                                              123 of
                                                                                  of 141
                                                                                     503



         upon the death of such holder or otherwise by operation of law. Accordingly, unless and until
         the Transfer Restrictions lapse or are terminated, Holders of Allowed Class 3 Claims, Allowed
         Class 4 Claims, or Allowed Class 5 Claims will be subject to substantial restrictions on their
         ability to sell or otherwise dispose of their Liquidation Trust Interests and should be prepared to
         retain their Liquidation Trust Interests.

                 The Transfer Restrictions applicable to Class A Liquidation Trust Interests are not
         expected to lapse or be terminated until such time as such Class A Liquidation Trust Interests are
         effectively registered under the Exchange Act. Although the Liquidation Trust is required to use
         its commercially reasonable best efforts to register, and under the Exchange Act may become
         required to register, the Class A Liquidation Trust Interests, no assurance can be given that the
         Liquidation Trust will be able to satisfy all applicable requirements for such Exchange Act
         registration. The Transfer Restrictions applicable to the Class B Liquidation Trust Interests are
         not expected to lapse or be terminated.

                 The Liquidation Trust may, by reason of the amount of its total assets and the number of
         the holders of record of its Liquidation Trust Interests as of the last day of its first fiscal year,
         become subject to the registration requirements of the Exchange Act. It is likely that the
         Liquidation Trust will need to seek relief from or modification of certain technical requirements
         of the Exchange Act (such as the filing of pre-Effective Date financial information of the
         Debtors), which the Liquidation Trust intends to do in connecion with such registration. While
         the Debtors have been advised that such relief and modifications have been granted by the SEC
         in the past with respect to other liquidation trusts formed in connection with chapter 11
         bankruptcies, such relief and modification have not yet been obtained with respect to the
         Liquidation Trust and no assurance can be given that such relief or modification will become
         available. If the Liquidation Trust becomes required to register and fails to do so in accordance
         with the requirements of the Exchange Act, it may become subject to civil fines, injunctive relief
         or other disciplinary action on the part of the SEC.

                 In the event that the Liquidation Trust successfully registers the Class A Liquidation
         Trust Interests or other class of equity securities under Section 12(g) of the Exchange Act, the
         Liquidation Trust is expected to become a reporting issuer under such act. Accordingly, at such
         time the Liquidation Trust will be required to prepare and timely file, as and when required,
         quarterly reports on Form 10-Q, annual reports on Form 10-K, and current report on Form 8-K.
         Additionally, at such time the Liquidation Trust is expected to become subject to all other
         requirements applicable to an issuer with a class of equity securities registered under Section
         12(g). Although such registration of the Class A Liquidation Trust Interests and the following
         termination or modification of the Transfer Restrictions may increase the liquidity of such
         Liquidation Trust Interests, such registration and the Liquidation Trust’s compliance with such
         regulations will impose substantial costs on the Liquidation Trust, and thereby may reduce
         Distributions made in respect of Beneficial Interests to the holders thereof.

                    H.      Tax Considerations

                There are several material income tax considerations, risks, and uncertainties associated
         with consummation of the Plan. Holders of Claims, Holders of Equity Interests, and other

01:23482975.4

         171456.4                                        117
                         Case 17-12560-BLS
                         Case 19-50351-JKS      Doc 2389
                                                Doc 57-1 Filed
                                                         Filed 05/10/21
                                                               08/21/18 Page
                                                                        Page 125
                                                                             124 of
                                                                                 of 141
                                                                                    503



         interested parties should read carefully the discussion set forth in Article VIII for a discussion of
         certain U.S. federal income tax consequences of the transactions contemplated under the Plan.

                                      VI.    CONFIRMATION OF THE PLAN

                    A.      The Confirmation Hearing

                 Bankruptcy Code section 1128(a) requires the Bankruptcy Court, after notice, to hold a
         hearing regarding Confirmation of the Plan. Bankruptcy Code section 1128(b) provides that any
         party in interest may object to Confirmation of the Plan.

                 The Bankruptcy Court has scheduled the Confirmation Hearing to commence on
         October 24, 2018, at 10:00 a.m. (prevailing Eastern Time), before the Honorable Kevin J.
         Carey, United States Bankruptcy Judge, in the United States Bankruptcy Court for the District of
         Delaware, 824 North Market Street, 5th Floor, Wilmington, Delaware 19801. The Confirmation
         Hearing Notice, which sets forth the time and date of the Confirmation Hearing, has been
         included along with this Disclosure Statement. The Confirmation Hearing may be adjourned
         from time to time without further notice except for an announcement of the adjourned date made
         at the Confirmation Hearing or any adjournment thereof.

                Objections to Confirmation of the Plan must be Filed and served so that they are actually
         received by no later than October 8, 2018, at 4:00 p.m. (prevailing Eastern Time). Unless
         objections to Confirmation of the Plan are timely served and Filed in compliance with the
         Disclosure Statement Order, they may not be considered by the Bankruptcy Court.

                    B.      Requirements for Confirmation of the Plan

                   Among the requirements for the Confirmation of the Plan is that the Plan (i) is accepted
         by all Impaired Classes of Claims, or, if rejected by an Impaired Class of Claims, that the Plan
         “does not discriminate unfairly” and is “fair and equitable” as to such Impaired Class of Claims;
         (ii) is feasible; and (iii) is in the “best interests” of Holders of Claims.

                 At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
         satisfies the requirements of Bankruptcy Code section 1129. The Debtors believe that: (i) the
         Plan satisfies or will satisfy all of the necessary statutory requirements of chapter 11 of the
         Bankruptcy Code; (ii) the Debtors have complied or will have complied with all of the necessary
         requirements of chapter 11 of the Bankruptcy Code; and (iii) the Plan has been proposed in good
         faith. More specifically, the Debtors believe that the Plan satisfies or will satisfy the following
         applicable Confirmation requirements of Bankruptcy Code section 1129:

         •          The Plan complies with the applicable provisions of the Bankruptcy Code.

         •          The Debtors have complied with the applicable provisions of the Bankruptcy Code.

         •          The Plan has been proposed in good faith and not by any means forbidden by law.

         •          Any payment made or promised under the Plan for services or for costs and expenses in,
                    or in connection with, the Chapter 11 Cases, or in connection with the Plan and incident
01:23482975.4

         171456.4                                         118
                         Case 17-12560-BLS
                         Case 19-50351-JKS       Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 126
                                                                              125 of
                                                                                  of 141
                                                                                     503



                    to the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any such
                    payment: (1) made before the Confirmation of the Plan is reasonable; or (2) is subject to
                    the approval of the Bankruptcy Court as reasonable, if it is to be fixed after Confirmation
                    of the Plan.

         •          Either each Holder of a Claim in an Impaired Class of Claims has accepted the Plan, or
                    each such Holder will receive or retain under the Plan on account of such Claim property
                    of a value, as of the Effective Date of the Plan, that is not less than the amount that such
                    Holder would receive or retain if the Debtors were liquidated on the Effective Date of the
                    Plan under chapter 7 of the Bankruptcy Code.

         •          The Classes of Claims that are entitled to vote on the Plan will have accepted the Plan, or
                    at least one Class of Impaired Claims will have accepted the Plan, determined without
                    including any acceptance of the Plan by any insider holding a Claim in that Class, and the
                    plan does not “discriminate unfairly” and is “fair and equitable” with respect to each
                    Class of Claims that is impaired under, and has not accepted, the Plan.

         •          Except to the extent a different treatment is agreed to, the Plan provides that all Allowed
                    Administrative Claims and Allowed Priority Claims will be paid in full on the Effective
                    Date, or as soon thereafter as is reasonably practicable.

         •          All accrued and unpaid fees of the type described in 28 U.S.C. § 1930, including the fees
                    of the U.S. Trustee, will be paid through the Effective Date.

                    C.      Best Interests of Creditors

                 Often called the “best interests of creditors” test, Bankruptcy Code section 1129(a)(7)
         requires that a bankruptcy court find, as a condition to confirmation of a chapter 11 plan, that the
         plan provides, with respect to each impaired class, that each holder of a claim or an interest in
         such class either (i) has accepted the plan or (ii) will receive or retain under the plan property of
         a value that is not less than the amount that such holder would receive or retain if the debtor
         liquidated under chapter 7 on the effective date of the plan.

                The Plan is a plan of liquidation. The costs of liquidation under chapter 7 of the
         Bankruptcy Code would include the fees payable to a chapter 7 trustee, and the fees that would
         be payable to additional attorneys and other professionals that such a trustee may engage.

                Conversion to chapter 7 of the Bankruptcy Code would mean the establishment of a new
         claims bar date, which could result in new General Unsecured Claims, Note Claims, or Unit
         Claims being asserted against the Estates, thereby diluting the recoveries of other Holders of
         Allowed Claims.

                Significantly, the benefits of the Plan Term Sheet, the terms of which are substantially
         incorporated into the Plan, are available only under the Plan. The Plan embodies a
         comprehensive, extensively negotiated settlement and compromise of myriad novel and complex
         legal and factual issues, including, among other things, (i) whether the Notes are unsecured
         claims or are secured by valid, perfected security interests in property of the Estates, (ii) whether
         the Units are debt or equity interests, (iii) whether any of the Debtors have valid or enforceable
01:23482975.4

         171456.4                                           119
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 127
                                                                           126 of
                                                                               of 141
                                                                                  503



         Intercompany Claims or Intercompany Liens against Estate Assets owned by other Debtors, and
         (iv) whether substantive consolidation of the Debtors’ Estates is warranted under the
         circumstances. In the event of conversion, the chapter 7 trustee, Noteholders, Unitholders, and
         Holders of General Unsecured Claims would have to confront the pursuit of extensive litigation
         to resolve these and other issues, or would need to try to negotiate an alternative settlement, all
         without the benefit of committee representation for Creditors. This process would be extremely
         time-consuming and costly, and would reduce and delay any recoveries available for Creditors of
         the Estates.

                 In addition, a chapter 7 trustee likely would act quickly to sell or otherwise monetize the
         Wind-Down Assets, including because (i) a chapter 7 trustee probably would not have adequate
         staffing or funding to dispose of the Debtors’ real property over an extended period of time, and
         (ii) a chapter 7 trustee would need to seek authorization to operate the Debtors’ remaining
         business, which is relief that should be granted only “for a limited period” in any event, see
         11 U.S.C. § 721. In light of, among other things, the limited universe of potential buyers for
         luxury residential properties, such a forced sale by a chapter 7 trustee would likely ultimately
         result in significantly lower recoveries from the sale of the Wind-Down Assets, as set forth in the
         Liquidation Analysis.

                 On balance, the Debtors believe that a chapter 7 trustee would be less likely to maximize
         the value available from all the Estate Assets and would be unable to obtain the benefits of the
         compromises and settlements available under the Plan. Therefore, the Debtors believe that
         confirmation of the Plan will provide each Holder of a General Unsecured Claim, Note Claim, or
         Unit Claim with an equal or greater recovery than such Holder would receive pursuant to the
         liquidation of the Debtors under chapter 7 of the Bankruptcy Code.

                    D.      Feasibility

                 Bankruptcy Code section 1129(a)(11) requires that confirmation of the plan is not likely
         to be followed by the liquidation, or the need for further financial reorganization of the Debtors,
         or any successor to the Debtors (unless such liquidation or reorganization is proposed in the
         plan). This requirement is satisfied as the Plan specifically proposes a liquidation and the
         Debtors believe the Debtors’ Cash and any additional proceeds from the Wind-Down Assets and
         the Liquidation Trust Assets will be sufficient to allow the Wind-Down Entity and the
         Liquidation Trustee, as applicable, to make all payments required to be made under the Plan.
         Accordingly, the Debtors believe that the Plan is feasible.

                    E.      Acceptance by Impaired Classes

                 The Bankruptcy Code requires, as a condition to confirmation, that, except as described
         in the following section, each class of claims or interests that is impaired under a plan accept the
         plan. A class that is not “impaired” under a plan is deemed to have accepted the plan and,
         therefore, solicitation of acceptances with respect to such class is not required.

                 A class is “impaired” unless a plan: (a) leaves unaltered the legal, equitable, and
         contractual rights to which the claim or the interest entitles the holder of such claim or interest;
         or (b) cures any default, reinstates the original terms of such obligation, compensates the holder

01:23482975.4

         171456.4                                        120
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 128
                                                                           127 of
                                                                               of 141
                                                                                  503



         for certain damages or losses, as applicable, and does not otherwise alter the legal, equitable, or
         contractual rights to which such claim or interest entitles the holder of such claim or interest.

                Bankruptcy Code section 1126(c) defines acceptance of a plan by a class of impaired
         claims as acceptance by holders of at least two-thirds in dollar amount and more than one-half in
         number of allowed claims in that class, counting only those claims held by creditors that actually
         voted to accept or reject the plan. Thus, a Class of Impaired Claims will have voted to accept the
         Plan only if two-thirds in amount and a majority in number actually voting cast their Ballots in
         favor of acceptance.

                    F.      Confirmation Without Acceptance by All Impaired Classes

                 Bankruptcy Code section 1129(b) allows a bankruptcy court to confirm a plan even if all
         impaired classes have not accepted that plan, provided that the plan has been accepted by at least
         one impaired class of claims, determined without including the acceptance of the plan by any
         insider. Notwithstanding an impaired class’s rejection or deemed rejection of the plan, such plan
         will be confirmed, at the plan proponent’s request, in a procedure commonly known as
         “cramdown,” so long as the plan does not “discriminate unfairly” and is “fair and equitable” with
         respect to each class of claims or interests that is impaired under, and has not accepted, the plan.

                 To the extent that any Impaired Class rejects the Plan or is deemed to have rejected the
         Plan, the Debtors will request Confirmation of the Plan under Bankruptcy Code section 1129(b).
         The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan, the Plan
         Supplement, or any schedule or exhibit, including to amend or modify it to satisfy the
         requirements of Bankruptcy Code section 1129(b), if necessary.

                            1.    No Unfair Discrimination

                 The “unfair discrimination” test applies to classes of claims or interests that reject or are
         deemed to have rejected a plan and that are of equal priority with another class of claims or
         interests that is receiving different treatment under such plan. The test does not require that the
         treatment of such classes of claims or interests be the same or equivalent, but that such treatment
         be “fair” under the circumstances. In general, bankruptcy courts consider whether a plan
         discriminates unfairly in its treatment of classes of claims of equal rank (e.g., classes of the same
         legal character). Bankruptcy courts will take into account various factors in determining whether
         a plan discriminates unfairly, and, accordingly, a plan could treat two classes of unsecured
         creditors differently without unfairly discriminating against either class. The Debtors submit that
         if the Debtors are required to “cramdown” the Plan pursuant to Bankruptcy Code section
         1129(b), the Plan is structured such that it does not “discriminate unfairly” against any rejecting
         Class.

                            2.    Fair and Equitable Test

                 The “fair and equitable” test applies to classes that reject or are deemed to have rejected a
         plan and are of different priority and status vis-à-vis another class (e.g., secured versus unsecured
         claims, or unsecured claims versus equity interests), and includes the general requirement that no
         class of claims receive more than 100% of the amount of the allowed claims in such class,
         including interest. As to the rejecting class, the test sets different standards depending on the type
01:23482975.4

         171456.4                                         121
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 129
                                                                            128 of
                                                                                of 141
                                                                                   503



         of claims or interests in such rejecting class. The Debtors submit that if the Debtors are required
         to “cramdown” the Plan pursuant to Bankruptcy Code section 1129(b), the Plan is structured
         such that the applicable “fair and equitable” standards are met.

                    G.      Alternatives to Confirmation and Consummation of the Plan

                 The Debtors believe that the Plan affords Holders of Claims the potential for a materially
         better realization on the Estate Assets than a chapter 7 liquidation, and, therefore, is in the best
         interests of all such Holders. If, however, the requisite acceptances of the voting Classes of
         Claims are not received, or no Plan is confirmed and consummated, the theoretical alternatives
         include: (a) formulation of an alternative chapter 11 plan or plans, or (b) liquidation of the
         Debtors under chapter 7 of the Bankruptcy Code.

                If the requisite acceptances are not received or if the Plan is not confirmed, the Debtors or
         another party in interest could attempt to formulate and propose a different plan or plans. The
         Debtors believe that the Plan enables Creditors to realize the greatest possible value under the
         circumstances, and, as compared to any alternative plan, has the greatest chance to be confirmed
         and consummated.

                 The Chapter 11 Cases may also be converted to cases under chapter 7 of the Bankruptcy
         Code, pursuant to which a statutory trustee would be elected or appointed to complete the
         liquidation of the Estate Assets for distribution to Creditors in accordance with the priorities
         established by the Bankruptcy Code. As described above, the Debtors believe that the Plan will
         provide each Holder of an Allowed Note Claim, Allowed Unit Claim, or Allowed General
         Unsecured Claim with an equal or greater recovery than it would receive pursuant to liquidation
         of the Debtors under chapter 7 of the Bankruptcy Code.

                    VII.     CERTAIN SECURITIES LAW CONSEQUENCES OF THE PLAN

                    A.      General

                            1.    Status as Securities

                 The Plan provides for the establishment of the Liquidating Trust and for the issuance of
         beneficial interests therein issued in respect of Allowed Class 3 Note Claims and Allowed Class
         5 Unit Claims. In general, beneficial interests in trusts may sometimes be subject to regulation
         under applicable non-bankruptcy law, including federal and state securities laws. As discussed
         below, the Debtors believe that the beneficial interests in the Liquidation Trust (the “Beneficial
         Interests”) will either (a) not constitute “securities” or (b) will be issued in compliance with such
         federal and state securities laws.

                            2.    Transfer Restrictions on Beneficial Interests

                Under the terms of the Liquidation Trust Agreement, the Beneficial Interests initially will
         be uncertificated and subject to transfer restrictions set forth in the Liquidation Trust Agreement
         (the “Transfer Restrictions”). Under the Transfer Restrictions, the Beneficial Interests cannot be
         assigned or transferred by any holder thereof other than by will or intestate succession upon the
         death of such holder or otherwise by operation of law.
01:23482975.4

         171456.4                                        122
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 130
                                                                            129 of
                                                                                of 141
                                                                                   503



                 The Transfer Restrictions will be effective upon issuance of the Beneficial Interests on
         the Effective Date of the Plan and will remain in effect during the initial and any renewal term of
         the Liquidation Trust unless sooner terminated or modified by the Liquidation Trustee in
         accordance with the Liquidation Trust Agreement. Under the Liquidation Trust Agreement, the
         Liquidation Trustee will use its commercially reasonable best efforts to file with the SEC, as
         soon as reasonably practicable following the Effective Date of the Plan, but in no event later than
         may be required under section 12(g) of the Exchange Act or the rules and regulations
         promulgated thereunder, a registration statement on Form 10 for the purpose of registering the
         Beneficial Interests under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
         “Exchange Act”) and to cause the Beneficial Interests to be accepted for trading on the Over-the-
         Counter Bulletin Board (OTCBB) or other organized trading market in the United States. Upon
         the effectiveness of the Form 10 and the acceptance of the Beneficial Interests for trading on
         such a market, the Liquidation Trustee shall amend the Liquidation Trust Agreement to terminate
         or modify the Transfer Restrictions as necessary to permit trading of the Beneficial Interests and
         shall promptly give notice of such amendment to the holders of record of the Beneficial Interests
         as of the effective date thereof, which notice will include a copy of the amendment and a
         summary description of the termination or modification of the Transfer Restrictions effected
         thereby and the terms, conditions, and effective date of such termination or modification. Under
         the Liquidation Trust Agreement, the Liquidation Trustee will give any such notice of
         termination or modification of the Transfer Restrictions reasonably promptly after the
         effectiveness of the Form 10 and the acceptance of the Beneficial Interests for trading on the
         Over-the-Counter Bulletin Board (OTCBB).

                    B.      Exemption From Offer and Sale of Securities Act and Blue Sky Laws

                            1.    Issuance of Beneficial Interests under Plan

                 Unless an exemption is available, the offer and sale of a security generally is subject to
         registration with the SEC under Section 5 of the Securities Act of 1933, as amended (the
         “Securities Act”). The Debtors have been informally advised by the SEC that the Beneficial
         Interests, regardless of whether they are certificated and/or non-transferable, may be considered
         “securities” within the definition of Section 2(11) of the Securities Act at the time of their
         issuance.

                In the event that the Beneficial Interests are deemed to constitute securities, section
         1145(a)(1) of the Bankruptcy Code exempts the offer and sale of securities under a plan of
         reorganization from registration under the Securities Act and state securities laws and regulations
         (“Blue Sky Laws”) if three principal requirements are satisfied:

                1.      the securities are offered and sold under a plan of reorganization and are securities
         of the debtor, of an affiliate of the debtor participating in a joint plan with the debtor, or of a
         successor to the debtor under the plan;

                2.      the recipients of the securities hold a pre-petition or administrative claim against
         the debtor or an interest in the debtor; and



01:23482975.4

         171456.4                                        123
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 131
                                                                            130 of
                                                                                of 141
                                                                                   503



                 3.       the securities are issued entirely in exchange for recipient’s claim against or
         interest in the debtor, or principally in such exchange and partly for cash or property.

                 If and to the extent that the Beneficial Interests may constitute securities, the Debtors
         believe that the Beneficial Interests, which are being issued in respect of Allowed Class 3 Note
         Claims and Allowed Class 5 Unit Claims, will qualify as securities “of the debtor . . . or of a
         successor to the debtor” pursuant to section 1145(a)(1). In addition, the Beneficial Interests will
         be issued entirely in exchange for such Claims and Interests. Thus, the Debtors believe that the
         issuance of the Beneficial Interests pursuant to the Plan will satisfy the applicable requirements
         of section 1145(a)(1) of the Bankruptcy Code, and that such issuance should be exempt from
         registration under the Securities Act and any applicable Blue Sky Law.

                 The Debtors believe that its reliance upon the foregoing exemption in respect of the
         issuance of the Beneficial Interests is consistent with positions taken by the SEC with respect to
         similar transactions and arrangements by other debtors in possession. However, the Debtors
         have not sought any “no-action” letter by the SEC with respect to any such matters, and therefore
         no assurance can be given regarding the availability of any exemptions from registration with
         respect to any securities, if any, issued pursuant to the Plan.

                            2.    Resale of Beneficial Interests After Plan Effective Date

                 As discussed above, during the continuation of the Transfer Restrictions, the Beneficial
         Interests cannot be assigned or transferred by any holder thereof other than by will or intestate
         succession upon the death of such holder or otherwise by operation of law. Under the
         Liquidation Trust Agreement, the Liquidation Trustee will terminate or modify the Transfer
         Restrictions as necessary following the effectiveness of the registration of the Beneficial Interests
         under Section 12(g) of the Exchange Act and the acceptance of the Beneficial Interests for
         quotation on the Over-the-Counter Bulletin Board (OTCBB) or other organized over-the-counter
         trading market in the United States. If the Transfer Restrictions are so terminated or modified,
         the Beneficial Interests may become transferable to the extent otherwise permissible under
         applicable law. However, no assurance can be given that the Liquidation Trustee will be
         successful in causing the registration of the Beneficial Interests or their acceptance for trading on
         any such organized trading market. None of the Debtors, the Liquidation Trust, or Wind-Down
         Entity will be obliged to, and it is expected that none of them will, seek the listing of any
         Beneficial Interest on any national stock exchange such as the NYSE, NASDAQ Stock Market,
         or NASDAQ National Market.

                    C.      Exchange Act and other securities law compliance

                            1.    Exchange Act Compliance

                Section 12(g) of the Exchange Act, and the Exchange Act rules and regulations
         promulgated thereunder, requires a company to register a class of equity securities pursuant to
         the Exchange Act unless, on the last day of such company’s most recent fiscal year, (i) the
         company had total assets not exceeding $10.0 million and (ii) the class of equity securities was
         held of record by fewer than 2,000 persons and fewer than 500 of those persons were not
         “accredited investors” as defined under the securities laws. Such registration must be effected by

01:23482975.4

         171456.4                                        124
                    Case 17-12560-BLS
                    Case 19-50351-JKS          Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 132
                                                                            131 of
                                                                                of 141
                                                                                   503



         the filing of a registration statement within 120 days after the last day of the company’s most
         recent fiscal year in which both such conditions (i) and (ii) are satisfied.The Debtors have been
         informally advised by the SEC that the Class A Liquidation Trust Interests, regardless of whether
         they are certificated and/or non-transferable, constitute equity securities subject to the
         registration requirement of Section 12(g) of the Exchange Act provided that the total assets of
         the Liquidation Trust and the number of its holders of record exceed the specified limits.
         Accordingly, based on the Liquidation Trust’s anticipated total assets and number of holders of
         record of Class A Liquidation Trust Interests as of the last day of its first (partial) fiscal year, the
         Debtors currently expect that the Liquidation Trust, will be required to register the Class A
         Liquidation Trust Interests under the Exchange Act within 120 days thereafter. It is anticipated
         that there will be fewer than 2,000 holders of record of Class B Liquidation Trust Interests and,
         as such, the Liquidation Trust currently does not intend to make any effort to cause the Class B
         Liquidation Trust Interests to be registered under the Exchange Act. To the extent that the total
         assets of the Liquidation Trust and the number of the holders of record of Class B Liquidation
         Trust Interests as of the last day of the Liquidation Trust’s fiscal year exceeds the specified limits
         under the Exchange Act, the Liquidation Trust shall take any and all steps as may be necessary to
         comply with the Exchange Act and the rules and regulations promulgated thereunder.

                 As discussed above, during the continuation of the Transfer Restrictions, the Beneficial
         Interests cannot be assigned or transferred by any holder thereof other than by will or intestate
         succession upon the death of such holder or otherwise by operation of law. Under the
         Liquidation Trust Agreement, the Liquidation Trustee will terminate or modify the Transfer
         Restrictions as necessary following the effectiveness of the registration of the Beneficial Interests
         under Section 12(g) of the Exchange Act and the acceptance of the Beneficial Interests for
         trading on the Over-the-Counter Bulletin Board (OTCBB) or other organized trading market in
         the United States. If the Transfer Restrictions are so terminated or modified, the Beneficial
         Interests may become transferable under the Liquidation Trust Agreement to the extent otherwise
         permissible under applicable law. In such case, the Beneficial Interests may be permitted to be
         represented by certificates and/or may become transferable. However, no assurance can be given
         regarding these matters.

                 If the Beneficial Interests are successfully registered as one or more classes of equity
         securities under Section 12(g) of the Exchange Act, the Liquidation Trust will become subject to
         regulation under the Exchange Act. Such regulation will include periodic reporting such as the
         filing of annual reports on Form 10-K and quarterly reports on Form 10-Q, current reporting of
         certain material events on Form 8-K, proxy statements, and disclosures regarding various other
         events affecting the Liquidation Trust, such as mergers, acquisitions, tender offers, and changes
         in beneficial ownership. Although such registration of the Beneficial Interests and the following
         termination or modification of the Transfer Restrictions may benefit Noteholders and
         Unitholders by increasing the liquidity of their Liquidation Trust Interests, such registration and
         the Liquidiation Trust’s compliance with such regulations will impose substantial costs on the
         Liquidation Trust, and thereby may reduce Distributions made in respect of Beneficial Interests
         to the holders thereof.




01:23482975.4

         171456.4                                         125
                       Case 17-12560-BLS
                       Case 19-50351-JKS         Doc 2389
                                                 Doc 57-1 Filed
                                                          Filed 05/10/21
                                                                08/21/18 Page
                                                                         Page 133
                                                                              132 of
                                                                                  of 141
                                                                                     503



             VIII. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF
                                            THE PLAN

              THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
         COMPLEX. ALL HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD
         CONSULT WITH THEIR OWN TAX ADVISORS AS TO THE PARTICULAR TAX
         CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE
         PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL,
         OR FOREIGN TAX LAWS AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

                 This discussion is provided for informational purposes only, and is based on provisions of
         the Internal Revenue Code of 1986, as amended (the “IRC”), Treasury Regulations promulgated
         thereunder, judicial authorities, and current administrative rulings and practice, all as in effect on
         the date hereof. Due to the complexity of certain aspects of the Plan, the lack of applicable legal
         precedent, the possibility of changes in the law, the differences in the nature of the Claims
         (including Claims within the same Class) and Equity Interests, the holder’s status and method of
         accounting (including holders within the same Class) and the potential for disputes as to legal
         and factual matters with the IRS, the tax consequences described herein are subject to significant
         uncertainties. No legal opinions have been requested from counsel with respect to any of the tax
         aspects of the Plan and no rulings have been or will be requested from the IRS with respect to the
         any of the issues discussed below. Further, legislative, judicial or administrative changes may
         occur, perhaps with retroactive effect, which could affect the accuracy of the statements and
         conclusions set forth below as well as the tax consequences to the holders of Claims and Equity
         Interests. Any such changes or interpretations may be retroactive and could significantly, and
         adversely, affect the United States federal income tax consequences of the Plan.

                 The following summary does not address the U.S. federal income tax consequences to the
         Holders of Claims not entitled to vote to accept or reject the Plan. In addition, to the extent that
         the following discussion relates to the consequences to Holders of Claims entitled to vote to
         accept or reject the Plan, it is limited to Holders that are United States persons within the
         meaning of the IRC. For purposes of the following discussion, a “United States person” is any of
         the following:

         •          An individual who is a citizen or resident of the United States;

         •          A corporation created or organized under the laws of the United States or any state or
                    political subdivision thereof;

         •          An estate, the income of which is subject to federal income taxation regardless of its
                    source; or

         •          A trust that (a) is subject to the primary supervision of a United States court and which
                    has one or more United States fiduciaries who have the authority to control all substantial
                    decisions of the trust, or (b) has a valid election in effect under applicable Treasury
                    Regulations to be treated as a United States person.

                This discussion does not address all aspects of U.S. federal income taxation that may be
         relevant to a particular Holder in light of its particular facts and circumstances, or to certain types
01:23482975.4

         171456.4                                           126
                    Case 17-12560-BLS
                    Case 19-50351-JKS         Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 134
                                                                           133 of
                                                                               of 141
                                                                                  503



         of Holders subject to special treatment under the IRC. Examples of Holders subject to special
         treatment under the IRC are governmental entities and entities exercising governmental
         authority, foreign companies, persons who are not citizens or residents of the United States,
         banks and certain other financial institutions, broker-dealers, insurance companies, tax-exempt
         organizations, real estate investment trusts, small business investment companies, regulated
         investment companies, persons that have a functional currency other than the U.S. dollar, and
         persons holding Claims that are a hedge against, or that are hedged against, currency risk or that
         are part of a straddle, constructive sale, or conversion transaction. This discussion does not
         address the tax consequences to holders of Claims who did not acquire such Claims at the issue
         price on original issue. No aspect of foreign, state, local or estate and gift taxation is addressed.

                  The tax treatment of Holders of Claims and the character, amount, and timing of income,
         gain, or loss recognized as a consequence of the Plan and the Distributions provided for by the
         Plan may vary, depending upon the following factors, among others: (i) whether the Claim or
         portion thereof constitutes a Claim for principal or interest; (ii) the type of consideration, if any,
         received by the Holder in exchange for the Claim, and whether the Holder receives Distributions
         under the Plan in more than one taxable year; (iii) whether the Holder is a citizen or resident of
         the United States for tax purposes, is otherwise subject to U.S. federal income tax on a net basis,
         or falls into any special class of taxpayers, such as those that are excluded from this discussion as
         noted above; (iv) the manner in which the Holder acquired the Claim; (v) the length of time that
         the Claim has been held; (vi) whether the Claim was acquired at a discount; (vii) whether the
         Holder has taken a bad debt deduction or a worthless securities deduction with respect to the
         Claim or any portion thereof in the current or prior taxable years; (viii) whether the Holder has
         previously included in gross income accrued but unpaid interest with respect to the Claim;
         (ix) the method of tax accounting of the Holder; (x) whether the Claim is an installment
         obligation for U.S. federal income tax purposes; and (xi) whether the “market discount” rules
         apply to the Holder. Therefore, each Holder should consult such Holder’s own tax advisor for tax
         advice with respect to that Holder’s particular situation and circumstances, and the particular tax
         consequences to such Holder of the transactions contemplated by the Plan.

                 A significant amount of time may elapse between the date of the Disclosure Statement
         and the receipt of a final Distribution under the Plan. Events occurring after the date of the
         Disclosure Statement, such as new or additional tax legislation, court decisions, or administrative
         changes, could affect the U.S. federal income tax consequences of the Plan and the transactions
         contemplated thereunder. No representations are being made regarding the particular tax
         consequences of the confirmation or implementation of the Plan as to any Holder of a Claim.
         This discussion is not binding upon the IRS or other taxing authorities. No assurance can be
         given that the IRS or another authority would not assert, or that a court would not sustain, a
         different position from any discussed herein.

                 The following discussion generally assumes that the Plan will be treated as a plan of
         liquidation of the Debtors for U.S. federal income tax purposes, and that all Distributions to
         Holders of Claims will be taxed accordingly.

             THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
         CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN, AND IS
         NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX
01:23482975.4

         171456.4                                         127
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 135
                                                                           134 of
                                                                               of 141
                                                                                  503



         PROFESSIONAL. THE FOLLOWING DISCUSSION IS FOR INFORMATIONAL
         PURPOSES ONLY AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES ARE IN
         MANY CASES UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER’S
         PARTICULAR CIRCUMSTANCES. ACCORDINGLY, EACH HOLDER IS STRONGLY
         URGED TO CONSULT SUCH HOLDER’S INDEPENDENT TAX ADVISOR
         REGARDING THE FEDERAL, STATE, LOCAL, AND FOREIGN INCOME TAX
         CONSEQUENCES OF THE PLAN.

                    A.      Certain U.S. Federal Income Tax Consequences of the Liquidation Trust

                 Under the terms of the Plan, the Liquidation Trust Assets will be transferred to the
         Liquidation Trust in a taxable disposition. Any income or gain from the transfer of assets to the
         Liquidation Trust shall flow through to the ultimate taxpaying owner or member of the
         transferring Debtor who will be responsible to pay any resulting tax liability. The tax
         consequences of the Plan, however, are subject to many uncertainties due to the complexity of
         the Plan and the lack of interpretative authority regarding certain changes in the tax law.
         Uncertainties with regard to federal income tax consequences of the Plan also arise due to the
         inherent nature of estimates of value that will impact the determination of the amount of income
         or gain from the transfer of assets to the Liquidation Trust. As of the Effective Date, the
         Liquidation Trust shall be established for the benefit of all Liquidation Trust Beneficiaries. The
         Liquidation Trustee will make a good faith valuation of the Liquidation Trust Assets. All parties
         (including, without limitation, the Liquidation Trustee and the Liquidation Trust Beneficiaries)
         must consistently use such valuation for all federal income tax purposes. Allocations of taxable
         income of the Liquidation Trust (other than taxable income allocable to a Distribution Reserve)
         among Liquidation Trust Beneficiaries shall be determined by reference to the manner in which
         an amount of cash equal to such taxable income would be distributed (were such cash permitted
         to be distributed at such time) if, immediately prior to such deemed distribution, the Liquidation
         Trust had distributed all of its assets (valued at their tax book value, and other than assets
         allocable to a Distribution Reserve) to the holders of the beneficial interests in the Liquidation
         Trust, adjusted for prior taxable income and loss and taking into account all prior and concurrent
         distributions from the Liquidation Trust. Similarly, taxable loss of the Liquidation Trust shall be
         allocated by reference to the manner in which an economic loss would be borne immediately
         after a distribution in liquidation of the remaining Liquidation Trust Assets. The tax book value
         of the Liquidation Trust Assets for this purpose shall be equal to the fair market value of the
         Liquidation Trust Assets on the Effective Date, adjusted in accordance with tax accounting
         principles prescribed by the IRC, applicable Treasury Regulations, and other applicable
         administrative and judicial authorities and pronouncements. Subject to definitive guidance from
         the IRS or a court of competent jurisdiction to the contrary (including the receipt by the
         Liquidation Trustee of an IRS private letter ruling if the Liquidation Trustee so requests one, or
         the receipt of an adverse determination by the IRS upon audit if not contested by the Liquidation
         Trustee), the Liquidation Trustee will (a) elect to treat any Liquidation Trust Assets allocable to a
         Distribution Reserve (a reserve for amounts and Liquidation Trust Interests retained on account
         of, Contingent Claims, Disputed Claims or Unliquidated Claims) as a “disputed ownership fund”
         governed by Treasury Regulation Section 1.468B-9, and (b) to the extent permitted by applicable
         law, report consistently with the foregoing for state and local income tax purposes. Accordingly,
         the Distribution Reserves will be subject to tax annually on a separate entity basis on any net
         income earned with respect to the Liquidation Trust Assets in such reserves, and all distributions
01:23482975.4

         171456.4                                        128
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 136
                                                                           135 of
                                                                               of 141
                                                                                  503



         from such reserves will be treated as received by holders in respect of their Claims as if
         distributed by the Debtors. All parties (including, without limitation, the Liquidation Trustee and
         the holders of beneficial interests in the Liquidation Trust) will be required to report for tax
         purposes consistently with the foregoing.

                 The Liquidation Trust is intended to qualify as a liquidation trust for federal income tax
         purposes. In general, a Liquidation Trust is not a separate taxable entity but rather is treated for
         federal income tax purposes as a “grantor” trust (i.e., a pass-through entity). The IRS, in
         Revenue Procedure 94-45, 1994-28 I.R.B. 124, set forth the general criteria for obtaining an IRS
         ruling as to the grantor trust status of a liquidation trust under a chapter 11 plan. The Liquidation
         Trust has been structured with the intention of complying with such general criteria. Pursuant to
         the Plan, and in conformity with Revenue Procedure 94-45, all parties (including the Liquidation
         Trustee and the holders of beneficial interests in the Liquidation Trust) are required to treat for
         federal income tax purposes, the Liquidation Trust as a grantor trust of which the holders of
         Liquidation Trust Interests are the owners and grantors. Although the following discussion
         assumes that the Liquidation Trust would be so treated for federal income tax purposes, no ruling
         has been requested from the IRS concerning the tax status of the Liquidation Trust as a grantor
         trust. Accordingly, there can be no assurance that the IRS would not take a contrary position to
         the classification of the Liquidation Trust as a grantor trust. lf the IRS were to challenge
         successfully such classification, the federal income tax consequences to the Liquidation Trust
         and the holders of Liquidation Trust Interests could vary from those discussed herein, and, thus,
         there could be less Available Cash than projected, resulting in lower recoveries for holders of
         Liquidation Trust Interests (Noteholders, Holders of General Unsecured Claims, and
         Unitholders).

                 The Liquidation Trust will create a single member Delaware limited liability company
         (the Wind-Down Entity) to facilitate administration of the assets to be liquidated. The Wind-
         Down Entity (a) shall have the Liquidation Trust as its sole member, (b) shall be treated as a
         disregarded entity for income tax purposes, (c) shall have a purpose consistent with the purpose
         of the Liquidation Trust as set forth in Section 5.4.4 of the Plan, and (d) shall be subject to the
         same limitations imposed on the Liquidation Trustee under the terms of the Plan and the
         Liquidation Trust Agreement. Consequently, the existence of, and the activities conducted by,
         the Wind-Down Entity should not alter the federal income tax treatment of the Liquidation Trust
         or the Liquidation Trust Beneficiaries.

                    B.      Consequences to Holders of Claims Generally

                In general, each holder of an Allowed Claim will recognize gain or loss in an amount
         equal to the difference between (i) the “amount realized” by such holder in satisfaction of its
         Claim, and (ii) such holder’s adjusted tax basis in such Claim (which, for certain Liquidation
         Trust Beneficiaries, could be impacted by the Debtors’ filing of amended IRS Forms 1099 for
         the Liquidation Trust Beneficiaries with respect to the 2017 calendar year in accordance with a
         determination that the Debtors were operating a Ponzi scheme and any amounts paid by the
         Debtors to such Liquidation Trust Beneficiaries in 2017 were not in fact taxable income). The
         “amount realized” by a holder will equal the sum of cash and the aggregate fair market value of
         the property received by such holder pursuant to the Plan (such as a holder’s undivided
         beneficial interest in the assets transferred to the Liquidation Trust). Where gain or loss is
01:23482975.4

         171456.4                                        129
                    Case 17-12560-BLS
                    Case 19-50351-JKS        Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 137
                                                                          136 of
                                                                              of 141
                                                                                 503



         recognized by a holder in respect of its Allowed Claim, the character of such gain or loss (i.e.,
         long-term or short-term capital, or ordinary income) will be determined by a number of factors
         including the tax status of the holder, whether the Claim constituted a capital asset in the hands
         of the holder and how long it had been held, whether the Claim was originally issued at a
         discount or acquired at a market discount and whether and to what extent the holder had
         previously claimed a bad debt deduction or theft loss in respect of the Claim.

                Generally, a Holder of an Allowed Claim will realize gain or loss on the exchange under
         the Plan of its Allowed Claim for Cash or other property, in an amount equal to the difference
         between (i) the sum of the amount of any Cash and the fair market value on the date of the
         exchange of any other property received by the Holder, and (ii) the adjusted tax basis of the
         Allowed Claim exchanged therefor (other than basis attributable to accrued but unpaid interest
         previously included in the Holder’s taxable income). It is possible that any loss, or a portion of
         any gain, realized by a Holder of a Claim may have to be deferred until all of the Distributions to
         such Holder are received.

                 When gain or loss is recognized by a Holder, such gain or loss may be long-term capital
         gain or loss if the Claim disposed of is a capital asset in the hands of the Holder and has been
         held for more than one year. Each Holder of an Allowed Claim should consult its own tax
         advisor to determine whether gain or loss recognized by such Holder will be long-term capital
         gain or loss and the specific tax effect thereof on such Holder.

                  A Holder of an Allowed Claim who receives, in respect of the Holder’s Allowed Claim,
         an amount that is less than that Holder’s tax basis in such Allowed Claim may be entitled to a
         bad debt deduction under IRC section 166(a). The rules governing the character, timing, and
         amount of a bad debt deduction place considerable emphasis on the facts and circumstances of
         the holder, the obligor, and the instrument with respect to which a deduction is claimed. Holders
         of Allowed Claims, therefore, are urged to consult their own tax advisors with respect to the
         ability to take a bad debt deduction. A Holder that has previously recognized a loss or deduction
         in respect of that Holder’s Allowed Claim may be required to include in gross income (as
         ordinary income) any amounts received under the Plan to the extent such amounts exceed the
         Holder’s adjusted basis in such Allowed Claim.

                 Holders of Allowed Claims who were not previously required to include any accrued but
         unpaid interest with respect to an Allowed Claim may be treated as receiving taxable interest
         income to the extent any consideration they receive under the Plan is allocable to such interest. A
         Holder previously required to include in gross income any accrued but unpaid interest with
         respect to an Allowed Claim may be entitled to recognize a deductible loss to the extent such
         interest is not satisfied under the Plan.

                 A Holder of an Allowed Claim constituting an installment obligation for tax purposes
         may be required to currently recognize any gain remaining with respect to such obligation if,
         pursuant to the Plan, the obligation is considered to be satisfied at other than at face value or
         distributed, transmitted, sold or otherwise disposed of within the meaning of IRC section 453B.

               Holders of Disallowed Claims will not receive any Distribution as part of the Plan.
         Accordingly, because such a Holder may receive an amount that is less than that Holder’s tax
01:23482975.4

         171456.4                                       130
                         Case 17-12560-BLS
                         Case 19-50351-JKS     Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 138
                                                                            137 of
                                                                                of 141
                                                                                   503



         basis in such Claim, such Holder may be entitled to a bad debt deduction under IRC section
         166(a). The rules governing the character, timing, and amount of a bad debt deduction place
         considerable emphasis on the facts and circumstances of the holder, the obligor, and the
         instrument with respect to which a bad debt deduction is claimed. Holders of Disallowed Claims,
         therefore, are urged to consult their own tax advisors with respect to the ability to take a bad debt
         deduction.

                    C.      Consequences to Liquidation Trust Beneficiaries

                 After the Effective Date, any amount that a Liquidation Trust Beneficiary (as a Holder of
         a Liquidation Trust Interest) receives as a distribution from the Liquidation Trust in respect of its
         beneficial interest in the Liquidation Trust should not be included, for federal income tax
         purposes, in the Holder’s amount realized in respect of its Allowed Claim but should be
         separately treated as a distribution received in respect of such Holder’s beneficial interest in the
         Liquidation Trust. In general, a Holder’s aggregate tax basis in its undivided beneficial interest
         in the assets transferred to the Liquidation Trust will equal the fair market value of such
         undivided beneficial interest as of the Effective Date and the Holder’s holding period in such
         assets will begin the day following the Effective Date. Distributions to any Holder of an
         Allowed Claim will be allocated first to the original principal portion of such Claim as
         determined for federal tax purposes, and then, to the extent the consideration exceeds such
         amount, to the remainder of such Claim. However, there is no assurance that the IRS will
         respect such allocation for federal income tax purposes.

                  For all federal income tax purposes, all parties (including the Liquidation Trustee and the
         holders of beneficial interests in the Liquidation Trust) shall treat the transfer of the Liquidation
         Trust Assets to the Liquidation Trust, in accordance with the terms of the Plan, as a transfer of
         those assets directly to the Holders of Allowed Claims (and, with respect to the Contingent
         Claims, Disputed Claims and Unliquidated Claims, to the Distribution Reserve) followed by the
         transfer of such assets by such Holders to the Liquidation Trust. Consistent therewith, all parties
         shall treat the Liquidation Trust as a grantor trust of which such Holders are to be the owners and
         grantors. Thus, such Holders (and any subsequent Holders of interests in the Liquidation Trust)
         shall be treated as the direct owners of an undivided beneficial interest in the assets of the
         Liquidation Trust. Accordingly, each Holder of a beneficial interest in the Liquidation Trust will
         be required to report on its federal income tax return(s) the Holder’s allocable share of all
         income, gain, loss, deduction or credit recognized or incurred by the Liquidation Trust. The
         Liquidation Trust’s taxable income will be allocated to the Holders of beneficial interests in the
         Liquidation Trust in accordance with each such Holder’s pro rata share of the beneficial interests
         in the Liquidation Trust Assets. The character of items of income, deduction and credit to any
         Holder and the ability of such Holder to benefit from any deductions or losses may depend on
         the particular situation of such Holder. The federal income tax reporting obligation of a Holder
         of a beneficial interest in the Liquidation Trust is not dependent upon the Liquidation Trust
         distributing any cash or other proceeds. Therefore, a Holder of a beneficial interest in the
         Liquidation Trust may incur a federal income tax liability regardless of the fact that the
         Liquidation Trust has not made, or will not make, any concurrent or subsequent distributions to
         the Holder. If a Holder incurs a federal tax liability but does not receive distributions
         commensurate with the taxable income allocated to it in respect of its beneficial interests in the
         Liquidation Trust, the Holder may be allowed a subsequent or offsetting loss.
01:23482975.4

         171456.4                                        131
                    Case 17-12560-BLS
                    Case 19-50351-JKS        Doc 2389
                                             Doc 57-1 Filed
                                                      Filed 05/10/21
                                                            08/21/18 Page
                                                                     Page 139
                                                                          138 of
                                                                              of 141
                                                                                 503



                 The Liquidation Trustee will file with the IRS returns for the Liquidation Trust as a
         grantor trust pursuant to Treasury Regulations section 1.671-4(a). The Liquidation Trustee will
         also send to each Holder of a beneficial interest in the Liquidation Trust a separate statement
         setting forth the Holder’s share of items of income, gain, loss, deduction or credit and will
         instruct the Holder to report such items on its federal income tax return. Events subsequent to
         the date of this Disclosure Statement, such as the enactment of additional tax legislation, could
         also change the federal income tax consequences of the Plan and the transactions contemplated
         thereunder.

                 A Liquidation Trust Beneficiary who is a victim of a Ponzi scheme might be entitled to
         claim a loss dependent on its individual circumstances. Such losses that arise out of property
         used in a trade or business or a transaction entered into for profit are deductible in the year in
         which the loss is sustained and in an amount not to exceed the adjusted tax basis of the property
         involved. A theft loss generally cannot be deducted in a tax year to the extent that there are
         reasonable prospects of a recovery of some or all of the loss. In that event, the deduction is
         postponed until it can be ascertained with reasonable certainty the likelihood and amount of any
         reimbursement that will be received. The loss generally must be deducted in the first year a
         reasonable prospect of recovery no longer exists, and cannot be claimed in any subsequent year.
         The reasonable prospect of reimbursement rule applies only to that part of the loss for which
         reimbursement is available. However, in 2009, the IRS issued Rev. Proc. 2009-20, 2009-14
         I.R.B. 735, to provide an optional safe harbor treatment for taxpayers that experienced losses in
         certain investment arrangements discovered to be fraudulent and in which a lead figure has been
         charged with a crime. Under these safe harbor provisions, a qualified investor may deduct 95%
         of qualified investment in the discovery year if the qualified investor does not pursue any
         potential third-party recovery. A 75% deduction is available in the discovery year if a qualified
         investor is pursuing or intends to pursue any potential third-party recovery. The details for
         qualification for the safe harbor deduction are set forth in Rev. Proc. 2009-20.

                In 2011, the IRS issued Rev. Proc. 2011-58, 2011-58 I.R.B. 849, which modified the
         provisions of Rev. Proc. 2009-20. Under Rev. Proc. 2011-58, the safe harbor provisions of Rev.
         Proc. 2009-20 may be utilized if a lead figure, or an associated entity involved in the specified
         fraudulent arrangement, was the subject of one or more civil complaints or similar documents
         that a state or federal governmental entity filed with a court or in an administrative agency
         enforcement proceeding, and:

                 (a) The civil complaint or similar documents together allege facts that comprise
         substantially all of the elements of a specified fraudulent arrangement conducted by the lead
         figure;

                (b) The death of the lead figure precludes a charge by indictment, information, or
         criminal complaint against that lead figure; and

                (c) A receiver or trustee was appointed with respect to the arrangement or assets of the
         arrangement were frozen.

                A strict reading of Rev. Proc. 2011-58 would require that, unless the lead figure’s death
         precludes the filing of a criminal indictment or criminal complaint, there must be an indictment
01:23482975.4

         171456.4                                       132
                         Case 17-12560-BLS
                         Case 19-50351-JKS    Doc 2389
                                              Doc 57-1 Filed
                                                       Filed 05/10/21
                                                             08/21/18 Page
                                                                      Page 140
                                                                           139 of
                                                                               of 141
                                                                                  503



         or criminal complaint filed against the lead figure in order for safe harbor rules of Rev. Proc.
         2009-20 to be available to victims of a Ponzi scheme. To date, no lead figure has been charged
         with a crime or is deceased, so the necessary prerequisites for the safe harbor for a deduction in
         2017 do not appear to have been satisfied. The Revenue Procedures simply provide a safe
         harbor, however, and there might be individual circumstances outside the safe harbor that
         warrant a Liquidation Trust Beneficiary taking a position that the theft loss occurred with respect
         to the 2017 taxable year. Liquidation Trust Beneficiaries should consult with their own tax
         advisors to determine if a theft loss deduction is permissible, as well as the timing, amount, and
         applicable limitations for any such theft loss deduction.

                    D.      Withholding on Distributions, and Information Reporting

                  All Distributions to Holders of Allowed Claims under the Plan and any Distributions to
         the holders of beneficial interests in the Liquidation Trust are subject to any applicable tax
         withholding, including employment tax withholding. See Plan Section 7.14. Under U.S. federal
         income tax law, interest, dividends, and other reportable payments may, under certain
         circumstances, be subject to “backup withholding” at the then applicable withholding rate
         (currently 30%). Backup withholding generally applies if the payment recipient (i) fails to
         furnish the recipient’s social security number or other taxpayer identification number;
         (ii) furnishes an incorrect taxpayer identification number; (iii) fails to properly report interest or
         dividends; or (iv) under certain circumstances, fails to provide a certified statement, signed under
         penalty of perjury, that the taxpayer’s identification number provided is the recipient’s correct
         taxpayer identification number and that such recipient is not subject to backup withholding.
         Backup withholding is not an additional tax but merely an advance payment, which may be
         refunded to the extent it results in an overpayment of tax. Certain Persons are exempt from
         backup withholding, including, in certain circumstances, corporations and financial institutions.

                In addition, a Holder of an Allowed Claim that is a not a U.S. entity may be subject to
         additional withholding, depending on, among other things, the particular type of income and
         whether the type of income is subject to a lower treaty rate. As to certain Claims, it is possible
         that withholding may be required with respect to distributions by the Debtor making such
         Distribution or by the Liquidation Trust, as applicable, even if no withholding would have been
         required if payment was made prior to the Chapter 11 Cases. A non-U.S. Holder may also be
         subject to other adverse consequences in connection with the implementation of the Plan. As
         discussed above, the foregoing discussion of the U.S. federal income tax consequences of the
         Plan does not generally address the consequences to non-U.S. Holders. Non-U.S. Holders are
         urged to consult their own tax advisors regarding potential withholding on Distributions under
         the Plan.

                 In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S.
         federal income tax return of certain types of transactions in which the taxpayer participated,
         including, among other types of transactions, certain transactions that result in the taxpayer’s
         claiming a loss in excess of specified thresholds. Holders are urged to consult their own tax
         advisors regarding these Treasury Regulations and whether the transactions contemplated by the
         Plan would be subject to these Treasury Regulations and require disclosure on the Holder’s tax
         returns.

01:23482975.4

         171456.4                                         133
                    Case 17-12560-BLS
                    Case 19-50351-JKS          Doc 2389
                                               Doc 57-1 Filed
                                                        Filed 05/10/21
                                                              08/21/18 Page
                                                                       Page 141
                                                                            140 of
                                                                                of 141
                                                                                   503



                                         IX.     RECOMMENDATION

                 The Debtors believe that confirmation and implementation of the Plan are the best
         alternative under the circumstances and urge all Impaired Creditors entitled to vote on the Plan to
         vote in favor of and support confirmation of the Plan.


         Dated: August 21, 2018                      Respectfully submitted,


                                                     WOODBRIDGE GROUP OF COMPANIES, LLC, ET AL.


                                                     By:      /s/ Bradley D. Sharp
                                                              Name: Bradley D. Sharp
                                                              Title: Chief Restructuring Officer
                                                                      WGC Independent Manager, LLC




01:23482975.4

         171456.4                                       134
